Exhibit 10.1

 

EXECUTION VERSION

 

SENIOR SECURED DEBTOR IN POSSESSION CREDIT,
SECURITY AND GUARANTY AGREEMENT

 

dated as of May 15, 2009

 

among

 

THE ENTITIES FROM TIME TO TIME PARTY HERETO AS LENDERS,
as the Lenders,

 

UBS SECURITIES LLC,
as the Lead Arranger,

 

UBS AG, STAMFORD BRANCH,
as the Agent,

 

GENERAL GROWTH PROPERTIES, INC.
and GGP LIMITED PARTNERSHIP,
as the Borrowers,

 

and

 

THE ENTITIES FROM TIME TO TIME PARTY HERETO AS GUARANTORS,
as the Guarantors

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE 1 INTERPRETATION OF THIS AGREEMENT

1

 

 

Section 1.1

Definitions

1

Section 1.2

Accounting Terms

22

Section 1.3

Interpretive Provisions

22

 

 

 

ARTICLE 2 TERM LOAN; INTEREST AND FEES

23

 

 

Section 2.1

Total Facility

23

Section 2.2

Term Loan

24

Section 2.3

Interest

24

Section 2.4

Exit Fees

25

Section 2.5

Interest Limitation

25

Section 2.6

Agent’s Fee

26

 

 

 

ARTICLE 3 PAYMENTS AND PREPAYMENTS

26

 

 

Section 3.1

Term Loan

26

Section 3.2

Optional Prepayment of the Term Loan

26

Section 3.3

Mandatory Prepayments of the Term Loan

26

Section 3.4

Payments by the Borrowers

28

Section 3.5

Apportionment, Application, and Reversal of Payments

28

Section 3.6

Indemnity for Returned Payments

29

Section 3.7

The Agent’s Books and Records

29

 

 

 

ARTICLE 4 CASH COLLATERAL ACCOUNTS

29

 

 

Section 4.1

Cash Collateral Accounts

29

 

 

 

ARTICLE 5 TAXES, YIELD PROTECTION, AND ILLEGALITY

30

 

 

Section 5.1

Taxes

30

Section 5.2

Increased Costs and Reduction of Return

32

Section 5.3

Certificates of Lenders

32

Section 5.4

Replacement of Lenders

32

Section 5.5

Survival

33

 

 

 

ARTICLE 6 COLLATERAL

33

 

 

Section 6.1

Grant of Security Interest

33

Section 6.2

Perfection and Protection of Security Interest

35

Section 6.3

Delivery of Mortgages

36

Section 6.4

Title to, Liens on, and Use of Collateral

36

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

Section 6.5

Access and Examination; Confidentiality

37

Section 6.6

Documents, Instruments, and Chattel Paper

37

Section 6.7

Right to Cure

37

Section 6.8

Power of Attorney

38

Section 6.9

The Agent’s and Lenders’ Rights, Duties, and Liabilities

38

Section 6.10

Site Visits, Observations, and Testing

38

Section 6.11

Joinder of Subsidiaries

39

Section 6.12

Voting Rights, etc. in Respect of Investment Property

39

Section 6.13

Remedies

41

 

 

 

ARTICLE 7 BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES

41

 

 

Section 7.1

Books and Records

41

Section 7.2

Financial Information

41

Section 7.3

Notices to the Agent

44

 

 

 

ARTICLE 8 GENERAL WARRANTIES AND REPRESENTATIONS

46

 

 

Section 8.1

Authorization, Validity, and Enforceability of this Agreement and the Loan
Documents; No Conflicts

46

Section 8.2

Validity and Priority of Security Interest; Administrative Priority

47

Section 8.3

Corporate Name; Prior Transactions

48

Section 8.4

Capitalization; Subsidiaries

48

Section 8.5

Material Agreements

48

Section 8.6

Proprietary Rights

48

Section 8.7

Litigation

48

Section 8.8

Labor Disputes

48

Section 8.9

Environmental Laws

48

Section 8.10

No Violation of Law

49

Section 8.11

ERISA Compliance

49

Section 8.12

Taxes

50

Section 8.13

Regulated Entities

50

Section 8.14

Use of Proceeds

50

Section 8.15

Full Disclosure

50

Section 8.16

Bank Accounts

51

Section 8.17

Governmental Authorization

51

Section 8.18

First Lien Properties

51

Section 8.19

Prior Lien Debt

51

Section 8.20

Leases

52

Section 8.21

Title

52

Section 8.22

Physical Condition

52

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

Section 8.23

Management

53

Section 8.24

Condemnation

53

Section 8.25

Utilities and Public Access

53

Section 8.26

Separate Lots

53

Section 8.27

Permits; Certificate of Occupancy

53

Section 8.28

Ground Leased Property

53

Section 8.29

Embargoed Person

53

Section 8.30

Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws

54

 

 

 

ARTICLE 9 AFFIRMATIVE AND NEGATIVE COVENANTS

54

 

 

Section 9.1

Existence and Good Standing

54

Section 9.2

Compliance with Law and Agreements; Maintenance of Licenses

55

Section 9.3

Insurance

55

Section 9.4

Casualty and Condemnation

55

Section 9.5

Covenants with Respect to REA

56

Section 9.6

Environmental Laws

57

Section 9.7

Compliance with ERISA

58

Section 9.8

Mergers, Consolidations, Sales, Acquisitions

58

Section 9.9

Transactions with Affiliates

60

Section 9.10

Business Conducted

62

Section 9.11

Debt; Liens; No Negative Pledge

62

Section 9.12

New Subsidiaries

65

Section 9.13

Use of Proceeds

65

Section 9.14

Investments

66

Section 9.15

Case Matters

66

Section 9.16

No Amendments or Advances of Prior Lien Debt

68

Section 9.17

Maintenance of Property; Compliance with Legal Requirements; Parking

68

Section 9.18

Taxes and Other Claims

69

Section 9.19

Leases

69

Section 9.20

Restricted Payments

70

 

 

 

ARTICLE 10 CONDITIONS OF LENDING

71

 

 

Section 10.1

Conditions Precedent to Making of Term Loan

71

 

 

 

ARTICLE 11 DEFAULT; REMEDIES

73

 

 

Section 11.1

Events of Default

73

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

Section 11.2

Remedies

76

 

 

 

ARTICLE 12 GUARANTY

80

 

 

Section 12.1

Guaranty; Limitation of Liability

80

Section 12.2

Guaranty Absolute

81

Section 12.3

Waivers and Acknowledgments

82

Section 12.4

Subrogation

83

Section 12.5

Guaranty Supplements

83

Section 12.6

Continuing Guaranty; Assignments

83

Section 12.7

Limitation on Guaranty

84

 

 

 

ARTICLE 13 AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

84

 

 

Section 13.1

No Waivers; Cumulative Remedies

84

Section 13.2

Amendments and Waivers

84

Section 13.3

Assignments; Participations

85

 

 

 

ARTICLE 14 THE AGENT

88

 

 

Section 14.1

Appointment and Authorization

88

Section 14.2

Delegation of Duties

88

Section 14.3

Liability of the Agent

89

Section 14.4

Reliance by the Agent

89

Section 14.5

Notice of Default

90

Section 14.6

Credit Decision

90

Section 14.7

Indemnification

90

Section 14.8

The Agent in Individual Capacity

91

Section 14.9

Successor Agent

91

Section 14.10

Withholding Tax

92

Section 14.11

Collateral Matters

94

Section 14.12

Restrictions on Actions by the Lenders; Sharing of Payments

95

Section 14.13

Agency for Perfection

95

Section 14.14

Payments by the Agent to the Lenders

95

Section 14.15

Concerning the Collateral and the Related Loan Documents

96

Section 14.16

Relation Among the Lenders

96

 

 

 

ARTICLE 15 MISCELLANEOUS

96

 

 

Section 15.1

Cumulative Remedies

96

Section 15.2

Severability

96

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

Section 15.3

Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

96

Section 15.4

Waiver of Jury Trial

97

Section 15.5

Survival

98

Section 15.6

Fees and Expenses

98

Section 15.7

Notices

99

Section 15.8

Waiver of Notices

100

Section 15.9

Binding Effect

100

Section 15.10

Indemnity of the Agent and the Lenders by the Obligors

100

Section 15.11

Limitation of Liability

101

Section 15.12

Final Agreement

101

Section 15.13

Counterparts

102

Section 15.14

Captions

102

Section 15.15

Agency of the General Partner for the Other Obligors

102

Section 15.16

Patriot Act

102

Section 15.17

Absence of Fiduciary Relationship; Affiliates; Etc.

102

Section 15.18

Incorporation of Financing Order by Reference

103

Section 15.19

Right to Publicize and Advertise

103

Section 15.20

Consent of the Agent and Lenders

103

Section 15.21

Lead Arranger

103

Section 15.22

Schedules

103

 

v

--------------------------------------------------------------------------------


 

Schedules:

 

 

 

 

 

 

 

 

 

Schedule 1.1A

 

—

 

Fee Properties

Schedule 1.1B

 

—

 

Guarantors

Schedule 1.1C

 

—

 

Leased Properties

Schedule 1.1D

 

—

 

Primary Properties

Schedule 3.1

 

—

 

Debt to Equity Conversion Schedule

Schedule 6.1

 

—

 

Commercial Tort Claims

Schedule 6.3

 

—

 

Delivery of Mortgages

Schedule 8.3

 

—

 

Prior Names

Schedule 8.4

 

—

 

Capitalization

Schedule 8.5

 

—

 

Material Agreements — Exceptions

Schedule 8.9

 

—

 

Environmental Matters

Schedule 8.11

 

—

 

ERISA Matters

Schedule 8.16

 

—

 

Bank Accounts

Schedule 8.17

 

—

 

Governmental Authorization — Exceptions

Schedule 8.18

 

—

 

First Lien Properties

Schedule 8.19-1

 

—

 

Prior Lien Debt

Schedule 8.19-2

 

—

 

M&M Liens

Schedule 8.20

 

—

 

Current Rent Roll

Schedule 8.20-1

 

—

 

A/R Report

Schedule 8.21

 

—

 

Title Exception Issues

Schedule 8.22

 

—

 

Physical Condition — Exceptions

Schedule 8.23

 

—

 

Management

Schedule 8.25

 

—

 

Utilities and Public Access — Exceptions

Schedule 8.27

 

—

 

Permits — Exceptions

Schedule 8.28

 

—

 

Unrecorded Ground Leases

Schedule 9.3

 

—

 

Insurance

Schedule 9.8

 

—

 

Property Dispositions

Schedule 9.13

 

—

 

Use of Proceeds — Debt

 

 

—

 

 

 

 

 

 

 

Exhibits:

 

 

 

 

 

 

 

 

 

Exhibit A

 

—

 

Form of Continuation Notice

Exhibit B

 

—

 

Form of Financing Order

Exhibit C

 

—

 

Form of Funding Notice

Exhibit D

 

—

 

Form of Term Note

Exhibit E

 

—

 

Form of Compliance Certificate

Exhibit F

 

—

 

Form of Subordination, Non-Disturbance and Attornment Agreement

Exhibit G

 

—

 

[Intentionally Omitted]

Exhibit H

 

—

 

Form of Guaranty Supplement

Exhibit I-1

 

—

 

Form of Mortgage

Exhibit I-2

 

—

 

Form of Deed of Trust

Exhibit J-1

 

—

 

Form of Legal Opinion of Ronald L. Gern and Jeffrey Palkovitz

Exhibit J-2

 

—

 

Form of Legal Opinion of Weil, Gotshal & Manges LLP

Exhibit K-1

 

—

 

Form of Deed of Trust Subordination Agreement

Exhibit K-2

 

—

 

Form of Mortgage Subordination Agreement

 

vi

--------------------------------------------------------------------------------


 

SENIOR SECURED DEBTOR IN POSSESSION
CREDIT, SECURITY AND GUARANTY AGREEMENT

 

This Senior Secured Debtor in Possession Credit, Security and Guaranty
Agreement, dated as of May 15, 2009, is made and entered into by and among the
entities parties hereto as Lenders (as defined herein) from time to time, UBS
AG, STAMFORD BRANCH, as administrative agent for the Lenders, GENERAL GROWTH
PROPERTIES, INC., a Delaware corporation, as a co-Borrower, GGP LIMITED
PARTNERSHIP, a Delaware limited partnership, as a co-Borrower, and the
Subsidiaries of General Growth Properties, Inc. from time to time parties hereto
as Guarantors (as defined herein).

 

W I T N E S S E T H

 

A.                                   On April 16, 2009 (the “Petition Date”),
the Borrowers and certain of the Guarantors filed with the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”)
voluntary petitions for relief under Chapter 11 of Title 11 of the United States
Code, 11 U.S.C. §§ 101 et seq., and have continued in the possession of their
assets pursuant to Sections 1107 and 1108 thereof.  Each of the Guarantors is a
Subsidiary of the Borrowers.

 

B.                                     The Borrowers have requested that the
Lenders make a post-petition term loan (the “Term Loan”) to the Borrowers
consisting of a debtor-in-possession credit facility in an aggregate principal
amount not to exceed $400,000,000, subject to this Agreement and, if and when
entered, the Financing Order (as defined herein).

 

C.                                     The Lenders are severally, and not
jointly, willing to extend such credit to the Borrowers under this Agreement
upon the terms and subject to the conditions set forth in this Agreement and the
Financing Order.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Lenders, the Agent (as
defined herein), the Borrowers and the Guarantors hereby agree as follows.

 


ARTICLE 1


 


INTERPRETATION OF THIS AGREEMENT


 

Section 1.1                                                  Definitions. 
Capitalized terms wherever used in this Agreement shall have the following
respective meanings.

 

“Account” means “accounts,” as defined in the UCC, and any other rights to
payment for the sale or lease of goods or rendition of services, whether or not
they have been earned by performance, and “Accounts” means all of the foregoing.

 

“Additional Lender Amounts” has the meaning specified in Section 5.2.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, as to any Person (the “subject Person”), any other Person
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, the subject Person or which owns, directly or indirectly,
15.0% or more of the outstanding equity interests of the subject Person.  A
Person shall be deemed to control another Person if the controlling Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of the other Person, whether through the ownership
of voting securities, by contract, or otherwise.  Notwithstanding the foregoing,
none of the Agent, the Lenders or any controlled Affiliate of the foregoing
shall be Affiliates of any Obligor for any purpose of the Loan Documents.

 

“Affiliate Investments” has the meaning specified in Section 9.9.

 

“Agent” means UBS AG, Stamford Branch, solely in its capacity as administrative
agent for the Lenders, and any successor agent.  References herein to “Agent”
shall include each Person (if any) performing the duties of the Agent in
accordance with Section 14.2.

 

“Agent’s Liens” means the Liens in the Collateral granted to the Agent, for the
benefit of the Lenders and the Agent, pursuant to this Agreement and the other
Loan Documents.

 

“Agent-Related Persons” means the Agent, together with its Affiliates, and the
officers, directors, employees, agents, sub-agents and attorneys-in-fact of the
Agent and its Affiliates.

 

“Agreement” means this Senior Secured Debtor in Possession Credit, Security and
Guaranty Agreement.

 

“A/R Report” has the meaning specified in Section 8.20(b).

 

“Assignee” has the meaning specified in Section 13.3(a).

 

“Assignment and Acceptance” has the meaning specified in Section 13.3(a).

 

“Automatic Stay” means the automatic stay imposed under Section 362 of the
Bankruptcy Code.

 

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §§ 101 et
seq., and each successor statute thereto.

 

“Bankruptcy Court” has the meaning specified in Recital A of this Agreement.

 

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, applicable
to the Case.

 

“Borrowers” means the General Partner, as debtor and debtor in possession in the
Case and GGPLP, as debtor and debtor in possession in the Case and the
respective successors and assigns thereof, including, without limitation, any
trustee in bankruptcy with respect thereto.

 

“Borrowing” means the borrowing hereunder consisting of the Term Loan made on
the same date by the Lenders to the Borrowers.

 

2

--------------------------------------------------------------------------------


 

“Breakage Costs” has the meaning specified in Section 3.4(c).

 

“Breakage Prepayment Account” has the meaning specified in Section 3.3(c).

 

“Business Day” means any day that is not a Saturday, Sunday, or a day on which
banks in Chicago, Illinois or New York, New York are required or permitted to be
closed; provided, however, that when used in connection with a LIBOR Rate
determination in respect of the Term Loan, the term “Business Day” also shall
exclude any day on which banks in London, England are not open for dealing in
deposits of Dollars in the London interbank market.

 

“Capital Adequacy Regulation” means any guideline, request, or directive of any
central bank or other Governmental Authority, or any other law, rule, or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

 

“Capital Lease” means, with respect to any Person, any lease of property which,
in accordance with GAAP, should be reflected as a capital lease on a balance
sheet of such Person.

 

“Capital Stock” means any and all corporate stock, units, shares, partnership
interests, membership interests, equity interests, rights, securities, or other
equivalent evidences of ownership (however designated) issued by any Person.

 

“Carve-Out” has the meaning specified in the Financing Order.

 

“Case” means the jointly administered Chapter 11 case captioned In Re:  General
Growth Properties, Inc., et al., Case No. 09-11977 (ALG) arising upon the filing
by certain of the Debtors of voluntary petitions for relief with the Bankruptcy
Court on the Petition Date.

 

“Cash Collateral Account” means, in respect of the Obligors (a) one or more
deposit accounts maintained with U.S. Bank National Association or another
Eligible Institution in accordance with this Agreement and (b) the Main
Operating Account, which deposit accounts shall contain amounts transferred
thereto in accordance with this Agreement and the other Loan Documents and, in
the case of each of the foregoing clauses (a) and (b), with respect to which the
Agent shall have a perfected Agent’s Lien as security for the payment and
performance of the Obligations by virtue of, and having the priority set forth
in, the Financing Order.

 

“Cash Equivalents” means: (i) securities issued or directly and fully and
unconditionally guaranteed or insured by the United States government or any
agency or instrumentality thereof the securities of which are unconditionally
guaranteed as a full faith and credit obligation of such government with
maturities of 12 months or less from the date of acquisition; (ii) certificates
of deposit, time deposits and eurodollar time deposits with maturities of one
year or less from the date of acquisition, bankers’ acceptances with maturities
not exceeding one year and overnight bank deposits, in each case with any
domestic or foreign commercial bank having capital and surplus of not less than
$500,000,000; (iii) repurchase obligations for underlying securities of the
types described in clauses (i), (ii) and (iv) entered into with any financial
institution meeting the qualifications specified in clause (ii) above;
(iv) marketable short-term money market and similar securities having a rating
of at least P-1 or A-1 from either Moody’s Investors Service, Inc.

 

3

--------------------------------------------------------------------------------


 

(“Moody’s”) or Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. (“S&P”), respectively (or, if at any time neither Moody’s nor
S&P shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency acceptable to the Majority
Lenders) and in each case maturing within 12 months after the date of creation
or acquisition thereof; (v) readily marketable direct obligations issued by any
state, commonwealth or territory of the United States or any political
subdivision or taxing authority thereof having an investment grade rating from
either Moody’s or S&P with maturities of 12 months or less from the date of
acquisition; (vi) Investments with average maturities of twelve months or less
from the date of acquisition in money market funds rated within the top two
ratings category by S&P or Moody’s; and (vii) any other similar Investment
permitted by the Bankruptcy Code or approved by the Bankruptcy Court.

 

“Cash Management Order” means the order of the Bankruptcy Court entered by the
Court in respect of cash management of the Debtor.

 

“Casualty” means a fire, explosion, flood, hurricane, tsunami, collapse,
earthquake or other casualty affecting all or any portion of any Property.

 

“Change in Control” means the occupation after the Closing Date of a majority of
the seats (other than vacant seats) on the board of directors of the General
Partner by Persons who were neither (a) nominated by the board of directors of
the General Partner nor (b) appointed by directors so nominated.

 

“Charges” has the meaning specified in Section 2.5.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986 and the regulations promulgated
thereunder.

 

“Collateral” has the meaning specified in Section 6.1(a).

 

“Commitment” means , at any time with respect to a Lender, the principal amount
set forth beside such Lender’s name under the heading “Commitment” on the
signature page of this Agreement or on the signature page of the Assignment and
Acceptance pursuant to which such Lender became a Lender hereunder, or the most
recent Assignment and Acceptance to which such Lender is a party, in accordance
with the provisions of Section 13.3, as such Commitment may be adjusted from
time to time in accordance with the provisions of Section 13.3, and
“Commitments” means, collectively, the aggregate amount of the Commitments of
all of the Lenders.

 

“Commitment Letter” means the Commitment Letter dated as of May 12, 2009, among
the Borrowers and the Initial Lenders.

 

“Compliance Certificate” has the meaning specified in Section 7.2(d).

 

“Condemnation” means a taking or voluntary conveyance of all or part of any of
the Properties or any interest in or right accruing to or use of any of the
Properties, as the result of, or

 

4

--------------------------------------------------------------------------------


 

in settlement of, any condemnation or other eminent domain proceeding by any
Governmental Authority.

 

“Contaminant” means any substance, material or waste that is regulated,
classified or otherwise characterized as a pollutant, hazardous substance, toxic
substance, hazardous waste, including petroleum or petroleum derived substance
or waste, asbestos, polychlorinated biphenyls, in each case to the extent
regulated under any applicable Environmental Law.

 

“Continuation Date” means the effective date of a continuation as set forth in
the applicable Continuation Notice.

 

“Continuation Notice” means a Continuation Notice substantially in the form of
Exhibit A.

 

“Conversion Amount” has the meaning specified in Section 3.1.

 

“Debt” means, with respect to a Person without duplication, (a) all indebtedness
of such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property (other than trade payables and accrued
expenses incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations in respect of Capital Leases of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under acceptance, letter of credit, surety bond or
similar facilities, (g) Guaranties of such Person with respect to obligations of
the type described clauses (a) through (f) above, (h) all obligations of other
Persons of the kind referred to in clauses (a) through (g) above secured by any
Lien on property owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (i) for the purposes of
Section 11.1(d) only, the net obligations of such Person in respect of
post-petition Hedge Agreements.  The Debt of any Person shall include the Debt
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Debt expressly provide that such Person is not liable
therefor.

 

“Debtor” means either Borrower, any Guarantor or any Negative Pledge Debtor that
is a party to the Case.

 

“Debtors” means the Borrowers, the Guarantors and the Negative Pledge Debtors
that are party to the Case, collectively.

 

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured, waived pursuant to Section 13.2, or
otherwise remedied during such time) constitute an Event of Default.

 

5

--------------------------------------------------------------------------------


 

“Default Rate” means a per annum interest rate at all times equal to the sum of
(a) the interest rate otherwise applicable to the Term Loan as set forth in this
Agreement or, if no principal amount of the Term Loan is then outstanding, the
one-month LIBOR Rate plus 12.0% per annum, plus (b) (i) on or before the Outside
Date, 2.0% per annum, and (ii) after the Outside Date, 3.0% per annum.

 

“Disqualified Lender”  means  (i) any Person identified to the Agent in writing
prior to the date hereof, (ii) any Person which is primarily engaged in the
ownership of retail malls in the United States at the time of the relevant
assignment or participation which directly or indirectly compete with the
Obligors,  (iii) any direct competitor of the General Partner, any of its
Subsidiaries and their respective affiliates or any affiliate of such direct
competitor that controls, is controlled by or is under common control therewith,
in each case engaged in the ownership of retail malls in the United States, and
(iv) any REIT which is, or any affiliate that controls, is controlled by or is
under common control therewith which is, at the time of any applicable
assignment or participation primarily engaged in the business of owning or
operating commercial real estate in the United States with commercial real
estate assets having a value in excess of $2 billion; provided that neither any
Market Maker nor any Lender (or any of its Affiliates) shall be a Disqualified
Lender.

 

“DOL” means the United States Department of Labor or any successor department or
agency.

 

“Dollar” and “$” means dollars in the lawful currency of the United States.

 

“Eligible Assignee” means:  (a) a commercial bank, commercial finance company or
other lender in the business of making secured loans having total assets in
excess of $250,000,000, (b) any Lender listed on the signature page of this
Agreement; (c) any Affiliate of any Lender; and (d) any other Person reasonably
acceptable to the Agent; provided that, at any time on or prior to the Maturity
Date, no Disqualified Lender may, without the Borrowers’ prior written consent,
be an Eligible Assignee unless the maturity of the Term Loan has been
accelerated.

 

“Eligible Institution” means any depository institution as approved under or
contemplated by the cash management order entered in the Case.

 

“Embargoed Person” has the meaning specified in Section 8.29(a).

 

“Entry Date” means the date on which the Financing Order was entered on the
docket of the Bankruptcy Court (the “original entry date”) and, with respect to
any wholly-owned Subsidiary of the Borrowers or its property becoming subject to
the Case after the original entry date, the date on which such Subsidiary or its
property becomes subject to the Case.

 

“Environmental Compliance Issues” has the meaning specified in Section 9.6(a).

 

“Environmental Laws” means all applicable federal, state, or local laws,
statutes, common law duties, rules, regulations, ordinances, and codes, together
with all applicable administrative orders, licenses, authorizations and permits
of, and legally binding agreements

 

6

--------------------------------------------------------------------------------


 

with, any Governmental Authority, in each case relating to the protection of the
environment and natural resources or human health and safety with respect to
exposure to contaminants.

 

“Environmental Lien” means a Lien in favor of any Governmental Authority for any
liability under Environmental Laws.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Obligor within the meaning of Section 414(b) or
(c) of the Code and Sections 414(m) and (o) of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Pension Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (d) the incurrence by the Borrowers
or any of their ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Pension Plan or the withdrawal or partial
withdrawal of the Borrowers or any of their ERISA Affiliates from any Pension
Plan or Multi-employer Plan; (e) the receipt by the Borrowers or any of their
ERISA Affiliates from the PBGC or a plan administrator of any notice relating to
the intention to terminate any Pension Plan or to appoint a trustee to
administer any Pension Plan; (f) the adoption of any amendment to a Pension Plan
that would require the provision of security pursuant to Section 401(a)(29) of
the Code or Section 307 of ERISA; (g) the receipt by the Borrowers or any of
their ERISA Affiliates of any notice, or the receipt by any Multi-employer Plan
from the Borrowers or any of their ERISA Affiliates of any notice, concerning
the imposition of withdrawal liability (as defined in Part I of Subtitle E of
Title IV of ERISA) or a determination that a Multi-employer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; (h) the occurrence of a “prohibited transaction” with respect to which
the Borrowers or any of the Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code) or with respect to which the Borrowers or
any such Subsidiary could reasonably be expected to have a material liability;
or (i) any other event or condition with respect to a Pension Plan or
Multi-employer Plan that could result in liability of the Borrowers or any
Subsidiary.

 

“Event of Default” has the meaning specified in Section 11.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, and regulations
promulgated thereunder.

 

“Exit Fee” has the meaning specified in Section 2.4.

 

“Federal Funds Rate” means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve

 

7

--------------------------------------------------------------------------------


 

Bank of New York (including any such successor, “H.15(519)”) on the preceding
Business Day opposite the caption “Federal Funds (Effective),” or, if for any
relevant day such rate is not so published on any such preceding Business Day,
the rate for such day will be the arithmetic mean as determined by the Agent of
the rates for the last transaction in overnight Federal funds arranged prior to
9:00 a.m. (New York City time) on that day by each of three leading brokers of
Federal funds transactions in New York City selected by the Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

 

“Fee Properties” means the Real Estate properties owned in fee by a Debtor,
which properties owned as of the Petition Date are listed on Schedule 1.1A.

 

“Financing Order” means the order of the Bankruptcy Court in the form of
Exhibit B (except as may otherwise be agreed in writing or on the record at the
final hearing with respect to such order in the Case by the Majority Lenders)
entered in the Case after notice and any hearing pursuant to the Bankruptcy
Rules and applicable local rules which, among other matters, authorizes the
Obligors to obtain credit, incur (or guaranty) the Obligations and grant Liens
under the Loan Documents and provides for the priority of the Agent’s and the
Lenders’ claims, as the same may be modified or supplemented from time to time
after the Entry Date with the written consent of the Majority Lenders.

 

“First Lien Properties” means all Properties set forth in Schedule 8.18,
together with any Property of a wholly-owned Subsidiary that becomes a Guarantor
after the Closing Date.

 

“Fiscal Quarter” means a period of three calendar months beginning on the first
day of each January, April, July, and October, constituting a Person’s fiscal
quarter for financial accounting purposes, with the first of such measurement
periods beginning on the first day of each Fiscal Year and the last of such
measurement periods ending on the last day of such Fiscal Year.

 

“Fiscal Year” means, with respect to any Person, such Person’s fiscal year for
financial accounting purposes.

 

“Foreign Subsidiary” means any Subsidiary of an Obligor (i) that is not
incorporated or organized under the laws of the United States, any State thereof
or the District of Columbia, or (ii) that is a disregarded entity for U.S.
federal income tax purposes, (A) which is treated for U.S. federal income tax
purposes as a division of an entity described in clause (i) above or
(B) substantially all of the assets of which consist of the Capital Stock of
Subsidiaries described in clause (i) above.

 

“Fraudulent Conveyance” has the meaning specified in Section 12.7.

 

“Funding Date” means the date on which the Borrowing occurs.

 

“Funding Notice” means a notice substantially in the form of Exhibit C.

 

8

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), as in effect from time to time.

 

“General Intangibles” means “general intangibles,” as defined in the UCC,
chooses in action and causes of action, and any other intangible personal
property of every kind and nature (other than Accounts), including, without
limitation, all contract rights, payment intangibles, Proprietary Rights,
corporate or other business records, inventions, designs, blueprints, plans,
specifications, patents, patent applications, trademarks, service marks, trade
names, trade secrets, goodwill, copyrights, computer software, customer lists,
registrations, licenses, franchises, tax refund claims, any funds which may
become due to a Person in connection with the termination of any employee
benefit plan or any rights thereto and any other amounts payable to a Person
from any employee benefit plan, rights and claims against carriers and shippers,
rights to indemnification, business interruption insurance and proceeds thereof,
property, casualty or any similar type of insurance and any proceeds thereof,
proceeds of insurance covering the lives of key employees on which a Person is
beneficiary, rights to receive dividends, distributions, cash, instruments, and
other property in respect of or in exchange for pledged equity interests or
Investment Property, and any letter of credit, guarantee, claim, security
interest, or other security held by or granted to a Person.

 

“General Partner” means General Growth Properties, Inc., a Delaware corporation
and the general partner of GGPLP.

 

“GGPLP” means GGP Limited Partnership, a Delaware limited partnership.

 

“GGMI” means General Growth Management, Inc., a Delaware corporation.

 

“Gift Card and Lotto Accounts” means one or more deposit accounts established by
the General Partner or any Subsidiary that are used exclusively to hold the
proceeds of gift cards or lotto sales, respectively, which accounts shall not be
included in the Collateral.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory, or administrative functions of or pertaining to
government.

 

“Ground Lease” means each ground lease pursuant to which a Debtor is leasing
Real Estate from another Person.

 

“Guaranteed Obligations” has the meaning specified in Section 12.1(a).

 

“Guarantor” means each of the Persons identified on Schedule 1.1B and any other
wholly-owned Subsidiary that (a) ceases to be a Negative Pledge Debtor and/or
(b) becomes a party to the Case.  Notwithstanding anything else in this
Agreement, no Foreign Subsidiary and no Negative Pledge Debtor shall be a
Guarantor.

 

9

--------------------------------------------------------------------------------


 

“Guaranty” means, with respect to any Person, all obligations of such Person
which in any manner directly or indirectly guarantee or assure, or in effect
guarantee or assure, the payment or performance of any indebtedness, dividend,
or other obligations of any other Person (the “guaranteed obligations”), or
assure or in effect assure the holder of the guaranteed obligations against loss
in respect thereof, including any such obligations incurred through an
agreement, contingent, or otherwise:  (a) to purchase the guaranteed obligations
or any property constituting security therefor; (b) to advance or supply funds
for the purchase or payment of the guaranteed obligations or to maintain a
working capital or other balance sheet condition; or (c) to lease property or to
purchase any debt or equity securities or other property or services.

 

“Guaranty Supplement” has the meaning specified in Section 12.5.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

 

“Improvements” means all buildings, structures and other improvements located on
any of the Properties and owned by any Debtor from time to time.

 

“Initial Lender” means each of the Persons listed on the signature pages to this
Agreement as an “Initial Lender.”

 

“Insurance Requirements” means, collectively, (a) all material terms of any
insurance policy required pursuant to this Agreement and (b) all material
regulations and then current standards applicable to or affecting any of the
Properties or any portion thereof or any use or condition thereof, which may, at
any time, be recommended by the board of fire underwriters, if any, having
jurisdiction over any of the Properties, or any other body exercising similar
functions.

 

“Intercompany Subordination Agreement” means, collectively, that certain
(i) Deed of Trust Subordination Agreement by and among the General Partner,
GGPLP, Century Plaza, L.L.C., Century Plaza, Inc. and the Agent in the form of
Exhibit K-1, and (ii) Mortgage Subordination Agreement by and among the General
Partner, GGPLP, Howard Hughes Properties, Inc., TRC and the Agent in the form of
Exhibit K-2.

 

“Interest Determination Date” means, in connection with the determination of the
LIBOR Rate for any Interest Period, the second Business Day preceding the first
day of such Interest Period; provided that the initial Interest Determination
Date under this Agreement shall be the Funding Date.

 

“Interest Period” means, a period of (i) one month or such shorter time period
as may be consented to by Agent (such consent not to be unreasonably withheld)
and (ii) with the consent of the Agent, one, two, three, six or, if acceptable
to all Lenders, nine months as selected by Borrowers in the applicable Funding
Notice or Continuation Notice (A) initially, commencing on the Funding Date or
Continuation Date thereof, as the case may be; and (B) thereafter, commencing on
the day on which the immediately preceding Interest Period expires; provided,
(a) if an Interest Period would otherwise expire on a day that is not a Business
Day, such Interest

 

10

--------------------------------------------------------------------------------


 

Period shall expire on the next succeeding Business Day unless no further
Business Day occurs in such month, in which case such Interest Period shall
expire on the immediately preceding Business Day, (b) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clause (c) of this definition, end on the
last Business Day of a calendar month, and (c) no Interest Period shall extend
beyond the Outside Date.

 

“Investment Property” means “investment property,” as defined in the UCC, and
any (a) securities whether certificated or uncertificated, (b) securities
entitlements, (c) securities accounts, (d) commodity contracts and (e) commodity
accounts, together with all other units, shares, partnership interests,
membership interests, equity interests, rights or other equivalent evidences of
ownership (howsoever designated) issued by any Person.

 

“Investments” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (i) the purchase or other
acquisition of Capital Stock or debt or other securities of another Person,
(ii) a loan, advance or capital contribution to, Guaranty or assumption of Debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person or (iii) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person (other than purchases
of (1) real property and related rights that are adjacent to or ancillary to any
Property or (2) other assets ancillary to a Property of the Debtors or (3) the
Capital Stock of a Person whose assets consist primarily of any of the
foregoing).  For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

 

“IRS” means the Internal Revenue Service and any Governmental Authority
succeeding to any of its principal functions under the Code.

 

“Issuer” has the meaning specified in Section 6.2(c).

 

“Knowledge” means, with respect to any Obligor, the actual knowledge of the
president, chief executive officer, chief financial officer, general counsel,
vice president and associate general counsel of development and finance or the
equivalent officer performing similar functions of any of the foregoing, in each
case of such Obligor.

 

“Lead Arranger” means UBS Securities LLC, solely in its capacity as lead
arranger under this Agreement.

 

“Lease” means any lease, sublease, sub-sublease, license, letting, concession,
occupancy agreement or other agreement (whether written or oral and whether now
or hereafter in effect) under which any Debtor is a lessor, existing as of the
Closing Date or hereafter entered into by any Debtor, pursuant to which any
other Person (including Affiliates of any Debtor) is granted a possessory
interest in, or right to use or occupy all or any portion of any space in any of
the Properties, and every modification, amendment or other agreement relating to
such lease, sublease, sub-sublease, or other agreement entered into, in
accordance with the terms of the Loan

 

11

--------------------------------------------------------------------------------


 

Documents, in connection with such lease, sublease, sub-sublease, or other
agreement and all agreements related thereto, and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.

 

“Leased Properties” means the Real Estate leased by a Debtor, as lessee,
pursuant to a Ground Lease which Real Estate leased as of the Petition Date is
listed on Schedule 1.1C.

 

“Legal Requirements” means:  (a) all applicable and legally binding governmental
statutes, laws, rules, orders, regulations, ordinances (including, without
limitation, zoning and other similar ordinances), judgments, decrees and
injunctions of Governmental Authorities (including Environmental Laws) affecting
either a Debtor or the Property or any portion thereof or the construction,
ownership, use, alteration or operation thereof, or any portion thereof (whether
now or hereafter enacted and in force), and (b) all permits, licenses and
authorizations and regulations relating thereto.

 

“Lender” means any Person, in its capacity as a lender hereunder and its
successors and permitted assigns in such capacity as a lender, and “Lenders”
means two or more of such Persons, collectively.

 

“LIBOR Rate” means the greater of (a) 1.50% per annum and (b) the rate per annum
determined by the Agent to be the arithmetic mean of the offered rates for
deposits in Dollars with a term comparable to such Interest Period that appears
on the Telerate British Bankers Assoc. Interest Settlement Rates Page (as
defined below) at approximately 11:00 a.m., London, England time, on the second
full London Business Day preceding the first day of such Interest Period;
provided, however, that (i) if no comparable term for an Interest Period is
available, the rate per annum shall be determined by using the weighted average
of the offered rates for the two terms most nearly corresponding to such
Interest Period and (ii) if there shall at any time no longer exist a Telerate
British Bankers Assoc. Interest Settlement Rates Page, the rate per annum shall
equal the rate at which the Agent is offered deposits in Dollars at
approximately 11:00 a.m., London, England time, two London Business Days prior
to the first day of such Interest Period in the London interbank market for
delivery on the first day of such Interest Period for the number of days
comprised therein.  “Telerate British Bankers Assoc. Interest Settlement Rates
Page” shall mean the display designated as Reuters Screen LIBOR01 Page (or such
other page as may replace such page on such service for the purpose of
displaying the rates at which Dollar deposits are offered by leading banks in
the London interbank deposit market).

 

All percentages resulting from any calculations or determinations referred to in
this definition will be rounded upwards to the nearest multiple of 1/1,000 of 1%
and all United States dollar amounts used in or resulting from such calculations
will be rounded to the nearest cent (with one-half cent or more being rounded
upwards).

 

“Lien” means:  (a) any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute, or contract, and including a security
interest, charge, claim, or lien arising from a mortgage, deed of trust,
encumbrance, pledge, hypothecation, assignment, deposit arrangement, agreement,
security agreement, conditional sale or trust receipt or a lease, consignment,
or bailment for security purposes and (b) to the extent not included under
clause (a) preceding, any

 

12

--------------------------------------------------------------------------------


 

reservation, exception, encroachment, easement, right of way, covenant running
with the land, condition, restriction, lease, or other title exception or
encumbrance affecting any Property, in each case excluding any zoning or similar
law or right reserved to or vested in any Governmental Authority to contest or
regulate the use of any Property.

 

“Loan Documents” means, collectively (a) the Financing Order, (b) this
Agreement, (c) the Term Note and (d) any other agreements, instruments, and
documents heretofore, now or hereafter evidencing, securing, guaranteeing, or
otherwise relating to the Obligations or the Collateral.

 

“London Business Day” shall mean any day on which banks are generally open for
dealings in dollar deposits in the London interbank market.

 

“Loss Proceeds” means amounts, awards or payments payable to any Debtor or the
Agent in respect of all or any portion of any of the Properties in connection
with a Casualty or Condemnation thereof (after the deduction therefrom and
payment to such Debtor and the Agent (or the holder of any Pre-Petition Lien
with respect to such Property, any Tenant of such Property or holder of any
Ground Lease or REA in respect of such Property to the extent required by the
terms of the documents evidencing Pre-Petition Liens, the Lease, the Ground
Lease or REA with such Person, as applicable), respectively, (a) of any and all
reasonable out-of-pocket expenses incurred by such Debtor, the Agent or such
other Person in the recovery thereof, including all reasonable out-of-pocket
attorneys’ fees and disbursements, the fees of insurance experts and adjusters
and the reasonable out-of-pocket costs incurred in any litigation or arbitration
with respect to such Casualty or Condemnation, (b) of any taxes payable with
respect to such payments and (c) of any amounts required to be paid to or for
the benefit of the holders of any Pre-Petition Lien).

 

“M&M Liens” means mechanics’, materialmen’s, repairmen’s or similar Liens
created under any contract or existing under any applicable law and affecting
any Property.

 

“Main Operating Account” has the meaning specified in the first day motions and
orders.

 

“Major Entities” means, on any date, the General Partner, GGPLP, TRC, any
Obligor that owns any First Lien Property and any direct or indirect parent
holding company of such Obligor.

 

“Major Lease” means any Lease which covers more than 75,000 square feet of
rentable building area.

 

“Major REA” means any reciprocal easement agreement with respect to a regional
shopping center entered into by the applicable Debtor and an anchor occupant.

 

“Majority Lenders” means one or more Lenders whose Pro Rata Shares aggregate
more than 50.0% as such percentage is determined under the definition of Pro
Rata Share set forth herein.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U,
or X of the Federal Reserve Board.

 

13

--------------------------------------------------------------------------------


 

“Market Maker”  means (a) any Person identified, in writing, to the Borrowers by
or on behalf of the Initial Lenders prior to delivery by the Initial Lenders of
the signed Commitment Letter and (b) any firm that regularly makes a trading
market in, or quotes prices for purchase and sale of, debt instruments and
which, in the case of this clause (b), is approved by the Borrowers, such
approval not to be unreasonably withheld.

 

“Material Adverse Effect” means:  (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties or condition
(financial or otherwise) of the Debtors, taken as a whole, or of the Collateral,
taken as a whole, (b) a material adverse change in, or a material adverse effect
upon, the First Lien Properties, taken as a whole, (c) a material adverse change
in, or a material adverse effect upon, the Negative Pledge Properties, taken as
a whole, or (d) a material adverse effect upon the legality, validity, binding
effect, or enforceability against any Obligor of the Loan Documents, taken as a
whole; provided that, for purposes of determining the existence or occurrence of
a Material Adverse Effect, (i) the effect of any Casualty or Condemnation shall
be excluded, (ii) “Material Adverse Effect” excludes the foregoing if and to the
extent the foregoing arise as a result of the filing of the Petitions and
commencement of the Case and/or the events leading thereto and (iii) when used
in this Agreement with respect to any action, event or circumstance that is
subject to the Automatic Stay, such action, event or circumstance could not
have, or be expected to have, a Material Adverse Effect for so long as such
action, event or circumstance remains subject to the Automatic Stay.

 

“Material Agreements” means each contract and agreement (other than Leases and
agreements in respect of Debt) relating to the ownership, management,
development, use, operation, leasing, maintenance, repair or improvement of any
Properties (a) under which a Debtor has the obligation to pay more than
$10,000,000 per annum or (b) as to which the breach, nonperformance or
cancellation thereof, or the failure thereof to be renewed could reasonably be
expected to have a Material Adverse Effect.

 

“Maturity Date” means the date that is the earliest to occur of (a) the Outside
Date, (b) the Plan Date or (c) the date the Term Loan is accelerated pursuant to
the terms hereof, whether at stated maturity, upon an Event of Default or
otherwise.

 

“Maximum Rate” has the meaning specified in Section 2.5.

 

“Maximum Term Loan Amount” means the lesser of (a) $400,000,000 or (b) such
amount as is approved by the Bankruptcy Court to be advanced pursuant to the
Financing Order.

 

“Mortgage” has the meaning specified in Section 6.3.

 

“Multi-employer Plan” means a multi-employer plan as defined in Section 3(37) or
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding five years contributed to by any Borrower or any
ERISA Affiliate.

 

“Municipal Financing” means any tax increment financings, sales or real estate
tax rebates, payment in lieu of taxes (PILOTs), special improvement districts,
financings funded by the issuance of bonds or other negotiable instruments
sponsored or issued by a Governmental

 

14

--------------------------------------------------------------------------------


 

Authority or quasi-Governmental Authority, financings related to on-site or
off-site infrastructure or public works or any other financing arrangements for
which a Debtor is an obligor and a Governmental Authority or quasi-Governmental
Authority is the obligee.

 

“Negative Pledge Debtor” means (i) any Subsidiary of the Borrower party to the
Case on the Closing Date which holds one or more Negative Pledge Properties,
(ii) any wholly-owned Subsidiary becoming a party to the Case after the Closing
Date which holds one or more Negative Pledge Properties and (iii) any Subsidiary
of a Person set forth in clause (i) or clause (ii) above.

 

“Negative Pledge Properties” means (a) all Properties other than First Lien
Properties and (b) all Capital Stock of a Person owning Property (or the direct
holding company of such Person) which Capital Stock has been pledged to secure
Prior Lien Debt constituting so-called “mezzanine loans.”

 

“Negative Pledge Property Retention Amount” means, with respect to any sale or
other disposition of any Negative Pledge Property (or any Debtor owning any
Negative Pledge Property or its direct or indirect parent holding company), an
amount equal to (a) 50% of all Net Proceeds of all such sales or other
dispositions aggregating up to $100 million of Net Proceeds, (b) 40% of all Net
Proceeds of such sales or other dispositions aggregating more than $100 million
and up to $200 million of Net Proceeds, (c) 30% of all Net Proceeds of such
sales or dispositions aggregating more than $200 million and up to $300 million
of Net Proceeds and (d) 20% of all Net Proceeds of such sales or dispositions
aggregating more than $300 million of Net Proceeds.

 

“Net Proceeds” means, with respect to any sale or disposition contemplated in
Section 3.3(a), an amount equal to all proceeds of such sale or disposition net
of the items specified in Section 3.3(a)(1), (2), (3) and (5).

 

“New Lending Office” has the meaning specified in Section 5.1(d).

 

“Non-Debtor Guarantor” means GGMI unless it becomes a party to the Case.

 

“Non-U.S. Lender” means each Lender (or Assignee) that is not a “United States
person” as defined in Section 7701(a)(30) of the Code.

 

“Obligations” means all loans, advances, liabilities, obligations, covenants,
duties, and debts owing by the Obligors (or any thereof) to the Agent and/or any
Lender, arising under or pursuant to this Agreement or any of the other Loan
Documents, whether or not evidenced by any note, or other instrument or
document, whether arising from an extension of credit, acceptance, loan,
guaranty, indemnification, or otherwise, whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, as principal or
guarantor, and including all principal, interest, charges, expenses, fees,
attorneys’ fees, filing fees, and any other sums chargeable to any Obligor
hereunder or under any of the other Loan Documents.  “Obligations” includes,
without limitation, all debts, liabilities, and obligations of the Obligors now
or hereafter arising from or in connection with the Term Loan and all Exit Fees.

 

15

--------------------------------------------------------------------------------


 

“Obligor” means either Borrower or any Guarantor, and “Obligors” means the
Borrowers and the Guarantors.

 

“Obligor Materials” has the meaning specified in Section 7.2.

 

“OFAC List” means the list of specially designated nationals and other
prohibited parties maintained by the United States Treasury Department’s Office
of Foreign Assets Control.

 

“Other Taxes” means any present or future stamp or documentary taxes or any
other excise or property taxes, charges, or similar levies (excluding, in the
case of each Lender and the Agent, such taxes (including income taxes or
franchise taxes) as are imposed on or measured by such Lender’s or the Agent’s,
as the case may be, net income) which arise from any payment made hereunder or
from the execution, delivery, or registration of, or otherwise with respect to,
this Agreement or any other Loan Documents, excluding any and all taxes that are
attributable to such Lender’s or the Agent’s failure to comply with the
applicable requirements set forth in Section 14.10.

 

“Outside Date” means May 16, 2011.

 

“Participant” has the meaning specified in Section 13.3(f).

 

“Participant Register” has the meaning specified in Section 13.3(g).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001; Public Law 107-56).

 

“Payment Date” means the first Business Day of each month.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Governmental
Authority succeeding to any of its principal functions thereof.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which any Obligor or any ERISA Affiliate sponsors,
maintains, or to which it makes, is making, or is obligated to make
contributions at any time during the current year or the immediately preceding
five plan years, but excluding any Multi-employer Plan.

 

“Permits” means all licenses, permits, variances and certificates used in
connection with the ownership, operation, use or occupancy by each Obligor and
each Debtor in respect of its Properties (including certificates of occupancy,
business licenses, state health department licenses, licenses to conduct
business and all such other permits, licenses and rights, obtained from any
Governmental Authority or private Person concerning ownership, operation, use or
occupancy of the Property).

 

“Permitted Liens” means:

 


(A)           THE AGENT’S LIENS;

 

16

--------------------------------------------------------------------------------


 


(B)           PRE-PETITION LIENS AND LIENS RESULTING FROM THE REFINANCING OF THE
OBLIGATIONS SECURED THEREBY; PROVIDED THAT (I) SUCH REFINANCING IS ON THE SAME
OR SUBSTANTIALLY SIMILAR TERMS, (II) THE OBLIGATIONS SECURED THEREBY (A) SHALL
NOT BE INCREASED, (B) SHALL HAVE A FINAL MATURITY NO SOONER THAN AND A WEIGHTED
AVERAGE LIFE NO LESS THAN THE OBLIGATIONS BEING REFINANCED AND (C) SHALL NOT BE
THE OBLIGATION OF ANY PERSON OTHER THAN THE PERSON PREVIOUSLY OBLIGATED THEREON,
AND (III) THE LIENS SHALL NOT COVER ANY ADDITIONAL PROPERTY;


 


(C)           LIENS FOR TAXES, FEES, ASSESSMENTS, OR OTHER CHARGES OF A
GOVERNMENTAL AUTHORITY NOT OVERDUE BY MORE THAN 30 DAYS OR, IF MORE THAN 30 DAYS
OVERDUE, WHICH ARE (I) SUBJECT TO THE AUTOMATIC STAY OR (II) BEING CONTESTED IN
GOOD FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY PURSUED AND AS TO WHICH
ADEQUATE FINANCIAL RESERVES HAVE BEEN ESTABLISHED IN ACCORDANCE WITH GAAP ON THE
APPLICABLE DEBTOR’S BOOKS AND RECORDS;


 


(D)           LIENS (I) CONSISTING OF DEPOSITS MADE IN THE ORDINARY COURSE OF
BUSINESS EXCLUSIVELY IN CONNECTION WITH, OR TO SECURE PAYMENT OF, OBLIGATIONS
UNDER WORKER’S COMPENSATION, UNEMPLOYMENT INSURANCE, SOCIAL SECURITY, AND OTHER
SIMILAR LAWS, OR TO SECURE THE PERFORMANCE OF BIDS, TENDERS, OR CONTRACTS (OTHER
THAN FOR THE REPAYMENT OF BORROWED MONEY) OR TO SECURE INDEMNITY, PERFORMANCE,
PERFORMANCE AND COMPLETION BONDS OR GUARANTEES, OTHER SIMILAR OBLIGATIONS FOR
THE PERFORMANCE OF BIDS, TENDERS, OR CONTRACTS (OTHER THAN FOR THE REPAYMENT OF
BORROWED MONEY) OR TO SECURE STATUTORY OBLIGATIONS (OTHER THAN LIENS ARISING
UNDER ERISA OR ENVIRONMENTAL LIENS) OR SURETY, STAY, CUSTOMS OR APPEAL OR OTHER
SIMILAR BONDS, (II) CONSISTING OF DEPOSITS MADE IN THE ORDINARY COURSE OF
BUSINESS EXCLUSIVELY TO SECURE LIABILITY FOR INSURANCE PREMIUMS OR DEDUCTIBLES
OR SELF-RETENTION AMOUNTS, (III) SECURING DEBT OF THE TYPE SET FORTH IN
SECTION 9.11(A)(IX) SECURED EXCLUSIVELY BY THE POLICIES FINANCED THEREBY (AND
THE PROCEEDS THEREOF), AND (IV) CONSISTING OF DEPOSITS IN RESPECT OF LETTERS OF
CREDIT OR BANK GUARANTIES POSTED EXCLUSIVELY TO SUPPORT PAYMENT OF THE ITEMS IN
CLAUSES (I) AND (II) OR EXCLUSIVELY TO SECURE LETTERS OF CREDIT OR BANK
GUARANTIES OTHERWISE PERMITTED UNDER SECTION 9.11(A)(VI) OR
SECTION 9.11(A)(XVII);


 


(E)           LIENS SECURING THE CLAIMS OR DEMANDS OF CARRIERS, WAREHOUSEMEN,
LANDLORDS, AND OTHER LIKE PERSONS;


 


(F)            LIENS CONSTITUTING ENCUMBRANCES IN THE NATURE OF RESERVATIONS,
EXCEPTIONS, ENCROACHMENTS, EASEMENTS, RIGHTS OF WAY, COVENANTS RUNNING WITH THE
LAND, AND OTHER SIMILAR TITLE EXCEPTIONS OR ENCUMBRANCES AFFECTING ANY REAL
ESTATE OF A DEBTOR INCLUDING ANY REA; PROVIDED THAT SUCH LIENS DO NOT IN THE
AGGREGATE MATERIALLY DETRACT FROM THE VALUE OF SUCH REAL ESTATE FOR ITS INTENDED
PURPOSE OR MATERIALLY INTERFERE WITH ITS USE IN THE ORDINARY CONDUCT OF SUCH
DEBTOR’S BUSINESS OR THE BUSINESS OF ANY MATERIAL TENANT OCCUPYING ANY OF SUCH
REAL ESTATE;


 


(G)           LIENS SECURING THE CLAIMS OR DEMANDS OF MATERIALMEN, MECHANICS,
REPAIRMEN AND SIMILAR LIENS: (I) IN RESPECT OF WORK DONE PRIOR TO THE PETITION
DATE, AND (II) M&M LIENS ARISING AFTER THE PETITION DATE IN RESPECT OF AMOUNTS
NOT OVERDUE BY MORE THAN 60 DAYS OR, IF MORE THAN 60 DAYS OVERDUE, THE AMOUNT OR
VALIDITY OF SUCH LIEN IS BEING CONTESTED BY THE DEBTOR WHOSE PROPERTY IS
AFFECTED THEREBY, BY APPROPRIATE LEGAL PROCEEDINGS PROMPTLY INITIATED AND
CONDUCTED IN GOOD FAITH AND WITH DUE DILIGENCE;

 

17

--------------------------------------------------------------------------------


 


(H)           LIENS ARISING FROM JUDGMENTS AND ATTACHMENTS IN CONNECTION WITH
COURT PROCEEDINGS; PROVIDED THE ATTACHMENT OR ENFORCEMENT OF SUCH JUDGMENT LIENS
WOULD NOT OTHERWISE RESULT IN AN EVENT OF DEFAULT HEREUNDER;


 


(I)            ANY “ADEQUATE PROTECTION LIENS” EXPRESSLY CONTEMPLATED BY THE
FINANCING ORDER;


 


(J)            LIENS CREATED WITH THE PRIOR WRITTEN CONSENT OF THE MAJORITY
LENDERS;


 


(K)           LIENS NOT OTHERWISE REFERRED TO IN THIS DEFINITION INCURRED IN THE
ORDINARY COURSE OF BUSINESS THAT DO NOT SECURE DEBT; PROVIDED THAT THE GRANTING
OF SUCH LIEN COULD NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(L)            LICENSES OF PROPRIETARY RIGHTS GRANTED BY DEBTORS IN THE ORDINARY
COURSE OF BUSINESS AND NOT INTERFERING IN ANY MATERIAL RESPECT WITH THE ORDINARY
CONDUCT OF THE BUSINESS OF THE DEBTORS, TAKEN AS A WHOLE, THE GRANTING OF WHICH
COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;


 


(M)          RIGHTS OF EXISTING AND FUTURE TENANTS (AS TENANTS ONLY) PURSUANT TO
WRITTEN LEASES RELATED TO THE PROPERTY IN QUESTION TO THE EXTENT SUCH LEASES ARE
ENTERED INTO IN CONFORMITY WITH THE PROVISIONS OF THIS AGREEMENT;


 


(N)           ANY INTEREST OR TITLE OF A LESSOR (OR ITS MORTGAGOR) UNDER ANY
GROUND LEASE (WITH RESPECT TO A LEASED PROPERTY) (INCLUDING A SUB-LESSOR) UNDER
ANY OPERATING LEASE OR GROUND LEASE;


 


(O)           LEASES, SUBLEASES, LICENSES AND SUBLICENSES GRANTED TO OTHER
PERSONS NOT INTERFERING IN ANY MATERIAL RESPECT WITH THE (I) ORDINARY COURSE OF
THE BUSINESS OF THE DEBTORS, TAKEN AS A WHOLE, AND (II) THE RIGHTS RESERVED OR
VESTED IN ANY PERSON BY THE TERMS OF ANY LEASE, LICENSE, FRANCHISE, GRANT OR
PERMIT HELD BY ANY DEBTOR OR BY A STATUTORY PROVISION, TO TERMINATE ANY SUCH
LEASE, LICENSE, FRANCHISE, GRANT OR PERMIT, OR TO REQUIRE ANNUAL OR PERIODIC
PAYMENTS AS A CONDITION TO THE CONTINUANCE THEREOF;


 


(P)           BANKERS’ LIENS, RIGHTS OF SETOFF AND OTHER SIMILAR LIENS ON CASH
AND CASH EQUIVALENTS ON DEPOSIT IN ONE OR MORE ACCOUNTS MAINTAINED BY ANY
DEBTOR, IN EACH CASE GRANTED IN THE ORDINARY COURSE OF BUSINESS IN FAVOR OF THE
BANK OR BANKS WITH WHICH SUCH ACCOUNTS ARE MAINTAINED, SECURING AMOUNTS OWING TO
SUCH BANK WITH RESPECT TO CASH MANAGEMENT AND OPERATING ACCOUNT ARRANGEMENTS,
INCLUDING THOSE INVOLVING POOLED ACCOUNTS AND NETTING ARRANGEMENTS IN RESPECT OF
SUCH DEPOSIT ACCOUNTS, AND NOT SECURING ANY OBLIGATIONS RELATING TO ANY
EXTENSION OF CREDIT;


 


(Q)           THE FILING OF UCC FINANCING STATEMENTS SOLELY AS A PRECAUTIONARY
MEASURE IN CONNECTION WITH OPERATING LEASES, CONSIGNMENT OF GOODS OR SALES OF
ACCOUNTS;


 


(R)            LIENS CONSISTING OF (I) AN AGREEMENT TO DISPOSE OF ANY PROPERTY
PURSUANT TO A DISPOSITION PERMITTED UNDER SECTION 9.8 AND (II) EARNEST MONEY
DEPOSITS OF CASH OR CASH EQUIVALENTS BY ANY DEBTOR IN CONNECTION WITH ANY LETTER
OF INTENT OR PURCHASE AGREEMENT PERMITTED HEREUNDER;

 

18

--------------------------------------------------------------------------------


 


(S)           THE GRANTING OF ANY PURCHASE OPTION, RIGHT OF FIRST REFUSAL, RIGHT
OF FIRST OFFER OR SIMILAR RIGHT IN RESPECT OF ANY PORTION OF ANY OF THE
PROPERTIES OR THE SUBJECTING OF ANY PORTION OF ANY OF THE PROPERTIES TO
RESTRICTIONS ON TRANSFER, IN EACH CASE, IN THE ORDINARY COURSE OF BUSINESS AND
(I) TO THE EXTENT EXISTING ON THE PETITION DATE, (II) CONSISTING OF CUSTOMARY
PURCHASE OPTIONS, RIGHTS OF FIRST REFUSAL, RIGHTS OF FIRST OFFER OR SIMILAR
RIGHTS GIVEN IN RESPECT OF ANCHOR OCCUPANT PARCELS OR OUTPARCELS, IN THE CASE OF
CLAUSE (II), THAT DO NOT CONTAIN A RESTRAINT ON ALIENATION TO REASONABLY SIMILAR
COMPETITORS OF THE DEBTORS, TAKEN AS A WHOLE, OR (III) IN RESPECT OF ANY
NEGATIVE PLEDGE PROPERTY;


 


(T)            LIENS SECURING DEBT OF THE TYPE PERMITTED UNDER
SECTION 9.11(A)(IV) PROVIDED THAT INDIVIDUAL FINANCINGS OF ASSETS OF THE DEBTORS
PROVIDED BY ONE LENDER OR ITS AFFILIATES MAY BE CROSS-COLLATERALIZED TO OTHER
FINANCINGS OF ASSETS PROVIDED BY SUCH LENDER OR ITS AFFILIATES;


 


(U)           LIENS SET FORTH IN ANY UCC SEARCH RESULTS DELIVERED OR MADE
AVAILABLE TO THE AGENT ON OR PRIOR TO THE PETITION DATE WITH RESPECT TO THE
NON-DEBTOR GUARANTOR; AND


 


(V)           LIENS EVIDENCING AND/OR SECURING ANY MUNICIPAL FINANCING AND, TO
THE EXTENT CONSTITUTING DEBT, IF SUCH DEBT IS PERMITTED UNDER
SECTION 9.11(A)(XXI).


 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, Governmental Authority, or any other entity.

 

“Petition Date” has the meaning specified in Recital A of this Agreement (the
“original petition date”) and, with respect to any wholly-owned Subsidiary of
the Borrowers that becomes a party to the Case after the original petition date,
the date on which such Subsidiary becomes subject to the Case.

 

“Petitions” means the voluntary petitions filed by the Debtors with the
Bankruptcy Court for relief under Chapter 11 of the Bankruptcy Code.

 

“Plan Date” means the effective date of a plan of reorganization in respect of
the Debtors in the Case.

 

“Platform” has the meaning specified in Section 7.2.

 

“Pledged Collateral” has the meaning specified in Section 6.12(b).

 

“Prepayment Cash Collateral Account” has the meaning specified in
Section 3.3(d).

 

“Pre-Petition Liens” means Liens which (a) were valid, enforceable, properly
perfected (or are permitted to be perfected after the Petition Date pursuant to
the Bankruptcy Code and are so perfected) and non-avoidable as of the Petition
Date, if any, (b) as a matter of applicable nonbankruptcy law, would have
priority over the Agent’s Liens as of the Petition Date if the Agent’s Liens
were created as of such date (or with respect to Liens permitted to be perfected
after the Petition Date pursuant to the Bankruptcy Code and which are so
perfected, have priority over the Agent’s Liens as of such date of perfection)
and (c) are not avoided in the Case.

 

19

--------------------------------------------------------------------------------


 

“Primary Properties” means the Properties described on Schedule 1.1D.

 

“Prior Lien Debt” means the Debt and other obligations existing as of the
Petition Date which are secured by Pre-Petition Liens.

 

“Private Side Communications” has the meaning specified in Section 7.2.

 

“Pro Rata Share” means, with respect to a Lender, a fraction (expressed as a
percentage), the numerator of which is the sum of the principal amount of the
Term Loan owed to such Lender and the denominator of which is the aggregate
principal amount of the Term Loan owed to all Lenders.

 

“Professional Person” means a Person who is an attorney, accountant, appraiser,
auctioneer, financial advisor, or other professional Person and who is retained
with approval of the Bankruptcy Court, after notice and opportunity for hearing
to the Agent and the Lenders, by (a) any Debtor pursuant to Section 327 of the
Bankruptcy Code, (b) a committee pursuant to Section 1103(a) of the Bankruptcy
Code or (c) the official committee of unsecured creditors.

 

“Properties” means the Fee Properties and the Leased Properties, including all
Improvements thereon.

 

“Proprietary Rights” means, with respect to a Person, all of such Person’s now
owned and hereafter arising or acquired:  licenses, franchises, permits,
patents, patent rights, copyrights, works which are the subject matter of
copyrights, trademarks, service marks, trade names, trade styles, patent,
trademark and service mark applications, and all licenses and rights related to
any of the foregoing (including goodwill), and all other rights under any of the
foregoing, all extensions, renewals, reissues, divisions, continuations, and
continuations in part of any of the foregoing, and all rights to sue for past,
present, and future infringement of any of the foregoing.

 

“Public Lender” has the meaning specified in Section 7.2.

 

“REA” means any reciprocal easement or similar agreement affecting any Property.

 

“Real Estate” means, with respect to any Person, all of such Person’s now or
hereafter owned or leased estates in real property, including, without
limitation, all fees, leaseholds, and future interests, together with all of
such Person’s now or hereafter owned or leased interests in the improvements
thereon, the fixtures attached thereto, and the easements appurtenant thereto. 
The Real Estate includes, without limitation, the Properties.

 

“Register” has the meaning specified in Section 13.3(d).

 

“REIT” means a real estate investment trust as defined in Section 856 of the
Code or any successor provision.

 

“Release” means a release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of a Contaminant
into the environment including, without limitation, indoor air.

 

20

--------------------------------------------------------------------------------


 

“Rent Roll” has the meaning specified in Section 8.20(a).

 

“Responsible Officer” means, with respect to any Obligor, the chief executive
officer, the president, the chief financial officer, or any senior vice
president, the treasurer, any assistant treasurer, the Secretary or any
assistant secretary of such Obligor (or of the general partner or manager of
such Obligor if it is not a corporation), or any other officer having
substantially the same authority and responsibility.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of any Debtor,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Capital Stock
or any option, warrant or other right to acquire any such Capital Stock (other
than convertible Debt).

 

“Subsidiary” as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the General Partner.

 

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges, or withholdings, and all liabilities with respect thereto, excluding,
in the case of each Lender and the Agent, taxes (including income taxes or
franchise taxes and branch profits taxes) as are imposed on or measured by such
Lender’s or the Agent’s, as the case may be, net income by the jurisdiction (or
any political subdivision thereof) under the laws of which such Lender or the
Agent, as the case may be, is organized or maintains a lending office or does
business, or by a jurisdiction to which the Agent or such Lender is or
previously was otherwise connected pursuant to the laws of such jurisdiction,
other than by reason of activity arising solely from the Agent or such Lender
having executed this Agreement and having enjoyed its rights and performed its
obligations under this Agreement.

 

“Tenant” means any Person liable by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) pursuant to a
Lease.

 

“Tenant Allowances” means tenant improvements paid or reimbursed through
allowances to or credit against rent only by a Tenant pursuant to such Tenant’s
Lease.

 

“Cash Management Order” means the order of the Bankruptcy Court entered by the
Court in respect of cash management of the Debtor.

 

“Tenant Obligations Order” means the order of the Bankruptcy Court entered by
the Court in respect of tenant obligations of the Debtor.

 

21

--------------------------------------------------------------------------------


 

“Term Loan” has the meaning specified in Recital B of this Agreement.

 

“Term Note” means a promissory note made by the Borrowers payable to the order
of a Lender evidencing the obligation of the Borrowers to pay the aggregate
unpaid principal amount of the Term Loan made to the Borrowers by such Lender
and/or held by such Lender (and any promissory note or notes that may be issued
from time to time in substitution, renewal, extension, replacement, or exchange
thereof whether payable to such Lender or to a different Lender in connection
with a Person becoming a Lender after the Closing Date or otherwise)
substantially in the form of Exhibit D, with all of the blanks properly
completed.

 

“Threshold Amount” means, with respect to any Property, $25,000,000.

 

“TRC” means The Rouse Company LP.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s actuarial
value of benefit liabilities under Section 4001(a)(16) of ERISA, over the
current actuarial value of that Pension Plan’s assets allocable to such benefit
liabilities, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 or Section 430 of the Code (or
corresponding provisions of ERISA) for the applicable plan year.

 

“UCC” means the Uniform Commercial Code (or any successor statute) of the State
of New York or of any other state the laws of which are required by
Section 9-301 thereof to be applied in connection with the issue of perfection
of security interests.

 

“United States” means the United States of America.

 

“U.S. Lender” means each Lender (or Assignee) that is a “United States person”
as defined in Section 7701(a)(30) of the Code.

 

Section 1.2                                                  Accounting Terms. 
Any accounting term used in this Agreement without definition shall have, unless
otherwise specifically provided herein, the meaning customarily given in
accordance with GAAP, and all financial computations hereunder shall be
computed, unless otherwise specifically provided herein, in accordance with
GAAP.

 

Section 1.3                                                  Interpretive
Provisions.

 


(A)                                  THE MEANINGS OF DEFINED TERMS ARE EQUALLY
APPLICABLE TO THE SINGULAR AND PLURAL FORMS OF THE DEFINED TERMS.


 


(B)                                 THE WORDS “HEREOF,” “HEREIN,” “HEREUNDER”
AND SIMILAR WORDS REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR
PROVISION OF THIS AGREEMENT, AND SECTION, SCHEDULE AND EXHIBIT REFERENCES ARE TO
THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


 

(I)                                     THE TERM “DOCUMENTS” INCLUDES ANY AND
ALL INSTRUMENTS, DOCUMENTS, AGREEMENTS, CERTIFICATES, INDENTURES, NOTICES, AND
OTHER WRITINGS, HOWEVER EVIDENCED.

 

(II)                                  THE TERM “INCLUDING” IS NOT LIMITING AND
MEANS “INCLUDING WITHOUT LIMITATION.”

 

22

--------------------------------------------------------------------------------


 

(III)                               IN THE COMPUTATION OF PERIODS OF TIME FROM A
SPECIFIED DATE TO A LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND
INCLUDING,” THE WORDS “TO” AND “UNTIL” EACH MEAN “TO BUT EXCLUDING” AND THE WORD
“THROUGH” MEANS “TO AND INCLUDING.”

 


(C)                                  UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN,
(I) REFERENCES TO AGREEMENTS (INCLUDING THIS AGREEMENT) AND OTHER CONTRACTUAL
INSTRUMENTS SHALL BE DEEMED TO INCLUDE ALL SUBSEQUENT AMENDMENTS, RESTATEMENTS,
AMENDMENTS AND RESTATEMENTS, SUPPLEMENTS AND OTHER MODIFICATIONS THERETO, BUT
ONLY TO THE EXTENT SUCH AMENDMENTS AND OTHER MODIFICATIONS ARE NOT PROHIBITED BY
THE TERMS OF ANY LOAN DOCUMENT, AND (II) REFERENCES TO ANY STATUTE OR REGULATION
ARE TO BE CONSTRUED AS INCLUDING ALL STATUTORY AND REGULATORY PROVISIONS
CONSOLIDATING, AMENDING, REPLACING, SUPPLEMENTING, OR INTERPRETING THE STATUTE
OR REGULATION.


 


(D)                                 THE CAPTIONS AND HEADINGS OF THIS AGREEMENT
ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION OF
THIS AGREEMENT.


 


(E)                                  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
ARE THE RESULT OF NEGOTIATIONS AMONG AND HAVE BEEN REVIEWED BY COUNSEL TO THE
AGENT, THE LENDERS, AND THE OBLIGORS AND ARE THE PRODUCTS OF ALL PARTIES. 
ACCORDINGLY, THE LOAN DOCUMENTS SHALL NOT BE CONSTRUED AGAINST THE AGENT, ANY
LENDER, OR ANY OBLIGOR MERELY BECAUSE OF ANY SUCH PERSON’S INVOLVEMENT IN THEIR
PREPARATION.


 


(F)                                    TERMS NOT OTHERWISE DEFINED IN THIS
AGREEMENT SHALL HAVE THE MEANINGS ATTRIBUTED TO SUCH TERMS IN THE UCC.


 


(G)                                 WHENEVER THE PAYMENT OF ANY OBLIGATION OR
THE PERFORMANCE OF ANY COVENANT, AGREEMENT OR OBLIGATION IS STATED TO BE DUE ON
A DAY WHICH IS NOT A BUSINESS DAY, SUCH PAYMENT OR PERFORMANCE SHALL (EXCEPT TO
THE EXTENT SET FORTH IN THE DEFINITION OF INTEREST PERIOD) BE MADE ON THE NEXT
SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL BE INCLUDED IN THE
COMPUTATION OF INTEREST OR FEES, AS APPLICABLE.


 


(H)                                 ALL REFERENCES IN ANY LOAN DOCUMENT TO ALL
OR ANY PART OF THE OBLIGATIONS BEING PAID IN FULL, PAYMENT IN FULL, PAID IN FULL
IN CASH, PAYMENT IN FULL IN CASH, PAID IN CASH, REPAYMENT IN FULL, REPAID IN
FULL, PAYMENT AND SATISFACTION IN FULL OR INDEFEASIBLY PAID OR ANY SIMILAR
PHRASE SHALL REFER TO SUCH PORTION OF THE OBLIGATIONS EITHER BEING PAID IN FULL
IN CASH OR BEING CONVERTED TO EQUITY AND/OR DEBT TO THE EXTENT PERMITTED BY, AND
IN THE MANNER SET FORTH ON, SCHEDULE 3.1-A.


 


ARTICLE 2

TERM LOAN; INTEREST AND FEES


 

Section 2.1                                                  Total Facility. 
Subject to all of the terms and conditions of this Agreement and the Financing
Order, the Lenders severally agree to make available a term credit facility of
up to the Maximum Term Loan Amount for use by the Debtors.  The term credit
facility described in the preceding sentence is not a revolving line of credit,
and the Borrowers may not reborrow sums previously advanced as part of the Term
Loan and prepaid or repaid.

 

23

--------------------------------------------------------------------------------


 

Section 2.2                                                  Term Loan.

 


(A)                                  THE TERM LOAN.  SUBJECT TO SECTION 10.1,
THE LENDERS AGREE, ON THE TERMS AND CONDITIONS HEREINAFTER SET FORTH, TO MAKE A
SINGLE ADVANCE IN THE AMOUNT EQUAL TO ITS COMMITMENT OR SUCH LESSER AMOUNT AS IS
AUTHORIZED BY THE FINANCING ORDER TO THE BORROWERS ON OR, AT THE LENDERS’
OPTION, BEFORE THE DATE WHICH IS TWO (2) BUSINESS DAYS FOLLOWING THE ENTRY DATE.


 


(B)                                 NO LIABILITY.  THE AGENT SHALL NOT INCUR ANY
LIABILITY TO ANY OBLIGOR AS A RESULT OF ACTING REASONABLY UNDER THIS
SECTION 2.2, AND THE CREDITING OF TERM LOAN TO THE BORROWERS’ DEPOSIT ACCOUNT,
OR WIRE TRANSFER TO SUCH PERSON AS THE BORROWERS SHALL DIRECT, SHALL
CONCLUSIVELY ESTABLISH THE OBLIGATION OF THE BORROWERS TO REPAY SUCH TERM LOAN
AS PROVIDED HEREIN.


 


(C)                                  NOTATION.  THE AGENT SHALL RECORD ON ITS
BOOKS THE PRINCIPAL AMOUNT OF THE TERM LOAN OWING TO EACH LENDER FROM TIME TO
TIME.  IN ADDITION, EACH LENDER IS AUTHORIZED, AT SUCH LENDER’S OPTION, TO NOTE
THE DATE AND AMOUNT OF EACH PAYMENT OR PREPAYMENT OF PRINCIPAL OF SUCH LENDER’S
TERM LOAN IN ITS BOOKS AND RECORDS, INCLUDING COMPUTER RECORDS, SUCH BOOKS AND
RECORDS CONSTITUTING PRESUMPTIVE EVIDENCE, ABSENT MANIFEST ERROR, OF THE
ACCURACY OF THE INFORMATION CONTAINED THEREIN.


 


(D)                                 TERM NOTES.  THE BORROWERS SHALL EXECUTE AND
DELIVER TO THE AGENT, ON BEHALF OF EACH LENDER, EFFECTIVE AS OF THE CLOSING DATE
AND ON THE DATE OF THE ASSIGNMENT OF ANY PORTION OF ANY LENDER’S TERM LOAN, A
TERM NOTE, TO EVIDENCE SUCH LENDER’S TERM LOAN, IN THE PRINCIPAL AMOUNT EQUAL TO
THE GREATER OF THE AMOUNT OF SUCH LENDER’S COMMITMENT WITH RESPECT TO THE TERM
LOAN OR THE AGGREGATE PRINCIPAL AMOUNT OF THE TERM LOAN OWED TO SUCH LENDER.


 


(E)                                  COMMITMENT TERMINATION.  ALL COMMITMENTS
SHALL AUTOMATICALLY TERMINATE AT 5:00 P.M., NEW YORK CITY TIME, ON JUNE 1, 2009,
IF THE CONDITIONS TO THE FUNDING DATE SET FORTH IN SECTION 10.1 SHALL NOT HAVE
BEEN SATISFIED BY SUCH TIME.


 

Section 2.3                                                  Interest.

 


(A)                                  INTEREST RATES.  THE TERM LOAN SHALL BEAR
INTEREST ON THE UNPAID OUTSTANDING PRINCIPAL AMOUNT THEREOF (INCLUDING, TO THE
EXTENT PERMITTED BY LAW, ON ACCRUED INTEREST THEREON NOT PAID WHEN DUE) FROM THE
DATE MADE UNTIL PAID IN FULL IN CASH AT A PER ANNUM RATE EQUAL TO THE LESSER OF
(I) THE MAXIMUM RATE OR (II) THE LIBOR RATE FOR THE RELEVANT INTEREST PERIOD
APPLICABLE TO SUCH TERM LOAN, PLUS TWELVE PERCENT (12.0%).  SUBJECT TO
SECTION 2.5, ALL INTEREST CHARGES ON THE OBLIGATIONS SHALL BE COMPUTED ON THE
BASIS OF A YEAR OF 360 DAYS AND ACTUAL DAYS ELAPSED (WHICH RESULTS IN MORE
INTEREST BEING PAID THAN IF COMPUTED ON THE BASIS OF A 365-DAY YEAR).


 


(B)                                 THE BASIS FOR DETERMINING THE LIBOR RATE AND
THE INTEREST PERIOD WITH RESPECT TO THE TERM LOAN OR ANY PORTION OF THE TERM
LOAN (AS THE BORROWERS MAY ELECT), SHALL BE SELECTED BY THE BORROWERS AND
NOTIFIED TO AGENT PURSUANT TO THE APPLICABLE FUNDING NOTICE OR CONTINUATION
NOTICE, AS THE CASE MAY BE.

 

24

--------------------------------------------------------------------------------


 


(C)                                  THE BORROWERS SHALL DELIVER A CONTINUATION
NOTICE TO AGENT NO LATER THAN 1:00 P.M. (NEW YORK CITY TIME) AT LEAST THREE
BUSINESS DAYS IN ADVANCE OF THE EXPIRATION OF ANY INTEREST PERIOD.


 


(D)                                 IN THE EVENT THE BORROWERS FAIL TO SPECIFY
AN INTEREST PERIOD FOR DETERMINING THE LIBOR RATE IN THE APPLICABLE FUNDING
NOTICE OR CONTINUATION NOTICE, OR IF THE BORROWERS FAIL TO DELIVER A
CONTINUATION NOTICE AS REQUIRED PURSUANT TO CLAUSE (C) ABOVE, THE LIBOR RATE FOR
THE RELATED TERM LOAN WILL BE AUTOMATICALLY DETERMINED USING  ONE-MONTH LIBOR
FOR PURPOSES OF CLAUSE (B) OF THE DEFINITION OF “LIBOR RATE.”


 


(E)                                  DEFAULT RATE.  SUBJECT TO SECTION 2.5, UPON
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE PRINCIPAL
AMOUNT OF THE TERM LOAN OUTSTANDING AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ANY INTEREST PAYMENTS ON THE TERM LOAN OR ANY FEES, IN EACH CASE, WHICH ARE
OVERDUE, SHALL THEREAFTER BEAR INTEREST PAYABLE ON DEMAND AT A RATE PER ANNUM
EQUAL TO THE LESSER OF (I) THE MAXIMUM RATE OR (II) THE DEFAULT RATE.


 

Section 2.4                                                  Exit Fees.  Subject
to Section 2.5, the Borrowers agree to pay to the Agent, for the account of the
Lenders, an exit fee (the “Exit Fee”) in the following amounts and on the
following dates:  (a) in the case of any prepayment in whole or in part in cash
or otherwise of the Term Loan prior to the Maturity Date, whether by virtue of
any voluntary or mandatory prepayment or otherwise (and including as a result of
the application of any Collateral or proceeds thereof to the principal amount of
the Term Loan as permitted by the Loan Documents but excluding any such
application as a result of the occurrence of an Event of Default and the
acceleration of the maturity of the Term Loan), an Exit Fee in the amount of
three and three-quarters percent (3.75%) of the principal amount of the Term
Loan prepaid, payable on the date of such prepayment and (b) on the earlier to
occur of the Maturity Date or the date of the acceleration of the maturity of
the Term Loan as a result of the occurrence of an Event of Default, an Exit Fee
in the amount equal to the remainder of (i) three and three-quarters percent
(3.75%) of the initial aggregate Commitments minus (ii) the aggregate amount of
Exit Fees previously paid by the Borrowers to the Agent pursuant to
clause (a) above.  The Exit Fees shall be fully earned when due and are
non-refundable in all cases.  The payment of the Exit Fee on the Maturity Date
may be paid by conversion of such amount as provided in Schedule 3.1-A.

 

Section 2.5                                                  Interest
Limitation  Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to the Term Loan, together with all fees, charges and
other amounts which are treated as interest on such Term Loan under applicable
law (collectively the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lenders holding such Term Loan in accordance with applicable
law, the rate of interest payable in respect of such Term Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Term Loan but were not payable as a result of
the operation of this Section 2.5 shall be cumulated and the interest and
Charges payable to such Lender in respect of such Term Loan or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount
shall have been received by such Lender if such amount may be paid to such
Lender without violating any Legal Requirement.

 

25

--------------------------------------------------------------------------------


 

Section 2.6                                                  Agent’s Fee. 
Subject to Section 2.5, the Borrowers agree to pay, to the Agent for the Agent’s
own account, collateral management, agency and administrative fees at the times
and in the amounts separately agreed in writing among the Borrowers and the
Agent; provided that the amount of such fees shall not exceed $30,000 per month
but may be required to be paid annually in advance.

 


ARTICLE 3

PAYMENTS AND PREPAYMENTS


 

Section 3.1                                                  Term Loan.  The
Borrowers jointly and severally agree to repay the outstanding principal balance
of the Term Loan plus all accrued but unpaid interest thereon, together with all
other non-contingent Obligations, on the Maturity Date; provided that the
General Partner (on its own behalf and on behalf of GGPLP) shall have the right
to elect to convert the outstanding principal amount of the Term Loan, the Exit
Fee and accrued and unpaid interest due and owing upon the Plan Date (the
“Conversion Amount”) to equity and/or debt to the extent permitted by, and in
the manner set forth on, Schedule 3.1-A.  Accrued and unpaid interest on the
Term Loan shall be due and payable on each Payment Date (beginning on June 1,
2009) and on the Maturity Date, and the Borrowers agree to pay such accrued and
unpaid interest on such dates (it being understood that the payment of interest
on the Maturity Date may be paid by conversion of such amounts to the extent
permitted by the preceding sentence).

 

Section 3.2                                                  Optional Prepayment
of the Term Loan.  The Borrowers may prepay the principal of the Term Loan, in
whole or in part, at any time and from time to time by (a) providing to the
Agent two (2) Business Days prior written notice of its intention to make such
prepayment and (b) paying to the Agent (i) all accrued and unpaid interest on
the principal amount being prepaid and (ii) the required Exit Fee, in each case
concurrently with the making of such prepayment; provided, however, that each
such optional prepayment  shall be in a minimum principal amount of $1,000,000
and integral multiples of $500,000 in excess thereof.

 

Section 3.3                                                  Mandatory
Prepayments of the Term Loan.  The Borrowers shall prepay the principal amount
of the Term Loan at the following times and in the following amounts:

 


(A)                                  (I) IN THE CASE OF A SALE OR DISPOSITION
PURSUANT TO SECTION 9.8(D) WITHIN TWO (2) BUSINESS DAYS (DURING WHICH PERIOD NO
OBLIGOR SHALL BE ENTITLED TO MAKE ANY RESTRICTED PAYMENTS) AND (II) IN THE CASE
OF ANY SALE OR DISPOSITION OF CONDOMINIUMS PURSUANT TO SECTION 9.8(F)(I), ON OR
BEFORE THE LAST BUSINESS DAY OF THE APPLICABLE FISCAL QUARTER DURING WHICH SUCH
SALE OR DISPOSITION WAS MADE OF (A) ANY FIRST LIEN PROPERTY (OR ANY DEBTOR
OWNING SUCH FIRST LIEN PROPERTY OR ITS DIRECT OR INDIRECT PARENT HOLDING
COMPANY) OR (B) ANY NEGATIVE PLEDGE PROPERTY (OR ANY DEBTOR OWNING SUCH NEGATIVE
PLEDGE PROPERTY OR ITS DIRECT OR INDIRECT PARENT HOLDING COMPANY), ALL PROCEEDS
OF SUCH SALE OR OTHER DISPOSITION NET OF (1) THE REASONABLE AND CUSTOMARY
OUT-OF-POCKET COSTS AND EXPENSES OF SUCH SALE OR DISPOSITION PAID TO PERSONS
THAT ARE NOT OBLIGORS OR THEIR SUBSIDIARIES, (2) THE AMOUNT APPLIED TO ALL
OBLIGATIONS SECURED BY A PRE-PETITION LIEN ON THE ASSET BEING SOLD OR THE
CAPITAL STOCK OF THE PERSON (OR THE DIRECT HOLDING COMPANY OF SUCH PERSON)
OWNING SUCH ASSET BEING SOLD WHICH IS SECURED BY ANY PRE-PETITION LIEN, (3) THE
AMOUNT OF SALES AND TRANSFER TAXES THAT ARE PAYABLE BY A DEBTOR OR ANY AFFILIATE
IN CONNECTION THEREWITH, (4) IN THE CASE OF A SALE OR DISPOSITION OF (X) FIRST
LIEN PROPERTY, TO THE

 

26

--------------------------------------------------------------------------------


 


EXTENT THE NET PROCEEDS OF ALL SUCH SALES OR DISPOSITIONS SINCE THE CLOSING DATE
EXCEED $75,000,000 IN THE AGGREGATE AND (Y) NEGATIVE PLEDGE PROPERTY, THE
NEGATIVE PLEDGE PROPERTY RETENTION AMOUNT, IF APPLICABLE, AND (5) AN AMOUNT
EQUAL TO THE EXIT FEE THAT WILL BE PAYABLE IN CONNECTION WITH SUCH SALE OR
DISPOSITION;


 


(B)                                 WITH RESPECT TO THE LOSS PROCEEDS OF ANY
CASUALTY OR CONDEMNATION WITH RESPECT TO ANY PROPERTY OF ANY DEBTOR, AT THE TIME
AND IN THE AMOUNT OF SUCH PREPAYMENT AS REQUIRED BY SECTION 9.4(E), NET OF AN
AMOUNT EQUAL TO THE EXIT FEE THAT WILL BE PAYABLE IN CONNECTION WITH THE
APPLICATION OF SUCH LOSS PROCEEDS;


 


(C)                                  NOTWITHSTANDING ANY OF THE OTHER PROVISIONS
OF THIS SECTION 3.3, SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, IF ANY PREPAYMENT OF THE TERM LOAN IS REQUIRED TO BE MADE ON A DATE
OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD THEREFOR AND BREAKAGE COSTS
WOULD BE PAYABLE AS A RESULT OF PREPAYMENT ON SUCH OTHER DATE, THE BORROWERS
MAY, IF LENDERS HAVE BEEN REQUESTED IN WRITING TO, AND HAVE ELECTED NOT TO,
WAIVE SUCH BREAKAGE COSTS, RETAIN SUCH AMOUNT OF ANY SUCH PREPAYMENT OTHERWISE
REQUIRED TO BE MADE HEREUNDER IN A BREAKAGE PREPAYMENT ACCOUNT (OR PURSUANT TO
OTHER ARRANGEMENTS SATISFACTORY TO THE AGENT) UNTIL THE LAST DAY OF SUCH
INTEREST PERIOD, AT WHICH TIME SUCH PREPAYMENT SHALL BE MADE.  FOR PURPOSES OF
THIS CLAUSE (C), THE TERM “BREAKAGE PREPAYMENT ACCOUNT” MEANS A DEPOSIT OR
SECURITIES ACCOUNT ESTABLISHED BY A BORROWER WITH A BANK OR OTHER FINANCIAL
INSTITUTION DESIGNATED BY THE AGENT AND OVER WHICH THE AGENT SHALL HAVE
EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL FOR
APPLICATION IN ACCORDANCE WITH THIS CLAUSE (C), PURSUANT TO AN ACCOUNT CONTROL
AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT.  IF THE MATURITY OF
THE TERM LOAN HAS BEEN ACCELERATED PURSUANT TO SECTION 11.2, OR IF THE TERM LOAN
HAS MATURED IN ACCORDANCE WITH ITS TERMS THE AGENT SHALL AT THE DIRECTION OF THE
MAJORITY LENDERS, APPLY ALL AMOUNTS ON DEPOSIT IN THE BREAKAGE PREPAYMENT
ACCOUNTS (OR OTHERWISE HELD BY THE AGENT) TO SATISFY ANY OF THE OBLIGATIONS; AND


 


(D)                                 NOTWITHSTANDING ANY OF THE OTHER PROVISIONS
OF THIS SECTION 3.3, SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, ANY PREPAYMENT OF THE TERM LOAN  REQUIRED TO BE MADE PURSUANT TO
THIS SECTION MAY, AT THE ELECTION OF THE BORROWERS, BE MAINTAINED IN A
PREPAYMENT CASH COLLATERAL ACCOUNT (OR PURSUANT TO OTHER ARRANGEMENTS REASONABLY
SATISFACTORY TO THE AGENT) AND, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING, SUCH AMOUNT SHALL NOT BE REQUIRED TO BE APPLIED TO REDUCE THE
PRINCIPAL AMOUNT OF THE TERM LOAN AT SUCH TIME AS WOULD OTHERWISE BE REQUIRED BY
THIS SECTION 3.3.  FOR PURPOSES OF THIS CLAUSE (D), THE TERM “PREPAYMENT CASH
COLLATERAL ACCOUNT” MEANS A DEPOSIT OR SECURITIES ACCOUNT ESTABLISHED BY A
BORROWER WITH A BANK DESIGNATED BY THE AGENT AND OVER WHICH THE AGENT SHALL HAVE
EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL FOR
APPLICATION IN ACCORDANCE WITH THIS CLAUSE (D); PROVIDED THAT THE BORROWERS
SHALL HAVE THE RIGHT TO REASONABLY DIRECT THE INVESTMENT OF AMOUNTS ON DEPOSIT
IN A PREPAYMENT CASH COLLATERAL ACCOUNT IN CASH EQUIVALENTS AS THE BORROWERS
SHALL ELECT.  IF THE MATURITY OF THE TERM LOAN HAS BEEN ACCELERATED PURSUANT TO
SECTION 11.2 OR IF THE TERM LOAN HAS MATURED IN ACCORDANCE WITH ITS TERMS, THE
AGENT  SHALL AT THE DIRECTION OF THE MAJORITY LENDERS APPLY ALL AMOUNTS ON
DEPOSIT IN THE PREPAYMENT CASH COLLATERAL ACCOUNTS (OR OTHERWISE HELD BY THE
AGENT) TO SATISFY ANY OF THE OBLIGATIONS.

 

27

--------------------------------------------------------------------------------


 

Section 3.4                                                  Payments by the
Borrowers.

 


(A)                                  ALL PAYMENTS TO BE MADE BY THE BORROWERS
SHALL BE MADE WITHOUT SET-OFF, RECOUPMENT, OR COUNTERCLAIM EXCEPT AS OTHERWISE
EXPRESSLY PERMITTED HEREUNDER.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
ALL PAYMENTS BY THE BORROWERS SHALL BE MADE TO THE AGENT, FOR THE ACCOUNT OF THE
LENDERS (BUT IN ANY EVENT IN ONE WIRE TRANSFER), AT THE AGENT’S ADDRESS SET
FORTH IN SECTION 15.7, AND SHALL BE MADE IN DOLLARS AND IN IMMEDIATELY AVAILABLE
FUNDS, NO LATER THAN 3:00 P.M. (NEW YORK CITY TIME) ON THE DATE SPECIFIED
HEREIN.  ANY PAYMENT RECEIVED BY THE AGENT LATER THAN 3:00 P.M. (NEW YORK CITY
TIME) MAY, AT THE OPTION OF THE AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE
FOLLOWING BUSINESS DAY AND ANY APPLICABLE INTEREST OR FEE SHALL CONTINUE TO
ACCRUE.


 


(B)                                 UNLESS THE AGENT RECEIVES NOTICE FROM THE
BORROWERS PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE LENDERS THAT THE
BORROWERS WILL NOT MAKE SUCH PAYMENT IN FULL AS AND WHEN REQUIRED, THE AGENT MAY
ASSUME THAT THE BORROWERS HAVE MADE SUCH PAYMENT IN FULL TO THE AGENT ON SUCH
DATE IN IMMEDIATELY AVAILABLE FUNDS AND THE AGENT MAY (BUT SHALL NOT BE SO
REQUIRED), IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO EACH LENDER ON SUCH
DUE DATE AN AMOUNT EQUAL TO THE AMOUNT THEN DUE SUCH LENDER.  IF AND TO THE
EXTENT THE BORROWERS HAVE NOT MADE SUCH PAYMENT IN FULL TO THE AGENT, EACH
LENDER SHALL REPAY TO THE AGENT ON DEMAND SUCH AMOUNT DISTRIBUTED TO SUCH
LENDER, TOGETHER WITH INTEREST THEREON AT THE FEDERAL FUNDS RATE FOR EACH DAY
FROM THE DATE SUCH AMOUNT IS DISTRIBUTED TO SUCH LENDER UNTIL THE DATE REPAID.


 


(C)                                  THE BORROWERS AGREE TO COMPENSATE EACH
LENDER FOR ANY LOSS, COST OR EXPENSE (COLLECTIVELY, “BREAKAGE COSTS”) ACTUALLY
INCURRED BY SUCH LENDER AS A RESULT OF THE MAKING OF A PAYMENT OF THE TERM LOAN
FOR ANY REASON (INCLUDING, WITHOUT LIMITATION, THE ACCELERATION OF THE MATURITY
OF THE TERM LOAN FOLLOWING AN EVENT OF DEFAULT) ON A DAY THAT IS NOT THE LAST
DAY OF THE APPLICABLE INTEREST PERIOD.  TO AVOID DOUBT “BREAKAGE COSTS” SHALL
NOT INCLUDE THE INTEREST MARGINS APPLICABLE TO SUCH PREPAID TERM LOAN.  EACH
LENDER WILL FURNISH TO THE BORROWERS A CERTIFICATE SETTING FORTH THE BASIS AND
AMOUNT OF EACH REQUEST BY SUCH LENDER FOR COMPENSATION UNDER THIS
SECTION 3.4(C), WHICH CERTIFICATE SHALL PROVIDE REASONABLE DETAIL AS TO THE
CALCULATION OF SUCH BREAKAGE COSTS.  SUCH CERTIFICATE SHALL CONSTITUTE PRIMA
FACIE EVIDENCE OF THE AMOUNT OF SUCH BREAKAGE COSTS, WHICH SHALL BE CALCULATED
BY EACH LENDER ON A REASONABLE BASIS, CONSISTENT WITH THE BASIS ON WHICH SUCH
CALCULATIONS ARE THEN BEING MADE BY SIMILARLY SITUATED BANKS OR FINANCIAL
INSTITUTIONS GENERALLY.


 

Section 3.5                                                  Apportionment,
Application, and Reversal of Payments.  Except as otherwise expressly provided
herein, aggregate principal and interest payments shall be apportioned ratably
among the Lenders (according to the unpaid principal balance of the Term Loan to
which such payments relate held by each Lender) and payments of the fees
(including, without limitation, the Exit Fees) shall, as applicable, be
apportioned ratably among the Lenders as of the date such fees are received by
the Agent.  Except as specifically provided otherwise herein or in the Financing
Order, all payments shall be remitted to the Agent and all such payments not
constituting payment of specific fees, and all proceeds of Accounts or other
Collateral received by the Agent, shall be applied, ratably, subject to the
provisions of this Agreement, FIRST, to pay any interest or fees then due with
respect to, or which constitute, Obligations, SECOND, to pay or prepay principal
of the Term Loan under this Agreement, and THIRD, to the payment of any other
Obligation.  The Agent shall promptly distribute to each

 

28

--------------------------------------------------------------------------------


 

Lender, pursuant to the applicable wire transfer instructions received from each
Lender in writing, such funds as it may be entitled to receive.

 

Section 3.6                                                  Indemnity for
Returned Payments.  If, after receipt of any payment which is applied to the
payment of all or any part of the Obligations, the Agent or any Lender is for
any reason compelled to surrender such payment or proceeds to any Person because
such payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible set-off,
or a diversion of trust funds, or for any other reason, then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Agent or such Lender and the Borrowers shall be liable to
pay to the Agent and the Lenders, and hereby do indemnify the Agent and the
Lenders and hold the Agent and the Lenders harmless for, the amount of such
payment or proceeds surrendered.  The provisions of this Section 3.6 shall be
and remain effective notwithstanding any contrary action which may have been
taken by the Agent or any Lender in reliance upon such payment or application of
proceeds, and any such contrary action so taken shall be without prejudice to
the Agent’s and the Lenders’ rights under this Agreement and shall be deemed to
have been conditioned upon such payment or application of proceeds having become
final and irrevocable.  The provisions of this Section 3.6 shall survive the
termination of this Agreement.

 

Section 3.7                                                  The Agent’s Books
and Records.  The Obligors agree that the Agent’s books and records showing the
Obligations and the transactions pursuant to this Agreement and the other Loan
Documents shall be admissible in any action or proceeding arising therefrom, and
shall constitute rebuttably presumptive proof thereof, irrespective of whether
any Obligation is also evidenced by a promissory note or other instrument.  Such
books and records shall be deemed correct, accurate, and binding on the
Borrowers and an account stated (except for corrections of errors discovered by
the Agent) in the absence of evidence to the contrary.  In the event a timely
written notice of objections is given by the Borrowers, only the items to which
exception is expressly made will be considered to be disputed by the Borrowers.

 


ARTICLE 4

CASH COLLATERAL ACCOUNTS


 

Section 4.1                                                  Cash Collateral
Accounts.

 


(A)                                  ALL CASH OF THE OBLIGORS SHALL BE DEPOSITED
BY THE OBLIGORS IN ONE OR MORE ACCOUNTS SUBJECT TO THE PERFECTED AGENT’S LIEN BY
VIRTUE OF, AND HAVING THE PRIORITY SET FORTH IN, THE FINANCING ORDER AND, EXCEPT
FOR THE MAIN OPERATING ACCOUNT, IF AT ANY TIME REQUIRED BY THE AGENT UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, UNDER ITS
EXCLUSIVE DOMINION AND CONTROL UPON WRITTEN NOTICE TO THE GENERAL PARTNER AND
THE APPLICABLE FINANCIAL INSTITUTION.  SUCH FUNDS SHALL BE HELD IN A CASH
COLLATERAL ACCOUNT UNTIL SUCH TIME AS THE AMOUNTS HELD THEREIN ARE APPLIED BY
THE RELEVANT OBLIGORS TO PAY EXPENSES OR OTHERWISE USED IN ACCORDANCE WITH THIS
AGREEMENT.  SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, AMOUNTS HELD IN A CASH COLLATERAL ACCOUNT SHALL BE AVAILABLE TO THE
OBLIGORS FOR USE IN A MANNER OR FOR A PURPOSE NOT PROHIBITED BY THIS AGREEMENT. 
DURING THE EXISTENCE OF AN EVENT OF DEFAULT ALL AMOUNTS HELD IN ANY CASH
COLLATERAL ACCOUNT (OTHER THAN

 

29

--------------------------------------------------------------------------------


 


AMOUNTS HELD IN THE MAIN OPERATING ACCOUNT SUBJECT TO THE LIENS IN FAVOR OF THE
ADEQUATE PROTECTION  PARTIES (AS DEFINED IN THE FINANCING ORDER)), AT THE
ELECTION OF THE AGENT, SHALL BE APPLIED AS REQUIRED BY SECTION 11.2(E); PROVIDED
THAT DURING THE EXISTENCE OF AN EVENT OF DEFAULT (1) NOTWITHSTANDING THE
EXISTENCE OF SUCH EVENT OF DEFAULT OR AN ACCELERATION OF THE OBLIGATIONS, FUNDS
IN THE MAIN OPERATING ACCOUNT THAT ARE NOT SUBJECT TO THE FIRST PRIORITY AGENT’S
LIEN SHALL NOT BE TRANSFERRED OUT OF THE MAIN OPERATING ACCOUNT OTHER THAN FOR
ORDINARY COURSE EXPENDITURES TO PROTECT AND PRESERVE THE COLLATERAL (INCLUDING
ALL DOCUMENTED PAYROLL EXPENSES (INCLUDING BENEFITS), OPERATING EXPENSES OF THE
PROPERTIES, TAXES, INSURANCE PREMIUMS, GROUND RENTS WITH RESPECT TO THE
PROPERTIES, AND CASH MANAGEMENT, IN EACH CASE, IN THE ORDINARY COURSE OF
BUSINESS, AND THE ADEQUATE PROTECTION PAYMENTS) AND (2) FUNDS IN ANY CASH
COLLATERAL ACCOUNT THAT ARE SUBJECT TO THE FIRST PRIORITY AGENT’S LIEN (X) MAY,
UNTIL OTHERWISE DIRECTED BY AGENT, BE TRANSFERRED OUT OF THE CASH COLLATERAL
ACCOUNTS ONLY FOR ORDINARY COURSE EXPENDITURES TO PROTECT AND PRESERVE THE
COLLATERAL (INCLUDING ALL DOCUMENTED PAYROLL EXPENSES (INCLUDING BENEFITS),
OPERATING EXPENSES OF THE PROPERTIES, TAXES, INSURANCE PREMIUMS, GROUND RENTS
WITH RESPECT TO THE PROPERTIES, AND CASH MANAGEMENT, IN EACH CASE, IN THE
ORDINARY COURSE OF BUSINESS AND (Y) AT THE AGENT’S SOLE DISCRETION AND WITH THE
CONSENT OF THE MAJORITY LENDERS, ANY FUNDS IN THE CASH COLLATERAL ACCOUNTS THAT
ARE SUBJECT TO THE FIRST PRIORITY AGENT’S LIEN MAY INSTEAD BE APPLIED AT THE
DIRECTION OF THE AGENT.


 


(B)                                 IF NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THE OBLIGORS MAY INVEST THE FUNDS IN ANY CASH COLLATERAL ACCOUNT AS
PERMITTED BY THE BANKRUPTCY COURT.


 


(C)                                  THE NON-DEBTOR GUARANTOR SHALL MAINTAIN ONE
OR MORE ACCOUNTS FOR THE COLLECTION OF THE REVENUES AND INCOME OF THE NON-DEBTOR
GUARANTOR AND ITS SUBSIDIARIES.  THE NON-DEBTOR GUARANTOR SHALL PAY ITS EXPENSES
AND THE EXPENSES OF ITS SUBSIDIARIES FROM SUCH ACCOUNT CONSISTENT WITH ITS PAST
PRACTICES.  FROM TIME TO TIME, AND NOT LESS THAN ONCE PER CALENDAR MONTH, THE
NON-DEBTOR GUARANTOR SHALL CAUSE ANY FUNDS IN EXCESS OF THOSE NEEDED TO PAY THE
ACTUAL AND REASONABLY FORECASTED EXPENSES OF THE NON-DEBTOR GUARANTOR AND ITS
SUBSIDIARIES FOR THE REMAINDER OF SUCH MONTH AND THE FOLLOWING MONTH TO BE
TRANSFERRED INTO A CASH COLLATERAL ACCOUNT EITHER DIRECTLY OR INDIRECTLY THROUGH
ONE OR MORE CASH COLLATERAL ACCOUNTS.


 


(D)                                 THE OBLIGORS SHALL CAUSE THE NEGATIVE PLEDGE
DEBTORS TO USE ALL CASH OF THE NEGATIVE PLEDGE DEBTORS ONLY IN ACCORDANCE WITH
THE CASH MANAGEMENT ORDER, THE TENANT OBLIGATIONS ORDER AND THE FINANCING ORDER.


 


ARTICLE 5


 


TAXES, YIELD PROTECTION, AND ILLEGALITY


 

Section 5.1                                                  Taxes.

 


(A)                                  ANY AND ALL PAYMENTS BY ANY OBLIGOR TO A
LENDER OR THE AGENT UNDER THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT SHALL BE
MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR WITHHOLDING FOR ANY TAXES,
EXCEPT AS PROVIDED BELOW.  IN ADDITION, THE BORROWERS SHALL PAY ALL OTHER TAXES.

 

30

--------------------------------------------------------------------------------


 


(B)                                 THE BORROWERS SHALL INDEMNIFY AND HOLD
HARMLESS EACH LENDER AND THE AGENT FOR THE FULL AMOUNT OF TAXES OR OTHER TAXES
(INCLUDING ANY TAXES OR OTHER TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS
PAYABLE UNDER THIS SECTION 5.1) PAID BY SUCH LENDER OR THE AGENT AND ANY
LIABILITY (INCLUDING PENALTIES, INTEREST, ADDITIONS TO TAX, AND EXPENSES)
ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH TAXES OR OTHER
TAXES WERE CORRECTLY OR LEGALLY ASSERTED.  PAYMENT UNDER THIS INDEMNIFICATION
SHALL BE MADE WITHIN 30 DAYS AFTER THE DATE SUCH LENDER OR THE AGENT MAKES
WRITTEN DEMAND THEREFOR ACCOMPANIED BY A CERTIFICATE SETTING FORTH IN REASONABLE
DETAIL THE AMOUNT AND CALCULATION OF ANY INDEMNIFICATION PAYMENT SO REQUESTED BY
SUCH LENDER OR THE AGENT.  HOWEVER, NO LENDER SHALL BE ENTITLED TO ANY AMOUNTS
UNDER THIS SECTION 5.1 TO THE EXTENT THAT THE EVENT GIVING RISE TO SUCH TAXES OR
OTHER TAXES OCCURRED MORE THAN ONE HUNDRED AND TWENTY (120) DAYS PRIOR TO THE
DATE NOTICE AND DEMAND THEREFOR WAS GIVEN TO THE BORROWERS.


 


(C)                                  IF ANY OBLIGOR SHALL BE REQUIRED BY LAW TO
DEDUCT OR WITHHOLD ANY TAXES OR OTHER TAXES FROM OR IN RESPECT OF ANY SUM
PAYABLE HEREUNDER TO ANY LENDER OR THE AGENT, THEN:


 

(I)                                     THE SUM PAYABLE SHALL BE INCREASED AS
NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS AND WITHHOLDINGS
(INCLUDING DEDUCTIONS AND WITHHOLDINGS APPLICABLE TO ADDITIONAL SUMS PAYABLE
UNDER THIS SECTION 5.1) SUCH LENDER OR THE AGENT, AS THE CASE MAY BE, RECEIVES
AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS OR
WITHHOLDINGS BEEN MADE;

 

(II)                                  SUCH OBLIGOR SHALL MAKE SUCH DEDUCTIONS
AND WITHHOLDINGS; AND

 

(III)                               SUCH OBLIGOR SHALL PAY THE FULL AMOUNT
DEDUCTED OR WITHHELD TO THE RELEVANT GOVERNMENTAL AUTHORITY OR OTHER AUTHORITY
IN ACCORDANCE WITH ANY LEGAL REQUIREMENTS.

 


(D)                                 NO OBLIGOR SHALL BE REQUIRED TO INCREASE ANY
AMOUNTS PAYABLE TO A LENDER (INCLUDING AN ASSIGNEE) OR THE AGENT WITH RESPECT TO
ANY TAXES UNDER THIS SECTION 5.1 WHERE (I) SUCH TAXES ARE ATTRIBUTABLE TO THE
FAILURE OF THE AGENT OR SUCH LENDER TO COMPLY WITH THE REQUIREMENTS OF
SECTION 14.10 OR (II) THE OBLIGATION TO WITHHOLD AMOUNTS WITH RESPECT TO TAXES
EXISTED ON THE DATE (A) THE AGENT OR SUCH LENDER BECAME A PARTY TO THIS
AGREEMENT OR (B) WITH RESPECT TO PAYMENTS TO A LENDER WHICH CHANGES ITS
APPLICABLE LENDING OFFICE BY DESIGNATING A DIFFERENT LENDING OFFICE (A “NEW
LENDING OFFICE”), THE DATE SUCH LENDER DESIGNATED SUCH NEW LENDING OFFICE WITH
RESPECT TO THE TERM LOAN.


 


(E)                                  IF THE AGENT OR A LENDER DETERMINES IN ITS
SOLE DISCRETION THAT IT HAS RECEIVED A REFUND OR CREDIT THAT IS ATTRIBUTABLE TO
ANY TAXES OR OTHER TAXES AS TO WHICH THE AGENT OR SUCH LENDER HAS BEEN
INDEMNIFIED BY AN OBLIGOR, OR WITH RESPECT TO WHICH THE OBLIGOR HAS PAID AN
ADDITIONAL AMOUNT HEREUNDER, THE AGENT OR SUCH LENDER SHALL WITHIN 30 DAYS AFTER
THE DATE OF SUCH RECEIPT PAY OVER THE AMOUNT OF SUCH REFUND OR CREDIT (TO THE
EXTENT SO ATTRIBUTABLE) TO SUCH OBLIGOR.  IF A GOVERNMENTAL AUTHORITY LATER
DETERMINES THAT THE AGENT OR SUCH LENDER IS NOT ENTITLED TO SUCH REFUND OR
CREDIT, SUCH OBLIGOR SHALL RETURN THE AMOUNT OF SUCH REFUND OR CREDIT TO THE
AGENT OR LENDER UPON WRITTEN DEMAND.


 

(f)                                    Within a reasonable period after the date
of any payment by any Obligor of Taxes or Other Taxes pursuant to this
Article 5, such Obligor shall furnish the Agent the

 

31

--------------------------------------------------------------------------------


 


ORIGINAL OR A CERTIFIED COPY OF A RECEIPT EVIDENCING PAYMENT THEREOF, OR OTHER
EVIDENCE OF PAYMENT REASONABLY SATISFACTORY TO THE AGENT.


 


(G)                                 NOTWITHSTANDING ANY OTHER PROVISION
CONTAINED HEREIN, IF A LENDER IS CLASSIFIED FOR U.S. FEDERAL INCOME TAX PURPOSES
AS A PARTNERSHIP AND IS COMPOSED OF PARTNERS, WHICH IF SUCH PARTNERS WERE
THEMSELVES NON-U.S. LENDERS WOULD BE REQUIRED TO PROVIDE THE DOCUMENTATION
DESCRIBED IN SECTION 14.10, THEN SECTION 5.1 HEREOF SHALL BE APPLIED TO PAYMENTS
TO SUCH LENDER AS IF SUCH PAYMENTS WERE MADE DIRECTLY TO THE PARTNERS OF SUCH
LENDER PROVIDED SUCH LENDER OBTAINS FROM SUCH PARTNERS THE DOCUMENTS DESCRIBED
IN SECTION 14.10 AND PROVIDES SUCH DOCUMENTATION TO THE AGENT AND BORROWERS.


 

Section 5.2                                                  Increased Costs and
Reduction of Return.  If any Lender shall have determined that (a) the
introduction after the Closing Date of any Capital Adequacy Regulation, (b) any
change after the Closing Date in any Capital Adequacy Regulation, (c) any change
after the Closing Date in the interpretation or administration of any Capital
Adequacy Regulation by any central bank or other Governmental Authority charged
with the interpretation or administration thereof, or (d) compliance by such
Lender or any corporation or other entity controlling such Lender with any
Capital Adequacy Regulation issued after the Closing Date, affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation or other entity controlling such Lender and (taking
into consideration such Lender’s or such corporation’s or other entity’s
policies with respect to capital adequacy and such Lender’s desired return on
capital) determines that the amount of such capital is increased as a
consequence of its Commitment, Term Loan, credits, or obligations under this
Agreement, then, within thirty (30) days following receipt by the Borrowers of
written demand for such payment (accompanied by a certificate referred to in
Section 5.3) by such Lender through the Agent, the Borrowers shall pay to such
Lender, from time to time as specified by such Lender, additional amounts (the
“Additional Lender Amounts”) sufficient to compensate such Lender for such
increase; provided that such Lender shall not be entitled to any such amounts to
the extent that the event giving rise to such additional cost or reduced amount
receivable occurred more than one hundred and twenty (120) days prior to the
date such notice and demand was given to the Borrowers.

 

Section 5.3                                                  Certificates of
Lenders.  Any Lender claiming reimbursement or compensation under this Article 5
shall deliver to the Borrowers (with a copy to the Agent) a certificate setting
forth in reasonable detail the amount and calculation of the funds payable to
such Lender hereunder and such certificate shall be presumed to be correct and
binding on the Borrowers.  To the extent any Lender receives a refund of all or
a portion of the Additional Lender Amounts, such Lender shall promptly remit the
same to the Borrowers.

 

Section 5.4                                                  Replacement of
Lenders.  If (i) any Lender requests reimbursement or compensation under this
Article 5, (ii) if any Lender refuses to consent to an amendment, modification,
supplement or waiver required pursuant to Section 13.2 with respect to any Loan
Document which has otherwise been approved by Majority Lenders or (iii) any
Lender becomes insolvent or has its assets become subject to a receiver,
liquidator, trustee, custodian or other officer having similar powers, then
Borrowers may, at their sole expense and effort, upon notice to such Lender and
Agent, require such Lender to assign and delegate at par (in accordance with
Section 13.3), all of its interests, rights and obligations in connection with
the Term Loan under

 

32

--------------------------------------------------------------------------------


 

this Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that if a Lender is being replaced as a
result of a request for reimbursement or compensation under this Article 5 with
respect to taxes, costs or other amounts being incurred generally by the other
Lenders, such Lender may only be replaced by an Eligible Assignee that will
alleviate the need for the reimbursement or payment of such taxes, costs or
other amounts.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrowers to require such assignment and delegation
cease to apply.

 

Each Lender hereby grants to the Agent an irrevocable power of attorney (which
power is coupled with an interest) to execute and deliver, on behalf of such
Lender as assignor, any Assignment and Acceptance necessary to effectuate any
assignment of such Lender’s interests hereunder in the circumstances
contemplated by, and in accordance with, this Section 5.4.

 

Section 5.5                                                  Survival.  The
agreements and obligations of the Obligors in this Article 5 shall survive the
payment of all other Obligations.

 


ARTICLE 6

COLLATERAL


 

Section 6.1                                                  Grant of Security
Interest.

 


(A)                                  AS SECURITY FOR ALL OBLIGATIONS, EACH
OBLIGOR HEREBY COLLATERALLY ASSIGNS AND GRANTS TO THE AGENT, FOR THE BENEFIT OF
THE AGENT AND THE LENDERS, A CONTINUING SECURITY INTEREST IN, LIEN ON,
ASSIGNMENT OF, ALL OF THE FOLLOWING PROPERTY AND ASSETS OF SUCH OBLIGOR, WHETHER
NOW OWNED OR EXISTING OR HEREAFTER ACQUIRED OR ARISING, REGARDLESS OF WHERE
LOCATED:


 

(I)                                     ALL ACCOUNTS, INCLUDING ALL CREDIT
ENHANCEMENTS THEREFOR;

 

(II)                                  ALL CONTRACT RIGHTS, INCLUDING, WITHOUT
LIMITATION, ALL RIGHTS OF SUCH OBLIGOR AS EITHER LESSOR OR LESSEE UNDER ANY
LEASE OR RENTAL AGREEMENT OF REAL OR PERSONAL PROPERTY, INCLUDING, WITHOUT
LIMITATION, EACH LEASE;

 

(III)                               ALL CHATTEL PAPER;

 

(IV)                              ALL DOCUMENTS;

 

(V)                                 ALL INSTRUMENTS;

 

(VI)                              ALL SUPPORTING OBLIGATIONS AND
LETTER-OF-CREDIT RIGHTS;

 

(VII)                           ALL GENERAL INTANGIBLES (INCLUDING, WITHOUT
LIMITATION, PAYMENT INTANGIBLES, INTERCOMPANY ACCOUNTS, AND SOFTWARE);

 

(VIII)                        ALL INVENTORY AND OTHER GOODS;

 

33

--------------------------------------------------------------------------------


 

(IX)                                ALL EQUIPMENT AND FIXTURES;

 

(X)                                   ALL INVESTMENT PROPERTY (EXCEPT AS
PROVIDED IN THE LAST SENTENCE OF THIS SECTION 6.1(A) BELOW);

 

(XI)                                ALL MONEY, CASH, CASH EQUIVALENTS,
SECURITIES, AND OTHER PROPERTY OF ANY KIND;

 

(XII)                             THE CASH COLLATERAL ACCOUNTS, THE BREAKAGE
PREPAYMENT ACCOUNT, EACH PREPAYMENT CASH COLLATERAL ACCOUNT AND ALL OTHER
DEPOSIT ACCOUNTS AND ALL OTHER CREDITS AND BALANCES WITH AND OTHER CLAIMS
AGAINST ANY FINANCIAL INSTITUTION;

 

(XIII)                          ALL NOTES, AND ALL DOCUMENTS OF TITLE;

 

(XIV)                         ALL BOOKS, RECORDS, AND OTHER PROPERTY RELATED TO
OR REFERRING TO ANY OF THE FOREGOING, INCLUDING, WITHOUT LIMITATION, BOOKS,
RECORDS, ACCOUNT LEDGERS, DATA PROCESSING RECORDS, COMPUTER SOFTWARE AND OTHER
PROPERTY, AND GENERAL INTANGIBLES AT ANY TIME EVIDENCING OR RELATING TO ANY OF
THE FOREGOING;

 

(XV)                            ALL COMMERCIAL TORT CLAIMS LISTED ON
SCHEDULE 6.1 AND DISCLOSED FROM TIME TO TIME TO THE AGENT PURSUANT TO THE TERMS
OF THIS AGREEMENT;

 

(XVI)                         IF SUCH OBLIGOR IS A DEBTOR, ALL REAL ESTATE OWNED
OR LEASED BY SUCH OBLIGOR;

 

(XVII)                      ALL OTHER PERSONAL PROPERTY OF SUCH OBLIGOR,
EXCLUDING ANY AVOIDANCE ACTIONS UNDER CHAPTER 5 OF THE BANKRUPTCY CODE AND
RECOVERIES THEREFROM; AND

 

(XVIII)                   ALL ACCESSIONS TO, SUBSTITUTIONS FOR, AND
REPLACEMENTS, PRODUCTS, AND PROCEEDS OF ANY OF THE FOREGOING, INCLUDING, BUT NOT
LIMITED TO, PROCEEDS OF ANY INSURANCE POLICIES, CLAIMS AGAINST THIRD PARTIES,
AND CONDEMNATION OR REQUISITION PAYMENTS WITH RESPECT TO ALL OR ANY OF THE
FOREGOING.

 

All of the foregoing and all other property of such Obligor in which the Agent
or any Lender may at any time be granted a Lien, is herein collectively referred
to as the “Collateral.”  Notwithstanding anything herein to the contrary, in no
event shall the Collateral (or any component term thereof) include or be deemed
to include (i) the Capital Stock of any Foreign Subsidiary, other than 65% in
total voting power of such Capital Stock and 100% of non-voting Capital Stock,
in each case, of a first tier Foreign Subsidiary of any Obligor, (ii) any
contracts, instruments, licenses, license agreements or other documents (or any
rights thereunder), to the extent (and only to the extent) that the grant of a
security interest would (A) constitute a violation of a restriction in favor of
a third party on such grant, (B) give any other party to such contract,
instrument, license, license agreement or other document the right to terminate
its obligations thereunder, or (C) violate any law; provided that the limitation
set forth in this clause (ii) above shall not affect, limit, restrict or impair
the grant by an Obligor of a security interest pursuant to this Agreement in any
such right, to the extent that an otherwise applicable prohibition or
restriction on such grant is rendered ineffective by any applicable law,
including the UCC or the

 

34

--------------------------------------------------------------------------------


 

Bankruptcy Code, (iii) any direct or indirect interest in any Capital Stock of
any joint venture, partnership or other entity if and for so long as the grant
of such security interest or Lien shall constitute a default under or
termination pursuant to the terms of the joint venture agreement, partnership
agreement or other organizational documents of, or contract or other agreement
of (or covering or purporting to cover the assets of) such joint venture,
partnership or entity or its direct or indirect parent, or require the payment
of a fee, penalty or similar increased costs or result in the loss of economic
benefit or the abandonment or invalidation of such Obligor’s or any Subsidiary’s
interest in such Capital Stock or shall otherwise adversely impact such interest
in such joint venture, partnership or other entity; provided that the limitation
set forth in this clause (iii) above shall not affect, limit, restrict or impair
the grant by an Obligor of a security interest pursuant to this Agreement in any
such right, to the extent that an otherwise applicable prohibition or
restriction on such grant is rendered ineffective by any applicable law,
including the UCC or the Bankruptcy Code, (iv) any Ground Lease of a Debtor
which has been assumed pursuant to Section 365 of the Bankruptcy Code if the
granting of a Lien hereunder would cause a default under or allow the
termination of such Ground Lease (it being agreed that, to the extent the Lien
granted pursuant to this Section 6.1 attaches to any such Ground Lease prior to
a Debtor’s assumption thereof, and the granting of a Lien hereunder would cause
a default under or allow the termination of such Ground Lease, such Lien shall
automatically be released upon such assumption and any Mortgage evidencing such
Lien shall automatically terminate with respect to such Ground Lease), (v) the
Gift Card and Lotto Accounts and (vi) any Real Estate of the Non-Debtor
Guarantor; provided, further, that any such security interest and Lien shall
attach immediately and automatically after any such disqualifying condition
specified in clause (ii) or (iii) of this paragraph shall cease to exist.

 


(B)                                 ALL OF THE OBLIGATIONS SHALL BE SECURED BY
ALL OF THE COLLATERAL.


 

Section 6.2                                                  Perfection and
Protection of Security Interest.

 


(A)                                  EACH OBLIGOR SHALL, AS APPLICABLE, AT SUCH
OBLIGOR’S EXPENSE, PERFORM ALL STEPS REASONABLY REQUESTED BY THE AGENT AT ANY
TIME TO PERFECT, MAINTAIN, PROTECT, AND ENFORCE THE AGENT’S LIENS, INCLUDING: 
UPON AN EVENT OF DEFAULT, DELIVERING TO THE AGENT (1) THE ORIGINALS OF ALL
INSTRUMENTS, DOCUMENTS, AND CHATTEL PAPER, AND ALL OTHER COLLATERAL OF WHICH THE
AGENT REASONABLY DETERMINES IT SHOULD HAVE PHYSICAL POSSESSION IN ORDER TO
PERFECT AND PROTECT THE AGENT’S SECURITY INTEREST THEREIN, DULY PLEDGED,
ENDORSED, OR ASSIGNED TO THE AGENT WITHOUT RESTRICTION, (2) WAREHOUSE RECEIPTS
COVERING ANY PORTION OF THE COLLATERAL LOCATED IN WAREHOUSES AND FOR WHICH
WAREHOUSE RECEIPTS ARE ISSUED, (3) CERTIFICATES OF TITLE (EXCLUDING DEEDS FOR
REAL ESTATE) COVERING ANY PORTION OF THE COLLATERAL FOR WHICH CERTIFICATES OF
TITLE HAVE BEEN ISSUED AND (4) ALL LETTERS OF CREDIT ON WHICH SUCH OBLIGOR IS
NAMED BENEFICIARY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN,
NO OBLIGOR SHALL BE REQUIRED TO OBTAIN, MAINTAIN OR PROVIDE ANY (X) MORTGAGE OR
DEED OF TRUST (EXCEPT AS SET FORTH IN SECTION 6.3 BELOW), TITLE INSURANCE
COMMITMENT OR POLICY OR SURVEY, IN EACH CASE, IN RESPECT OF ANY PROPERTY OR
(Y) LOCKBOX AGREEMENT, DEPOSIT ACCOUNT CONTROL AGREEMENT (OR SIMILAR AGREEMENT),
OR SECURITIES ACCOUNT CONTROL AGREEMENT (OR SIMILAR AGREEMENT), IN EACH CASE, IN
RESPECT OF ANY COLLATERAL.


 


(B)                                 TO THE EXTENT PERMITTED BY ANY LEGAL
REQUIREMENT, THE AGENT MAY FILE, WITHOUT ANY OBLIGOR’S SIGNATURE, ONE OR MORE
FINANCING STATEMENTS DISCLOSING THE AGENT’S LIENS ON THE COLLATERAL; PROVIDED
THAT THE AGENT WILL NOT FILE ANY FINANCING STATEMENT AGAINST ANY OBLIGOR IF

 

35

--------------------------------------------------------------------------------


 


SUCH FILING WOULD REQUIRE THE PAYMENT OF ANY DOCUMENTARY, INTANGIBLES OR SIMILAR
FEES OR TAXES (OTHER THAN CUSTOMARY FILING CHARGES PER PAGE AND NOMINAL FEES AND
TAXES).


 


(C)                                  TO THE EXTENT ANY OBLIGOR IS OR BECOMES THE
ISSUER OF ANY INVESTMENT PROPERTY THAT IS COLLATERAL (IN SUCH CAPACITY, AN
“ISSUER”), EACH OBLIGOR AGREES AS FOLLOWS WITH RESPECT TO SUCH INVESTMENT
PROPERTY, BUT SUBJECT TO THE TERMS OF ANY DOCUMENTS OR AGREEMENTS ENTERED INTO
PRIOR TO THE CLOSING DATE CREATING OR EVIDENCING ANY PRE-PETITION LIEN WITH
RESPECT TO SUCH INVESTMENT PROPERTY:


 

(I)                                     ALL SUCH INVESTMENT PROPERTY ISSUED BY
SUCH ISSUER, ALL WARRANTS, AND ALL NON-CASH DIVIDENDS AND OTHER NON-CASH
DISTRIBUTIONS IN RESPECT THEREOF AT ANY TIME REGISTERED IN THE NAME OF, OR
OTHERWISE DELIVERABLE TO, ANY OBLIGOR, SHALL BE DELIVERED DIRECTLY TO THE AGENT,
FOR THE ACCOUNT OF SUCH OBLIGOR, AT THE AGENT’S ADDRESS FOR NOTICES SET FORTH IN
SECTION 15.7.

 

(II)                                  ALL CASH DIVIDENDS, CASH DISTRIBUTIONS,
AND OTHER CASH OR CASH EQUIVALENTS IN RESPECT OF SUCH INVESTMENT PROPERTY AT ANY
TIME PAYABLE OR DELIVERABLE TO ANY OBLIGOR SHALL BE DEPOSITED INTO THE CASH
COLLATERAL ACCOUNT.

 

(III)                               SUCH ISSUER WILL NOT ACKNOWLEDGE ANY
TRANSFER OR ENCUMBRANCE IN RESPECT OF SUCH INVESTMENT PROPERTY TO OR IN FAVOR OF
ANY PERSON OTHER THAN THE AGENT OR A PERSON DESIGNATED BY THE AGENT IN WRITING.

 

Section 6.3                                                  Delivery of
Mortgages.  Within sixty (60) days of the Funding Date, the applicable Obligor
shall deliver mortgages with respect to each of the Primary Properties
substantially in the relevant form attached hereto as Exhibit I-1 or I-2
appropriately completed, with such state specific changes as are necessary to
create a Lien on the applicable Real Estate in such state and otherwise in a
form described in Schedule 6.3 (each, a “Mortgage” and, collectively, the
“Mortgages”).

 

Section 6.4                                                  Title to, Liens on,
and Use of Collateral.  Each Obligor represents and warrants to the Agent and
the Lenders and agrees with the Agent and the Lenders that:  (a) all of the
Collateral owned by such Obligor is and will (subject to dispositions permitted
hereunder) continue to be owned by such Obligor free and clear of all Liens
whatsoever, except for Permitted Liens, (b) the Agent’s Liens in the Collateral
will not be junior in priority to any prior Lien other than the Carve-Out, the
Pre-Petition Liens and Liens described in clauses (b), (c), (d), (e), (f), (g),
(i) (to the extent, and only to the extent, set forth in the Financing Order),
(j) (to the extent, and only to the extent, so agreed by the Majority Lenders),
(m), (n), (o), (p), (s), (t), (u) and (v) (to the extent existing on the Entry
Date) of the definition of “Permitted Liens” and (c) such Obligor will use,
store, and maintain the Collateral owned by such Obligor with all reasonable
care.  The inclusion of proceeds in the Collateral shall not be deemed to
constitute the Agent’s or any Lender’s consent to any sale or other disposition
of the Collateral except as expressly permitted herein.

 

36

--------------------------------------------------------------------------------


 

Section 6.5                                                  Access and
Examination; Confidentiality.

 


(A)                                  THE AGENT (OR ITS REPRESENTATIVES AND/OR
ADVISORS) MAY AT REASONABLE TIMES DURING REGULAR BUSINESS HOURS AS MAY BE
REQUESTED BY THE AGENT UPON REASONABLE ADVANCE NOTICE, AND AT ANY TIME WHEN AN
EVENT OF DEFAULT EXISTS, UPON REASONABLE NOTICE TO THE BORROWERS HAVE ACCESS TO,
EXAMINE, AUDIT, MAKE EXTRACTS FROM OR COPIES OF, AND INSPECT ANY OR ALL OF THE
OBLIGORS’ RECORDS, FILES, AND BOOKS OF ACCOUNT AND THE COLLATERAL, AND DISCUSS
THE OBLIGORS’ AFFAIRS WITH EXECUTIVE OFFICERS OF ANY OBLIGOR.


 


(B)                                 THE AGENT AND EACH LENDER SEVERALLY AGREE TO
TAKE NORMAL AND REASONABLE PRECAUTIONS AND EXERCISE DUE CARE TO MAINTAIN THE
CONFIDENTIALITY OF ALL FINANCIAL INFORMATION AND OTHER INFORMATION RELATING TO
THE BORROWERS AND EACH DEBTOR, EXCEPT TO THE EXTENT THAT SUCH INFORMATION
(I) WAS OR BECOMES GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN AS A RESULT OF
DISCLOSURE BY THE AGENT OR SUCH LENDER OR (II) WAS OR BECOMES AVAILABLE ON A
NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN A DEBTOR (SO LONG AS SUCH SOURCE
IS NOT KNOWN TO AGENT, SUCH LENDER OR ANY OF THEIR RESPECTIVE AFFILIATES TO BE
BOUND BY CONFIDENTIALITY OBLIGATIONS TO ANY DEBTOR).  NOTWITHSTANDING THE
FOREGOING, THE AGENT AND ANY LENDER MAY DISCLOSE ANY SUCH INFORMATION
(1) PURSUANT TO ANY REQUIREMENT OF ANY GOVERNMENTAL AUTHORITY TO WHICH THE AGENT
OR SUCH LENDER IS SUBJECT OR IN CONNECTION WITH AN EXAMINATION OF THE AGENT OR
SUCH LENDER BY ANY SUCH GOVERNMENTAL AUTHORITY, (2) PURSUANT TO SUBPOENA OR
OTHER COURT PROCESS, (3) WHEN APPROPRIATE TO DO SO IN ACCORDANCE WITH THE
PROVISIONS OF ANY APPLICABLE LEGAL REQUIREMENT, (4) TO THE EXTENT REASONABLY
NECESSARY IN CONNECTION WITH ANY LITIGATION OR PROCEEDING BETWEEN OR AMONG ANY
OBLIGOR AND THE AGENT, ANY LENDER, OR THEIR RESPECTIVE AFFILIATES OR ANY OTHER
LITIGATION OR PROCEEDING TO WHICH THE AGENT, ANY LENDER, OR THEIR RESPECTIVE
AFFILIATES MAY BE PARTY ARISING OUT OF OR RELATED TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT, OR ANY TRANSACTION CONTEMPLATED HEREIN, (5) TO THE EXTENT
REASONABLY REQUIRED IN CONNECTION WITH THE EXERCISE OF ANY RIGHT OR REMEDY
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, (6) TO THE AGENT’S OR SUCH LENDER’S
DIRECTORS, OFFICERS, EMPLOYEES, MANAGERS,  INDEPENDENT AUDITORS, ACCOUNTANTS,
ATTORNEYS, AND OTHER PROFESSIONAL ADVISORS ON A “NEED TO KNOW” BASIS FOR USE IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, (7) TO ANY
PROSPECTIVE PARTICIPANT OR ASSIGNEE, ACTUAL OR POTENTIAL AND (8) TO ITS
AFFILIATES  ON A “NEED TO KNOW” BASIS FOR USE IN CONNECTION WITH THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS; PROVIDED THAT THE RECEIVING PARTIES PURSUANT TO
SUBSECTIONS (6), (7) AND (8) ABOVE, AGREE TO KEEP SUCH INFORMATION CONFIDENTIAL
TO THE SAME EXTENT REQUIRED OF THE AGENT AND THE LENDERS HEREUNDER.  THE
OBLIGATIONS OF EACH PARTY CONTAINED IN THIS SECTION 6.5(B) SHALL CONTINUE FOR A
PERIOD OF THREE (3) YEARS AFTER SUCH PARTY CEASES TO BE A PARTY TO THIS
AGREEMENT.


 

Section 6.6                                                  Documents,
Instruments, and Chattel Paper.  Each Obligor represents and warrants to the
Agent and the Lenders that (a) to its Knowledge all documents, instruments, and
chattel paper describing, evidencing, or constituting Collateral owned by such
Obligor, and all signatures and endorsements thereon of any Obligor, are and
will be complete, valid, and genuine in all material respects, and (b) all goods
evidenced by such documents, instruments, and chattel paper are and will be
owned by such Obligor, free and clear of all Liens other than Permitted Liens.

 

Section 6.7                                                  Right to Cure. 
Upon the occurrence and during the continuance of an Event of Default, the Agent
may, in its reasonable discretion, and shall, at the direction of the

 

37

--------------------------------------------------------------------------------


 

Majority Lenders and upon ten (10) days notice to the applicable Obligor, pay
any amount or do any act required of any Obligor hereunder or under any other
Loan Document in order to preserve, protect, maintain, or enforce the
Obligations, the Collateral, or the Agent’s Liens therein, and which any Obligor
fails to pay or do, including payment of any judgment against any Obligor, any
insurance premium, any warehouse charge, any finishing or processing charge, any
landlord’s or bailee’s claim, and any other obligation secured by a Lien upon or
with respect to the Collateral; provided, however, that the Agent’s obligations
to make any payments under this Section 6.7 shall only arise to the extent the
Agent receives sufficient funds from the Lenders to make such payments; provided
further that neither the Agent nor the Lenders shall pay any amount (i) being
diligently contested by appropriate proceedings or (ii) in respect of any
Pre-Petition Lien.  All payments that the Agent makes under this Section 6.7 and
all out-of-pocket costs and reasonable expenses that the Agent pays or incurs in
connection with any reasonable action taken by it hereunder shall be considered
part of the Obligations and shall bear interest until repaid at the Default
Rate.  Any payment made or other action taken by the Agent under this
Section 6.7 shall be without prejudice to any right to assert an Event of
Default hereunder and to proceed thereafter as herein provided.

 

Section 6.8                                                  Power of Attorney. 
Upon the occurrence of and during the continuance of an Event of Default, each
Obligor hereby appoints the Agent and the Agent’s designee(s) as such Obligor’s
attorney to sign such Obligor’s name on any invoice, bill of lading, warehouse
receipt, or other document of title relating to any Collateral, on drafts
against customers, on assignments of Accounts, on notices of assignment,
financing statements, and other public records and to file any such financing
statements permitted under this Agreement by electronic means with or without a
signature as authorized or required by applicable law or filing procedure.  Each
Obligor ratifies and approves all acts of such attorney.  This power, being
coupled with an interest, is irrevocable until this Agreement has been
terminated and the non-contingent Obligations have been fully satisfied.

 

Section 6.9                                                  The Agent’s and
Lenders’ Rights, Duties, and Liabilities.  The Obligors assume all
responsibility and liability arising from or relating to the use, sale, or other
disposition of the Collateral.  The Obligations shall not be affected by any
failure of the Agent or any Lender to take any steps to perfect the Agent’s
Liens or to collect or realize upon the Collateral, nor shall loss of or damage
to the Collateral release any Obligor from any of the Obligations.

 

Section 6.10                                            Site Visits,
Observations, and Testing.  The Agent and its representatives will have the
right at any commercially reasonable time, and upon reasonable advance notice to
the applicable Obligor and subject to the terms and conditions of any applicable
Ground Lease or other Lease, to enter and visit the Real Estate of any Obligor
constituting Collateral for the purposes of observing such Real Estate and
taking and removing soil or groundwater samples on any part of such Real Estate
(a) upon prior consultation with such Obligor where the Agent reasonably
believes there exists the presence of a Contaminant at concentrations exceeding
those allowed by Environmental Laws that could reasonably be expected to
materially and adversely affect the value of such Real Estate or (b) at any time
during the existence of an Event of Default; provided that in the event such
Real Estate is leased by a Obligor, such observing and testing shall be
conducted in accordance with the terms of the Ground Lease with respect to such
Real Estate and in observation of the rights of any Tenant. 

 

38

--------------------------------------------------------------------------------


 

The Agent is under no duty, however, to visit or observe such Real Estate or to
conduct tests, and any such acts by the Agent will be solely for the purposes of
protecting the Agent’s Liens and preserving the Agent and the Lenders’ rights
and remedies under this Agreement.  No site visit, observation, or testing by
the Agent and the Lenders will result in a waiver of any Default or Event of
Default or impose any liability on the Agent or the Lenders other than for
damages incurred as a result of the gross negligence, willful misconduct, bad
faith or breach of the Loan Documents by the Agent or any Lender.  In each
instance, the Agent will give such Obligor reasonable notice before entering
such Real Estate or any other place the Agent is permitted to enter under this
Section 6.10.  The Agent will make reasonable efforts to avoid interfering with
any use of such Real Estate or any other property in exercising any rights
provided hereunder.  The Agent agrees to indemnify, defend and hold harmless
such Obligor from any loss or liability arising from damages caused to Real
Estate or any personal property by Agent’s representatives’ actions taken under
the authority granted by this Section 6.10.  The Agent agrees that any
environmental professional retained to perform the taking and removing soil or
groundwater samples under this Section 6.10 shall be reasonably qualified and
possess reasonable levels of insurance naming Borrowers and any other relevant
Obligor as an additional insured for the environmental sampling the
environmental professional has been retained to conduct.

 

Section 6.11                                            Joinder of
Subsidiaries.  Promptly upon any (a) wholly-owned Subsidiary (other than a
Foreign Subsidiary or a Negative Pledge Debtor) of the Borrowers or its property
becoming subject to the Case or (b) any wholly-owned Subsidiary (other than a
Foreign Subsidiary) that is a Negative Pledge Debtor avoiding or having avoided
or repaid or discharged the Pre-Petition Liens securing such Subsidiary’s Prior
Lien Debt (other than pursuant to a refinancing permitted by this Agreement),
the Borrowers shall cause such Subsidiary to execute and deliver to the Agent a
joinder agreement and a Guaranty Supplement pursuant to which such Subsidiary
will become a party hereto for the purposes of guaranteeing the Obligations and
granting the Agent Liens on the Collateral of such new Subsidiary of a type
described in the definition of Collateral and such Subsidiary shall (a) obtain
such orders from the Bankruptcy Court in the Case as the Agent may reasonably
request to effect such joinder and such guarantee and (b) execute and deliver
such other instruments, certificates, supplements to the Schedules and
agreements in connection herewith and therewith as the Agent may reasonably
request subject to the limitations set forth in Section 6.2.

 

Section 6.12                                            Voting Rights, etc. in
Respect of Investment Property.

 


(A)                                  SO LONG AS NO EVENT OF DEFAULT SHALL BE IN
EXISTENCE AND THE RELEVANT OBLIGOR HAS NOT RECEIVED A WRITTEN NOTICE PURSUANT TO
SECTION 6.12(B) (I) EACH OBLIGOR SHALL BE ENTITLED TO EXERCISE ANY AND ALL
VOTING AND OTHER CONSENSUAL RIGHTS (INCLUDING, WITHOUT LIMITATION, THE RIGHT TO
GIVE CONSENTS, WAIVERS, AND NOTIFICATIONS IN RESPECT OF ANY SECURITIES)
PERTAINING TO ITS INVESTMENT PROPERTY OR ANY PART THEREOF; PROVIDED THAT WITHOUT
THE PRIOR WRITTEN CONSENT OF THE MAJORITY LENDERS, NO VOTE SHALL BE CAST OR
CONSENT, WAIVER, OR RATIFICATION GIVEN OR ACTION TAKEN WHICH WOULD (A) BE
INCONSISTENT WITH OR VIOLATE ANY PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY MATERIAL RESPECT OR (B) AMEND, MODIFY, OR WAIVE ANY MATERIAL
TERM, PROVISION, OR CONDITION OF THE CERTIFICATE OF INCORPORATION, BYLAWS,
CERTIFICATE OF FORMATION, OR OTHER CHARTER DOCUMENT OR OTHER AGREEMENT RELATING
TO, EVIDENCING, PROVIDING FOR THE ISSUANCE OF, OR SECURING ANY SUCH INVESTMENT
PROPERTY, IN ANY MANNER THAT WOULD MATERIALLY IMPAIR SUCH INVESTMENT PROPERTY OR
THE AGENT’S LIENS THEREIN AND (II) EACH OBLIGOR SHALL BE ENTITLED TO

 

39

--------------------------------------------------------------------------------


 


RECEIVE, AND EACH OBLIGOR MUST, PROMPTLY FOLLOWING ITS RECEIPT, DEPOSIT INTO THE
CASH COLLATERAL ACCOUNTS, ANY AND ALL DIVIDENDS AND INTEREST PAID IN RESPECT OF
ANY OF SUCH INVESTMENT PROPERTY (UNLESS OTHERWISE REQUIRED, OR PERMITTED TO BE
USED, BY THIS AGREEMENT, INCLUDING USES PERMITTED UNDER SECTION 9.13).


 


(B)                                 DURING THE EXISTENCE OF AN EVENT OF DEFAULT,
(I) THE AGENT MAY, UPON WRITTEN NOTICE TO THE RELEVANT OBLIGOR, TRANSFER OR
REGISTER IN THE NAME OF THE AGENT OR ANY OF ITS NOMINEES, FOR THE BENEFIT OF THE
AGENT AND THE LENDERS, ANY OR ALL OF THE COLLATERAL CONSISTING OF INVESTMENT
PROPERTY, THE PROCEEDS THEREOF (IN CASH OR OTHERWISE), AND ALL LIENS, SECURITY,
RIGHTS, REMEDIES, AND CLAIMS OF ANY OBLIGOR WITH RESPECT THERETO (AS USED IN
THIS SECTION 6.12 COLLECTIVELY, THE “PLEDGED COLLATERAL”) HELD BY THE AGENT
HEREUNDER, AND THE AGENT OR ITS NOMINEE MAY THEREAFTER, AFTER WRITTEN NOTICE TO
THE APPLICABLE OBLIGOR, EXERCISE ALL VOTING AND CORPORATE RIGHTS AT ANY MEETING
OF ANY CORPORATION, PARTNERSHIP, OR OTHER BUSINESS ENTITY ISSUING ANY OF THE
PLEDGED COLLATERAL AND ANY AND ALL RIGHTS OF CONVERSION, EXCHANGE, SUBSCRIPTION,
OR ANY OTHER RIGHTS, PRIVILEGES, OR OPTIONS PERTAINING TO ANY OF THE PLEDGED
COLLATERAL AS IF IT WERE THE ABSOLUTE OWNER THEREOF, INCLUDING, WITHOUT
LIMITATION, THE RIGHT TO EXCHANGE AT ITS DISCRETION ANY AND ALL OF THE PLEDGED
COLLATERAL UPON THE MERGER, CONSOLIDATION, REORGANIZATION, RECAPITALIZATION, OR
OTHER READJUSTMENT OF ANY CORPORATION, PARTNERSHIP, OR OTHER BUSINESS ENTITY
ISSUING ANY OF SUCH PLEDGED COLLATERAL OR UPON THE EXERCISE BY ANY SUCH ISSUER
OR THE AGENT OF ANY RIGHT, PRIVILEGE, OR OPTION PERTAINING TO ANY OF THE PLEDGED
COLLATERAL, AND IN CONNECTION THEREWITH, TO DEPOSIT AND DELIVER ANY AND ALL OF
THE PLEDGED COLLATERAL WITH ANY COMMITTEE, DEPOSITARY, TRANSFER AGENT,
REGISTRAR, OR OTHER DESIGNATED AGENCY UPON SUCH TERMS AND CONDITIONS AS IT MAY
DETERMINE, ALL WITHOUT LIABILITY EXCEPT TO ACCOUNT FOR PROPERTY ACTUALLY
RECEIVED BY IT, BUT THE AGENT SHALL HAVE NO DUTY TO EXERCISE ANY OF THE
AFORESAID RIGHTS, PRIVILEGES, OR OPTIONS, AND THE AGENT SHALL NOT BE RESPONSIBLE
FOR ANY FAILURE TO DO SO OR DELAY IN SO DOING, (II) TO THE EXTENT PERMITTED
UNDER LEGAL REQUIREMENTS, AFTER THE AGENT’S GIVING OF THE NOTICE SPECIFIED IN
CLAUSE (I) OF THIS SECTION 6.12(B) ALL RIGHTS OF ANY OBLIGOR TO EXERCISE THE
VOTING AND OTHER CONSENSUAL RIGHTS WHICH IT WOULD OTHERWISE BE ENTITLED TO
EXERCISE PURSUANT TO SECTION 6.12(A)(I) AND TO RECEIVE THE DIVIDENDS, INTEREST,
AND OTHER DISTRIBUTIONS WHICH IT WOULD OTHERWISE BE AUTHORIZED TO RECEIVE AND
RETAIN THEREUNDER SHALL BE SUSPENDED UNTIL SUCH EVENT OF DEFAULT SHALL NO LONGER
EXIST, AND ALL SUCH RIGHTS SHALL, UNTIL SUCH EVENT OF DEFAULT SHALL NO LONGER
EXIST, THEREUPON BECOME VESTED IN THE AGENT WHICH SHALL THEREUPON HAVE THE SOLE
RIGHT TO EXERCISE SUCH VOTING AND OTHER CONSENSUAL RIGHTS AND TO RECEIVE AND
HOLD AS PLEDGED COLLATERAL SUCH DIVIDENDS, INTEREST, AND OTHER DISTRIBUTIONS,
(III) ALL DIVIDENDS, INTEREST, AND OTHER DISTRIBUTIONS WHICH ARE RECEIVED BY ANY
OBLIGOR CONTRARY TO THE PROVISIONS OF THIS SECTION 6.12(B) SHALL BE RECEIVED IN
TRUST FOR THE BENEFIT OF THE AGENT, SHALL BE SEGREGATED FROM OTHER FUNDS OF SUCH
OBLIGOR AND SHALL BE FORTHWITH DEPOSITED INTO THE CASH COLLATERAL ACCOUNTS AS
COLLATERAL IN THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY ENDORSEMENT), AND
(IV) EACH OBLIGOR SHALL EXECUTE AND DELIVER (OR CAUSE TO BE EXECUTED AND
DELIVERED) TO THE AGENT ALL SUCH PROXIES AND OTHER INSTRUMENTS AS THE AGENT MAY
REASONABLY REQUEST FOR THE PURPOSE OF ENABLING THE AGENT TO EXERCISE THE VOTING
AND OTHER RIGHTS WHICH IT IS ENTITLED TO EXERCISE PURSUANT TO THIS
SECTION 6.12(B) AND TO RECEIVE THE DIVIDENDS, INTEREST, AND OTHER DISTRIBUTIONS
WHICH IT IS ENTITLED TO RECEIVE AND RETAIN PURSUANT TO THIS SECTION 6.12(B).

 

40

--------------------------------------------------------------------------------


 

Section 6.13                                            Remedies.  Neither the
Agent nor any Lender shall take any action under this Article 6 (or similar
provisions of any Loan Document) except after the five Business Day waiting
period in accordance with the Financing Order.

 


ARTICLE 7


 


BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES


 

Section 7.1                                                  Books and Records. 
The Borrowers shall maintain, at all times, correct and complete books, records,
and accounts to enable the preparation of its financial statements, on a
consolidated basis, in accordance with GAAP.

 

Section 7.2                                                  Financial
Information.  The Borrowers will furnish, or cause to be furnished, to the
Agent, the following:

 


(A)                                  AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT
LATER THAN 90 DAYS AFTER THE CLOSE OF EACH FISCAL YEAR, AN AUDITED CONSOLIDATED
BALANCE SHEET AND CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOW FOR THE
GENERAL PARTNER AND ITS CONSOLIDATED SUBSIDIARIES FOR SUCH FISCAL YEAR, AND WITH
RESPECT TO SUCH AUDITED FINANCIAL STATEMENTS, SETTING FORTH IN COMPARATIVE FORM
FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL, FAIRLY
PRESENTING, IN ALL MATERIAL RESPECTS, THE FINANCIAL POSITION AND THE RESULTS OF
OPERATIONS OF THE GENERAL PARTNER AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE
DATE THEREOF AND FOR THE FISCAL YEAR THEN ENDED IN ACCORDANCE WITH GAAP.  SUCH
FINANCIAL STATEMENTS SHALL BE EXAMINED IN ACCORDANCE WITH GENERALLY ACCEPTED
AUDITING STANDARDS BY, AND ACCOMPANIED BY A REPORT THEREON (WITHOUT ANY
QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH AUDIT, OTHER THAN ANY SUCH
QUALIFICATION OR EXCEPTION ARISING AS A RESULT OF THE COMMENCEMENT OF THE CASE
OR THE EVENTS LEADING THERETO) OF DELOITTE & TOUCHE LLP, OTHER INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS OF NATIONAL STANDING SELECTED BY THE GENERAL
PARTNER OR ANOTHER FIRM REASONABLY SATISFACTORY TO THE AGENT.  THE GENERAL
PARTNER AUTHORIZES THE AGENT TO COMMUNICATE DIRECTLY WITH THE GENERAL PARTNER’S
CERTIFIED PUBLIC ACCOUNTANTS, UPON REASONABLE ADVANCE NOTICE TO THE BORROWERS,
AND BY THIS PROVISION, AUTHORIZES THOSE ACCOUNTANTS TO DISCLOSE TO THE AGENT ANY
AND ALL FINANCIAL STATEMENTS AND OTHER SUPPORTING FINANCIAL DOCUMENTS AND
SCHEDULES RELATING TO THE GENERAL PARTNER AND ITS CONSOLIDATED SUBSIDIARIES AND
TO DISCUSS DIRECTLY WITH THE AGENT THE FINANCES AND AFFAIRS OF THE GENERAL
PARTNER AND ITS CONSOLIDATED SUBSIDIARIES; PROVIDED THAT THE BORROWERS SHALL
HAVE A REASONABLE OPPORTUNITY TO PARTICIPATE IN SUCH COMMUNICATIONS.


 

(b)                                 As soon as available but in any event not
later than 45 days after the end of each of the first three Fiscal Quarters, the
unaudited consolidated balance sheet of the General Partner and its consolidated
Subsidiaries as at the end of such Fiscal Quarter, and unaudited consolidated
statements of income for the General Partner and its consolidated Subsidiaries
for such Fiscal Quarter and for the period from the beginning of the Fiscal Year
to the end of such Fiscal Quarter, all in reasonable detail, fairly presenting,
in all material respects, the financial position and results of operations of
the General Partner and its consolidated Subsidiaries as at the date thereof and
for such periods, in accordance with GAAP (other than presentation of footnotes
and subject to normal year-end audit adjustments).  The General Partner shall
certify by a certificate signed by its chief financial officer that all such
financial statements have been prepared in accordance with GAAP and present
fairly, in all material respects, subject to

 

41

--------------------------------------------------------------------------------

 


 


NORMAL YEAR-END ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES, THE GENERAL PARTNER’S
CONSOLIDATED FINANCIAL POSITION AS AT THE DATES THEREOF AND ITS RESULTS OF
OPERATIONS FOR THE PERIODS THEN ENDED.


 


(C)                                  AS SOON AS AVAILABLE BUT IN ANY EVENT NOT
LATER THAN 90 DAYS AFTER THE END OF EACH FISCAL YEAR AND 45 DAYS AFTER THE END
OF EACH OF THE FIRST THREE FISCAL QUARTERS, THE UNAUDITED CONSOLIDATED BALANCE
SHEET OF THE OBLIGOR OR OBLIGORS OWNING EACH PRIMARY PROPERTY AND ANY DEBTOR
OWNING ANY NEGATIVE PLEDGE PROPERTY TO THE EXTENT PREPARED FOR THE HOLDER OF THE
PRIOR LIEN DEBT AS AT THE END OF SUCH FISCAL YEAR OR FISCAL QUARTER, AS THE CASE
MAY BE, AND UNAUDITED CONSOLIDATED STATEMENTS OF INCOME FOR THE OBLIGOR OR
OBLIGORS OWNING EACH PRIMARY PROPERTY AND ANY NEGATIVE PLEDGE PROPERTY TO THE
EXTENT PREPARED FOR THE HOLDER OF THE PRIOR LIEN DEBT FOR SUCH PERIOD AND, WITH
RESPECT TO EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR, FOR THE
PERIOD FROM THE BEGINNING OF THE FISCAL YEAR TO THE END OF SUCH FISCAL QUARTER.


 


(D)                                 WITH EACH OF THE FINANCIAL STATEMENTS
DELIVERED PURSUANT TO SECTION 7.2(A) AND SECTION 7.2(B), THE GENERAL PARTNER
SHALL PROVIDE TO THE AGENT A CERTIFICATE OF ITS CHIEF FINANCIAL OFFICER OR OTHER
PRINCIPAL FINANCIAL OFFICER IN THE FORM OF EXHIBIT E (THE “COMPLIANCE
CERTIFICATE”) STATING THAT, EXCEPT AS EXPLAINED IN REASONABLE DETAIL IN SUCH
CERTIFICATE, NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS.  IF SUCH CERTIFICATE
DISCLOSES THAT A DEFAULT OR EVENT OF DEFAULT THEN EXISTS, SUCH CERTIFICATE SHALL
SET FORTH WHAT ACTION THE OBLIGORS HAVE TAKEN OR PROPOSE TO TAKE WITH RESPECT
THERETO.


 


(E)                                  WITHIN TEN (10) DAYS AFTER THE FILING
THEREOF OR THE DATE THE SAME ARE SENT, AS APPLICABLE, THE OBLIGORS SHALL PROVIDE
TO THE AGENT COPIES OF ALL REPORTS, IF ANY, TO OR OTHER DOCUMENTS FILED BY THE
GENERAL PARTNER WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER THE EXCHANGE
ACT, AND ALL REPORTS, NOTICES, OR STATEMENTS SENT (OTHER THAN ROUTINE
NON-MATERIAL CORRESPONDENCE) BY THE GENERAL PARTNER TO ALL HOLDERS OF ANY EQUITY
INTERESTS OF THE GENERAL PARTNER OR OF ANY DEBT OF ANY OBLIGOR REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR TO THE TRUSTEE UNDER ANY INDENTURE UNDER WHICH THE
SAME IS ISSUED, IN EACH CASE, UNLESS SUCH STATEMENT, REPORT OR CERTIFICATE IS
MADE PUBLICLY AVAILABLE BY SUCH OBLIGOR.


 


(F)                                    PROMPTLY AND IN ANY EVENT NO LATER THAN
THE LAST BUSINESS DAY OF EACH MONTH, THE OBLIGORS SHALL PROVIDE TO THE AGENT AN
UPDATED 13-WEEK CASH FLOW FORECAST OF RECEIPTS AND DISBURSEMENTS ON A
CONSOLIDATED BASIS.


 


(G)                                 PROMPTLY, AND IN ANY EVENT NO LATER THAN
2:00 P.M. (NEW YORK CITY TIME), ON THE LAST BUSINESS DAY OF EACH WEEK, THE
OBLIGORS SHALL PROVIDE TO THE AGENT THE CASH BALANCE OF THE MAIN OPERATING
ACCOUNT AS OF THE CLOSE OF BUSINESS ON THE IMMEDIATELY PRECEDING BUSINESS DAY
(WHICH NOTICE MAY BE PROVIDED BY ELECTRONIC MAIL).


 


(H)                                 PROMPTLY AFTER RECEIPT THEREOF, THE GENERAL
PARTNER SHALL PROVIDE TO THE AGENT A COPY OF THE FINAL MANAGEMENT LETTER
PREPARED FOR THE GENERAL PARTNER BY ITS INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
IN CONNECTION WITH ITS ANNUAL AUDIT.


 


(I)                                     PROMPTLY AFTER ANY FILING THEREOF, THE
OBLIGORS SHALL DELIVER TO THE AGENT COPIES OF ALL WRITTEN PLEADINGS, MOTIONS,
APPLICATIONS, FINANCIAL INFORMATION, PETITIONS, SCHEDULES,

 

42

--------------------------------------------------------------------------------


 


REPORTS, AND OTHER PAPERS AND DOCUMENTS FILED WITH THE BANKRUPTCY COURT BY OR ON
BEHALF OF ANY DEBTOR IN THE CASE.


 


(J)                                     PROMPTLY AFTER ANY DELIVERY THEREOF, THE
OBLIGORS SHALL DELIVER TO THE AGENT COPIES OF ALL MATERIAL WRITTEN REPORTS AND
PRESENTATIONS (OTHER THAN INFORMATION WHICH IS PRIVILEGED OR CONFIDENTIAL IN
RESPECT OF THE RECIPIENT) DELIVERED BY OR ON BEHALF OF ANY DEBTOR TO ANY
OFFICIAL CREDITORS’ COMMITTEE IN THE CASE.


 


(K)                                  THE OBLIGORS SHALL PROVIDE TO THE AGENT
SUCH ADDITIONAL INFORMATION AS THE AGENT (AND/OR ANY LENDER, ACTING THROUGH THE
AGENT) MAY FROM TIME TO TIME REASONABLY REQUEST REGARDING THE FINANCIAL AND
BUSINESS AFFAIRS OF ANY DEBTOR.


 

Documents required to be delivered pursuant to this Section 7.2 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrowers post such documents, or provide a link
thereto on the website of the Securities and Exchange Commission at
http://www.sec.gov or on the website of the General Partner at www.ggp.com (or
such other website address accessible to the Agent and the Lenders as notified
to the Agent in accordance with the terms hereof); or (ii) on which such
documents are posted on the Borrowers’ behalf on IntraLinks/IntraAgency or
another website to which each Lender and the Agent have access (whether a
commercial, third-party website or whether sponsored by the Agent); provided
that the Borrowers shall notify (which notice may be by facsimile or electronic
mail) the Agent of the posting of any such documents.  Notwithstanding anything
to the contrary contained in clauses (e) through (j) of this Section 7.2, the
failure to deliver any notice or provide any information in accordance therewith
shall not constitute a Default or Event of Default so long as such notice or
information is delivered to the Agent concurrently with the delivery of the
financial statements pursuant to clauses (a) or (b) above for the period in
which such relevant notice or information were to have been given to the Agent. 
Notwithstanding anything contained herein, in every instance the Borrowers shall
be required to provide paper copies of the Compliance Certificates required by
Section 7.2(d) to the Agent; provided, however, that if such Compliance
Certificate is first delivered by electronic means, the date of such delivery by
electronic means shall constitute the date of delivery for purposes of
compliance with Section 7.2(d).

 

The Borrowers hereby acknowledge that (a) the Agent will make available to the
Lenders materials and/or information provided by or on behalf of the Obligors
hereunder (collectively, “Obligor Materials”) by posting the Obligor Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Obligors
or their securities) (each, a “Public Lender”). The Borrowers hereby agree that
they will identify that portion of the Obligor Materials that may be distributed
to the Public Lenders and that (w) all such Obligor Materials shall be clearly
and conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Obligor Materials “PUBLIC,” the Borrowers shall be deemed to have authorized the
Agent and the Lenders to treat such Obligor Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Obligors or their securities for purposes of United States
federal and state securities laws; (y) all Obligor Materials marked “PUBLIC” are
permitted to be made available through a portion of the

 

43

--------------------------------------------------------------------------------


 

Platform designated “Public Investor”; and (z) the Agent shall be entitled to
treat any Obligor Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Investor.”

 

Each Lender acknowledges that circumstances may arise that require it to refer
to Obligor Materials that may contain material non-public information (“Private
Side Communications”).  Accordingly, each Lender agrees that it will use
commercially reasonable efforts to designate at least one individual to receive
Private Side Communications on its behalf in compliance with its procedures and
applicable law and identify such designee (including such designee’s contact
information) on such Lender’s “Administrative Questionnaire.”  Each Lender
agrees to notify the Agent in writing from time to time of such Lender’s
designee’s e-mail address to which notice of the availability of Private Side
Communications may be sent by electronic transmission.

 

Each Lender that elects not to be given access to Private Side Communications
does so voluntarily and, by such election, (i) acknowledges and agrees that the
Agent and other Lenders may have access to Private Side Communications that such
electing Lender does not have and (ii) takes sole responsibility for the
consequences of, and waives any and all claims based on or arising out of, not
having access to Private Side Communications.

 

The Platform is provided “as is” and “as available.”  The Agent does not warrant
the accuracy or completeness of the Obligor Materials, or the adequacy of the
Platform and expressly disclaim liability for errors or omissions in the
communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by Agent in connection with the Obligor
Materials or the Platform.  In no event shall Agent or any Agent-Related Person
have any liability to the Obligors, any Lender or any other person for damages
of any kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Obligor’s or Agent’s transmission of communications through the Internet,
except to the extent the liability of such person is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such person’s gross negligence or willful misconduct.

 

Section 7.3                                                  Notices to the
Agent.  The Obligors shall notify the Agent in writing of the following matters
at the following times (which notice shall set forth, in reasonable detail, the
action that the Obligors or any ERISA Affiliate, as applicable, has taken or
proposes to take with respect thereto):

 


(A)                                  PROMPTLY UPON OBTAINING KNOWLEDGE OF ANY
DEFAULT OR EVENT OF DEFAULT;


 


(B)                                 PROMPTLY UPON OBTAINING KNOWLEDGE OF ANY
EVENT OR DEVELOPMENT WHICH COULD REASONABLY BE EXPECTED TO HAVE, OR HAS RESULTED
IN, A MATERIAL ADVERSE EFFECT;


 


(C)                                  PROMPTLY UPON OBTAINING KNOWLEDGE OF ANY
PENDING (OR WRITTEN THREAT OF ANY) ACTION, SUIT, PROCEEDING, OR COUNTERCLAIM BY
ANY PERSON, OR ANY PENDING OR THREATENED (IN WRITING) INVESTIGATION BY A
GOVERNMENTAL AUTHORITY, WHICH COULD REASONABLY BE EXPECTED TO HAVE, OR HAS
RESULTED IN, A MATERIAL ADVERSE EFFECT;

 

44

--------------------------------------------------------------------------------


 


(D)                                 PROMPTLY UPON OBTAINING KNOWLEDGE OF ANY
PENDING (OR WRITTEN THREAT OF ANY) STRIKE, WORK STOPPAGE, UNFAIR LABOR PRACTICE
CLAIM, OR OTHER LABOR DISPUTE AFFECTING ANY OBLIGOR, IN EACH CASE IN A MANNER
WHICH COULD REASONABLY BE EXPECTED TO HAVE, OR HAS RESULTED IN, A MATERIAL
ADVERSE EFFECT;


 


(E)                                  PROMPTLY UPON OBTAINING KNOWLEDGE OF ANY
VIOLATION OF ANY LAW, STATUTE, REGULATION, OR ORDINANCE OF A GOVERNMENTAL
AUTHORITY AFFECTING ANY OBLIGOR WHICH COULD REASONABLY BE EXPECTED TO HAVE, OR
HAS RESULTED IN, A MATERIAL ADVERSE EFFECT;


 


(F)                                    PROMPTLY AFTER RECEIPT OF ANY NOTICE OF
ANY VIOLATION BY ANY OBLIGOR OF ANY ENVIRONMENTAL LAW WHICH COULD REASONABLY BE
EXPECTED TO HAVE, OR HAS RESULTED IN, A MATERIAL ADVERSE EFFECT OR THAT ANY
GOVERNMENTAL AUTHORITY HAS ASSERTED THAT ANY OBLIGOR IS NOT IN COMPLIANCE WITH
ANY ENVIRONMENTAL LAW OR IS INVESTIGATING ANY OBLIGOR’S COMPLIANCE THEREWITH, IN
EACH CASE, WHICH COULD REASONABLY BE EXPECTED TO HAVE, OR HAS RESULTED IN, A
MATERIAL ADVERSE EFFECT;


 


(G)                                 PROMPTLY AFTER RECEIPT OF ANY WRITTEN NOTICE
THAT ANY OBLIGOR IS OR MAY BE LIABLE TO ANY PERSON AS A RESULT OF THE RELEASE OR
THREATENED RELEASE OF ANY CONTAMINANT OR THAT ANY OBLIGOR (OR OBLIGOR’S
PROPERTY) IS SUBJECT TO AN ENVIRONMENTAL LIEN WHICH HAS PRIORITY OVER THE
AGENT’S LIENS OR ANY INVESTIGATION BY ANY GOVERNMENTAL AUTHORITY EVALUATING
WHETHER ANY REMEDIAL ACTION IS NEEDED TO RESPOND TO THE RELEASE OR THREATENED
RELEASE OF ANY CONTAMINANT WHICH, IN EACH CASE, COULD REASONABLY BE EXPECTED TO
HAVE, OR HAS RESULTED IN, A MATERIAL ADVERSE EFFECT;


 


(H)                                 AT LEAST 30 DAYS PRIOR TO ANY CHANGE IN ANY
OBLIGOR’S LEGAL NAME, STATE OF ORGANIZATION, OR FORM OF ORGANIZATION;


 


(I)                                     UPON REQUEST, EACH ANNUAL REPORT
(FORM 5500 SERIES), INCLUDING SCHEDULE B THERETO, FILED WITH THE PBGC, THE DOL,
OR THE IRS WITH RESPECT TO EACH PENSION PLAN;


 


(J)                                     UPON REQUEST, COPIES OF EACH ACTUARIAL
REPORT FOR ANY PENSION PLAN AND ANNUAL REPORT FOR ANY MULTI-EMPLOYER PLAN, AND
PROMPTLY AFTER RECEIPT THEREOF BY ANY OBLIGOR OR ANY ERISA AFFILIATE, COPIES OF
THE FOLLOWING:  (I) ANY NOTICES OF THE PBGC’S INTENTION TO TERMINATE A PENSION
PLAN OR TO HAVE A TRUSTEE APPOINTED TO ADMINISTER SUCH PENSION PLAN, (II) ANY
UNFAVORABLE DETERMINATION LETTER FROM THE IRS REGARDING THE QUALIFICATION OF A
PENSION PLAN UNDER SECTION 401(A) OF THE CODE OR (III) ANY NOTICE FROM A
MULTI-EMPLOYER PLAN REGARDING THE IMPOSITION OF WITHDRAWAL LIABILITY;


 


(K)                                  PROMPTLY AFTER ANY OBLIGOR OR ANY ERISA
AFFILIATE HAS KNOWLEDGE THAT ANY OF THE FOLLOWING EVENTS, WHICH COULD REASONABLY
BE EXPECTED TO HAVE, OR HAS RESULTED IN, A MATERIAL ADVERSE EFFECT, HAS OR WILL
OCCUR:  (I) A MULTI-EMPLOYER PLAN HAS BEEN OR WILL BE TERMINATED, (II) THE
ADMINISTRATOR OR PLAN SPONSOR OF A MULTI-EMPLOYER PLAN INTENDS TO TERMINATE A
MULTI- EMPLOYER PLAN, OR (III) THE PBGC HAS INSTITUTED OR WILL INSTITUTE
PROCEEDINGS UNDER SECTION 4042 OF ERISA TO TERMINATE A MULTI-EMPLOYER PLAN;


 


(L)                                     PROMPTLY UPON OBTAINING KNOWLEDGE OF ANY
(I) DEFAULT, BREACH OR FAILURE TO PERFORM ALLEGED IN WRITING ON THE PART OF ANY
DEBTOR UNDER OR IN REGARD TO ANY MAJOR LEASE,

 

45

--------------------------------------------------------------------------------


 


(II) DEFAULT, BREACH OR FAILURE TO PERFORM ON THE PART OF ANY TENANT UNDER ANY
MAJOR LEASE OR ANY ASSERTION, IN WRITING, BY ANY SUCH TENANT OR ANY GUARANTOR OF
ANY SUCH TENANT’S OBLIGATIONS UNDER SUCH MAJOR LEASE THAT SUCH TENANT OR
GUARANTOR INTENDS TO SEEK TO TERMINATE SUCH MAJOR LEASE OR THE GUARANTEE OF THE
TENANT’S OBLIGATIONS THEREUNDER OR (III) BANKRUPTCY OR SIMILAR ACTION RELATING
TO ANY SUCH TENANT OR GUARANTOR, IN EACH CASE, WHICH COULD REASONABLY BE
EXPECTED TO HAVE, OR HAS RESULTED IN, A MATERIAL ADVERSE EFFECT;


 


(M)                               PROMPTLY UPON OBTAINING KNOWLEDGE OF ANY
CASUALTY THAT IS EXPECTED TO RESULT IN DAMAGES IN EXCESS OF THE THRESHOLD AMOUNT
OR ANY CONDEMNATION THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT ON THE VALUE OF THE RELEVANT PROPERTY AFFECTED THEREBY, INFORMATION
REGARDING SUCH CASUALTY OR CONDEMNATION (AS APPLICABLE) IN SUCH DETAIL AS THE
AGENT MAY REASONABLY REQUEST;


 


(N)                                 EACH OBLIGOR SHALL DELIVER TO THE AGENT
COPIES OF ANY WRITTEN NOTICES OF MATERIAL DEFAULT OR MATERIAL EVENT OF DEFAULT
RELATING TO ANY MAJOR REA SERVED TO OR BY SUCH DEBTOR WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND


 


(O)                                 PROMPTLY UPON OBTAINING KNOWLEDGE THAT THE
AGGREGATE AMOUNT OF ANY TENANT ALLOWANCES MADE IN RESPECT OF PRIMARY PROPERTIES
HAS EXCEEDED $7,000,000 IN ANY FISCAL YEAR (FOR PURPOSES OF THE FISCAL YEAR
ENDING DECEMBER 31, 2009, FOR THE PERIOD FROM THE CLOSING DATE THROUGH
DECEMBER 31, 2009).


 

Notwithstanding anything to the contrary contained in clauses (g), (h), (j),
(k), (l), (m), (n) or (o) of this Section 7.3, the failure to deliver any 
notice or provide any information in accordance therewith shall not constitute a
Default or Event of Default so long as such notice or information is delivered
to the Agent concurrently with the delivery of the financial statements pursuant
to clauses (a) or (b) of Section 7.2 for the period in which such relevant
notice or information were to have been given to the Agent.  Notwithstanding the
foregoing, notice shall be deemed to have been properly given in respect of the
events, facts or circumstances set forth in this Article 7 if such events, facts
or circumstances are described in any pleading, motion, application, financial
information, petition, schedule, report and other papers or documents delivered
to the Agent pursuant to Section 7.2(i) or Section 7.2(j).

 


ARTICLE 8


 


GENERAL WARRANTIES AND REPRESENTATIONS


 

Each of the Obligors warrants and represents to the Agent and the Lenders as
follows:

 

Section 8.1                                                  Authorization,
Validity, and Enforceability of this Agreement and the Loan Documents; No
Conflicts.  Subject to entry of the Financing Order with respect to each Debtor,
each Obligor has the power and authority to execute, deliver, and perform this
Agreement and the other Loan Documents to which it is a party, to incur the
Obligations, and to grant to the Agent the Liens upon the Collateral.  Subject
to entry of the Financing Order with respect to each Debtor, each Obligor has
taken all necessary action (including, without limitation, obtaining approval of
its stockholders, general partners, limited partners, members, or other
applicable equity owners, if necessary) to authorize its execution, delivery,
and

 

46

--------------------------------------------------------------------------------


 

performance of this Agreement and the other Loan Documents to which it is a
party.  This Agreement and the other Loan Documents have been duly executed and
delivered by each Obligor and, subject to entry of the Financing Order with
respect to each Debtor, constitute the legal, valid, and binding obligations of
each Obligor, enforceable against it in accordance with their respective terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally, and the Cases in
particular.  Each Obligor’s execution, delivery, and performance of this
Agreement and the other Loan Documents to which it is a party do not conflict
with, or constitute a violation or breach of, or constitute a default under, or
result in the creation or imposition of any Lien upon the property of any
Obligor by reason of the terms of (a) any post-petition contract, agreement,
indenture, or instrument to which such Obligor is a party or which is binding
upon it, in each case which, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect, (b) any Legal Requirement
applicable to such Obligor which could reasonably be expected to have a Material
Adverse Effect, or (c) the certificate of limited partnership, agreement of
limited partnership, certificate of incorporation, bylaws, or other
organizational or constituent documents, as the case may be, of the Borrowers.

 

Section 8.2                                                  Validity and
Priority of Security Interest; Administrative Priority.

 


(A)                                  THE PROVISIONS OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS CREATE LIENS UPON THE COLLATERAL IN FAVOR OF THE AGENT, FOR
THE BENEFIT OF THE AGENT AND THE LENDERS, WHICH SHALL BE DEEMED VALID AND
PERFECTED BY ENTRY OF THE FINANCING ORDER WITH RESPECT TO EACH OBLIGOR AND WHICH
SHALL CONSTITUTE CONTINUING LIENS ON THE COLLATERAL HAVING PRIORITY OVER ALL
OTHER LIENS ON THE COLLATERAL (EXCEPT THE CARVE-OUT AND AS PROVIDED IN
SECTION 6.4), SECURING ALL THE OBLIGATIONS.  THE AGENT SHALL NOT BE REQUIRED TO
FILE OR RECORD ANY FINANCING STATEMENTS, MORTGAGES, NOTICES OF LIEN OR SIMILAR
INSTRUMENTS IN ANY JURISDICTION OR FILING OFFICE OR TO TAKE ANY OTHER ACTION IN
ORDER TO VALIDATE OR PERFECT THE LIENS AND SECURITY INTEREST GRANTED BY OR
PURSUANT TO THIS AGREEMENT, THE FINANCING ORDER OR ANY OTHER LOAN DOCUMENT,
EXCEPT (I) THE FINANCING STATEMENT NAMING GGMI AS DEBTOR TO BE FILED WITH THE
SECRETARY OF STATE OF THE STATE OF DELAWARE OR (II) TO THE EXTENT NOT REQUIRED
BY SECTION 6.2(A).  AS OF THE CLOSING DATE, GGMI HAS NOT INCURRED ANY DEBT FOR
BORROWED MONEY THAT IS SECURED BY ONE OR MORE LIENS, EXCEPT FOR THE LIENS
CREATED BY THIS AGREEMENT.


 


(B)                                 PURSUANT TO SECTION 364(C)(1) OF THE
BANKRUPTCY CODE, THE OBLIGATIONS OF THE OBLIGORS SHALL AT ALL TIMES CONSTITUTE
ALLOWED ADMINISTRATIVE EXPENSES IN THE CASE, HAVING PRIORITY OVER ALL
ADMINISTRATIVE EXPENSES OF AND UNSECURED CLAIMS AGAINST THE APPLICABLE OBLIGOR
NOW EXISTING OR HEREAFTER ARISING, OF ANY KIND OR NATURE WHATSOEVER, INCLUDING,
WITHOUT LIMITATION, ALL ADMINISTRATIVE EXPENSES OF THE KIND SPECIFIED IN, OR
ARISING OR ORDERED UNDER, SECTIONS 105, 326, 503(B), 506(C), 507(A), 507(B),
546(C), 726, 1113 AND 1114 OF THE BANKRUPTCY CODE, SUBJECT, AS TO PRIORITY, ONLY
TO THE CARVE-OUT AND ANY ADEQUATE PROTECTION LIENS GRANTED PURSUANT TO THE
FINANCING ORDER, AND SHALL AT ALL TIMES BE SENIOR TO THE RIGHTS OF ANY OBLIGOR,
ANY OBLIGOR’S ESTATE, AND ANY SUCCESSOR TRUSTEE OR ESTATE REPRESENTATIVE IN THE
CASE OR ANY SUBSEQUENT PROCEEDING OR CASE UNDER THE BANKRUPTCY CODE.  EACH OF
THE GUARANTORS SET FORTH ON SCHEDULE 1.1B (OTHER THAN THE NON-DEBTOR GUARANTOR),
TOGETHER WITH THE BORROWERS, AND THE NEGATIVE PLEDGE DEBTORS COLLECTIVELY
CONSTITUTE ALL OF THE PERSONS THAT ARE SUBJECT TO THE CASE AS OF MAY 4, 2009.

 

47

--------------------------------------------------------------------------------


 

Section 8.3                                                  Corporate Name;
Prior Transactions.  Except as set forth on Schedule 8.3, during the past four
months, no Obligor has been known by or used any other corporate name, or been a
party to any merger or consolidation with any Person (other than Affiliates of
the Borrower).

 

Section 8.4                                                  Capitalization;
Subsidiaries.  Each Obligor is (a) duly incorporated, formed, or organized, as
the case may be, and validly existing in good standing under the laws of its
state of incorporation, formation, or organization, and (b) qualified to do
business as a foreign business entity and in good standing in each jurisdiction
in which the failure to be so qualified or be in good standing has had, or could
reasonably be expected to have, a Material Adverse Effect, and (c) subject to
the entry of the Financing Order with respect to each Debtor, has all requisite
power and authority to conduct its business and own its property as presently
conducted or owned.  As of the Petition Date, the Capital Stock of each Obligor
(other than the General Partner) and each Subsidiary of an Obligor directly
owned by either Borrower or any Subsidiary is owned beneficially and of record
in the amounts and by the Persons set forth on Schedule 8.4 (other than minor
typographical errors and shortening of legal names).  Each of the Guarantors
(other than the Borrowers) and each of the Negative Pledge Debtors is a
Subsidiary of GGPLP.

 

Section 8.5                                                  Material
Agreements.  The Borrowers have granted the Agent access to true and complete
copies of all Material Agreements.  Except as indicated in Schedule 8.5 or as
may occur as a result of the commencement of the Case, (a) each of the Material
Agreements is in full force and effect and, to the Knowledge of the Obligors,
there are no material defaults thereunder on the part of any other party thereto
which are not subject to the Automatic Stay or which would reasonably be
expected to have a Material Adverse Effect, and (b) no Debtor is in default in
any material respect in the performance, observance or fulfillment of any of its
obligations, covenants or conditions contained in any agreement evidencing or
creating any Permitted Lien which is not subject to the Automatic Stay or any
other Material Agreement to which it is a party or by which it or its Property
is bound which are not subject to the Automatic Stay or which would reasonably
be expected to have a Material Adverse Effect.

 

Section 8.6                                                  Proprietary
Rights.  To the Obligors’ Knowledge, as of the Closing Date, none of their
Proprietary Rights infringe on or conflict with any other Person’s property and
no other Person’s property infringes on or conflicts with such Proprietary
Rights, in each case, in a manner which could reasonably be expected to have a
Material Adverse Effect.

 

Section 8.7                                                  Litigation.  As of
the Closing Date, there is no pending or (to any Obligor’s Knowledge) written
threat of, any action, suit, proceeding, or counterclaim by any Person, or
investigation by any Governmental Authority, which could reasonably be expected
to have a Material Adverse Effect.

 

Section 8.8                                                  Labor Disputes. 
There is no pending or (to any Obligor’s Knowledge) threatened, strike, work
stoppage, material unfair labor practice claim, or other material labor dispute
against or affecting any Obligor or its respective employees which could
reasonably be expected to have a Material Adverse Effect.

 

Section 8.9                                                  Environmental
Laws.  Except as otherwise disclosed on Schedule 8.9, as of the Petition Date:

 

48

--------------------------------------------------------------------------------


 


(A)                                  EACH DEBTOR HAS COMPLIED IN ALL MATERIAL
RESPECTS WITH ALL ENVIRONMENTAL LAWS EXCEPT WHERE FAILURE TO DO SO COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                                 EACH DEBTOR HAS OBTAINED ALL PERMITS
NECESSARY FOR ITS CURRENT OPERATIONS UNDER ENVIRONMENTAL LAWS IF THE FAILURE TO
DO SO COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND ALL
SUCH PERMITS ARE IN GOOD STANDING AND EACH DEBTOR IS IN COMPLIANCE WITH ALL
TERMS AND CONDITIONS OF SUCH PERMITS EXCEPT FOR NON-COMPLIANCE THAT COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)                                  NO DEBTOR HAS RECEIVED ANY SUMMONS,
COMPLAINT, ORDER, OR SIMILAR WRITTEN NOTICE INDICATING THAT IT IS NOT CURRENTLY
IN COMPLIANCE WITH, OR THAT ANY GOVERNMENTAL AUTHORITY IS INVESTIGATING ITS
COMPLIANCE WITH, ANY ENVIRONMENTAL LAWS OR THAT IT IS OR MAY BE LIABLE TO ANY
OTHER PERSON AS A RESULT OF A RELEASE OR THREATENED RELEASE OF A CONTAMINANT
WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(D)                                 TO EACH OBLIGOR’S KNOWLEDGE, NONE OF THE
PRESENT OPERATIONS OF ANY DEBTOR IS THE SUBJECT OF ANY CURRENT INVESTIGATION BY
ANY GOVERNMENTAL AUTHORITY EVALUATING WHETHER ANY REMEDIAL ACTION IS NEEDED TO
RESPOND TO A RELEASE OR THREATENED RELEASE OF A CONTAMINANT WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(E)                                  TO EACH OBLIGOR’S KNOWLEDGE, THERE HAS BEEN
NO RELEASE OF A CONTAMINANT AT ANY DEBTOR’S PROPERTY THAT REQUIRES, OR WOULD
REASONABLY BE EXPECTED TO REQUIRE, INVESTIGATION, REMOVAL, REMEDIATION, OR OTHER
RESPONSE ACTION UNDER ENVIRONMENTAL LAWS WHICH, IN EACH CASE, COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 

The representations and warranties contained in this Section 8.9 are the sole
and exclusive representation being made by the Obligors with respect to any
environmental matter related in any way to this Agreement or subject matter.

 

Section 8.10                                            No Violation of Law.  No
Debtor is in violation of any law, statute, regulation, ordinance, judgment,
order, or decree applicable to it which violation could reasonably be expected
to have a Material Adverse Effect.

 

Section 8.11                                            ERISA Compliance. 
Except as specifically disclosed in Schedule 8.11, as of the Closing Date:

 

(a)                                  Except for those failures that could not,
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
(i) each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code, and other Legal Requirements and
(ii) each Obligor and each ERISA Affiliate has made all required contributions
to any Pension Plan subject to Section 412 or Section 430 of the Code (or
corresponding provisions of ERISA), and no application for a funding waiver or
an extension of any amortization period pursuant to Section 412 or Section 430
of the Code (or corresponding provisions of ERISA) has been made with respect to
any Pension Plan.

 

49

--------------------------------------------------------------------------------


 


(B)       THERE ARE NO PENDING OR, TO THE KNOWLEDGE OF ANY OBLIGOR, THREATENED
CLAIMS, ACTIONS, OR LAWSUITS, OR ACTIONS BY ANY GOVERNMENTAL AUTHORITY, WITH
RESPECT TO ANY PENSION PLAN WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT.  THERE HAS BEEN NO PROHIBITED
TRANSACTION OR VIOLATION OF THE FIDUCIARY RESPONSIBILITY RULES WITH RESPECT TO
ANY PENSION PLAN WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.


 


(C)       EXCEPT FOR INSTANCES, IF ANY, WHICH TOGETHER DO NOT GIVE RISE TO
LIABILITY WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT, (I) NO ERISA EVENT HAS OCCURRED OR IS REASONABLY
EXPECTED TO OCCUR, (II) NEITHER ANY OBLIGOR NOR ANY ERISA AFFILIATE HAS
INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY UNDER TITLE IV OF ERISA
WITH RESPECT TO ANY PENSION PLAN (OTHER THAN CONTRIBUTIONS AND PREMIUMS DUE AND
NOT DELINQUENT UNDER SECTION 4007 OF ERISA) OR A MULTI-EMPLOYER PLAN (OTHER THAN
CONTRIBUTIONS IN THE NORMAL COURSE), (III) NEITHER ANY OBLIGOR NOR ANY ERISA
AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY (AND NO
EVENT HAS OCCURRED WHICH, WITH THE GIVING OF NOTICE UNDER SECTION 4219 OF ERISA,
WOULD RESULT IN SUCH LIABILITY) UNDER SECTION 4201 OR 4243 OF ERISA WITH RESPECT
TO A MULTI-EMPLOYER PLAN, AND (IV) NEITHER ANY OBLIGOR NOR ANY ERISA AFFILIATE
HAS ENGAGED IN A TRANSACTION THAT COULD BE SUBJECT TO SECTION 4069 OR 4212(C) OF
ERISA.


 

Section 8.12       Taxes.  Each Debtor has filed all federal and other material
tax returns and reports required to be filed (or appropriate extensions have
been timely filed), and has paid all post-petition federal and other material
taxes, assessments, fees and other governmental charges levied or imposed upon
it or its properties, income, or assets or which otherwise are due and payable
(other than any such returns or reports or material taxes, assessments, fees and
other governmental charges, as applicable (a) being contested in good faith by
appropriate proceedings, (b) which consist of interest or penalties on
pre-petition taxes or (c) which could not reasonably be expected to have a
Material Adverse Effect).

 

Section 8.13       Regulated Entities.  No Obligor is an “investment company” or
a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940.  No Obligor is a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of a “holding
company” or a “public utility” within the meaning of the Public Utility Holding
Company Act of 1935, or is subject to regulation under the Federal Power Act,
the Interstate Commerce Act, any state public utilities code or law, or any
other federal or state statute or regulation limiting its ability to incur
indebtedness.

 

Section 8.14       Use of Proceeds.  The proceeds of the Term Loan are to be
used solely for the purposes specified in Section 9.13.  No Obligor is engaged
in the business of purchasing or selling Margin Stock or extending credit for
the purpose of purchasing or carrying Margin Stock.

 

Section 8.15       Full Disclosure.  None of the representations or warranties
made by any Obligor in the Loan Documents as of the date such representations
and warranties are made or deemed made, and none of the statements or
information contained in any exhibit, report (including the 2008 schedule of net
operating income for the Properties delivered to the Agent immediately prior to
the Closing Date), statement, or certificate furnished by or on behalf of any

 

50

--------------------------------------------------------------------------------


 

Obligor for use in connection with the Loan Documents (other than projections,
forecasts or other forward-looking information or information of any
industry-specific or general economic nature), contain any untrue statement of a
material fact or omit any material fact required to be stated therein or
necessary to make the statements made therein, when taken as a whole and in
light of the circumstances under which they are made, not materially misleading
as of the time when made or delivered.  The rolling 24-month forecast and the
13-week cash flow forecast delivered to the Agent immediately prior to the
Closing Date are the most recent rolling 24-month forecast and the most recent
13-week cash flow forecast of receipts and disbursements on a consolidated
basis, in each case prepared prior to the Petition Date (it being understood
that the Obligors make no representation or warranty as to such forecasts other
than that they have been delivered and were prepared in good faith based on
assumptions believed by the Borrowers to be reasonable at the time of
preparation thereof).

 

Section 8.16       Bank Accounts.  Schedule 8.16 contains a complete and
accurate list, as of the Petition Date, of all material bank accounts, deposit
accounts, commodity accounts, investment accounts and security accounts
maintained by each Debtor with any bank or other financial institution; provided
that such schedule may, at the option of the Debtors, omit accounts which
contain, on average, money with an average individual monthly balance less than
$100,000 for any individual account.

 

Section 8.17       Governmental Authorization.  Except (i) as set forth on
Schedule 8.17, (ii) for the entry of or pursuant to the terms of the Financing
Order, (iii) for such approvals or similar actions which have been obtained
prior to the Closing Date and remain in full force and effect, and (iv) for
filings and recordings with respect to the Collateral required to be made under
applicable law (if any), no approval, consent, exemption, authorization, or
other action by, or notice to, or filing or registration with, any Governmental
Authority, or other Person is necessary or required in connection with the
execution, delivery, or performance by, or enforcement against, any Obligor of
this Agreement or any other Loan Document.

 

Section 8.18       First Lien Properties.  As of the Funding Date, there has
been no material diminution in the fair market value (taking into account any
applicable insurance proceeds) of the First Lien Properties since the date of
the Commitment Letter, other than arising out of or resulting from (a) the
commencement of the Cases, (b) general market conditions beyond the control of
the Obligors, (c) acts of war or sabotage or terrorism or (d) earthquakes,
hurricanes or other natural disasters.  Schedule 8.18 accurately sets forth all
First Lien Properties as of the Petition Date (after giving effect to the use of
proceeds of the Term Loan) and each owner or lessee under a Ground Lease of
First Lien Properties.

 

Section 8.19       Prior Lien Debt.  Schedule 8.19-1 accurately sets forth, in
all material respects, the outstanding principal amount of all Debt for borrowed
money due and outstanding in regard to the Prior Lien Debt as of the date set
forth in Schedule 8.19-1.  Schedule 8.19-2 sets forth, in all material respects,
the M&M Liens affecting each Property, the name of each party asserting the
claims, the amount claimed as being owed and the Property which is the subject
of such claim by any Person who alleges it has supplied any labor and/or
materials relating to any such Property and which remain unpaid as of the
Closing Date, which information is segregated by each Property affected thereby,
except to the extent any M&M Liens not listed in such Schedule 8.19-2 secure
valid claims in an amount less than or equal to (i) $25,000,000 in the

 

51

--------------------------------------------------------------------------------


 

aggregate with respect to the First Lien Properties and (ii) $50,000,000 in the
aggregate with respect to all Properties; provided that it will not be a breach
of this representation so long as an amount equal to any amounts in excess of
such $25,000,000 and $50,000,000 amounts referred to above are applied either
(A) to the payment of M&M Lien claims or (B) to prepay the Term Loan, in either
case within 30 days after the date such M&M Liens exceed such amounts.  No
Debtor has the right to request or receive any further advances of proceeds of
any Prior Lien Debt and the only amounts that may hereafter be advanced as part
of the Prior Lien Debt are amounts the holders of the Prior Lien Debt may
advance as protective advances to pay taxes and insurance premiums relating to,
and costs to protect or repair, collateral which secures such Prior Lien Debt. 
The Debtors have provided or made available to the Agent, true, correct and
complete copies of all material documents which evidence, secure and/or relate
to the Prior Lien Debt set forth on Schedule 8.19-1.

 

Section 8.20       Leases.

 


(A)       SCHEDULE 8.20 SETS FORTH IN ALL MATERIAL RESPECTS ON A PROPERTY BY
PROPERTY BASIS (TO THE EXTENT APPLICABLE) A RENT ROLL, EFFECTIVE AS OF MARCH 9,
2009, RELATING TO ALL LEASES (THE “RENT ROLL”).  AS OF THE DATE OF THE RENT
ROLL, TO THE OBLIGORS’ KNOWLEDGE, EACH OF THE MAJOR LEASES IS VALID AND
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS AND IS IN FULL FORCE AND EFFECT.


 


(B)       EXCEPT AS SET FORTH ON SCHEDULE 8.20-1 (THE “A/R REPORT”), AS OF THE
DATE OF SUCH A/R REPORT, NO RENT (EXCLUSIVE OF ANY SECURITY DEPOSITS AND DE
MINIMIS PAYMENTS CONSTITUTING RENT) UNDER ANY MAJOR LEASE WITH RESPECT TO ANY OF
THE FIRST LIEN PROPERTIES IS MORE THAN 60 DAYS PAST DUE.


 

Section 8.21       Title.  Except as set forth on Schedule 8.21, each Debtor
owns good and indefeasible fee and/or leasehold title to its Property and good
title to its personal property, in each case free and clear of all Liens
whatsoever except the Permitted Liens; provided that after giving effect to the
funding of the Term Loan and the use of the proceeds thereof on the Funding
Date, none of the First Lien Properties are encumbered by any valid Liens
securing outstanding Debt for borrowed money (except to the extent subordinated
pursuant to an Intercompany Subordination Agreement and other than any such
borrowed money incurred pursuant to a Municipal Financing if such Debt is
permitted under Section 9.11(a)(xxi)).

 

Section 8.22       Physical Condition.

 


(A)       EXCEPT FOR MATTERS SET FORTH IN SCHEDULE 8.22, AS OF THE CLOSING DATE,
NO OBLIGOR HAS KNOWLEDGE OF ANY MATERIAL STRUCTURAL OR OTHER MATERIAL DEFECT OR
DAMAGES IN ANY PROPERTY OR ANY IMPROVEMENTS THEREON, WHETHER LATENT OR
OTHERWISE, WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)       NO DEBTOR HAS RECEIVED, AND NO OBLIGOR HAS KNOWLEDGE OF ANY OTHER
PARTY’S RECEIPT OF, WRITTEN NOTICE FROM ANY INSURANCE COMPANY OR BONDING COMPANY
OF ANY DEFECTS OR INADEQUACIES IN ANY PROPERTY NOT COVERED BY INSURANCE POLICIES
WHICH WOULD, ALONE OR IN THE AGGREGATE, ADVERSELY AFFECT IN ANY MATERIAL RESPECT
THE INSURABILITY OF THE SAME OR OF ANY TERMINATION OF ANY POLICY OF INSURANCE OR
BOND WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

52

--------------------------------------------------------------------------------


 

Section 8.23       Management.  Except as described on Schedule 8.23 or pursuant
to contracts with Affiliates of the Debtor, no property management agreements
are in effect with respect to any Property as of the Closing Date.

 

Section 8.24       Condemnation.  No Condemnation that could reasonably be
expected to have a Material Adverse Effect has been commenced or, to each
Obligor’s Knowledge, is contemplated as of the Closing Date with respect to all
or any material portion of any Property.

 

Section 8.25       Utilities and Public Access.  With respect to all Properties
that are operating shopping centers, except as set forth in Schedule 8.25 or to
the extent that the failure to have the same would not reasonably be expected to
have a Material Adverse Effect, each Property has adequate rights of access to
dedicated public ways and is served by water, electric, sewer, sanitary sewer
and storm drain facilities necessary to the continued use and enjoyment of each
Property as presently used and enjoyed.

 

Section 8.26       Separate Lots.  To the Obligors’ Knowledge, no portion of any
Primary Property is part of a tax lot that also includes any real property that
is not Collateral unless (i) there exists an equitable and enforceable mechanism
for the allocation of taxes thereon or (ii) such failure to have a separate tax
lot could not reasonably be expected to have a Material Adverse Effect.

 

Section 8.27       Permits; Certificate of Occupancy.  Except as disclosed in
Schedule 8.27, each Debtor has to the Obligors’ Knowledge obtained all Permits
necessary for the present use and operation of its Property except to the extent
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.  The uses being made of each Property are in conformity in all material
respects with the Permits for such Property, all applicable Legal Requirements
and any other restrictions, covenants or conditions affecting such Property
except to the extent the failure to so conform would not reasonably be expected
to have a Material Adverse Effect.

 

Section 8.28       Ground Leased Property.  A true and complete copy of all
material Ground Leases has been made available to the Agent, and except as set
forth on Schedule 8.28, each material Ground Lease in respect of a Primary
Property or a memorandum thereof has been duly recorded (or the relevant Obligor
will promptly use commercially reasonable efforts to cause the same to be duly
recorded upon acquiring Knowledge that it has not been duly recorded).  Each
Ground Lease is in full force and effect and no post-petition default has
occurred thereunder and, to each Obligor’s Knowledge, there is not any
post-petition existing condition (other than the granting of the security
interests hereunder) which, but for the passage of time or the giving of notice
or both, would result in a default under the terms of such Ground Lease, in each
case which would reasonably be expected to have a Material Adverse Effect.

 

Section 8.29       Embargoed Person.

 


(A)       NONE OF THE FUNDS OR OTHER ASSETS OF ANY OBLIGOR, OR ANY DIRECT OR
INDIRECT EQUITYHOLDER IN ANY OBLIGOR, CONSTITUTE PROPERTY OF, OR ARE
BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY, BY, ANY PERSON SUBJECT TO TRADE
RESTRICTIONS UNDER FEDERAL LAW, INCLUDING, WITHOUT LIMITATION, THE INTERNATIONAL
EMERGENCY ECONOMIC POWERS ACT, 50 U.S.C. §§ 1701 ET SEQ., THE

 

53

--------------------------------------------------------------------------------



 


TRADING WITH THE ENEMY ACT, 50 U.S.C. APP. 1 ET SEQ., AND ANY EXECUTIVE ORDERS
OR REGULATIONS PROMULGATED THEREUNDER, WITH THE RESULT THAT (I) THE INVESTMENT
IN ANY OBLIGOR OR ANY DIRECT OR INDIRECT EQUITYHOLDER IN ANY OBLIGOR, AS
APPLICABLE (WHETHER DIRECTLY OR INDIRECTLY), IS PROHIBITED BY LAW OR (II) THE
TERM LOAN IS IN VIOLATION OF LAW (ANY SUCH PERSON, AN “EMBARGOED PERSON”).


 


(B)       NO EMBARGOED PERSON HAS ANY INTEREST OF ANY NATURE WHATSOEVER IN ANY
OBLIGOR OR ANY DIRECT OR INDIRECT EQUITYHOLDER IN ANY OBLIGOR, AS APPLICABLE
(WHETHER DIRECTLY OR INDIRECTLY), WITH THE RESULT THAT (I) THE INVESTMENT IN ANY
OBLIGOR OR ANY DIRECT OR INDIRECT EQUITYHOLDER IN ANY OBLIGOR, AS APPLICABLE
(WHETHER DIRECTLY OR INDIRECTLY) IS PROHIBITED BY LAW OR (II) THE TERM LOAN IS
IN VIOLATION OF LAW AND (C) NONE OF THE FUNDS OF ANY OBLIGOR OR ANY DIRECT OR
INDIRECT EQUITYHOLDER IN ANY OBLIGOR, AS APPLICABLE, HAVE BEEN DERIVED FROM ANY
UNLAWFUL ACTIVITY WITH THE RESULT THAT (I) THE INVESTMENT IN ANY OBLIGOR OR ANY
DIRECT OR INDIRECT EQUITYHOLDER IN ANY OBLIGOR, AS APPLICABLE (WHETHER DIRECTLY
OR INDIRECTLY) IS PROHIBITED BY LAW OR (II) THE TERM LOAN IS IN VIOLATION OF
LAW.  NOTWITHSTANDING THE FOREGOING, NO PART OF THIS SECTION 8.29 SHALL APPLY,
OR BE CONSTRUED AS APPLYING, TO ANY PERSON THAT OWNS OR PURCHASES PUBLICLY
TRADED SHARES IN THE GENERAL PARTNER.


 

Section 8.30       Compliance with Anti-Terrorism, Embargo, Sanctions and
Anti-Money Laundering Laws.

 


(A)       EACH OBLIGOR, AND TO EACH OBLIGOR’S KNOWLEDGE, EACH PERSON OWNING AN
INTEREST IN ANY OBLIGOR OR ANY DIRECT OR INDIRECT EQUITYHOLDER IN ANY OBLIGOR: 
(A) IS NOT CURRENTLY IDENTIFIED ON THE OFAC LIST AND (B) IS NOT A PERSON WITH
WHOM A CITIZEN OF THE UNITED STATES IS PROHIBITED TO ENGAGE IN TRANSACTIONS BY
ANY TRADE EMBARGO, ECONOMIC SANCTION, OR OTHER PROHIBITION OF ANY LEGAL
REQUIREMENT.  NOTWITHSTANDING THE FOREGOING, NO PART OF THIS SECTION 8.30 SHALL
APPLY, OR BE CONSTRUED AS APPLYING, TO ANY PERSON THAT OWNS OR PURCHASES
PUBLICLY TRADED SHARES IN THE GENERAL PARTNER.


 


(B)       EACH LENDER AND THE AGENT (FOR ITSELF AND NOT ON BEHALF OF ANY LENDER)
HEREBY NOTIFIES EACH OBLIGOR THAT, PURSUANT TO THE REQUIREMENTS OF THE PATRIOT
ACT, IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES
EACH OBLIGOR, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF EACH OBLIGOR
AND OTHER INFORMATION THAT WILL ALLOW EACH LENDER OR THE AGENT, AS APPLICABLE,
TO IDENTIFY SUCH OBLIGOR IN ACCORDANCE WITH THE PATRIOT ACT.


 


ARTICLE 9

AFFIRMATIVE AND NEGATIVE COVENANTS


 

Each Obligor covenants to the Agent and each Lender that so long as any of the
non-contingent Obligations remain outstanding or any Commitment or this
Agreement is in effect:

 

Section 9.1         Existence and Good Standing.  Each Obligor shall, and shall
cause each Debtor to, (a) maintain its existence in the jurisdiction of its
incorporation, formation or organization, as the case may be (subject only to
any mergers, consolidations, dissolutions or liquidations permitted by
Section 9.8) and (b) maintain its qualification and good standing in all

 

54

--------------------------------------------------------------------------------


 

jurisdictions in which the failure to maintain such existence and qualification
or good standing could reasonably be expected to have a Material Adverse Effect.

 

Section 9.2         Compliance with Law and Agreements; Maintenance of
Licenses.  Each Obligor shall, and shall cause each other Debtor to, comply with
all Legal Requirements of any Governmental Authority having jurisdiction over it
or its business (including the Federal Fair Labor Standards Act) unless failure
to do so could not reasonably be expected to have a Material Adverse Effect. 
Each Obligor shall, and shall cause each other Debtor to, obtain and maintain
all Permits necessary to own its property and to conduct its business in
substantially the same manner as conducted on the Closing Date unless failure to
do so could not reasonably be expected to have a Material Adverse Effect.  No
Obligor shall, and shall not cause each other Debtor to, modify, amend, or alter
its certificate of limited partnership, certificate of incorporation,
partnership agreement, bylaws, or other similar documents in a manner which
materially and adversely affects the rights of the Lenders or the Agent.

 

Section 9.3         Insurance.  Each Obligor shall, and shall cause each other
Debtor to, comply with all terms and provisions of Schedule 9.3, which are
incorporated herein by reference.

 

Section 9.4         Casualty and Condemnation.

 


(A)       THE AGENT, ON BEHALF OF THE LENDERS, MAY, WITH RESPECT TO THE FIRST
LIEN PROPERTIES AND SUBJECT TO THE RIGHTS OF ANY OTHER PERSON PURSUANT TO ANY
LEASE, GROUND LEASE OR REA, (I) JOINTLY WITH THE APPLICABLE OBLIGOR SETTLE AND
ADJUST ANY CLAIMS IN RESPECT OF ANY CASUALTY OR CONDEMNATION, (II) DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, SETTLE AND ADJUST ANY SUCH CLAIMS WITHOUT
THE CONSENT OR COOPERATION OF ANY OBLIGOR, OR (III) ALLOW THE APPLICABLE OBLIGOR
TO SETTLE AND ADJUST ANY SUCH CLAIMS; PROVIDED THAT IF NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, THE OBLIGORS MAY SETTLE AND ADJUST SUCH CLAIMS
WITHOUT REGARD TO CLAUSE (I) ABOVE AGGREGATING NOT IN EXCESS OF THE THRESHOLD
AMOUNT.  THE REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE AGENT IN THE
ADJUSTMENT AND COLLECTION OF LOSS PROCEEDS SHALL BECOME PART OF THE OBLIGATIONS,
AND SHALL BE REIMBURSED BY THE BORROWERS TO THE AGENT WITHIN 30 DAYS AFTER
RECEIPT OF WRITTEN DEMAND THEREFOR ITEMIZING SUCH EXPENSES.


 


(B)       SUBJECT TO THE TERMS OF ANY LEASE, ANY GROUND LEASE, ANY REA OR ANY
AGREEMENT GOVERNING ANY PRE-PETITION LIEN, AS APPLICABLE, ALL LOSS PROCEEDS FROM
ANY CASUALTY OR CONDEMNATION, SHALL BE FORTHWITH DEPOSITED INTO A CASH
COLLATERAL ACCOUNT.


 


(C)       IF ANY CONDEMNATION OR CASUALTY OCCURS AND:


 

(I)            NO MONETARY EVENT OF DEFAULT EXISTS AT THE TIME OF THE
CONDEMNATION OR CASUALTY OR THE RECEIPT OF THE LOSS PROCEEDS; AND

 

(II)           EITHER:

 

(A)          IN THE CASE OF A CASUALTY, THE CASUALTY WILL NOT RENDER
UNTENANTABLE, OR RESULT IN THE CANCELLATION OF LEASES (PROVIDED THAT A LEASE
SHALL NOT BE DEEMED CANCELLED IF THE RELEVANT DEBTOR SHALL ENTER INTO A NEW
LEASE WITH AN EXISTING OR NEW TENANT ON MARKET TERMS) COVERING, MORE THAN 15% OF
THE

 

55

--------------------------------------------------------------------------------


 

GROSS RENTABLE AREA OF SUCH PROPERTY AND THE GENERAL PARTNER DELIVERS TO THE
AGENT EVIDENCE REASONABLY SATISFACTORY TO THE AGENT THAT THE INSURER UNDER EACH
APPLICABLE INSURANCE POLICY HAS NOT DENIED LIABILITY THEREUNDER; OR

 

(B)           IN THE CASE OF A CONDEMNATION, THE CONDEMNATION DID NOT RENDER
UNTENANTABLE, OR RESULT IN THE CANCELLATION OF LEASES (PROVIDED THAT A LEASE
SHALL NOT BE DEEMED CANCELLED IF THE RELEVANT DEBTOR SHALL ENTER INTO A NEW
LEASE WITH AN EXISTING OR NEW TENANT ON MARKET TERMS) COVERING, MORE THAN 15% OF
THE GROSS RENTABLE AREA OF THE APPLICABLE PROPERTY, AND THE GENERAL PARTNER
DELIVERS TO THE AGENT EVIDENCE REASONABLY SATISFACTORY TO THE AGENT THAT SUCH
PROPERTY CAN BE RESTORED TO AN ECONOMICALLY AND ARCHITECTURALLY VIABLE UNIT;

 

then the Loss Proceeds (after reimbursement of any reasonable out of pocket
expenses incurred by the Agent in connection therewith) shall be applied to the
cost of restoring, repairing, replacing or rebuilding such Property or part
thereof subject to the Casualty or Condemnation, in the manner set forth below. 
The Obligors hereby covenant and agree to commence or cause to be commenced as
promptly and diligently as practicable and to prosecute or cause to be
prosecuted such restoring, repairing, replacing or rebuilding of such Property
in a workmanlike fashion and in accordance with applicable law to a status at
least equivalent to the quality and character of such Property immediately prior
to the Condemnation or Casualty.  If there shall remain excess Loss Proceeds
after the proposed restoration has been substantially completed in accordance
with the provisions of this Section 9.4, such excess shall be maintained in a
Cash Collateral Account and disbursed in accordance with this Agreement. 
Notwithstanding anything to the contrary contained in this clause (c), if the
terms of any Lease, any Ground Lease, any REA or any agreement governing any
Prior Lien Debt require restoration, repair, replacement, rebuilding or other
application then the Loss Proceeds shall be applied in accordance with the terms
of such Lease, Ground Lease, REA or agreement governing such Prior Lien Debt, as
the case may be.

 


(D)       EACH OBLIGOR SHALL COOPERATE WITH THE AGENT IN OBTAINING FOR THE
LENDERS THE BENEFITS OF ANY LOSS PROCEEDS LAWFULLY OR EQUITABLY PAYABLE TO THE
LENDERS.  THE AGENT SHALL BE REIMBURSED FOR ANY OUT-OF-POCKET EXPENSES
REASONABLY INCURRED IN CONNECTION THEREWITH (INCLUDING ALL COSTS AND EXPENSES
SET FORTH IN SECTION 15.6) OUT OF SUCH LOSS PROCEEDS.


 


(E)       IF A DEBTOR IS NOT ENTITLED TO APPLY LOSS PROCEEDS TOWARD THE
RESTORATION OF ITS PROPERTY PURSUANT TO SECTION 9.4(C), SUCH LOSS PROCEEDS SHALL
EITHER BE APPLIED WITHIN TWO (2) BUSINESS DAYS (DURING WHICH PERIOD NO OBLIGOR
SHALL BE ENTITLED TO MAKE ANY RESTRICTED PAYMENT) OF RECEIPT OF SUCH LOSS
PROCEEDS AS A PREPAYMENT ON THE TERM LOAN OR DEPOSITED INTO A CASH COLLATERAL
ACCOUNT, AS THE AGENT MAY SO ELECT.


 

Section 9.5         Covenants with Respect to REA.

 


(A)       THE OBLIGORS COVENANT AND AGREE (AND SHALL CAUSE THE OTHER DEBTORS TO
COVENANT AND AGREE) AS FOLLOWS:

 

56

--------------------------------------------------------------------------------


 

(I)            EACH DEBTOR SHALL COMPLY WITH ALL MATERIAL TERMS, CONDITIONS AND
COVENANTS OF ANY MAJOR REA EXCEPT FOR SUCH NON-COMPLIANCE THAT COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND

 

(II)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, EACH DEBTOR
SHALL HAVE THE RIGHT TO WAIVE OR NEGOTIATE SETTLEMENT OF DEFAULTS (OR THREATENED
DEFAULTS) UNDER ANY REA, SO LONG AS SUCH WAIVER OR SETTLEMENT COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


(B)       EACH OBLIGOR SHALL (AND SHALL CAUSE EACH OTHER DEBTOR TO) PAY ALL
POST-PETITION FEES, ASSESSMENTS, CHARGES OR OTHER AMOUNTS ASSESSED TO SUCH
DEBTOR PURSUANT TO ANY MAJOR REA WHEN THE SAME BECOME DUE AND PAYABLE (SUBJECT
TO GOOD FAITH DISPUTES) EXCEPT TO THE EXTENT THE FAILURE TO PAY SUCH FEES,
ASSESSMENTS, CHARGES OR OTHER AMOUNTS COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


(C)       SUBJECT TO THE TERMS OF THE APPLICABLE REA, IN THE EVENT PROCEEDS OF A
CASUALTY OR CONDEMNATION WITH RESPECT TO THE PROPERTY OWNED OR LEASED BY A
DEBTOR UNDER A GROUND LEASE ARE REQUIRED TO BE DEPOSITED INTO A SEGREGATED
ACCOUNT PURSUANT TO ANY REA, THE BORROWERS SHALL CAUSE SUCH AMOUNTS TO BE
DEPOSITED INTO A SEGREGATED ACCOUNT OF THE TYPE SPECIFIED IN THE REA OR
ESTABLISHED WITH AN ELIGIBLE INSTITUTION.  ANY AMOUNTS RELEASED FROM SUCH
SEGREGATED ACCOUNT TO ANY OBLIGOR SHALL BE DEPOSITED INTO THE CASH COLLATERAL
ACCOUNTS IN ACCORDANCE HEREWITH.


 


(D)       AT THE BORROWERS’ WRITTEN REQUEST, THE AGENT, FOR AND ON BEHALF OF THE
LENDERS, SHALL ENTER INTO A SUBORDINATION AGREEMENT WITH RESPECT TO ANY (I) NEW
REA OR (II) AMENDMENT, RESTATEMENT, AMENDMENT AND RESTATEMENT, SUPPLEMENT OR
OTHER MODIFICATION OF AN EXISTING REA, IN EACH CASE, TO THE EXTENT PERMITTED BY
THIS AGREEMENT AND OTHERWISE UPON REASONABLE AND CUSTOMARY TERMS.  FOR AVOIDANCE
OF DOUBT, THE COSTS AND EXPENSES OF THE AGENT IN CONNECTION WITH THE REVIEW OF
ANY SUCH SUBORDINATION AGREEMENT SHALL BE PAID OR REIMBURSABLE BY THE BORROWERS
IN ACCORDANCE WITH SECTION 15.6; PROVIDED THAT SUCH FEES AND EXPENSES SHALL NOT
EXCEED $3,000 PER AGREEMENT.


 

Section 9.6         Environmental Laws.

 


(A)       EACH OBLIGOR SHALL, AND SHALL CAUSE EACH OTHER DEBTOR TO, CONDUCT ITS
BUSINESS IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS APPLICABLE TO IT, INCLUDING
THOSE RELATING TO THE GENERATION, HANDLING, USE, STORAGE, AND DISPOSAL OF ANY
CONTAMINANT EXCEPT FOR SUCH NON-COMPLIANCE THAT COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.  EACH OBLIGOR SHALL, AND SHALL CAUSE EACH
OTHER DEBTOR TO, TAKE PROMPT AND APPROPRIATE ACTION TO RESPOND TO ANY
NON-COMPLIANCE WITH ENVIRONMENTAL LAWS THAT COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT OF WHICH ANY OBLIGOR AT ANY TIME HAS
KNOWLEDGE (“ENVIRONMENTAL COMPLIANCE ISSUES”) AND SHALL UPON WRITTEN REQUEST
FROM THE AGENT REPORT TO THE AGENT FROM TIME TO TIME ON SUCH RESPONSE TO ANY
UNRESOLVED ENVIRONMENTAL COMPLIANCE ISSUE.


 


(B)       THE AGENT MAY REASONABLY REQUEST, IN WHICH CASE THE OBLIGORS WILL
PROMPTLY FURNISH OR CAUSE TO BE PROMPTLY FURNISHED TO THE AGENT, AN UPDATE OF
THE STATUS OF EACH

 

57

--------------------------------------------------------------------------------



 


UNRESOLVED ENVIRONMENTAL COMPLIANCE ISSUE (WHETHER PAST OR PRESENT), IF ANY, AND
COPIES OF NON-PRIVILEGED TECHNICAL REPORTS PREPARED BY ANY DEBTOR AND ITS
COMMUNICATIONS WITH ANY GOVERNMENTAL AUTHORITY TO DETERMINE WHETHER SUCH DEBTOR
IS PROCEEDING REASONABLY TO CORRECT, CURE, OR CONTEST IN GOOD FAITH ANY
ENVIRONMENTAL COMPLIANCE ISSUE.  AT ANY TIME ANY ENVIRONMENTAL COMPLIANCE ISSUE
THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR EVENT OF
DEFAULT EXISTS, THE OBLIGORS SHALL AT THE AGENT’S OR THE MAJORITY LENDERS’
REQUEST AND AT THE OBLIGORS’ EXPENSE, (I) RETAIN AN INDEPENDENT ENVIRONMENTAL
PROFESSIONAL REASONABLY ACCEPTABLE TO THE AGENT TO EVALUATE THE SITE, INCLUDING
TESTS IF APPROPRIATE, TO WHICH THE ENVIRONMENTAL COMPLIANCE ISSUE RELATES AND
PREPARE AND DELIVER TO THE AGENT (WITH A COPY TO THE RELEVANT OBLIGOR), FOR
DISTRIBUTION BY THE AGENT TO THE LENDERS, A REPORT SETTING FORTH THE RESULTS OF
SUCH EVALUATION, A PROPOSED PLAN FOR RESPONDING TO ANY ENVIRONMENTAL PROBLEMS
DESCRIBED THEREIN, AND AN ESTIMATE OF THE COSTS THEREOF AND (II) PROVIDE TO THE
AGENT FOR DISTRIBUTION BY THE AGENT TO THE LENDERS A SUPPLEMENTAL REPORT OF SUCH
ENVIRONMENTAL PROFESSIONAL WHENEVER THE SCOPE OF THE ENVIRONMENTAL PROBLEMS (IF
ANY), OR THE RESPONSE THERETO OR THE ESTIMATED COSTS THEREOF, SHALL CHANGE IN
ANY MATERIAL RESPECT.


 

Section 9.7         Compliance with ERISA.  Except to the extent the same could
not reasonably be expected to result in a Material Adverse Effect, each Obligor
shall and shall cause each ERISA Affiliate to:  (a) maintain each Pension Plan
in compliance in all material respects with the applicable provisions of ERISA,
the Code, and other federal or state law; (b) make all required contributions to
any Pension Plan subject to Section 412 or Section 430 of the Code (or
corresponding provisions of ERISA or any Multi-employer Plan); and (c) not
engage in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA, in each case unless enforcement action is stayed pursuant to Legal
Requirements.

 

Section 9.8         Mergers, Consolidations, Sales, Acquisitions.  No Obligor
shall, nor shall it permit any other Debtor to, consummate any transaction of
merger, reorganization, or consolidation, or sell, assign, lease (or otherwise
dispose of all or any part of its property (including any sale or other
disposition of Capital Stock of any Debtor)) (for purposes of this Section 9.8,
each such transaction, a “disposition”), or wind up, liquidate or dissolve,
except for:

 


(A)       DISPOSITIONS OF OBSOLETE, WORN OUT OR SURPLUS PERSONAL PROPERTY OR
PERSONAL PROPERTY NO LONGER USEFUL IN THE BUSINESS OF THE DEBTORS;


 


(B)       CONSOLIDATIONS, MERGERS AND DISPOSITIONS OF ASSETS BETWEEN OR AMONG
DEBTORS (PROVIDED THAT ANY SUCH CONSOLIDATION OR MERGER INVOLVING A BORROWER
SHALL RESULT IN A BORROWER BEING THE SURVIVING ENTITY IN SUCH CONSOLIDATION OR
MERGER);


 


(C)       DISSOLUTIONS AND LIQUIDATIONS IF ALL OF THE PROPERTY OF THE DISSOLVING
DEBTOR IS TRANSFERRED TO A DEBTOR;


 


(D)       DISPOSITIONS OF ANY PROPERTY (OR ANY DEBTOR OWNING A PROPERTY OR ITS
DIRECT OR INDIRECT PARENT HOLDING COMPANY); PROVIDED THAT THE NET PROCEEDS
THEREOF ARE APPLIED IN ACCORDANCE WITH, AND TO THE EXTENT REQUIRED BY,
SECTION 3.3(A);

 

58

--------------------------------------------------------------------------------



 


(E)       DISPOSITIONS OF REAL PROPERTY CONSTITUTING ALL OR A PORTION OF AN
ANCHOR PARCEL TO AN ANCHOR OCCUPANT IN THE ORDINARY COURSE OF BUSINESS OR
OTHERWISE CONSISTENT WITH PAST PRACTICE;


 


(F)        (I) DISPOSITIONS OF INVENTORY (INCLUDING GIFT CARDS, SALES TRANSFERS
AND/OR DEDICATIONS FROM THE DEBTORS’ MASTER PLANNED COMMUNITIES AND CONDOMINIUM
SALES) IN THE ORDINARY COURSE OF BUSINESS; PROVIDED THAT, IN THE CASE OF
CONDOMINIUM SALES, THE NET PROCEEDS THEREOF ARE APPLIED IN ACCORDANCE WITH
SECTION 3.3(A); AND (II) SALES OF PROPERTY PURSUANT TO ANY PURCHASE OPTION,
RIGHT OF FIRST REFUSAL, RIGHT OF FIRST OFFER OR SIMILAR RIGHT IN RESPECT OF ANY
OF THE PROPERTIES, IN EACH CASE, IN THE ORDINARY COURSE OF BUSINESS AND (A) TO
THE EXTENT EXISTING ON THE PETITION DATE, (B) CONSISTING OF CUSTOMARY PURCHASE
OPTIONS, RIGHTS OF FIRST REFUSAL, RIGHTS OF FIRST OFFER OR SIMILAR RIGHTS GIVEN
IN RESPECT OF ANCHOR OCCUPANT PARCELS OR OUTPARCELS OR (C) IN RESPECT OF ANY
NEGATIVE PLEDGE PROPERTY;


 


(G)       DISPOSITIONS OF PERSONAL PROPERTY TO THE EXTENT THAT (I) SUCH PROPERTY
IS EXCHANGED FOR CREDIT AGAINST THE PURCHASE PRICE OF SIMILAR REPLACEMENT
PROPERTY OR (II) THE PROCEEDS OF SUCH DISPOSITIONS ARE PROMPTLY APPLIED TO THE
PURCHASE PRICE OF SUCH REPLACEMENT PROPERTY;


 


(H)       THE DISPOSITION OF CASH AND CASH EQUIVALENTS FOR A PURPOSE THAT IS
OTHERWISE PERMITTED UNDER THIS AGREEMENT;


 


(I)        TO THE EXTENT CONSTITUTING A DISPOSITION, THE ENTERING INTO AND
PERFORMANCE OF THE LOAN DOCUMENTS;


 


(J)        DISPOSITIONS OF ACCOUNTS IN CONNECTION WITH THE COLLECTION OR
COMPROMISE THEREOF;


 


(K)       LEASES PERMITTED UNDER SECTION 9.19 AND LICENSES OR SUBLICENSES OF
PROPERTY IN THE ORDINARY COURSE OF BUSINESS AND WHICH DO NOT MATERIALLY
INTERFERE WITH THE BUSINESS OF ANY DEBTOR;


 


(L)        TRANSFERS OF PROPERTY SUBJECT TO ANY CASUALTY OR CONDEMNATION
PROCEEDING (INCLUDING IN LIEU THEREOF) UPON RECEIPT OF THE NET PROCEEDS
THEREFOR;


 


(M)      DISPOSITIONS IN THE ORDINARY COURSE OF BUSINESS CONSISTING OF THE
ABANDONMENT OF INTELLECTUAL PROPERTY RIGHTS WHICH, IN THE REASONABLE GOOD FAITH
DETERMINATION OF THE GENERAL PARTNER, ARE NOT MATERIAL TO THE CONDUCT OF THE
BUSINESS OF ANY DEBTOR;


 


(N)       THE EXPIRATION OF ANY OPTION AGREEMENT IN RESPECT OF REAL OR PERSONAL
PROPERTY;


 


(O)       PERMITTED LIENS TO THE EXTENT CONSTITUTING A DISPOSITION OF PROPERTY;


 


(P)       DISPOSITIONS OF PERSONAL PROPERTY (OTHER THAN CAPITAL STOCK) AMONG THE
DEBTORS AND BY A DEBTOR TO ANY NON-DEBTOR AFFILIATE IN THE ORDINARY COURSE OF
BUSINESS;

 

59

--------------------------------------------------------------------------------



 


(Q)       IN ORDER TO RESOLVE DISPUTES THAT OCCUR IN THE ORDINARY COURSE OF
BUSINESS (IN WHICH EVENT THE DEBTORS MAY DISCOUNT OR OTHERWISE COMPROMISE FOR
LESS THAN THE FACE VALUE THEREOF) THE DISPOSITION OF NOTES OR ACCOUNTS
RECEIVABLE;


 


(R)        A DISPOSITION IN ORDER TO QUALIFY MEMBERS OF THE BOARD OF DIRECTORS
(OR SIMILAR GOVERNING BODY) IF REQUIRED BY APPLICABLE LAW OR CONTRACT;


 


(S)       RESTRICTED PAYMENTS IN ACCORDANCE WITH SECTION 9.20 AND, TO THE EXTENT
CONSTITUTING A DISPOSITION, PERMITTED LIENS;


 


(T)        ANY INVOLUNTARY OR VOLUNTARY TERMINATIONS OF HEDGE AGREEMENTS;


 


(U)       DISPOSITIONS OF INVESTMENTS IN NON-WHOLLY OWNED PERSONS TO THE EXTENT
REQUIRED BY, OR MADE PURSUANT TO, BUY/SALE ARRANGEMENTS AMONG THE OWNERS OF THE
CAPITAL STOCK OF SUCH ENTITY SET FORTH IN BINDING AGREEMENTS PERTAINING TO THE
OWNERSHIP OF SUCH CAPITAL STOCK ENTERED INTO BEFORE THE CLOSING DATE;


 


(V)       DISPOSITIONS OF PROPERTY SECURED BY PRE-PETITION LIENS TO THE HOLDERS
OF SUCH PRE-PETITION LIENS WHEN THE BORROWERS REASONABLY BELIEVE THAT DOING SO
IS IN THE BEST INTERESTS OF THE DEBTORS AND THAT THE RELEVANT DEBTOR’S EQUITY
INTEREST IN SUCH ASSETS IS NEGATIVE;


 


(W)      THE DISPOSITION OF THE PROPERTY DESCRIBED ON SCHEDULE 9.8; AND


 


(X)        THE DISPOSITION OF ASSETS (OTHER THAN PROPERTY) IN AN AMOUNT NOT TO
EXCEED $50,000,000 IN THE AGGREGATE.


 

Notwithstanding the foregoing, for the purposes of clause (d) and sales of
condominiums pursuant to clause (f)(i), (w) no Debtor shall consummate the
disposition of any of the Properties collectively known to the parties as
“Victoria Ward” without the prior written consent of the Majority Lenders,
(x) no Property (or any Debtor owning a Property or its direct or indirect
parent holding company) shall be disposed of for less than fair market value, as
determined by the applicable Debtor in good faith, (y) no First Lien Property
(or any Debtor owning a First Lien Property or its direct or indirect parent
holding company) with a fair market value in excess of $30,000,000 shall be
disposed of without the prior written consent of the Majority Lenders and (z) if
any Real Estate of any Person is being disposed together with any First Lien
Property (or any Debtor owning a First Lien Property or its direct or indirect
parent holding company) in a single transaction or in a series or related
transaction, none of such dispositions shall be consummated unless the Majority
Lenders shall be satisfied with the allocation of consideration among such First
Lien Property and other Real Estate.

 

Section 9.9         Transactions with Affiliates.  No Obligor shall, nor shall
it permit any other Debtor to, (i) sell, transfer, distribute, or pay any money
or property, including, but not limited to, any fees or expenses of any nature
(including, but not limited to management or service fees), to any Affiliate
(other than the other Debtors), (ii) lend or advance money or property to,
invest in (by capital contribution or otherwise) or purchase or repurchase any
stock, indebtedness or any property of, any Affiliate or (iii) become liable on
any Guaranty of the

 

60

--------------------------------------------------------------------------------


 

indebtedness, dividends, or other obligations of any Affiliate (any of the
foregoing, “Affiliate Investments”); provided that the foregoing shall not
prohibit any of the following:

 


(A)       TRANSACTIONS UPON FAIR AND REASONABLE TERMS NO LESS FAVORABLE TO SUCH
DEBTOR THAN IT WOULD OBTAIN IN A COMPARABLE ARM’S-LENGTH TRANSACTION WITH A
PERSON THAT IS NOT AN AFFILIATE;


 


(B)       AFFILIATE INVESTMENTS AMONG THE DEBTORS;


 


(C)       AFFILIATE INVESTMENTS EXISTING AS OF THE CLOSING DATE;


 


(D)       AFFILIATE INVESTMENTS (I) BY ANY AFFILIATE OF THE DEBTORS THAT IS NOT
A DEBTOR IN ANY DEBTOR, (II) BY ANY DEBTOR IN ANY AFFILIATE OF A DEBTOR THAT IS
NOT A DEBTOR CONSISTING OF REQUIRED CAPITAL CONTRIBUTIONS PURSUANT TO AGREEMENTS
OR INSTRUMENTS EXISTING AS OF THE CLOSING DATE, (III) BY THE NON-DEBTOR
GUARANTOR IN ITS SUBSIDIARIES OR (IV) OTHERWISE, IN AN AGGREGATE AMOUNT UNDER
THIS CLAUSE (IV) NOT TO EXCEED $50,000,000 AFTER THE CLOSING DATE; PROVIDED THAT
IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, NO AFFILIATE INVESTMENTS
UNDER CLAUSE (II) OR (IV) IN AN AMOUNT OF $1,000,000 OR MORE SHALL BE MADE
WITHOUT THE PRIOR WRITTEN CONSENT OF THE MAJORITY LENDERS;


 


(E)       TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS IN ACCORDANCE WITH THE
GENERAL PARTNER’S AND ITS SUBSIDIARIES’ CASH MANAGEMENT SYSTEM;


 


(F)        LOANS AND ADVANCES TO DIRECTORS, OFFICERS, EMPLOYEES AND MEMBERS OF
MANAGEMENT OF THE DEBTORS IN THE ORDINARY COURSE OF BUSINESS CONSISTING OF
ADVANCES OF PAYROLL, TRAVEL EXPENSES, PETTY CASH AND SIMILAR ITEMS;


 


(G)       AFFILIATE INVESTMENTS REASONABLY NECESSARY FOR ANY DEBTOR TO REMAIN
QUALIFIED AS A REAL ESTATE INVESTMENT TRUST, QUALIFIED REIT SUBSIDIARY OR
TAXABLE REIT SUBSIDIARY UNDER THE PROVISIONS OF THE CODE;


 


(H)       DISPOSITIONS PERMITTED PURSUANT TO SECTION 9.8, DEBT PERMITTED BY
SECTION 9.11(A) AND LIENS PERMITTED PURSUANT TO SECTION 9.11(B);


 


(I)        RESTRICTED PAYMENTS PERMITTED IN ACCORDANCE WITH SECTION 9.20 AND
LOANS AND ADVANCES MADE IN LIEU OF SUCH PERMITTED RESTRICTED PAYMENTS;


 


(J)        ACQUISITIONS OF THE PROPERTY AND ASSUMPTIONS OF OBLIGATIONS OF
AFFILIATES RESULTING FROM MERGERS, CONSOLIDATIONS, LIQUIDATIONS OR DISSOLUTIONS
OF ANY AFFILIATE PERMITTED BY SECTION 9.8;


 


(K)       REASONABLE AND CUSTOMARY DIRECTOR, OFFICER AND EMPLOYEE COMPENSATION
(INCLUDING BONUSES AND SEVERANCE) AND OTHER BENEFITS (INCLUDING RETIREMENT,
HEALTH, STOCK OPTION AND OTHER BENEFIT PLANS) AND INDEMNIFICATION ARRANGEMENTS
IN THE ORDINARY COURSE OF BUSINESS OR TO THE EXTENT APPROVED IN GOOD FAITH BY
THE BOARD OF DIRECTORS (OR OTHER GOVERNING BODY) OF SUCH DEBTOR;

 

61

--------------------------------------------------------------------------------


 


(L)        THE PAYMENT OF MANAGEMENT FEES BY THE DEBTOR WHICH OWNS WILLOWBROOK
MALL TO GGMI IN ACCORDANCE WITH THE AMENDED AND RESTATED WILLOWBROOK MALL
PROPERTY MANAGEMENT AGREEMENT DATED DECEMBER 19, 1995;


 


(M)      EQUITY ISSUANCES NOT PROHIBITED BY THIS AGREEMENT; AND


 


(N)       REASONABLE AND CUSTOMARY FEES PAID TO MEMBERS OF THE BOARD OF
DIRECTORS (OR OTHER GOVERNING BODY) OF ANY DEBTOR (OR ITS DIRECT OR INDIRECT
PARENT) AND REIMBURSEMENT OF REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF SUCH
PERSONS.


 

Section 9.10       Business Conducted.  No Obligor shall, nor shall it permit
any other Debtor to, engage directly or indirectly, in any line of business
other than the businesses in which such Person is engaged on the Closing Date
and businesses reasonably related or ancillary thereto.

 

Section 9.11       Debt; Liens; No Negative Pledge.

 


(A)       NO OBLIGOR SHALL, NOR SHALL IT PERMIT ANY OTHER DEBTOR TO, CREATE,
INCUR, ASSUME OR SUFFER TO EXIST ANY DEBT EXCEPT:


 

(I)            DEBT UNDER THE LOAN DOCUMENTS;

 

(II)           DEBT IN EXISTENCE ON THE PETITION DATE (AND REFINANCINGS THEREOF
IN ACCORDANCE WITH CLAUSE (B) OF THE DEFINITION OF “PERMITTED LIENS”);

 

(III)          CAPITAL LEASES IN EXISTENCE ON THE PETITION DATE;

 

(IV)          PURCHASE MONEY DEBT AND DEBT IN RESPECT OF CAPITAL LEASES, IN EACH
CASE INCURRED AFTER THE PETITION DATE IN THE ORDINARY COURSE OF BUSINESS OF THE
DEBTORS AS MODIFIED PURSUANT TO THE CASE;

 

(V)           ENDORSEMENT OF ITEMS FOR DEPOSIT OR COLLECTION IN THE ORDINARY
COURSE OF BUSINESS;

 

(VI)          INDEBTEDNESS WITH RESPECT TO LETTERS OF CREDIT OR GUARANTIES
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS AND ANY AMENDMENT, MODIFICATION,
EXTENSION, RENEWAL OR REPLACEMENT THEREOF; PROVIDED THAT ANY LETTERS OF CREDIT
OR GUARANTIES UNDER THIS CLAUSE (VI) SHALL BE INCLUDED IN THE LIMITATION UNDER
CLAUSE (XIV);

 

(VII)         DEBT AMONG DEBTORS; PROVIDED THAT NO SUCH DEBT SHALL BE INCURRED
BY GGMI OTHER THAN IN THE ORDINARY COURSE OF BUSINESS;

 

(VIII)        DEBT WHICH MAY BE DEEMED TO EXIST IN CONNECTION WITH CUSTOMARY
AGREEMENTS PROVIDING FOR INDEMNIFICATION, PURCHASE PRICE ADJUSTMENTS, EARNOUTS
AND SIMILAR OBLIGATIONS IN CONNECTION WITH DISPOSITIONS PERMITTED PURSUANT TO
SECTION 9.8;

 

62

--------------------------------------------------------------------------------


 

(IX)           DEBT CONSISTING OF THE FINANCING OF INSURANCE PREMIUMS IN THE
ORDINARY COURSE OF BUSINESS, SO LONG AS THE AGGREGATE AMOUNT PAYABLE PURSUANT TO
SUCH DEBT DOES NOT MATERIALLY EXCEED THE AMOUNT OF THE PREMIUM FOR SUCH
INSURANCE;

 

(X)            CASH MANAGEMENT OBLIGATIONS AND DEBT IN RESPECT OF NETTING
SERVICES, OVERDRAFT PROTECTION AND SIMILAR ARRANGEMENTS IN CONNECTION WITH CASH
MANAGEMENT AND DEPOSIT ACCOUNTS;

 

(XI)           DEBT REPRESENTING DEFERRED COMPENSATION TO DIRECTORS, OFFICERS,
MEMBERS OF MANAGEMENT, EMPLOYEES OR CONSULTANTS OF THE DEBTORS IN THE ORDINARY
COURSE OF BUSINESS;

 

(XII)          CONTINGENT OBLIGATIONS IN RESPECT OF INDEMNITIES OR SIMILAR
AGREEMENTS TO HOLD OTHERS HARMLESS ARISING IN THE ORDINARY COURSE OF BUSINESS;

 

(XIII)         DEBT IN RESPECT OF INDEMNITY, PERFORMANCE, SURETY, STAY, CUSTOMS,
BID, APPEAL BONDS, COMPLETION GUARANTEES OR OTHER SIMILAR OBLIGATIONS PROVIDED
IN THE ORDINARY COURSE OF BUSINESS, INCLUDING GUARANTEES OR OBLIGATIONS OF THE
DEBTORS WITH RESPECT TO (AND DEPOSITS OF CASH TO SECURE) LETTERS OF CREDIT
SUPPORTING SUCH INDEMNITY, PERFORMANCE, SURETY, STAY, CUSTOMS, BID, APPEAL
BONDS, COMPLETION GUARANTEES OR OTHER SIMILAR OBLIGATIONS, BUT EXCLUDING DEBT
INCURRED THROUGH THE BORROWING OF MONEY, CAPITAL LEASES AND PURCHASE MONEY
OBLIGATIONS;

 

(XIV)        OTHER DEBT OF THE DEBTORS IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY
TIME OUTSTANDING NOT TO EXCEED, TOGETHER WITH THE AGGREGATE AMOUNT OF ALL
LETTERS OF CREDIT AND GUARANTIES UNDER CLAUSE (VI) ABOVE, $75,000,000 (IN ALL
CASES WITHOUT DOUBLE COUNTING); PROVIDED THAT (X) BEFORE ANY DEBTOR INCURS ANY
DEBT FOR BORROWED MONEY PURSUANT TO THIS CLAUSE (XIV) IN AN AGGREGATE PRINCIPAL
AMOUNT EXCEEDING $10,000,000, AN OBLIGOR SHALL PROVIDE TO THE AGENT A REASONABLY
DETAILED SUMMARY OF THE ECONOMIC AND OTHER TERMS OF SUCH DEBT AND (Y) NO DEBT
FOR BORROWED MONEY INCURRED PURSUANT TO THIS CLAUSE (XIV) IN AN AGGREGATE
PRINCIPAL AMOUNT IN EXCESS OF $20,000,000 SHALL HAVE A FINAL MATURITY SOONER
THAN, OR A WEIGHTED AVERAGE LIFE LESS THAN, THAT OF THE TERM LOAN;

 

(XV)         GUARANTIES OF THE DEBTORS WITH RESPECT TO DEBT OF THE DEBTORS
PERMITTED HEREUNDER;

 

(XVI)        DEBT CONSISTING OF TAKE OR PAY OBLIGATIONS CONTAINED IN SUPPLY
AGREEMENTS, IN EACH CASE INCURRED IN THE ORDINARY COURSE OF BUSINESS;

 

(XVII)       DEBT CONSTITUTING REIMBURSEMENT OBLIGATIONS WITH RESPECT TO (AND
DEPOSITS OF CASH TO SECURE) LETTERS OF CREDIT ISSUED IN THE ORDINARY COURSE IN
RESPECT OF WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE, SOCIAL SECURITY OR
OTHER SIMILAR LAWS, TO SECURE THE PERFORMANCE OF TENDERS, STATUTORY OBLIGATIONS,
BIDS, LEASES, GOVERNMENT CONTRACTS, TRADE CONTRACTS AND OTHER SIMILAR
OBLIGATIONS, SECURING INSURANCE PREMIUMS OR DEDUCTIBLES, COINSURANCE,
REINSURANCE, SELF-RETENTION OR REIMBURSEMENT OBLIGATIONS, INDEMNITY,
PERFORMANCE, SURETY, STAY, CUSTOMS AND APPEAL BONDS, PERFORMANCE BONDS,
PERFORMANCE AND COMPLETION GUARANTEES AND OTHER OBLIGATIONS OF A SIMILAR NATURE;

 

63

--------------------------------------------------------------------------------


 

PROVIDED THAT UPON THE DRAWING OF SUCH LETTERS OF CREDIT OR THE INCURRENCE OF
SUCH DEBT, SUCH OBLIGATIONS ARE REIMBURSED WITHIN 30 DAYS FOLLOWING SUCH DRAWING
OR INCURRENCE;

 

(XVIII)      DEBT OF THE DEBTORS TO ANY AFFILIATE OF THE DEBTORS IN THE ORDINARY
COURSE OF BUSINESS IN CONNECTION WITH CASH MANAGEMENT AND OTHERWISE CONSISTENT
WITH THE CASH MANAGEMENT ORDER IN ALL MATERIAL RESPECTS;

 

(XIX)         ADDITIONAL PRIOR LIEN DEBT ADVANCED AS PROTECTIVE ADVANCES TO PAY
TAXES AND INSURANCE PREMIUMS RELATING TO, AND COSTS TO PROTECT OR REPAIR,
COLLATERAL SECURED BY PRE-PETITION LIENS, TO THE EXTENT PERMITTED UNDER THE
DEFINITIVE DOCUMENTS FOR SUCH PRIOR LIEN DEBT AS IN EFFECT ON THE CLOSING DATE
(AS REFINANCED IN ACCORDANCE WITH CLAUSE (B) OF THE DEFINITION OF PERMITTED
LIENS);

 

(XX)          TO THE EXTENT CONSTITUTING DEBT BY VIRTUE OF CLAUSE (H) OF THE
DEFINITION THEREOF, DEBT (OTHER THAN IN RESPECT OF BORROWED MONEY, PURCHASE
MONEY AND CAPITAL LEASES) SECURED BY PERMITTED LIENS;

 

(XXI)         DEBT CONSTITUTING A MUNICIPAL FINANCING INCURRED IN THE ORDINARY
COURSE OF BUSINESS IN CONNECTION WITH A NEW DEVELOPMENT OR REDEVELOPMENT OF THE
PROPERTY; PROVIDED THAT THE PRIOR WRITTEN CONSENT OF THE MAJORITY LENDERS SHALL
BE REQUIRED WITH RESPECT TO ANY MUNICIPAL FINANCING THAT QUALIFIES AS DEBT
INCURRED AFTER THE PETITION DATE WITH RESPECT TO ANY FIRST LIEN PROPERTY; AND

 

(XXII)        ALL PREMIUMS (IF ANY), INTEREST, FEES, EXPENSES, CHARGES AND
ADDITIONAL OR CONTINGENT INTEREST ON OBLIGATIONS DESCRIBED ABOVE IN THIS
SECTION 9.11(A).

 


(B)       NO OBLIGOR SHALL, NOR SHALL IT PERMIT ANY OTHER DEBTOR TO, CREATE,
INCUR, ASSUME, OR PERMIT TO EXIST ANY LIEN ON (A) ANY PROPERTY NOW OWNED OR
HEREAFTER ACQUIRED BY ANY OF THEM, EXCEPT PERMITTED LIENS OR (B) ANY OF THE
NEGATIVE PLEDGE PROPERTIES, EXCEPT PERMITTED LIENS.


 


(C)       OTHER THAN AS SET FORTH IN THIS AGREEMENT, NO OBLIGOR SHALL, NOR SHALL
IT PERMIT ANY OTHER DEBTOR TO, ENTER INTO OR BECOME SUBJECT AFTER THE CLOSING
DATE TO ANY AGREEMENT, CONTRACT, OR OTHER ARRANGEMENT WHEREBY ANY DEBTOR IS
PROHIBITED FROM, OR WOULD OTHERWISE BE IN DEFAULT AS A RESULT OF, CREATING,
ASSUMING, INCURRING, OR SUFFERING TO EXIST, DIRECTLY OR INDIRECTLY, ANY AGENT’S
LIEN, EXCEPT FOR THE FOLLOWING:


 

(I)            ANY AGREEMENT GOVERNING ANY POST-PETITION DEBT PERMITTED BY
(A) CLAUSES (IV), (IX) AND (XVI) OF SECTION 9.11(A) AS TO THE ASSETS FINANCED
WITH THE PROCEEDS OF SUCH DEBT OR (B) CLAUSES (VI), (XIII) AND (XVII) OF
SECTION 9.11(A) IN RESPECT OF CASH COLLATERAL;

 

(II)           CUSTOMARY PROVISIONS RESTRICTING SUBLETTING OR ASSIGNMENT OF ANY
LEASE GOVERNING A LEASEHOLD INTEREST OF A DEBTOR;

 

(III)          CUSTOMARY PROVISIONS RESTRICTING ASSIGNMENT OF ANY AGREEMENT
ENTERED INTO BY A DEBTOR IN THE ORDINARY COURSE OF BUSINESS;

 

64

--------------------------------------------------------------------------------


 

(IV)          AGREEMENTS OF ANY HOLDER OF ANY PERMITTED LIEN SET FORTH IN
CLAUSE (B), (F), (M), (N), (O)(II), (R), (S) OR (V) OF THE DEFINITION THEREOF
RESTRICTING THE TRANSFER OF ANY PROPERTY SUBJECT THERETO;

 

(V)           CUSTOMARY RESTRICTIONS AND CONDITIONS CONTAINED IN ANY AGREEMENT
RELATING TO THE DISPOSITION OF ANY PROPERTY PERMITTED UNDER SECTION 9.8 PENDING
THE CONSUMMATION OF SUCH DISPOSITION OR IN LEASES, SUBLEASES, LICENSES OR
SUB-LICENSES RELATING TO THE ASSETS COVERED THEREBY;

 

(VI)          CUSTOMARY PROVISIONS IN PARTNERSHIP AGREEMENTS, LIMITED LIABILITY
COMPANY ORGANIZATIONAL GOVERNANCE DOCUMENTS, ASSET SALE AND STOCK SALE
AGREEMENTS AND OTHER SIMILAR AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS THAT RESTRICT THE TRANSFER OF OWNERSHIP INTERESTS IN SUCH PARTNERSHIP,
LIMITED LIABILITY COMPANY OR SIMILAR PERSON;

 

(VII)         RESTRICTIONS ON CASH OR OTHER DEPOSITS OR NET WORTH IMPOSED BY
SUPPLIERS OR LANDLORDS UNDER CONTRACTS ENTERED INTO THE ORDINARY COURSE OF
BUSINESS; OR

 

(VIII)        CUSTOMARY PROVISIONS IN JOINT VENTURE AGREEMENTS AND SIMILAR
AGREEMENTS APPLICABLE TO JOINT VENTURE RELATING SOLELY TO SUCH JOINT VENTURE.

 

Section 9.12       New Subsidiaries.  No Debtor shall, nor shall it permit any
other Debtor to, directly or indirectly, organize, create or acquire any direct
Subsidiary other than as follows:

 


(A)       IN CONNECTION WITH A TAX DRIVEN STRATEGY IN THE ORDINARY COURSE OF
BUSINESS;


 


(B)       SUBSIDIARIES (I) EXISTING ON THE CLOSING DATE, AND/OR (II) ACQUIRED OR
FORMED BY A SUBSIDIARY THAT WAS NOT A DEBTOR AT THE TIME OF SUCH ACQUISITION OR
FORMATION;


 


(C)       NEW SUBSIDIARIES OF THE DEBTORS APPROVED IN WRITING BY THE MAJORITY
LENDERS; AND


 


(D)       AS APPROVED BY THE BANKRUPTCY COURT AND REASONABLY ACCEPTABLE TO THE
AGENT.


 

Section 9.13       Use of Proceeds.  The proceeds of the Term Loan shall be used
(a) first, to repay the Debt set forth in Schedule 9.13 and (b) after such Debt
has been repaid in full and the Pre-Petition Liens with respect thereto have
been released, for general working capital purposes (not otherwise prohibited by
this Agreement) in the ordinary course of business, (i) to fund expenses
incident to the Debtors’ efforts to operate, maintain, reorganize, or dispose of
their business and assets, (ii) to fund payment of fees and expenses owing to
Professional Persons incurred during the Case, (iii) to pay all fees and
expenses provided under this Agreement (whether incurred before or after the
Petition Date) and, in any event, only to the extent authorized by the Financing
Order, and (iv) as otherwise authorized by the Financing Order, including,
without limitation, permitted capital expenditures, priority employee wage
claims, and expenses associated with the assumption of executory contracts and
unexpired leases.  The Borrowers shall not use any portion of the proceeds of
the Term Loan, directly or

 

65

--------------------------------------------------------------------------------


 

indirectly, (A) to purchase or carry any Margin Stock, (B) to repay or otherwise
refinance indebtedness of the Borrowers or others incurred to purchase or carry
any Margin Stock, (C) to extend credit for the purpose of purchasing or carrying
any Margin Stock, (D) to acquire any security in any transaction that is subject
to Section 13 or 14 of the Exchange Act, or (E) as prohibited pursuant to
Section 9.15.

 

Section 9.14       Investments.  No Obligor shall, nor shall it permit any other
Debtor to, directly or indirectly, make or hold any Investments, except the
following:

 


(A)       AFFILIATE INVESTMENTS NOT PROHIBITED BY SECTION 9.9;


 


(B)       INVESTMENTS IN CASH AND/OR CASH EQUIVALENTS;


 


(C)       INVESTMENTS EXISTING ON THE CLOSING DATE;


 


(D)       INVESTMENTS IN THE ORDINARY COURSE OF BUSINESS CONSISTING OF UCC
ARTICLE III ENDORSEMENTS FOR COLLECTION OR DEPOSIT;


 


(E)       INVESTMENTS (INCLUDING DEBT OBLIGATIONS AND CAPITAL STOCK) RECEIVED IN
CONNECTION WITH THE BANKRUPTCY OR REORGANIZATION OF SUPPLIERS AND CUSTOMERS OR
IN SETTLEMENT OF DELINQUENT OBLIGATIONS OF, OR OTHER DISPUTES WITH, CUSTOMERS
AND SUPPLIERS ARISING IN THE ORDINARY COURSE OF BUSINESS OR UPON THE FORECLOSURE
WITH RESPECT TO ANY SECURED INVESTMENT OR OTHER TRANSFER OF TITLE WITH RESPECT
TO ANY SECURED INVESTMENT;


 


(F)        INVESTMENTS CONSTITUTING (I) ACCOUNTS OR NOTES RECEIVABLE ARISING,
(II) TRADE DEBT GRANTED, (III) DEPOSITS MADE IN CONNECTION WITH THE PURCHASE
PRICE OF GOODS OR SERVICES OR (IV) LEASE, UTILITY AND OTHER SIMILAR DEPOSITS, IN
EACH CASE IN THE ORDINARY COURSE OF BUSINESS;


 


(G)       OTHER INVESTMENTS OVER THE TERM OF THIS AGREEMENT NOT TO EXCEED
$100,000,000;


 


(H)       INVESTMENTS CONSISTING OF INDEBTEDNESS OR CONTINGENT LIABILITIES,
LIENS, RESTRICTED PAYMENTS AND DISPOSITIONS PERMITTED BY SECTION 9.11,
SECTION 9.20 AND SECTION 9.8, RESPECTIVELY; AND


 


(I)        INVESTMENTS RECEIVED IN CONNECTION WITH THE SATISFACTION OR
ENFORCEMENT OF INDEBTEDNESS OR CLAIMS DUE OR OWING TO ANY DEBTOR OR AS SECURITY
FOR ANY SUCH INDEBTEDNESS CLAIM;


 

provided that any Investment which when made complies with the requirements of
the definition of the term “Cash Equivalent” may continue to be held
notwithstanding that such Investment if made thereafter would not comply with
such requirements.

 


SECTION 9.15       CASE MATTERS.


 


(A)       ALL FEES OR EXPENSES OF PROFESSIONAL PERSONS AT ANY TIME PAID BY THE
DEBTORS, OR ANY OF THEM, SHALL BE PAID BY THE DEBTORS PURSUANT TO PROCEDURES
ESTABLISHED BY AN ORDER OF THE BANKRUPTCY COURT.


 


(B)       NO OBLIGOR SHALL, NOR SHALL IT PERMIT ANY OTHER DEBTOR TO, ASSERT,
FILE OR SEEK, OR CONSENT TO THE FILING OR THE ASSERTION OF OR JOINDER IN, OR USE
ANY PORTION OF THE PROCEEDS OF THE

 

66

--------------------------------------------------------------------------------


 


TERM LOAN TO COMPENSATE SERVICES RENDERED OR EXPENSES INCURRED IN CONNECTION
WITH, ANY CLAIM, COUNTERCLAIM, ACTION, PROCEEDING, ORDER, APPLICATION, PLEADING,
MOTION, OBJECTION, ANY OTHER PAPERS OR DOCUMENTS, DEFENSE (INCLUDING, WITHOUT
LIMITATION, OFFSETS AND COUNTERCLAIMS OF ANY NATURE OR KIND), OR OTHER CONTESTED
MATTER (INCLUDING, WITHOUT LIMITATION, ANY OF THE FOREGOING THE PURPOSE OF WHICH
IS TO SEEK OR THE RESULT OF WHICH WOULD BE TO OBTAIN ANY ORDER, JUDGMENT,
DETERMINATION, DECLARATION, OR SIMILAR RELIEF):


 

(I)            INVALIDATING, SETTING ASIDE, AVOIDING, SUBORDINATING, OR
OTHERWISE CHALLENGING THE VALIDITY, PERFECTION, ENFORCEABILITY, OR
NONAVOIDABILITY (UNDER SECTIONS 105, 506(C), 542, 543, 544, 545, 547, 548, 549,
550, 551, 552(B), OR 553 OF THE BANKRUPTCY CODE OR OTHERWISE), IN EACH CASE, IN
WHOLE OR IN PART, OF THE OBLIGATIONS OR THE AGENT’S LIENS;

 

(II)           REVERSING, MODIFYING, AMENDING, STAYING OR VACATING THE FINANCING
ORDER, EXCEPT FOR MODIFICATIONS AND AMENDMENTS CONSENTED TO BY THE MAJORITY
LENDERS IN WRITING;

 

(III)          GRANTING PRIORITY FOR ANY ADMINISTRATIVE EXPENSE, SECURED CLAIM
OR UNSECURED CLAIM AGAINST THE BORROWERS OR ANY OF THE GUARANTORS OTHER THAN THE
NON-DEBTOR GUARANTOR (NOW EXISTING OR HEREAFTER ARISING OF ANY KIND OR NATURE
WHATSOEVER, INCLUDING WITHOUT LIMITATION ANY ADMINISTRATIVE EXPENSES OF THE KIND
SPECIFIED IN, OR ARISING OR ORDERED UNDER, SECTIONS 105, 326, 327, 328, 330,
331, 503(B), 506(C), 507(A), 507(B), 546(C), 726 AND 1114 OF THE BANKRUPTCY
CODE) EQUAL OR SUPERIOR TO THE PRIORITY OF THE AGENT AND THE LENDERS IN RESPECT
OF THE OBLIGATIONS, EXCEPT AS PROVIDED UNDER THE CARVE-OUT, PRE-PETITION LIENS
AND THE FINANCING ORDER;

 

(IV)          GRANTING OR IMPOSING UNDER SECTIONS 364(C) OR 364(D) OF THE
BANKRUPTCY CODE OR OTHERWISE, ANY LIEN EQUAL OR SUPERIOR TO THE PRIORITY OF THE
AGENT’S LIENS (OTHER THAN UNDER CLAUSE (I) OF THE DEFINITION OF PERMITTED LIENS
(TO THE EXTENT, AND ONLY TO THE EXTENT, SET FORTH IN THE FINANCING ORDER) OR AS
PERMITTED TO HAVE PRIORITY UNDER SECTION 6.4);

 

(V)           PERMITTING THE USE OF CASH COLLATERAL AS DEFINED IN SECTION 363 OF
THE BANKRUPTCY CODE, EXCEPT AS EXPRESSLY PERMITTED BY THE FINANCING ORDER OR
THIS AGREEMENT; OR

 

(VI)          MODIFYING, ALTERING, OR IMPAIRING IN ANY MANNER ANY OF THE AGENT’S
LIENS PURSUANT TO THE FINANCING ORDER, THIS AGREEMENT, OR ANY OF THE LOAN
DOCUMENTS OR ANY DOCUMENTS RELATED THERETO (INCLUDING, WITHOUT LIMITATION, THE
RIGHT TO DEMAND PAYMENT OF ALL OBLIGATIONS AND TO ENFORCE ITS LIENS AND SECURITY
INTERESTS IN THE COLLATERAL), WHETHER BY PLAN OF REORGANIZATION OR LIQUIDATION,
ORDER OF CONFIRMATION, OR ANY FINANCINGS OF, EXTENSIONS OF CREDIT TO, OR
INCURRING OF DEBT BY ANY DEBTOR, WHETHER PURSUANT TO SECTION 364 OF THE
BANKRUPTCY CODE OR OTHERWISE.

 


(C)       NO OBLIGOR SHALL, NOR SHALL IT PERMIT ANY OTHER DEBTOR TO, SEEK OR
CONSENT TO ANY ORDER (I) DISMISSING ANY PART OF THE CASE UNDER SECTIONS 105, 305
OR 1112 OF THE BANKRUPTCY CODE OR OTHERWISE; OR (II) CONVERTING ANY PART OF THE
CASE UNDER SECTIONS 105 OR 1112 OF THE

 

67

--------------------------------------------------------------------------------


 


BANKRUPTCY CODE OR OTHERWISE, IN EACH CASE IN RESPECT OF ANY MAJOR ENTITY,
UNLESS SUCH DEBTOR WOULD CEASE TO BE A MAJOR ENTITY UPON GIVING EFFECT TO
TRANSACTIONS PERMITTED UNDER SECTION 9.8; PROVIDED THAT ANY MANDATORY
PREPAYMENTS REQUIRED UNDER SECTION 3.3 SHALL OCCUR SUBSTANTIALLY
CONTEMPORANEOUSLY WITH OR PRIOR TO SUCH DISMISSAL OR CONVERSION.


 


(D)       THE OBLIGORS SHALL NOT, NOR SHALL THEY PERMIT ANY OTHER DEBTOR TO,
MAKE ANY PAYMENTS OR TRANSFER ANY PROPERTY ON ACCOUNT OF CLAIMS ASSERTED BY ANY
VENDORS OF ANY DEBTOR, FOR RECLAMATION IN ACCORDANCE WITH SECTION 2-702 OF ANY
APPLICABLE UCC AND SECTION 546(C) OF THE BANKRUPTCY CODE, UNLESS OTHERWISE
ORDERED BY THE BANKRUPTCY COURT UPON PRIOR NOTICE TO THE AGENT OR UNLESS
OTHERWISE CONSENTED TO BY THE MAJORITY LENDERS.


 


(E)       THE OBLIGORS SHALL NOT, NOR SHALL THEY PERMIT ANY OTHER DEBTOR TO,
RETURN ANY INVENTORY OR OTHER PROPERTY TO ANY VENDOR PURSUANT TO
SECTION 546(G) OF THE BANKRUPTCY CODE, UNLESS OTHERWISE ORDERED BY THE
BANKRUPTCY COURT IN ACCORDANCE WITH SECTION 546(G) OF THE BANKRUPTCY CODE UPON
PRIOR NOTICE TO THE AGENT OR UNLESS OTHERWISE CONSENTED TO BY THE MAJORITY
LENDERS.


 

Section 9.16       No Amendments or Advances of Prior Lien Debt.  No amendment
or modification of the terms of the Prior Lien Debt constituting debt for
borrowed money or any document or instrument which evidences, secures or
otherwise relates to any Prior Lien Debt constituting debt for borrowed money
will be effected, other than in connection with any refinancing permitted hereby
or which does not adversely affect the Term Loan or the Lenders, without the
prior written consent of the Majority Lenders.  No Obligor shall,  nor shall it
permit any other Debtor to, request or accept any advance of proceeds of any
Prior Lien Debt after the Closing Date other than protective advances to pay
taxes and insurance premiums relating to, and costs to protect or repair,
collateral which secures such Prior Lien Debt and other similar matters.

 

Section 9.17       Maintenance of Property; Compliance with Legal Requirements;
Parking.

 


(A)       EACH OBLIGOR SHALL, AND SHALL CAUSE EACH OTHER DEBTOR TO, KEEP ITS
PROPERTY AND IMPROVEMENTS THAT ARE OPERATING AS SHOPPING MALLS OR OCCUPIED
BUILDINGS IN GOOD WORKING ORDER AND REPAIR (REASONABLE WEAR AND TEAR AND
CASUALTY AND CONDEMNATION EXCEPTED).  EACH OBLIGOR SHALL, AND SHALL CAUSE EACH
OTHER DEBTOR TO, FROM TIME TO TIME MAKE, OR CAUSE TO BE MADE, ALL REASONABLY
NECESSARY REPAIRS, RENEWALS, REPLACEMENTS, BETTERMENTS AND IMPROVEMENTS
THERETO.  EACH OBLIGOR SHALL, AND SHALL CAUSE EACH OTHER DEBTOR TO, COMPLY WITH,
AND SHALL CAUSE ITS PROPERTY AND IMPROVEMENTS TO BE OPERATED, MAINTAINED,
REPAIRED AND IMPROVED IN COMPLIANCE WITH, ALL LEGAL REQUIREMENTS, INSURANCE
REQUIREMENTS AND THE REQUIREMENTS OF ANY MAJOR LEASE OR GROUND LEASE, IN EACH
CASE EXCEPT TO THE EXTENT THAT THE FAILURE TO COMPLY, OPERATE, MAINTAIN, REPAIR
OR IMPROVE THE RELEVANT PROPERTY OR IMPROVEMENTS (I) COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR (II) IS OCCASIONED BY CASUALTY OR
CONDEMNATION AND (A) THE AGENT OR OTHER INSURED PARTY HAS NOT MADE AVAILABLE THE
PROCEEDS THEREOF TO THE RELEVANT DEBTOR TO RESTORE, REPAIR, REPLACE OR REBUILD
THE RELEVANT PROPERTY OR IMPROVEMENTS, OR (B) THE RELEVANT DEBTOR IS IN THE
PROCESS OF RESTORING, REPAIRING, REPLACING OR REBUILDING THE RELEVANT PROPERTY
OR IMPROVEMENTS.

 

68

--------------------------------------------------------------------------------


 


(B)       AS APPLICABLE, EACH OBLIGOR SHALL, AND SHALL CAUSE EACH OTHER DEBTOR
TO, PROVIDE, MAINTAIN AND LIGHT PARKING AREAS OF ITS PROPERTIES THAT ARE
OPERATING AS SHOPPING MALLS, INCLUDING ANY SIDEWALKS, AISLES, STREETS,
DRIVEWAYS, SIDEWALK CUTS AND RIGHTS-OF-WAY TO AND FROM THE ADJACENT PUBLIC
STREETS, IN A MANNER CONSISTENT WITH PROPERTIES OF A SIMILAR CLASS AS THE
RELEVANT PROPERTY IN THE LOCALE WHERE SUCH PROPERTY IS LOCATED, IN EACH CASE
EXCEPT TO THE EXTENT SUCH FAILURE COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 

Section 9.18       Taxes and Other Claims.  Each Obligor shall, and shall cause
each other Debtor to, pay and discharge all material post-petition federal and
other material post-petition taxes, assessments and governmental charges levied
upon it, its income and its assets, subject to any orders of the Bankruptcy
Court, and all lawful post-petition claims for labor, materials and supplies or
otherwise, in each case subject to any rights to contest contained in the
definition of Permitted Liens.  Each Obligor shall, and shall cause each other
Debtor to, file all post-petition federal and all post-petition material state
and local tax returns and other reports that it is required by law to file
within the timeframes permitted (including any extensions thereof).  All
references in this Section to post-petition taxes, assessments and governmental
charges shall, in the case of the Non-Debtor Guarantor only, include a reference
to pre-petition taxes, assessments and governmental charges of the Non-Debtor
Guarantor.

 

Section 9.19       Leases.

 


(A)       UPON THE REASONABLE REQUEST OF THE AGENT, THE BORROWERS SHALL FURNISH
THE AGENT WITH EXECUTED COPIES OF ANY MAJOR LEASES ENTERED INTO AFTER THE
CLOSING DATE.  THE OBLIGORS HEREBY COVENANT AND AGREE THAT, WITH RESPECT TO
FIRST LIEN PROPERTIES AND SUBJECT TO CLAUSE (B) BELOW, ALL NEW MAJOR LEASES AND
RENEWALS OR AMENDMENTS OF MAJOR LEASES SHALL BE ENTERED INTO WITH TENANTS WHOSE
IDENTITY AND CREDITWORTHINESS ARE APPROPRIATE FOR TENANCY AT THE APPLICABLE
PROPERTY, SHALL PROVIDE FOR RENTAL RATES AND OTHER ECONOMIC TERMS WHICH, TAKEN
AS A WHOLE, ARE NOT MATERIALLY LESS FAVORABLE THAN THEN-EXISTING MARKET RATES,
BASED ON THE APPLICABLE MARKET, EXCEPT AS OTHERWISE AGREED TO BY THE MAJORITY
LENDERS.


 


(B)       WITH RESPECT TO FIRST LIEN PROPERTIES, ALL NEW MAJOR LEASES THAT DO
NOT COMPLY WITH SECTION 9.19(A) SHALL BE SUBJECT TO THE PRIOR WRITTEN CONSENT OF
THE MAJORITY LENDERS (IT BEING UNDERSTOOD THAT ALL OTHER LEASES OR TERMINATIONS,
RENEWALS AND AMENDMENTS OF LEASES SHALL NOT REQUIRE THE AGENT’S PRIOR WRITTEN
CONSENT), WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED.  EACH DEBTOR SHALL HAVE THE RIGHT TO WAIVE OR NEGOTIATE SETTLEMENT OF
DEFAULTS (OR THREATENED DEFAULTS) UNDER LEASES, SO LONG AS SUCH WAIVER OR
SETTLEMENT COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 

(c)       Each Obligor shall, and shall cause each other Debtor to (i) observe
and perform all material post-petition obligations imposed upon the lessor under
the Major Leases (other than Major Leases that are rejected pursuant to the
Case), (ii) with respect to First Lien Properties, enforce all material terms,
covenants and conditions contained in the Major Leases on the part of the lessee
thereunder to be observed or performed, short of termination thereof (including
enforcing the provisions, if any, requiring Tenants to perform all acts
necessary to satisfy the requirements of Governmental Authorities and, if
applicable, to do such acts as are necessary to maintain their respective
certificates of occupancy in full force and effect); provided that a Debtor may
terminate any Lease, subject to Section 9.19(b) above, following a

 

69

--------------------------------------------------------------------------------



 


DEFAULT THEREUNDER BY THE RESPECTIVE TENANT, (III) NOT COLLECT ANY OF THE RENTS
UNDER ANY MAJOR LEASE (EXCLUSIVE OF SECURITY DEPOSITS) MORE THAN ONE MONTH IN
ADVANCE OF THE DUE DATE THEREOF, OTHER THAN IN CONNECTION WITH THE SATISFACTION
OR COMPROMISE OF TENANT IMPROVEMENTS COSTS, (IV) NOT EXECUTE ANY ASSIGNMENT OF
LESSOR’S INTEREST IN THE LEASES OR ASSOCIATED RENTS OTHER THAN THE ASSIGNMENT OF
RENTS AND LEASES CONTAINED IN THE FINANCING ORDER AND, AS APPLICABLE, IN THE
DOCUMENTS THAT CREATE OR EVIDENCE THE PRE-PETITION LIENS (OR ANY REFINANCING OR
EXTENSION THEREOF PERMITTED UNDER THIS AGREEMENT) AND (V) NOT CANCEL OR
TERMINATE ANY GUARANTEE (EXCEPT IN ACCORDANCE WITH THE TERMS THEREOF) OF ANY OF
THE MAJOR LEASES WITHOUT THE PRIOR WRITTEN CONSENT OF THE MAJORITY LENDERS
(WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED) UNLESS SUCH
CANCELLATION OR TERMINATION COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(D)       AT THE BORROWERS’ WRITTEN REQUEST, THE AGENT, FOR AND ON BEHALF OF THE
LENDERS, SHALL ENTER INTO A SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT
AGREEMENT, IN THE FORM (I) IN THE CASE OF LEASES WITH RESPECT TO FIRST LIEN
PROPERTIES, ATTACHED HERETO AS EXHIBIT F OR (II) IN THE CASE OF LEASES WITH
RESPECT TO NEGATIVE PLEDGE PROPERTIES, IN THE FORM APPROVED BY THE LENDER THAT
HOLDS THE PRIOR LIEN ON SUCH NEGATIVE PLEDGE PROPERTY, AND, IN EACH CASE WITH
RESPECT TO ANY NATIONAL TENANT, AS SUCH TENANT AND THE AGENT SHALL REASONABLY
AGREE.  THE AGENT SHALL NOT BE REQUIRED TO PROVIDE ANY SUCH SUBORDINATION,
NON-DISTURBANCE AND ATTORNMENT AGREEMENT WITH RESPECT TO FIRST LIEN PROPERTIES
UNLESS IT SHALL RECEIVE IN EXCHANGE AN ESTOPPEL CERTIFICATE FROM THE TENANT
UNDER THE APPLICABLE LEASE THAT THE TENANT IS NOT AWARE OF ANY MATERIAL DEFAULT
BY THE LANDLORD UNDER THE LEASE.  FOR AVOIDANCE OF DOUBT, THE COSTS AND EXPENSES
OF THE AGENT IN CONNECTION WITH THE REVIEW OF ANY SUCH SUBORDINATION,
NON-DISTURBANCE AND ATTORNMENT AGREEMENT SHALL BE PAID OR REIMBURSABLE BY THE
BORROWERS IN ACCORDANCE WITH SECTION 15.6; PROVIDED THAT SUCH FEES AND EXPENSES
SHALL NOT EXCEED $100 PER SUCH AGREEMENT IN THE CASE OF AGREEMENTS SET FORTH IN
CLAUSE (I) WHICH ARE NOT NEGOTIATED AND OTHERWISE $1,000 PER AGREEMENT.


 


(E)       WITH RESPECT TO ANY APPROVAL BY THE MAJORITY LENDERS OF A MAJOR LEASE
PURSUANT TO SECTION 9.19(A) OR ANY CONSENT OF THE MAJORITY LENDERS REGARDING ANY
MAJOR LEASE REFERRED TO IN SECTION 9.19(B), IF NO RESPONSE THERETO IS RECEIVED
BY THE GENERAL PARTNER FROM THE AGENT WITHIN  TEN (10) BUSINESS DAYS AFTER A
REQUEST FOR SUCH APPROVAL OR CONSENT IS DELIVERED IN WRITING TO THE AGENT, THEN
SUCH APPROVAL OR CONSENT (AS APPLICABLE) SHALL BE DEEMED TO HAVE BEEN GIVEN BY
THE MAJORITY LENDERS.


 

Section 9.20       Restricted Payments.  No Obligor shall, nor shall it permit
any other Debtor to, make any Restricted Payment except:

 


(A)       THE DEBTORS MAY MAKE RESTRICTED PAYMENTS TO ANY OTHER DEBTOR (AND, IN
THE CASE OF DEBTORS (OTHER THAN THE GENERAL PARTNER) THAT ARE NOT WHOLLY-OWNED
SUBSIDIARIES, TO OTHER EQUITY HOLDERS IN ACCORDANCE WITH AND TO THE EXTENT
PROVIDED FOR IN THEIR GOVERNING ORGANIZATIONAL DOCUMENTS AS IN EFFECT ON THE
CLOSING DATE OR BY APPLICABLE LAW);


 


(B)       RESTRICTED PAYMENTS TO ANY DEBTOR AND TO THE GENERAL PARTNER AND TO
ITS EQUITYHOLDERS IN ORDER TO MAINTAIN ITS REIT STATUS UNDER THE CODE; PROVIDED
THAT, IN THE CASE OF RESTRICTED PAYMENTS TO THE EQUITYHOLDERS OF THE GENERAL
PARTNER, THE CASH PORTION OF ANY SUCH RESTRICTED PAYMENTS SHALL NOT EXCEED THE
MINIMUM CASH PORTION NECESSARY TO MAINTAIN SUCH

 

70

--------------------------------------------------------------------------------


 


REIT STATUS, TAKING INTO ACCOUNT IRS REVENUE PROCEDURE 2009-15 AND ANY
COMPARABLE GUIDANCE;


 


(C)       RESTRICTED PAYMENTS BY A DEBTOR TO A SUBSIDIARY OF THE BORROWERS THAT
IS NOT A DEBTOR TO ENABLE SUCH SUBSIDIARY OR ANOTHER SUBSIDIARY TO SATISFY ANY
TAX LIABILITIES (AFTER TAKING INTO ACCOUNT ANY OFF-SETTING DEDUCTIONS) THAT ARE
ATTRIBUTABLE TO THE BUSINESS OR ACTIVITIES OF ANY DEBTOR AND ARE NOT PAYABLE
DIRECTLY BY ANY DEBTOR, IN EACH CASE TO THE EXTENT USED TO PAY SUCH TAX
LIABILITIES; AND


 


(D)       RESTRICTED PAYMENTS BY ANY DEBTOR TO ENABLE THE RECIPIENT OR ITS
DIRECT OR INDIRECT PARENT TO MAKE PREFERRED DIVIDENDS IN THE AMOUNT NOT TO
EXCEED $500,000 IN THE AGGREGATE; PROVIDED THAT ANY SUCH PREFERRED DIVIDEND IS
MADE BY AN ENTITY THAT QUALIFIES AS A REIT.


 


ARTICLE 10


 


CONDITIONS OF LENDING


 

Section 10.1       Conditions Precedent to Making of Term Loan.  The obligation
of each Lender to make the Term Loan on the Funding Date is subject to the
following conditions precedent having been satisfied (except if and to the
extent that any such condition has been expressly waived in writing by the Agent
and the Lenders):

 


(A)       FINANCING ORDER.  AT THE TIME OF THE MAKING OF THE TERM LOAN, THE
AGENT SHALL HAVE RECEIVED A CERTIFIED COPY OF THE FINANCING ORDER, WHICH
FINANCING ORDER (I) SHALL HAVE BEEN ENTERED ON THE DOCKET OF THE BANKRUPTCY
COURT ON OR BEFORE THE FUNDING DATE AND (II) SHALL BE IN FULL FORCE AND EFFECT
AND SHALL NOT HAVE BEEN VACATED, STAYED, REVERSED, MODIFIED OR AMENDED IN ANY
RESPECT WITHOUT THE WRITTEN CONSENT OF THE MAJORITY LENDERS; AND, IF THE
FINANCING ORDER IS THE SUBJECT OF A PENDING APPEAL IN ANY RESPECT, NEITHER THE
MAKING OF THE TERM LOAN, NOR THE PERFORMANCE BY THE OBLIGORS OF ANY OF THEIR
RESPECTIVE OBLIGATIONS HEREUNDER, UNDER THE OTHER LOAN DOCUMENTS OR UNDER ANY
OTHER INSTRUMENT OR AGREEMENT REFERRED TO HEREIN SHALL BE THE SUBJECT OF A
PRESENTLY EFFECTIVE STAY PENDING APPEAL.


 


(B)       [INTENTIONALLY OMITTED].


 


(C)       DELIVERY OF DOCUMENTS.  THE AGENT SHALL HAVE RECEIVED EACH OF THE
FOLLOWING DOCUMENTS, WHICH SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO THE
AGENT AND THE LENDERS:


 

(I)            EXECUTED COUNTERPARTS OF THIS AGREEMENT, EXECUTED AND DELIVERED
BY A RESPONSIBLE OFFICER OF EACH BORROWER AND EACH OTHER OBLIGOR LISTED ON
SCHEDULE 1.1B, THE AGENT, AND THE LENDERS;

 

(II)           A TERM NOTE PAYABLE TO THE ORDER OF EACH LENDER, DULY EXECUTED
AND DELIVERED BY THE BORROWERS, COMPLYING WITH THE REQUIREMENTS OF
SECTION 2.2(D);

 

(III)          A COPY OF THE RESOLUTIONS OF THE BOARD OF DIRECTORS (OR SIMILAR
GOVERNING BODY) OF EACH OBLIGOR AUTHORIZING AND APPROVING (AS APPLICABLE) THE
COMMENCEMENT OF THE CASE AND THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN
DOCUMENTS;

 

71

--------------------------------------------------------------------------------


 

(IV)          WRITTEN OPINIONS (ADDRESSED TO THE AGENT AND THE LENDERS AND DATED
THE FUNDING DATE), ISSUED BY COUNSEL TO THE OBLIGORS IN THE FORMS SET FORTH AS
EXHIBITS J-1 AND J-2, RESPECTIVELY;

 

(V)           ALL OTHER DOCUMENTS AND INSTRUMENTS REQUIRED BY LAW OR REASONABLY
REQUESTED BY THE AGENT IN PROPER FORM TO BE FILED, REGISTERED OR RECORDED TO
CREATE OR PERFECT THE LIENS INTENDED TO BE CREATED UNDER THE LOAN DOCUMENTS; IT
BEING UNDERSTOOD THAT NO MORTGAGES, UCC FINANCING STATEMENTS OR SIMILAR
DOCUMENTS WILL BE FILED ON THE FUNDING DATE EXCEPT A UCC FINANCING STATEMENT
NAMING THE NON-DEBTOR GUARANTOR AS DEBTOR TO BE FILED WITH THE SECRETARY OF
STATE OF THE STATE OF DELAWARE;

 

(VI)          ALL GOVERNMENTAL AND REGULATORY APPROVALS NECESSARY IN CONNECTION
WITH THE CLOSING OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
SUCH APPROVALS SHALL HAVE BEEN RECEIVED AND BE IN FULL FORCE AND EFFECT; AND

 

(VII)         ALL CERTIFICATES OF INSURANCE WITH PROPER LOSS PAYEE AND
ADDITIONAL INSURED ENDORSEMENTS FOR THE INSURANCE POLICIES REQUIRED BY
SECTION 9.3.

 


(D)       THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT SHALL
BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE FUNDING DATE AS IF
MADE ON AND AS OF SUCH DATE (EXCEPT TO THE EXTENT THAT ANY SUCH REPRESENTATION
OR WARRANTY RELATES TO ANOTHER SPECIFIED DATE, IN WHICH CASE THE SAME SHALL BE
TRUE AND CORRECT AS OF SUCH OTHER SPECIFIED DATE), WHICH SHALL BE AMENDED BY THE
“EXCEPTION REPORT” (AS DEFINED IN THE COMMITMENT LETTER).


 


(E)       NO MATERIAL ADVERSE CHANGE SHALL HAVE OCCURRED WITH RESPECT TO THE
ASSETS, LIABILITIES, BUSINESS, FINANCIAL CONDITION, OR RESULTS OF OPERATIONS OF
THE DEBTORS , TAKEN AS A WHOLE, IN COMPARISON TO THOSE THAT EXISTED ON THE DATE
OF THE COMMITMENT LETTER, IN EACH CASE OTHER THAN AS A RESULT OF THE FILING OF
THE PETITIONS AND THE COMMENCEMENT OF THE CASE.


 


(F)        THE OBLIGORS SHALL HAVE PAID ALL COSTS AND EXPENSES OF THE AGENT AND
THE LENDERS SET FORTH IN SECTION 15.6 INVOICED AT LEAST TWO BUSINESS DAYS PRIOR
TO THE FUNDING DATE, DUE AND PAYABLE TO THE AGENT FOR THE BENEFIT OF THE AGENT
OR THE LENDERS.


 


(G)       [INTENTIONALLY OMITTED.]


 


(H)       NO EVENT SHALL HAVE OCCURRED AND BE CONTINUING, OR WOULD OCCUR AS A
RESULT OF SUCH EXTENSION OF CREDIT, WHICH CONSTITUTES A DEFAULT OR AN EVENT OF
DEFAULT.


 

The acceptance by the Borrowers of any proceeds of the Term Loan shall be deemed
to be a representation and warranty (other than with respect to conditions
qualified as satisfactory to, to the satisfaction of or similar approval or
consent of the Agent or any Lender, as to which the Borrowers make no
representations or warranty) made by the Obligors to the effect that all of the
conditions precedent to the making of the Term Loan have been satisfied or to
the knowledge of the Borrower waived, with the same effect as delivery to the
Agent and the Lenders of a certificate signed by a Responsible Officer of the
Obligors as of the Funding Date to such effect.

 

72

--------------------------------------------------------------------------------


 


ARTICLE 11


 


DEFAULT; REMEDIES


 

Section 11.1       Events of Default.  It shall constitute an event of default
(“Event of Default”) if, on or after the Closing Date, any one or more of the
following shall occur for any reason:

 


(A)       ANY FAILURE BY ANY BORROWERS OR ANY OTHER OBLIGOR OBLIGATED THEREFOR
TO PAY (I) ANY PRINCIPAL AMOUNT OWING HEREUNDER WITHIN TWO BUSINESS DAYS OF THE
DATE WHEN DUE (PROVIDED THAT NO GRACE PERIOD SHALL BE AVAILABLE FOR PRINCIPAL
PAYMENTS DUE ON THE MATURITY DATE) OR (II) ANY INTEREST OR PREMIUM ON ANY OF THE
OBLIGATIONS OR ANY FEE OR OTHER AMOUNT OWING HEREUNDER WITHIN TWO BUSINESS DAYS
OF WHEN DUE, WHETHER UPON DEMAND OR OTHERWISE;


 


(B)       ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY ANY OBLIGOR IN
THIS AGREEMENT OR IN ANY OF THE OTHER LOAN DOCUMENTS OR ANY CERTIFICATE
FURNISHED BY ANY OBLIGOR AT ANY TIME TO THE AGENT OR ANY LENDER HEREUNDER OR
THEREUNDER SHALL PROVE TO BE UNTRUE IN ANY MATERIAL RESPECT AS OF THE DATE ON
WHICH MADE, DEEMED MADE, OR FURNISHED;


 


(C)       ANY DEFAULT SHALL OCCUR IN


 

(I)            THE OBSERVANCE OR PERFORMANCE OF ANY OF THE COVENANTS AND
AGREEMENTS CONTAINED IN PARAGRAPHS (4) OF SCHEDULE 3.1-A, SECTION 4.1,
SECTION 7.3(A), SECTION 9.1 (BUT ONLY INSOFAR AS IT REQUIRES THE PRESERVATION OF
THE EXISTENCE OF THE BORROWERS), SECTION 9.8, SECTION 9.9, SECTION 9.11,
SECTION 9.12, SECTION 9.13, SECTION 9.14 AND SECTION 9.15;


 

(II)           THE OBSERVANCE OR PERFORMANCE OF ANY OF THE COVENANTS AND
AGREEMENTS CONTAINED IN THIS AGREEMENT, OTHER THAN AS REFERENCED IN
SECTION 11.1(A) OR SECTION 11.1(C)(I), OR ANY OTHER LOAN DOCUMENTS, AND SUCH
DEFAULT SHALL CONTINUE FOR A PERIOD OF THIRTY (30) DAYS AFTER RECEIPT BY THE
GENERAL PARTNER OF WRITTEN NOTICE FROM THE AGENT; PROVIDED THAT IF SUCH BREACH
IS NOT CAPABLE OF CURE WITHIN SUCH THIRTY (30) DAY PERIOD, SUCH PERIOD SHALL BE
EXTENDED FOR A REASONABLE PERIOD OF TIME TO PERMIT SUCH CURE SO LONG AS THE
RELEVANT PERSON HAS PROMPTLY COMMENCED AND IS DILIGENTLY PURSUING SUCH CURE;
PROVIDED THAT, OTHER THAN IN THE CASE OF CURES INVOLVING MAINTENANCE AND REPAIR
OF REAL ESTATE AND IMPROVEMENTS, SUCH EXTENDED PERIOD SHALL NOT EXCEED AN
ADDITIONAL SIXTY (60) DAYS; OR

 

(III)          THE OBSERVANCE OR PERFORMANCE OF ANY OF THE COVENANTS AND
AGREEMENTS CONTAINED IN PARAGRAPH (3) OF SCHEDULE 3.1-A AND SUCH DEFAULT SHALL
CONTINUE FOR A PERIOD OF FIVE (5) BUSINESS DAYS AFTER THE PAYMENT DATE (AS SUCH
TERM IS USED IN SUCH PARAGRAPH (3));

 


(D)       ANY DEFAULT SHALL OCCUR WITH RESPECT TO ANY POST-PETITION DEBT OF ANY
OBLIGOR OR ANY DEBT OF THE NON-DEBTOR GUARANTOR (IN EACH CASE, OTHER THAN THE
OBLIGATIONS) IN AN OUTSTANDING PRINCIPAL AMOUNT WHICH EXCEEDS $50,000,000, OR
UNDER ANY AGREEMENT OR INSTRUMENT UNDER OR PURSUANT TO WHICH ANY SUCH DEBT MAY
HAVE BEEN ISSUED, CREATED, ASSUMED,

 

73

--------------------------------------------------------------------------------


 


OR GUARANTEED BY ANY OBLIGOR, AND SUCH DEFAULT SHALL CONTINUE FOR MORE THAN THE
PERIOD OF ANY GRACE, WAIVER, CURE OR FORBEARANCE, IF ANY, IF THE EFFECT THEREOF
(AFTER TAKING INTO ACCOUNT THE GIVING OF NOTICE OR AFTER THE LAPSE OF ANY
REQUIRED TIME PERIOD OR BOTH) IS TO ACCELERATE, OR TO PERMIT THE HOLDERS OF ANY
SUCH POST-PETITION DEBT TO ACCELERATE, THE MATURITY OF ANY SUCH POST-PETITION
DEBT, OR ANY SUCH POST-PETITION DEBT SHALL BE DECLARED DUE AND PAYABLE OR BE
REQUIRED TO BE PREPAID (OTHER THAN BY A REGULARLY SCHEDULED REQUIRED PREPAYMENT)
PRIOR TO THE STATED MATURITY THEREOF;


 


(E)       ANY LOAN DOCUMENT, INCLUDING ANY GUARANTY OF THE OBLIGATIONS, SHALL BE
(I) TERMINATED OTHER THAN IN ACCORDANCE WITH ITS TERMS, (II) REVOKED BY AN
OBLIGOR, (III) DECLARED VOID, INVALID, OR UNENFORCEABLE (IT BEING UNDERSTOOD
THAT, TO THE EXTENT THE FINANCING ORDER CONTAINS PROVISIONS TO ALLOW THE
REALIZATION ON THE COLLATERAL, NO SUCH DECLARATION, INVALIDITY OR
UNENFORCEABILITY SHALL CONSTITUTE AN EVENT OF DEFAULT SO LONG AS THE LIENS ON
THE COLLATERAL GRANTED PURSUANT TO THE FINANCING ORDER REMAIN VALID AND
ENFORCEABLE), OR (IV) CHALLENGED IN WRITING BY ANY OBLIGOR;


 


(F)        ONE OR MORE JUDGMENTS, ORDERS, DECREES, OR ARBITRATION AWARDS (OTHER
THAN ANY CLAIM AGAINST ANY PROPERTY THAT IS NOT STAYED PENDING APPEAL GRANTING
RELIEF FROM THE AUTOMATIC STAY WITH RESPECT TO THE DEBTORS’ PROPERTIES) IS
ENTERED AGAINST ANY OBLIGOR INVOLVING LIABILITY IN THE AGGREGATE (TO THE EXTENT
NOT COVERED BY INDEPENDENT THIRD PARTY INSURANCE) AS TO ANY SINGLE OR RELATED OR
UNRELATED SERIES OF TRANSACTIONS, INCIDENTS OR CONDITIONS, OF $37,500,000 OR
MORE, AND THE SAME SHALL REMAIN UNSATISFIED, UNVACATED, AND UNSTAYED PENDING
APPEAL OR NOT SUBJECT TO THE AUTOMATIC STAY FOR A PERIOD OF 60 DAYS AFTER THE
ENTRY THEREOF;


 


(G)       (I) AN ERISA EVENT SHALL OCCUR WITH RESPECT TO A PENSION PLAN OR
MULTI-EMPLOYER PLAN WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT; (II) THE AGGREGATE AMOUNT OF UNFUNDED PENSION
LIABILITY AMONG ALL PENSION PLANS AT ANY TIME WHICH HAS RESULTED OR COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; OR (III) ANY
OBLIGOR OR ANY ERISA AFFILIATE SHALL FAIL TO PAY WHEN DUE, AFTER THE EXPIRATION
OF ANY APPLICABLE GRACE PERIOD, ANY INSTALLMENT PAYMENT WITH RESPECT TO ITS
WITHDRAWAL LIABILITY UNDER SECTION 4201 OF ERISA UNDER A MULTI-EMPLOYER PLAN IN
AN AGGREGATE AMOUNT WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT;


 


(H)       ANY LOAN DOCUMENT CEASES TO BE IN FULL FORCE AND EFFECT (OTHER THAN IN
ACCORDANCE WITH ITS TERMS) OR ANY LIEN WITH RESPECT TO ANY MATERIAL PORTION OF
THE COLLATERAL INTENDED TO BE SECURED THEREBY CEASES TO BE, OR IS NOT, VALID,
PERFECTED, AND PRIOR TO ALL OTHER LIENS (OTHER THAN PERMITTED LIENS WHICH ARE
EXPRESSLY PERMITTED TO HAVE PRIORITY OVER THE AGENT’S LIEN) OR IS TERMINATED,
REVOKED, OR DECLARED VOID (OTHER THAN IN ACCORDANCE WITH ITS TERMS) IT BEING
UNDERSTOOD THAT TO THE EXTENT THE FINANCING ORDER CONTAINS PROVISIONS TO ALLOW
THE REALIZATION ON ANY COLLATERAL, NO SUCH TERMINATION, REVOCATION, DECLARATION,
INVALIDITY OR UNENFORCEABILITY WITH RESPECT TO ANY LOAN DOCUMENT SHALL
CONSTITUTE AN EVENT OF DEFAULT;


 


(I)        AN ORDER SHALL BE ENTERED CONFIRMING ANY PLAN OF REORGANIZATION IN
THE CASE IN RESPECT OF ANY MAJOR ENTITY (UNLESS THE APPLICABLE DEBTOR WOULD
CEASE TO BE A MAJOR ENTITY UPON GIVING EFFECT TO A TRANSACTION PERMITTED UNDER
SECTION 9.8 AND ANY MANDATORY PREPAYMENTS REQUIRED UNDER SECTION 3.3 OCCURRING
SUBSTANTIALLY CONTEMPORANEOUSLY WITH OR

 

74

--------------------------------------------------------------------------------


 


PRIOR TO SUCH PLAN OF REORGANIZATION), WHICH DOES NOT, UPON ENTRY THEREOF
(I) CONTAIN A PROVISION FOR THE PAYMENT IN FULL IN CASH OF ALL NON-CONTINGENT
OBLIGATIONS AS OF AND NO LATER THAN THE EFFECTIVE DATE OF SUCH PLAN AND
(II) PROVIDE FOR THE CONTINUATION OF THE LIENS AND SECURITY INTERESTS GRANTED TO
THE AGENT FOR THE BENEFIT OF THE LENDERS AND THE REQUIRED PRIORITIES OF SUCH
LIENS UNTIL THE OBLIGATIONS HAVE BEEN PAID IN FULL IN CASH;


 


(J)        AN ORDER WITH RESPECT TO THE CASE SHALL BE ENTERED APPOINTING, OR ANY
OBLIGOR SHALL FILE AN APPLICATION FOR AN ORDER WITH RESPECT TO THE CASE SEEKING
THE APPOINTMENT OF, IN EITHER CASE WITHOUT THE PRIOR WRITTEN CONSENT OF THE
MAJORITY LENDERS (I) A TRUSTEE UNDER SECTION 1104 OF THE BANKRUPTCY CODE, OR
(II) AN EXAMINER OR ANY OTHER PERSON WITH ENLARGED POWERS RELATING TO THE
OPERATION OF THE BUSINESS (I.E., POWERS BEYOND THOSE SET FORTH IN
SECTIONS 1104(D) AND 1106(A)(3) AND (4) OF THE BANKRUPTCY CODE) UNDER
SECTION 1106(B) OF THE BANKRUPTCY CODE;


 


(K)       AN ORDER SHALL BE ENTERED DISMISSING THE CASE OR CONVERTING THE CASE
TO A CASE UNDER CHAPTER 7 OF THE BANKRUPTCY CODE, IN EACH CASE IN RESPECT OF A
MAJOR ENTITY, UNLESS THE APPLICABLE DEBTOR WOULD CEASE TO BE A MAJOR ENTITY UPON
GIVING EFFECT TO A TRANSACTION PERMITTED UNDER SECTION 9.8 AND ANY MANDATORY
PREPAYMENTS REQUIRED UNDER SECTION 3.3 OCCURRING SUBSTANTIALLY CONTEMPORANEOUSLY
WITH OR PRIOR TO SUCH DISMISSAL OR CONVERSION;


 


(L)        ANY DEBTOR OR ANY PERSON WITH THE SUPPORT OF ANY DEBTOR SHALL FILE
ANY PLEADING, OR ANY ORDER IS ENTERED WITH RESPECT TO THE CASE, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE MAJORITY LENDERS (I) TO REVOKE, REVERSE, STAY,
MODIFY, SUPPLEMENT, OR AMEND THE FINANCING ORDER, (II) TO PERMIT ANY
ADMINISTRATIVE EXPENSE OR ANY CLAIM (NOW EXISTING OR HEREAFTER ARISING, OF ANY
KIND OR NATURE WHATSOEVER) TO HAVE ADMINISTRATIVE PRIORITY EQUAL OR SUPERIOR TO
THE PRIORITY OF THE AGENT AND THE LENDERS IN RESPECT OF THE OBLIGATIONS OTHER
THAN THE CARVE-OUT, (III) TO GRANT OR PERMIT THE GRANT OF A LIEN ON ANY OF THE
COLLATERAL OTHER THAN PERMITTED LIENS (OTHER THAN WITH RESPECT TO ANY PLEADING
THAT (A) HAS BEEN FILED INADVERTENTLY, (B) HAS NOT RESULTED IN THE GRANTING OF
OR PERMISSION TO GRANT SUCH LIEN AND (C) HAS BEEN WITHDRAWN AS SOON AS
PRACTICABLE BUT IN NO EVENT LATER THAN THE EARLIER TO OCCUR OF (1) 15 DAYS FROM
THE FILING OF SUCH PLEADING OR (2) 3 DAYS PRIOR TO THE HEARING ON THE MOTION),
(IV) TO PERMIT ANY DEBTOR TO USE PROCEEDS OF COLLATERAL OTHER THAN IN ACCORDANCE
WITH THE TERMS OF THE LOAN DOCUMENTS, (V) TO INVALIDATE OR OTHERWISE CHALLENGE
ANY OF THE AGENT’S LIENS, OR OTHERWISE OBJECT TO, OR RAISE DEFENSES TO, THE
EXTENT, AMOUNT (OTHER THAN BONA FIDE DISPUTES AS TO THE AMOUNT OF OBLIGATIONS
OWED), VALIDITY, PERFECTION, PRIORITY OR ENFORCEABILITY OF ANY OF THE
OBLIGATIONS OR THE AGENT’S LIENS, (VI) TO SURCHARGE UNDER SECTION 506(C) OR 552
OF THE BANKRUPTCY CODE ANY COLLATERAL, OR (VII) PERMIT THE USE OF CASH
COLLATERAL EXCEPT AS PERMITTED BY THIS AGREEMENT AND THE FINANCING ORDER;


 


(M)      AN ORDER SHALL BE ENTERED THAT IS NOT STAYED PENDING APPEAL GRANTING
RELIEF FROM THE AUTOMATIC STAY TO ANY CREDITOR OF A DEBTOR WITH RESPECT TO ANY
CLAIM AGAINST ANY PROPERTY THAT, WHEN TAKEN TOGETHER WITH ALL OTHER ORDERS
ENTERED ON THE DOCKET OF THE BANKRUPTCY COURT THAT ARE NOT STAYED PENDING APPEAL
GRANTING RELIEF FROM THE AUTOMATIC STAY WITH RESPECT TO THE DEBTORS’ PROPERTIES,
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; PROVIDED THAT IT
SHALL NOT BE AN EVENT OF DEFAULT IF RELIEF FROM THE AUTOMATIC STAY IS GRANTED
(I) SOLELY FOR THE PURPOSE OF ALLOWING SUCH CREDITOR TO DETERMINE THE LIQUIDATED
AMOUNT OF ITS CLAIM AGAINST A DEBTOR, (II) TO PERMIT THE COMMENCEMENT OF OR
PROSECUTION OF A PROCEEDING TO COLLECT PROCEEDS

 

75

--------------------------------------------------------------------------------


 


IN RESPECT OF A CONDEMNATION OR CASUALTY, (III) TO MAKE PROTECTIVE ADVANCES IN
RESPECT OF TAXES, INSURANCE PREMIUMS OR COSTS TO PROTECT OR REPAIR ANY
COLLATERAL SECURED BY A PRIOR LIEN DEBT OR (IV) IN CONNECTION WITH A TRANSACTION
PERMITTED BY SECTION 9.8(V);


 


(N)       THE VIOLATION BY ANY DEBTOR OF ANY OF THE PROVISIONS OF THE FINANCING
ORDER IF SUCH VIOLATION IS ADVERSE TO THE AGENT OR THE LENDERS;


 


(O)       ABSENT THE PRIOR WRITTEN CONSENT OF THE MAJORITY LENDERS, ANY CHANGE
OR ALTERATION THAT IS ADVERSE IN ANY MATERIAL RESPECT TO THE LENDERS TO (I) THE
CONSOLIDATED CASH MANAGEMENT SYSTEM OF THE OBLIGORS, AS SUCH SYSTEM EXISTED ON
THE PETITION DATE (OTHER THAN CHANGES IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICES), OR (II) ANY ORDER ENTERED BY THE BANKRUPTCY
COURT IN THE DEBTORS’ CHAPTER 11 CASES APPROVING SUCH CASH MANAGEMENT SYSTEM; OR


 


(P)       A CHANGE IN CONTROL.

 

Section 11.2       Remedies.

 


(A)       IF AN EVENT OF DEFAULT EXISTS, THE AGENT MAY, IN ITS DISCRETION, AND
SHALL, AT THE DIRECTION OF THE MAJORITY LENDERS, AT ANY TIME OR TIMES AND IN ANY
ORDER, WITHOUT NOTICE TO OR DEMAND ON ANY OBLIGOR, RESTRICT THE AMOUNT OF OR
REFUSE TO PERMIT ANY LENDER TO MAKE THE TERM LOAN.  IF AN EVENT OF DEFAULT
EXISTS, THE AGENT SHALL, AT THE DIRECTION OF THE MAJORITY LENDERS, DO ONE OR
MORE OF THE FOLLOWING, IN ADDITION TO THE ACTION DESCRIBED IN THE PRECEDING
SENTENCE, AT ANY TIME OR TIMES AND IN ANY ORDER, WITHOUT NOTICE TO OR DEMAND ON
ANY OBLIGOR EXCEPT AS REQUIRED BY SECTION 11.2(E):  (A) TERMINATE THE
COMMITMENTS AND THE OTHER OBLIGATIONS OF THE AGENT AND THE LENDERS UNDER THIS
AGREEMENT; (B) DECLARE ANY OR ALL OBLIGATIONS TO BE IMMEDIATELY DUE AND PAYABLE;
AND (C) PURSUE ITS OTHER RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS, THE
FINANCING ORDER AND/OR APPLICABLE LAW.  EXCEPT AS OTHERWISE PROVIDED IN THE
FINANCING ORDER, THE AGENT AND THE LENDERS MAY EXERCISE ANY OF THE FOREGOING
REMEDIES WITHOUT DEMAND AND WITHOUT FURTHER APPLICATION TO OR ORDER OF THE
BANKRUPTCY COURT.


 


(B)       EACH OBLIGOR RECOGNIZES THAT THE AGENT MAY BE UNABLE TO EFFECT A
PUBLIC SALE OF ANY OR ALL OF THE COLLATERAL THAT CONSTITUTES SECURITIES TO BE
SOLD BY REASON OF CERTAIN PROHIBITIONS CONTAINED IN THE LAWS OF ANY JURISDICTION
OUTSIDE THE UNITED STATES OR IN APPLICABLE FEDERAL OR STATE SECURITIES LAWS BUT
MAY BE COMPELLED TO RESORT TO ONE OR MORE PRIVATE SALES THEREOF TO A RESTRICTED
GROUP OF PURCHASERS WHO WILL BE OBLIGED TO AGREE, AMONG OTHER THINGS, TO ACQUIRE
SUCH COLLATERAL TO BE SOLD FOR THEIR OWN ACCOUNT FOR INVESTMENT AND NOT WITH A
VIEW TO THE DISTRIBUTION OR RESALE THEREOF.  EACH OBLIGOR ACKNOWLEDGES AND
AGREES THAT ANY SUCH PRIVATE SALE MAY RESULT IN PRICES AND OTHER TERMS LESS
FAVORABLE TO THE SELLER THAN IF SUCH SALE WERE A PUBLIC SALE AND,
NOTWITHSTANDING SUCH CIRCUMSTANCES, AGREES THAT ANY SUCH PRIVATE SALE SHALL, TO
THE EXTENT PERMITTED BY LAW, BE DEEMED TO HAVE BEEN MADE IN A COMMERCIALLY
REASONABLE MANNER.  UNLESS REQUIRED BY A LEGAL REQUIREMENT, THE AGENT SHALL NOT
BE UNDER ANY OBLIGATION TO DELAY A SALE OF ANY OF SUCH COLLATERAL TO BE SOLD FOR
THE PERIOD OF TIME NECESSARY TO PERMIT THE ISSUER OF SUCH SECURITIES TO REGISTER
SUCH SECURITIES UNDER THE LAWS OF ANY JURISDICTION OUTSIDE THE UNITED STATES OR
UNDER ANY APPLICABLE FEDERAL OR STATE SECURITIES LAWS, EVEN IF SUCH ISSUER WOULD
AGREE TO DO SO.  EACH OBLIGOR FURTHER AGREES TO DO OR CAUSE TO BE DONE, TO THE
EXTENT THAT SUCH OBLIGOR MAY DO SO UNDER LEGAL REQUIREMENTS, ALL SUCH OTHER ACTS
AND THINGS AS MAY BE NECESSARY TO

 

76

--------------------------------------------------------------------------------


 


MAKE SUCH SALES OR RESALES OF ANY PORTION OR ALL OF SUCH COLLATERAL OR OTHER
PROPERTY TO BE SOLD VALID AND BINDING AND IN COMPLIANCE WITH ANY AND ALL LEGAL
REQUIREMENTS AT THE OBLIGORS’ EXPENSE.  EACH OBLIGOR FURTHER AGREES THAT A
BREACH OF ANY OF THE COVENANTS CONTAINED IN THIS SECTION 11.2(B) WILL CAUSE
IRREPARABLE INJURY TO THE AGENT AND THE LENDERS FOR WHICH THERE IS NO ADEQUATE
REMEDY AT LAW AND, AS A CONSEQUENCE, AGREES THAT EACH COVENANT CONTAINED IN THIS
SECTION 11.2(B) SHALL BE SPECIFICALLY ENFORCEABLE AGAINST SUCH OBLIGOR, AND EACH
OBLIGOR HEREBY WAIVES AND AGREES, TO THE FULLEST EXTENT PERMITTED BY LAW, NOT TO
ASSERT AS A DEFENSE AGAINST AN ACTION FOR SPECIFIC PERFORMANCE OF SUCH COVENANTS
THAT (I) SUCH OBLIGOR’S FAILURE TO PERFORM SUCH COVENANTS WILL NOT CAUSE
IRREPARABLE INJURY TO THE AGENT AND THE LENDERS OR (II) THE AGENT OR THE LENDERS
HAVE AN ADEQUATE REMEDY AT LAW IN RESPECT OF SUCH BREACH.  EACH OBLIGOR FURTHER
ACKNOWLEDGES THE IMPOSSIBILITY OF ASCERTAINING THE AMOUNT OF DAMAGES WHICH WOULD
BE SUFFERED BY THE AGENT AND THE LENDERS BY REASON OF A BREACH OF ANY OF THE
COVENANTS CONTAINED IN THIS SECTION 11.2(B) AND, CONSEQUENTLY, AGREES THAT, IF
SUCH OBLIGOR SHALL BREACH ANY OF SUCH COVENANTS AND THE AGENT OR THE LENDERS
SHALL SUE FOR DAMAGES FOR SUCH BREACH, SUCH OBLIGOR SHALL PAY TO THE AGENT, FOR
THE BENEFIT OF THE AGENT AND THE LENDERS, AS LIQUIDATED DAMAGES AND NOT AS A
PENALTY, AN AGGREGATE AMOUNT EQUAL TO THE VALUE OF THE COLLATERAL OR OTHER
PROPERTY TO BE SOLD ON THE DATE THE AGENT SHALL DEMAND COMPLIANCE WITH THIS
SECTION 11.2(B).


 


(C)       IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING:  (I) THE AGENT
SHALL HAVE FOR THE BENEFIT OF THE LENDERS, IN ADDITION TO ALL OTHER RIGHTS OF
THE AGENT AND THE LENDERS, THE RIGHTS AND REMEDIES OF A SECURED PARTY UNDER THE
UCC; (II) THE AGENT MAY, AT ANY TIME, TAKE POSSESSION OF, FORECLOSE ON AND/OR
REQUEST A RECEIVER OF THE COLLATERAL AND KEEP IT ON ANY OBLIGOR’S PREMISES, AT
NO COST TO THE AGENT OR ANY LENDER, OR REMOVE ANY PART OF IT TO SUCH OTHER PLACE
OR PLACES AS THE AGENT MAY DESIRE, OR THE OBLIGORS SHALL, UPON THE AGENT’S
DEMAND, AT THE OBLIGORS’ COST, ASSEMBLE THE COLLATERAL AND MAKE IT AVAILABLE TO
THE AGENT AT A PLACE REASONABLY CONVENIENT TO THE AGENT; (III) THE AGENT MAY
SELL AND DELIVER ANY COLLATERAL AT PUBLIC OR PRIVATE SALES, FOR CASH, UPON
CREDIT, OR OTHERWISE, AT SUCH PRICES AND UPON SUCH TERMS AS THE AGENT DEEMS
ADVISABLE, IN ITS SOLE DISCRETION, AND MAY, IF THE AGENT DEEMS IT REASONABLE,
POSTPONE OR ADJOURN ANY SALE OF THE COLLATERAL BY AN ANNOUNCEMENT AT THE TIME
AND PLACE OF SALE OR OF SUCH POSTPONED OR ADJOURNED SALE; (IV) THE AGENT MAY
HOLD, LEASE, DEVELOP, MANAGE, OPERATE, CONTROL AND OTHERWISE USE THE FIRST LIEN
PROPERTIES UPON SUCH TERMS AND CONDITIONS AS THE AGENT MAY DEEM REASONABLE UNDER
THE CIRCUMSTANCES (MAKING SUCH REPAIRS, ALTERATIONS, ADDITIONS AND IMPROVEMENTS
AND TAKING OTHER ACTIONS, FROM TIME TO TIME, AS THE AGENT DEEMS REASONABLY
NECESSARY OR DESIRABLE), EXERCISE ALL SUCH RIGHTS AND POWERS OF EACH OBLIGOR
WITH RESPECT TO THE FIRST LIEN PROPERTIES, WHETHER IN THE NAME OF OBLIGOR OR
OTHERWISE, INCLUDING WITHOUT LIMITATION THE RIGHT TO MAKE, CANCEL, ENFORCE OR
MODIFY LEASES, OBTAIN AND EVICT TENANTS, AND DEMAND, SUE FOR, COLLECT AND
RECEIVE ALL RENTS, IN EACH CASE, IN ACCORDANCE WITH THE STANDARDS APPLICABLE TO
THE AGENT UNDER THE LOAN DOCUMENTS; (V) THE AGENT MAY EMPLOY CONSULTANTS TO
INSPECT THE FIRST LIEN PROPERTIES AND TO ASSURE COMPLIANCE BY EACH OBLIGOR OF
THE TERMS AND CONDITIONS OF THE LOAN DOCUMENTS AND TO TAKE ANY OTHER REASONABLE
ACTIONS, AS THE AGENT DEEMS REASONABLY NECESSARY OR DESIRABLE, IN CONNECTION
WITH THE FIRST LIEN PROPERTIES (INCLUDING PREPARING FOR THE DISPOSITION
THEREOF), AND ALL ACTUAL, REASONABLE, OUT-OF-POCKET FEES AND EXPENSES INCURRED
IN CONNECTION THEREWITH SHALL BE BORNE BY THE OBLIGORS AND (VI) UPON DEMAND FROM
THE AGENT, THE APPLICABLE OBLIGOR SHALL DIRECT THE GRANTOR OR LICENSOR OF, OR
THE CONTRACTING PARTY TO, ANY PROPERTY AGREEMENT WITH RESPECT TO ANY FIRST LIEN
PROPERTY TO RECOGNIZE AND ACCEPT THE AGENT, FOR THE BENEFIT OF AND ON BEHALF OF
THE LENDERS, AS THE PARTY TO

 

77

--------------------------------------------------------------------------------


 


SUCH AGREEMENT FOR ANY AND ALL PURPOSES AS FULLY AS IT WOULD RECOGNIZE AND
ACCEPT SUCH OBLIGOR AND THE PERFORMANCE OF SUCH OBLIGOR THEREUNDER AND, IN SUCH
EVENTS, WITHOUT FURTHER NOTICE OR DEMAND AND AT SUCH OBLIGOR’S SOLE COST AND
EXPENSE, THE AGENT, FOR THE BENEFIT OF AND ON BEHALF OF THE LENDERS, MAY
EXERCISE ALL RIGHTS OF SUCH OBLIGOR ARISING UNDER SUCH AGREEMENTS.  WITHOUT IN
ANY WAY REQUIRING NOTICE TO BE GIVEN IN THE FOLLOWING MANNER, EACH OBLIGOR
AGREES THAT ANY NOTICE BY THE AGENT OF SALE, DISPOSITION, OR OTHER INTENDED
ACTION HEREUNDER OR IN CONNECTION HEREWITH, WHETHER REQUIRED BY THE UCC OR
OTHERWISE, SHALL CONSTITUTE REASONABLE NOTICE TO SUCH OBLIGOR IF SUCH NOTICE IS
MAILED BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID, OR IS DELIVERED PERSONALLY AGAINST RECEIPT, AT LEAST TEN (10) BUSINESS
DAYS PRIOR TO SUCH ACTION TO THE OBLIGORS’ ADDRESS SPECIFIED IN OR PURSUANT TO
SECTION 15.7.  IF ANY COLLATERAL IS SOLD ON TERMS OTHER THAN PAYMENT IN FULL AT
THE TIME OF SALE, NO CREDIT SHALL BE GIVEN AGAINST THE OBLIGATIONS UNTIL THE
AGENT OR THE LENDERS RECEIVE PAYMENT, AND IF THE BUYER DEFAULTS IN PAYMENT, THE
AGENT MAY RESELL THE COLLATERAL.  IN THE EVENT THE AGENT SEEKS TO TAKE
POSSESSION OF ALL OR ANY PORTION OF THE COLLATERAL BY JUDICIAL PROCESS, EACH
OBLIGOR IRREVOCABLY WAIVES:  (A) THE POSTING OF ANY BOND, SURETY, OR SECURITY
WITH RESPECT THERETO WHICH MIGHT OTHERWISE BE REQUIRED; (B) ANY DEMAND FOR
POSSESSION PRIOR TO THE COMMENCEMENT OF ANY SUIT OR ACTION TO RECOVER THE
COLLATERAL; AND (C) ANY REQUIREMENT THAT THE AGENT RETAIN POSSESSION AND NOT
DISPOSE OF ANY COLLATERAL UNTIL AFTER TRIAL OR FINAL JUDGMENT.  EACH OBLIGOR
AGREES THAT THE AGENT HAS NO OBLIGATION TO PRESERVE RIGHTS TO THE COLLATERAL OR
MARSHAL ANY COLLATERAL FOR THE BENEFIT OF ANY PERSON.  THE AGENT IS HEREBY
GRANTED A LICENSE OR OTHER RIGHT TO USE, WITHOUT CHARGE, EACH OBLIGOR’S LABELS,
PATENTS, COPYRIGHTS, NAME, TRADE SECRETS, TRADE NAMES, TRADEMARKS, AND
ADVERTISING MATTER, OR ANY SIMILAR PROPERTY, IN COMPLETING PRODUCTION OF,
ADVERTISING, OR SELLING ANY COLLATERAL, AND EACH SUCH OBLIGOR’S RIGHTS UNDER ALL
LICENSES AND ALL FRANCHISE AGREEMENTS SHALL INURE TO THE AGENT’S BENEFIT FOR
SUCH PURPOSE.  THE PROCEEDS OF SALE SHALL BE APPLIED FIRST TO ALL EXPENSES OF
SALE, INCLUDING REASONABLE ATTORNEYS’ FEES, AND THEN TO THE OBLIGATIONS.  THE
AGENT WILL RETURN ANY EXCESS TO THE APPLICABLE OBLIGOR AND THE OBLIGORS SHALL
REMAIN LIABLE FOR ANY DEFICIENCY.


 


(D)       THE OBLIGORS ACKNOWLEDGE AND AGREE THAT THE LENDERS WOULD NOT PROVIDE
THE TERM LOAN IF, AMONG OTHER THINGS, THEY WERE NOT ASSURED THAT IF AN EVENT OF
DEFAULT SPECIFICALLY OCCURS, THE AGENT, ON BEHALF OF THE LENDERS, MAY OBTAIN ALL
AMOUNTS IN THE CASH COLLATERAL ACCOUNTS (OTHER THAN AMOUNTS HELD IN THE MAIN
OPERATING ACCOUNT SUBJECT TO THE LIENS IN FAVOR OF THE ADEQUATE PROTECTION
PARTIES (AS DEFINED IN THE FINANCING ORDER)) AND APPLY THEM IMMEDIATELY TO THE
OBLIGATIONS, AND OTHERWISE EXERCISE THE OTHER RIGHTS AND REMEDIES AVAILABLE TO
THE AGENT.


 


(E)       NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, (I) NEITHER THE AGENT
NOR ANY LENDER SHALL TAKE ANY ACTION UNDER THIS SECTION 11.2 (OR SIMILAR
PROVISIONS OF ANY LOAN DOCUMENT) EXCEPT AFTER COMPLIANCE WITH ANY APPLICABLE
NOTICE REQUIREMENTS APPLICABLE THERETO SET FORTH IN ACCORDANCE WITH THE
FINANCING ORDER, AND (II) FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT, ALL AMOUNTS RECEIVED BY THE AGENT ON ACCOUNT OF THE
OBLIGATIONS, FROM THE OBLIGORS AND/OR ALL AMOUNTS WITH RESPECT TO THE PROCEEDS
OF ANY COLLATERAL (INCLUDING, AFTER THE AGENT HAS GIVEN THE GENERAL PARTNER
NOTICE OF THE EXERCISE OF CONTROL, ALL AMOUNTS IN THE CASH COLLATERAL ACCOUNTS,
OTHER THAN AMOUNTS HELD IN THE MAIN OPERATING ACCOUNT SUBJECT TO THE LIENS IN
FAVOR OF THE ADEQUATE PROTECTION PARTIES (AS DEFINED IN THE FINANCING ORDER))
SHALL BE (SUBJECT TO THE PROVISO BELOW) PROMPTLY DISBURSED BY THE

 

78

--------------------------------------------------------------------------------


 


AGENT AS FOLLOWS, UNLESS OTHERWISE AGREED BY THE AGENT AND THE MAJORITY
LENDERS:  (A) FIRST, TO THE PAYMENT OF EXPENSES INCURRED BY THE AGENT IN THE
PERFORMANCE OF ITS DUTIES AND THE ENFORCEMENT OF THE RIGHTS AND REMEDIES OF THE
AGENT AND THE LENDERS UNDER THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION,
ALL COSTS AND EXPENSES OF COLLECTION, REASONABLE ATTORNEYS’ FEES, COURT COSTS
AND OTHER AMOUNTS REQUIRED TO BE PAID OR REIMBURSED BY THE OBLIGORS TO THE AGENT
OR THE LENDERS AS PROVIDED BY THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS;
(B) SECOND, TO THE LENDERS, PRO RATA IN ACCORDANCE WITH THEIR RESPECTIVE PRO
RATA SHARES, UNTIL INTEREST ACCRUED ON THE TERM LOAN HAS BEEN PAID IN FULL;
(C) THIRD, TO THE LENDERS, PRO RATA IN ACCORDANCE WITH THEIR RESPECTIVE PRO RATA
SHARES, UNTIL PRINCIPAL OF THE TERM LOAN THEN DUE AND PAYABLE (IF ANY) HAS BEEN
PAID IN FULL; (D) FOURTH, TO THE AGENT, ANY REMAINING AMOUNT OWED TO THE AGENT
PURSUANT TO THE TERMS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT; (E) FIFTH,
TO EACH LENDER, ANY REMAINING AMOUNT OWED TO SUCH LENDER PURSUANT TO THE TERMS
OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT HEREOF MULTIPLIED BY A FRACTION,
THE NUMERATOR OF WHICH IS ALL REMAINING AMOUNTS OWED TO SUCH LENDER HEREUNDER
AND THEREUNDER AND THE DENOMINATOR OF WHICH IS THE AGGREGATE OF ALL REMAINING
AMOUNTS DUE ALL LENDERS HEREUNDER AND THEREUNDER, UNTIL ALL SUCH REMAINING
AMOUNTS HAVE BEEN PAID IN FULL AND (F) LASTLY, TO THE EXTENT THE NON-CONTINGENT
OBLIGATIONS HAVE BEEN PAID IN FULL, TO THE BORROWERS; PROVIDED THAT DURING THE
EXISTENCE OF AN EVENT OF DEFAULT (1)  NOTWITHSTANDING THE EXISTENCE OF SUCH
EVENT OF DEFAULT OR AN ACCELERATION OF THE OBLIGATIONS, FUNDS IN THE MAIN
OPERATING ACCOUNT THAT ARE NOT SUBJECT TO THE FIRST PRIORITY AGENT’S LIEN SHALL
NOT BE TRANSFERRED OUT OF THE MAIN OPERATING ACCOUNT OTHER THAN FOR ORDINARY
COURSE EXPENDITURES TO PROTECT AND PRESERVE THE COLLATERAL (INCLUDING ALL
DOCUMENTED PAYROLL EXPENSES (INCLUDING BENEFITS), OPERATING EXPENSES OF THE
PROPERTIES, TAXES, INSURANCE PREMIUMS, GROUND RENTS WITH RESPECT TO THE
PROPERTIES, AND CASH MANAGEMENT, IN EACH CASE, IN THE ORDINARY COURSE OF
BUSINESS, AND THE ADEQUATE PROTECTION PAYMENTS), (2) FUNDS IN ANY CASH
COLLATERAL ACCOUNT THAT ARE SUBJECT TO THE FIRST PRIORITY AGENT’S LIEN (X) MAY,
UNTIL OTHERWISE DIRECTED BY AGENT, BE TRANSFERRED OUT OF THE CASH COLLATERAL
ACCOUNTS ONLY FOR ORDINARY COURSE EXPENDITURES TO PROTECT AND PRESERVE THE
ADEQUATE PROTECTION PROPERTIES (AS DEFINED IN THE FINANCING ORDER) (INCLUDING
ALL DOCUMENTED PAYROLL EXPENSES (INCLUDING BENEFITS), OPERATING EXPENSES OF SUCH
PROPERTIES, TAXES, INSURANCE PREMIUMS, GROUND RENTS WITH RESPECT TO SUCH
PROPERTIES, AND CASH MANAGEMENT, IN EACH CASE, IN THE ORDINARY COURSE OF
BUSINESS) AND (Y) AT THE AGENT’S SOLE DISCRETION AND WITH THE CONSENT OF THE
MAJORITY LENDERS, ANY FUNDS IN THE CASH COLLATERAL ACCOUNTS THAT ARE SUBJECT TO
THE FIRST PRIORITY AGENT’S LIEN MAY INSTEAD BE APPLIED AT THE DIRECTION OF THE
AGENT AND (3) ALL PROCEEDS RECEIVED BY THE AGENT AND THE LENDERS IN RESPECT OF
SALES OF COLLATERAL SUBJECT TO A PRE-PETITION LIEN SHALL FIRST BE PAID TO THE
HOLDER OF SUCH PRE-PETITION LIEN TO THE EXTENT OF ITS PRIORITY INTEREST IN SUCH
PROCEEDS.  THE ORDER OF PRIORITY SET FORTH IN THIS SECTION 11.2(E) AND THE
RELATED PROVISIONS OF THIS AGREEMENT ARE SET FORTH SOLELY TO DETERMINE THE
RIGHTS AND PRIORITIES OF THE AGENT AND THE LENDERS AS AMONG THEMSELVES.  THE
ORDER OF PRIORITY SET FORTH IN THIS SECTION 11.2(E) MAY AT ANY TIME AND FROM
TIME TO TIME BE CHANGED BY THE AGENT AND THE LENDERS WITHOUT NECESSITY OF NOTICE
TO OR CONSENT OF OR APPROVAL BY ANY OBLIGOR OR ANY OTHER PERSON.


 


(F)        AN EVENT OF DEFAULT SHALL OCCUR AS SET FORTH IN THIS AGREEMENT EVEN
IF AN ACT OR CIRCUMSTANCE WHICH GIVES RISE, DIRECTLY OR INDIRECTLY, TO SUCH
EVENT OF DEFAULT HAS BEEN AUTHORIZED BY THE BANKRUPTCY COURT OR ANOTHER COURT OR
TRIBUNAL WITH JURISDICTION OVER THE CASE.  NEITHER THE AGENT NOR ANY LENDER
SHALL HAVE ANY OBLIGATION WHATSOEVER TO OBJECT TO ANY RELIEF REQUESTED BY ANY
DEBTOR FROM THE BANKRUPTCY COURT OR ANOTHER COURT OR TRIBUNAL WITH

 

79

--------------------------------------------------------------------------------


 


JURISDICTION OVER THE CASE IF AND BECAUSE SUCH RELIEF WOULD OR MAY CONSTITUTE,
OR WOULD OR MAY LEAD TO, AN EVENT OF DEFAULT, OR THE AGENT’S OR ANY LENDER’S
FAILURE TO OBJECT TO SUCH RELIEF SHALL NOT LIMIT THE EVENTS OF DEFAULT UNDER
THIS AGREEMENT, CONSTITUTE A WAIVER OR RELEASE OF RIGHTS AND REMEDIES UNDER THIS
AGREEMENT, ESTOP OR PRECLUDE THE AGENT OR ANY LENDER FROM FULLY ENFORCING THE
SAME, OR HAVE ANY RES JUDICATA EFFECT ON WHETHER AN EVENT OF DEFAULT HAS
OCCURRED UNDER THIS AGREEMENT.  EACH DEBTOR SHALL BE FULLY RESPONSIBLE FOR
DETERMINING WHETHER ANY RELIEF IT SEEKS FROM THE BANKRUPTCY COURT OR ANOTHER
COURT OR TRIBUNAL WITH JURISDICTION OVER THE CASE WOULD OR MAY CONSTITUTE, OR
WOULD OR MAY LEAD TO, AN EVENT OF DEFAULT UNDER THIS AGREEMENT, AND
AUTHORIZATION FOR SUCH RELIEF SHALL NOT LIMIT IN ANY MANNER WHATSOEVER SUCH
DEBTOR’S OBLIGATION TO FULLY COMPLY WITH ALL OF THE TERMS AND CONDITIONS OF THIS
AGREEMENT.


 


(G)       WITHOUT LIMITING THE REMEDIES OF THE AGENT AND THE LENDERS HEREUNDER,
EACH OBLIGOR FURTHER AGREES THAT A BREACH OF ANY OF THE COVENANTS AND AGREEMENTS
OF THE OBLIGORS CONTAINED IN PARAGRAPHS (4) OF SCHEDULE 3.1-A WILL CAUSE
IRREPARABLE INJURY TO THE AGENT AND THE LENDERS FOR WHICH THERE IS NO ADEQUATE
REMEDY AT LAW AND, AS A CONSEQUENCE, AGREES THAT EACH SUCH COVENANT AND
AGREEMENT CONTAINED IN PARAGRAPHS (4) OF SCHEDULE 3.1-A SHALL BE SPECIFICALLY
ENFORCEABLE AGAINST SUCH OBLIGOR, AND THE AGENT AND THE LENDERS SHALL BE
ENTITLED TO OBTAIN INJUNCTIVE RELIEF WITH RESPECT THERETO WITHOUT ANY BOND OR
OTHER SECURITY BEING REQUIRED, AND EACH OBLIGOR HEREBY WAIVES AND AGREES, TO THE
FULLEST EXTENT PERMITTED BY LAW, NOT TO ASSERT AS A DEFENSE AGAINST AN ACTION
FOR SPECIFIC PERFORMANCE OF SUCH COVENANTS THAT (I) SUCH OBLIGOR’S FAILURE TO
PERFORM SUCH COVENANTS WILL NOT CAUSE IRREPARABLE INJURY TO THE AGENT AND THE
LENDERS OR (II) THE AGENT OR THE LENDERS HAVE AN ADEQUATE REMEDY AT LAW IN
RESPECT OF SUCH BREACH.


 


ARTICLE 12


 


GUARANTY


 

Section 12.1       Guaranty; Limitation of Liability.

 


(A)       EACH GUARANTOR, JOINTLY AND SEVERALLY, HEREBY ABSOLUTELY,
UNCONDITIONALLY AND IRREVOCABLY GUARANTEES THE PUNCTUAL PAYMENT WHEN DUE,
WHETHER AT SCHEDULED MATURITY OR ON ANY DATE OF A REQUIRED PREPAYMENT OR BY
ACCELERATION, DEMAND OR OTHERWISE, OF ALL OBLIGATIONS OF EACH OTHER OBLIGOR NOW
OR HEREAFTER EXISTING UNDER OR IN RESPECT OF THE LOAN DOCUMENTS, WHETHER DIRECT
OR INDIRECT, ABSOLUTE OR CONTINGENT, AND WHETHER FOR PRINCIPAL, INTEREST,
PREMIUMS, FEES, INDEMNITIES, CONTRACT CAUSES OF ACTION, COSTS, EXPENSES OR
OTHERWISE (SUCH OBLIGATIONS BEING THE “GUARANTEED OBLIGATIONS”), AND AGREES TO
PAY ANY AND ALL REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE OUT-OF-POCKET FEES AND EXPENSES OF COUNSEL BUT EXCLUDING
ALLOCATED COSTS OF IN-HOUSE COUNSEL) INCURRED BY THE AGENT OR ANY LENDER IN
ENFORCING ANY RIGHTS UNDER THIS GUARANTY OR ANY OTHER LOAN DOCUMENT.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, EACH GUARANTOR’S LIABILITY SHALL
EXTEND TO ALL AMOUNTS THAT CONSTITUTE PART OF THE GUARANTEED OBLIGATIONS AND
WOULD BE OWED BY ANY OTHER OBLIGOR TO THE AGENT OR ANY LENDER UNDER OR IN
RESPECT OF THE LOAN DOCUMENTS BUT FOR THE FACT THAT THEY ARE UNENFORCEABLE OR
NOT ALLOWABLE DUE TO THE EXISTENCE OF A BANKRUPTCY, REORGANIZATION OR SIMILAR
PROCEEDING INVOLVING SUCH OTHER OBLIGOR.

 

80

--------------------------------------------------------------------------------


 


(B)       EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY AGREES THAT IN
THE EVENT ANY PAYMENT SHALL BE REQUIRED TO BE MADE TO THE AGENT OR ANY LENDER
UNDER THIS GUARANTY, SUCH GUARANTOR WILL CONTRIBUTE, TO THE MAXIMUM EXTENT
PERMITTED BY LAW, SUCH AMOUNTS TO EACH OTHER GUARANTOR SO AS TO MAXIMIZE THE
AGGREGATE AMOUNT PAID TO THE AGENT AND THE LENDERS UNDER OR IN RESPECT OF THE
LOAN DOCUMENTS.


 

Section 12.2       Guaranty Absolute.  Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Agent or any Lender with respect thereto.  The Obligations of each Guarantor
under or in respect of this Guaranty are independent of the Guaranteed
Obligations or any other Obligations of any other Obligor under or in respect of
the Loan Documents, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against any Borrower or any other Obligor or
whether any Borrower or any other Obligor is joined in any such action or
actions.  The liability of each Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:

 


(A)       ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT RELATING THERETO;


 


(B)       ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY OTHER
TERM OF, ALL OR ANY OF THE GUARANTEED OBLIGATIONS OR ANY OTHER OBLIGATIONS OF
ANY OTHER OBLIGOR UNDER OR IN RESPECT OF THE LOAN DOCUMENTS, OR ANY OTHER
AMENDMENT OR WAIVER OF OR ANY CONSENT TO DEPARTURE FROM ANY LOAN DOCUMENT,
INCLUDING, WITHOUT LIMITATION, ANY INCREASE IN THE GUARANTEED OBLIGATIONS
RESULTING FROM THE EXTENSION OF ADDITIONAL CREDIT TO ANY OBLIGOR OR OTHERWISE;


 


(C)       ANY TAKING, EXCHANGE, RELEASE OR NON-PERFECTION OF ANY COLLATERAL, OR
ANY TAKING, RELEASE OR AMENDMENT OR WAIVER OF, OR CONSENT TO DEPARTURE FROM, ANY
OTHER GUARANTY, FOR ALL OR ANY OF THE GUARANTEED OBLIGATIONS;


 


(D)       ANY MANNER OF APPLICATION OF COLLATERAL, OR PROCEEDS THEREOF, TO ALL
OR ANY OF THE GUARANTEED OBLIGATIONS, OR ANY MANNER OF SALE OR OTHER DISPOSITION
OF ANY COLLATERAL FOR ALL OR ANY OF THE GUARANTEED OBLIGATIONS OR ANY OTHER
OBLIGATIONS OF ANY OBLIGOR UNDER THE LOAN DOCUMENTS OR ANY OTHER ASSETS OF ANY
OBLIGOR;


 


(E)       ANY CHANGE, RESTRUCTURING OR TERMINATION OF THE CORPORATE STRUCTURE OR
EXISTENCE OF ANY OBLIGOR;


 


(F)        ANY FAILURE OF THE AGENT OR ANY LENDER TO DISCLOSE TO ANY OBLIGOR ANY
INFORMATION RELATING TO THE BUSINESS, CONDITION (FINANCIAL OR OTHERWISE),
OPERATIONS, PERFORMANCE, PROPERTIES OR PROSPECTS OF ANY OTHER OBLIGOR NOW OR
HEREAFTER KNOWN TO SUCH AGENT OR SUCH LENDER, AS THE CASE MAY BE (EACH GUARANTOR
WAIVING ANY DUTY ON THE PART OF THE AGENT AND THE LENDERS TO DISCLOSE SUCH
INFORMATION);

 

81

--------------------------------------------------------------------------------


 


(G)       THE FAILURE OF ANY OTHER PERSON TO EXECUTE OR DELIVER THIS GUARANTY OR
THE RELEASE OR REDUCTION OF LIABILITY OF ANY GUARANTOR OR SURETY WITH RESPECT TO
THE GUARANTEED OBLIGATIONS; OR


 


(H)       ANY OTHER CIRCUMSTANCE (INCLUDING, WITHOUT LIMITATION, ANY STATUTE OF
LIMITATIONS) OR ANY EXISTENCE OF OR RELIANCE ON ANY REPRESENTATION BY THE AGENT
OR ANY LENDER THAT MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A
DISCHARGE OF, ANY OBLIGOR OR ANY OTHER GUARANTOR OR SURETY, IN ITS CAPACITY AS A
GUARANTOR OR SURETY.


 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender or any other Person
upon the insolvency, bankruptcy or reorganization of any Borrower or any other
Obligor or otherwise, all as though such payment had not been made.

 

Section 12.3       Waivers and Acknowledgments.

 


(A)       EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY RIGHT
TO REVOKE THIS GUARANTY AND ACKNOWLEDGES THAT THIS GUARANTY IS CONTINUING IN
NATURE AND APPLIES TO ALL GUARANTEED OBLIGATIONS, WHETHER EXISTING NOW OR IN THE
FUTURE.


 


(B)       EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES (I) ANY
DEFENSE ARISING BY REASON OF ANY CLAIM OR DEFENSE BASED UPON AN ELECTION OF
REMEDIES BY THE AGENT OR ANY LENDER THAT IN ANY MANNER IMPAIRS, REDUCES,
RELEASES OR OTHERWISE ADVERSELY AFFECTS THE SUBROGATION, REIMBURSEMENT,
EXONERATION, CONTRIBUTION OR INDEMNIFICATION RIGHTS OF SUCH GUARANTOR OR OTHER
RIGHTS OF SUCH GUARANTOR TO PROCEED AGAINST ANY OF THE OTHER OBLIGORS, ANY OTHER
GUARANTOR OR ANY OTHER PERSON OR ANY COLLATERAL AND (II) ANY DEFENSE BASED ON
ANY RIGHT OF SET-OFF OR COUNTERCLAIM AGAINST OR IN RESPECT OF THE OBLIGATIONS OF
SUCH GUARANTOR HEREUNDER.


 


(C)       EACH GUARANTOR ACKNOWLEDGES THAT THE AGENT MAY, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, WITHOUT NOTICE TO OR DEMAND UPON SUCH GUARANTOR AND
WITHOUT AFFECTING THE LIABILITY OF SUCH GUARANTOR UNDER THIS GUARANTY, FORECLOSE
UNDER ANY LOAN DOCUMENT BY NONJUDICIAL SALE, AND EACH GUARANTOR HEREBY WAIVES
ANY DEFENSE TO THE RECOVERY BY THE AGENT AND THE LENDERS AGAINST SUCH GUARANTOR
OF ANY DEFICIENCY AFTER SUCH NONJUDICIAL SALE AND ANY DEFENSE OR BENEFITS THAT
MAY BE AFFORDED BY APPLICABLE LAW.


 


(D)       EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY DUTY
ON THE PART OF THE AGENT OR ANY LENDER TO DISCLOSE TO SUCH GUARANTOR ANY MATTER,
FACT OR THING RELATING TO THE BUSINESS, CONDITION (FINANCIAL OR OTHERWISE),
OPERATIONS, PERFORMANCE, PROPERTIES OR PROSPECTS OF ANY OTHER OBLIGOR OR ANY OF
ITS SUBSIDIARIES NOW OR HEREAFTER KNOWN BY THE AGENT OR SUCH LENDER, AS THE CASE
MAY BE.


 


(E)       EACH GUARANTOR ACKNOWLEDGES THAT IT WILL RECEIVE SUBSTANTIAL DIRECT
AND INDIRECT BENEFITS FROM THE FINANCING ARRANGEMENTS CONTEMPLATED BY THE LOAN
DOCUMENTS AND THAT THE WAIVERS SET FORTH IN SECTION 12.2 AND THIS SECTION 12.3
ARE KNOWINGLY MADE IN CONTEMPLATION OF SUCH BENEFITS.

 

82

--------------------------------------------------------------------------------


 

Section 12.4       Subrogation.  Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against any Borrower or any other Obligor that arise from the existence,
payment, performance or enforcement of such Guarantor’s Obligations under or in
respect of this Guaranty or any other Loan Document, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of the
Agent or any Lender against any Borrower or any other Obligor, whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from any
Borrower or any other Obligor, directly or indirectly, in cash or other property
or by set-off or in any other manner, payment or security on account of such
claim, remedy or right, unless and until all of the Guaranteed Obligations and
all other amounts payable under this Guaranty shall have been paid in full in
cash and the Commitments shall have expired or been terminated.  If any amount
shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the latest of (a) the payment in full in cash of
the Guaranteed Obligations and all other amounts payable under this Guaranty and
(b) the Maturity Date, such amount shall be received and held in trust for the
benefit of the Agent and the Lenders, shall be segregated from other property
and funds of such Guarantor and shall forthwith be paid or delivered to the
Agent in the same form as so received (with any necessary endorsement or
assignment) to be credited and applied to the Guaranteed Obligations and all
other amounts payable under this Guaranty, whether matured or unmatured, in
accordance with the terms of the Loan Documents, or to be held as Collateral for
any Guaranteed Obligations or other amounts payable under this Guaranty
thereafter arising.  If (i) any Guarantor shall make payment to the Agent of all
or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash and (iii) the Maturity Date shall have occurred, the Agent
and the Lenders will, at such Guarantor’s request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.

 

Section 12.5       Guaranty Supplements.  Upon the execution and delivery by any
Subsidiary of a guaranty supplement in substantially the form of Exhibit H
hereto (each, a “Guaranty Supplement”), (a) such Subsidiary shall be referred to
as an “Additional Guarantor,” and shall become and be a Guarantor hereunder, and
each reference in this Guaranty or any other provision of this Agreement to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
each reference in any other Loan Document to a “Guarantor” shall also mean and
be a reference to such Additional Guarantor, and (b) each reference herein to
“this Guaranty,” “this Agreement,” “hereunder,” “hereof” or words of like import
referring to this Guaranty and/or this Agreement, as the case may be, and each
reference in any other Loan Document to the “Guaranty,” “thereunder,” “thereof”
or words of like import referring to this Guaranty, shall mean and be a
reference to this Guaranty and this Agreement as supplemented by such Guaranty
Supplement; provided that in no event shall a Foreign Subsidiary be obligated to
become a Guarantor.

 

Section 12.6       Continuing Guaranty; Assignments.  This Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
payment in full in cash of the

 

83

--------------------------------------------------------------------------------


 

Guaranteed Obligations and all other amounts payable under this Guaranty and the
termination or expiration of all Commitments, (b) be binding upon each
Guarantor, its successors and assigns and (c) inure to the benefit of and be
enforceable by the Agent and the Lenders and their respective successors,
transferees and assigns.  Without limiting the generality of clause (c) of the
immediately preceding sentence, any Lender may assign or otherwise transfer all
or any portion of its rights and obligations under this Agreement (including,
without limitation, all or any portion of its Commitments, any Term Loan held by
it and its rights and remedies with respect to Collateral and the Obligations)
to any Eligible Assignee, and such Eligible Assignee shall thereupon become
vested with all the benefits in respect thereof granted to such Lender herein or
otherwise, in each case as and to the extent provided in Section 13.3.  No
Guarantor shall have the right to assign its rights hereunder or any interest
herein or delegate any of its duties, liabilities or obligations hereunder or
under any other Loan Document without the prior written consent of the Majority
Lenders.

 

Section 12.7       Limitation on Guaranty.  Notwithstanding any provision of
this Guaranty to the contrary, it is intended that this Guaranty, and any Liens
granted hereunder by each Guarantor to secure the obligations and liabilities
arising pursuant to this Guaranty, not constitute a “Fraudulent Conveyance” (as
defined below).  Consequently, each Guarantor agrees that if this Guaranty, or
any Liens securing the obligations and liabilities arising pursuant to this
Guaranty, would, but for the application of this sentence, constitute a
Fraudulent Conveyance, this Guaranty and each such Lien shall be valid and
enforceable only to the maximum extent that would not cause this Guaranty or
such Lien to constitute a Fraudulent Conveyance, and this Guaranty shall
automatically be deemed to have been amended accordingly at all relevant times. 
For purposes hereof, “Fraudulent Conveyance” means a fraudulent conveyance or
fraudulent transfer applicable under Section 548 of the Bankruptcy Code or any
fraudulent conveyance or fraudulent transfer under the provisions of any
applicable fraudulent conveyance or fraudulent transfer law or similar law of
any state, nation or other governmental unit, as in effect from time to time.

 


ARTICLE 13


 


AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS


 

Section 13.1       No Waivers; Cumulative Remedies.  No failure by the Agent or
any Lender to exercise any right, remedy, or option under this Agreement, or in
any other agreement between or among any Obligor and the Agent and/or any
Lender, or delay by the Agent or any Lender in exercising the same, will operate
as a waiver thereof.  No waiver by the Agent or the Lenders on any occasion
shall affect or diminish the Agent’s and each Lender’s rights thereafter to
require strict performance by any Obligor of any provision of this Agreement. 
The Agent’s and each Lender’s rights will be cumulative and not exclusive of any
other right or remedy.

 

Section 13.2       Amendments and Waivers.  No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent with
respect to any departure by any Obligor therefrom, shall be effective unless the
same shall be in writing and signed by the Majority Lenders (or by the Agent at
the written consent of the Majority Lenders) and the Obligors and then any such
waiver or consent shall be effective only in the specific instance and

 

84

--------------------------------------------------------------------------------


 

for the specific purpose for which given; provided that no such waiver,
amendment, or consent shall, unless in writing and signed by all the affected
Lenders, do any of the following:

 


(A)       INCREASE OR EXTEND THE COMMITMENT OF ANY LENDER;


 


(B)       POSTPONE OR DELAY ANY DATE FIXED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT FOR ANY PAYMENT OF PRINCIPAL, INTEREST OR FEES;


 


(C)       REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED HEREIN ON,
THE TERM LOAN OR REDUCE ANY FEES PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT;


 


(D)       AMEND THIS SECTION;


 


(E)       RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL OR ALL OR
SUBSTANTIALLY ALL OF THE VALUE OF THE GUARANTEES UNDER ARTICLE 12;


 


(F)        CHANGE THE DEFINITION OF MAJORITY LENDERS; OR


 


(G)       MODIFY SCHEDULE 3.1-A OR SCHEDULE 3.1-B.


 

provided that (i) no amendment, waiver, or consent shall, unless in writing and
signed by the Agent, affect the rights or remedies or duties of the Agent under
this Agreement or any other Loan Document and (ii) notwithstanding anything to
the contrary set forth in this Section 13.2, the Financing Order may be amended
in accordance with the definition thereof.

 

Section 13.3       Assignments; Participations.

 


(A)       ANY LENDER MAY, WITH THE WRITTEN CONSENT OF THE AGENT (WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD), ASSIGN AND DELEGATE TO ONE OR MORE ELIGIBLE
ASSIGNEES (EACH AN “ASSIGNEE”) ALL, OR ANY PART OF ALL, OF THE TERM LOAN, THE
COMMITMENTS, AND THE OTHER RIGHTS AND OBLIGATIONS OF SUCH LENDER HEREUNDER;
PROVIDED THAT THE OBLIGORS AND THE AGENT MAY CONTINUE TO DEAL SOLELY AND
DIRECTLY WITH SUCH LENDER IN CONNECTION WITH THE INTEREST SO ASSIGNED TO AN
ASSIGNEE UNTIL (X) WRITTEN NOTICE OF SUCH ASSIGNMENT, TOGETHER WITH PAYMENT
INSTRUCTIONS, ADDRESSES, AND RELATED INFORMATION WITH RESPECT TO THE ASSIGNEE,
SHALL HAVE BEEN GIVEN TO THE GENERAL PARTNER AND THE AGENT BY SUCH LENDER AND
THE ASSIGNEE; AND (Y) SUCH LENDER AND ITS ASSIGNEE SHALL HAVE DELIVERED TO THE
AGENT AN ASSIGNMENT AND ACCEPTANCE IN A FORM REASONABLY ACCEPTABLE TO THE AGENT
(“ASSIGNMENT AND ACCEPTANCE”) TOGETHER WITH ANY TERM NOTE OR TERM NOTES SUBJECT
TO SUCH ASSIGNMENT AND A RECORDATION FEE (PAYABLE BY SUCH LENDER OR SUCH
ASSIGNEE) OF $3,500.


 


(B)       FROM AND AFTER THE DATE THAT THE AGENT NOTIFIES THE ASSIGNOR LENDER
THAT IT HAS RECEIVED AN EXECUTED ASSIGNMENT AND ACCEPTANCE, (I) THE ASSIGNEE
THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT THAT RIGHTS AND
OBLIGATIONS HAVE BEEN ASSIGNED TO IT PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE,
SHALL HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THE LOAN DOCUMENTS
(INCLUDING THE OBLIGATIONS PURSUANT TO SCHEDULE 3.1-A AND SCHEDULE 3.1-B), AND
(II) THE ASSIGNOR LENDER SHALL, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS HAVE BEEN ASSIGNED BY IT PURSUANT
TO SUCH ASSIGNMENT AND ACCEPTANCE, RELINQUISH ITS RIGHTS AND BE RELEASED FROM
ITS OBLIGATIONS UNDER THIS AGREEMENT (AND IN THE CASE

 

85

--------------------------------------------------------------------------------


 


OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OR THE REMAINING PORTION OF AN
ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER
SHALL CEASE TO BE A PARTY HERETO).


 


(C)       BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, THE
ASSIGNING LENDER THEREUNDER AND THE ASSIGNEE THEREUNDER CONFIRM TO AND AGREE
WITH EACH OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS:  (I) OTHER THAN AS
PROVIDED IN SUCH ASSIGNMENT AND ACCEPTANCE, SUCH ASSIGNING LENDER MAKES NO
REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY
STATEMENTS, WARRANTIES, OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS
AGREEMENT OR THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS,
SUFFICIENCY, OR VALUE OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT FURNISHED
PURSUANT HERETO OR THE ATTACHMENT, PERFECTION, OR PRIORITY OF ANY LIEN GRANTED
BY ANY OBLIGOR TO THE AGENT OR ANY LENDER IN THE COLLATERAL; (II) SUCH ASSIGNING
LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH
RESPECT TO THE FINANCIAL CONDITION OF ANY OBLIGOR OR THE PERFORMANCE OR
OBSERVANCE BY ANY OBLIGOR OF ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT FURNISHED PURSUANT HERETO; (III) SUCH ASSIGNEE CONFIRMS THAT
IT HAS RECEIVED A COPY OF THIS AGREEMENT, TOGETHER WITH SUCH OTHER DOCUMENTS AND
INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND
DECISION TO ENTER INTO SUCH ASSIGNMENT AND ACCEPTANCE; (IV) SUCH ASSIGNEE WILL,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE AGENT, SUCH ASSIGNING LENDER OR ANY
OTHER LENDER, AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM
APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR
NOT TAKING ACTION UNDER THIS AGREEMENT; (V) SUCH ASSIGNEE APPOINTS AND
AUTHORIZES THE AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE
SUCH POWERS UNDER THIS AGREEMENT AS ARE DELEGATED TO THE AGENT BY THE TERMS
HEREOF, TOGETHER WITH SUCH POWERS, INCLUDING THE DISCRETIONARY RIGHTS AND
INCIDENTAL POWER, AS ARE REASONABLY INCIDENTAL THERETO; AND (VI) SUCH ASSIGNEE
AGREES THAT IT WILL PERFORM IN ACCORDANCE WITH THEIR TERMS ALL OF THE
OBLIGATIONS WHICH BY THE TERMS OF THIS AGREEMENT ARE REQUIRED TO BE PERFORMED BY
IT AS A LENDER.


 


(D)       THE AGENT, ACTING SOLELY FOR THIS PURPOSE AS AN AGENT OF THE
BORROWERS, SHALL MAINTAIN AT ITS ADDRESS REFERRED TO IN SECTION 15.7 A COPY OF
EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A REGISTER (THE “REGISTER”)
FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS AND THE COMMITMENT
OF, AND PRINCIPAL AMOUNT OF THE TERM LOAN AND ANY STATED INTEREST OWING TO, EACH
LENDER FROM TIME TO TIME.  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, IN
THE ABSENCE OF MANIFEST ERROR, AND THE BORROWERS, THE AGENT AND THE LENDERS
SHALL TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER AS THE OWNER OF
THE TERM LOAN AND ANY TERM NOTES EVIDENCING SUCH TERM LOAN RECORDED THEREIN FOR
ALL PURPOSES OF THIS AGREEMENT.  ANY ASSIGNMENT OF ANY TERM LOAN, WHETHER OR NOT
EVIDENCED BY A TERM NOTE, SHALL BE EFFECTIVE ONLY UPON APPROPRIATE ENTRIES WITH
RESPECT THERETO BEING MADE IN THE REGISTER.  ANY ASSIGNMENT OF ALL OR PART OF A
TERM LOAN EVIDENCED BY A TERM NOTE SHALL BE REGISTERED ON THE REGISTER ONLY UPON
SURRENDER FOR REGISTRATION OF ASSIGNMENT OF THE TERM NOTE EVIDENCING SUCH TERM
LOAN, ACCOMPANIED BY A DULY EXECUTED ASSIGNMENT AND ACCEPTANCE; THEREUPON ONE OR
MORE NEW TERM NOTES IN THE SAME AGGREGATE PRINCIPAL AMOUNT SHALL BE ISSUED TO
THE ASSIGNING LENDER AND/OR THE DESIGNATED ELIGIBLE ASSIGNEE (AS APPLICABLE),
AND THE OLD TERM NOTES SHALL BE RETURNED BY THE AGENT TO THE BORROWERS MARKED
“CANCELED.”  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWERS OR
ANY LENDER (WITH RESPECT TO ANY ENTRY RELATING

 

86

--------------------------------------------------------------------------------


 


TO SUCH LENDER’S TERM LOAN) AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.  THE REGISTER SHALL BE TREATED, SOLELY FOR PURPOSES OF
TREASURY REGULATION SECTION 5F.103-1(C) (WHICH RELATES TO WHETHER AN OBLIGATION
IS IN REGISTERED FORM FOR PURPOSES OF CLAIMING EXEMPTION FROM U.S. FEDERAL
WITHHOLDING TAX UNDER SECTION 871(H) OR 881(C) OF THE CODE WITH RESPECT TO
PAYMENTS OF “PORTFOLIO INTEREST” RECEIVED BY A NON-U.S. LENDER), AS BEING
MAINTAINED BY THE AGENT AS AGENT FOR THE BORROWERS; PROVIDED THAT THE AGENT
SHALL HAVE NO DUTY OR OBLIGATION WHATSOEVER TO OR FOR THE BENEFIT OF THE
BORROWERS IN CONNECTION WITH SUCH MATTER.


 


(E)       IMMEDIATELY UPON SATISFACTION OF THE REQUIREMENTS OF
SECTION 13.3(A) AND SECTION 13.3(D), THIS AGREEMENT SHALL BE DEEMED TO BE
AMENDED TO THE EXTENT, BUT ONLY TO THE EXTENT, NECESSARY TO REFLECT THE ADDITION
OF THE ASSIGNEE AND THE RESULTING ADJUSTMENT OF THE COMMITMENTS ARISING
THEREFROM.  THE COMMITMENT ALLOCATED TO EACH ASSIGNEE SHALL REDUCE SUCH
COMMITMENTS OF THE ASSIGNING LENDER PRO TANTO.


 


(F)        ANY LENDER MAY AT ANY TIME SELL TO ONE OR MORE COMMERCIAL BANKS,
FINANCIAL INSTITUTIONS, OR OTHER PERSONS (A “PARTICIPANT”) PARTICIPATING
INTERESTS IN ANY TERM LOAN, THE COMMITMENT OF THAT LENDER, AND THE OTHER
INTERESTS OF THAT LENDER (THE “ORIGINATING LENDER”) HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS; PROVIDED THAT (I) THE ORIGINATING LENDER’S OBLIGATIONS
UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED (INCLUDING THE OBLIGATIONS PURSUANT
TO SCHEDULE 3.1-A AND SCHEDULE 3.1-B), (II) THE ORIGINATING LENDER SHALL REMAIN
SOLELY RESPONSIBLE FOR THE PERFORMANCE OF SUCH OBLIGATIONS, (III) THE OBLIGORS
AND THE AGENT SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH THE ORIGINATING
LENDER IN CONNECTION WITH THE ORIGINATING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,  (IV) NO LENDER SHALL TRANSFER OR
GRANT ANY PARTICIPATING INTEREST UNDER WHICH THE PARTICIPANT HAS RIGHTS TO
APPROVE ANY AMENDMENT TO, OR ANY CONSENT OR WAIVER WITH RESPECT TO, THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT,  (V) ALL AMOUNTS PAYABLE BY THE OBLIGORS
HEREUNDER SHALL BE DETERMINED AS IF SUCH LENDER HAD NOT SOLD SUCH PARTICIPATION,
AND (VI) AT ANY TIME ON OR PRIOR TO THE MATURITY DATE, NO DISQUALIFIED LENDER
MAY, WITHOUT THE BORROWERS’ PRIOR WRITTEN CONSENT, BE A PARTICIPANT UNLESS THE
MATURITY OF THE TERM LOAN HAS BEEN ACCELERATED; EXCEPT THAT, IF AMOUNTS
OUTSTANDING UNDER THIS AGREEMENT SHALL HAVE BEEN DECLARED OR SHALL HAVE BECOME
DUE AND PAYABLE UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, EACH PARTICIPANT
SHALL BE DEEMED TO HAVE THE RIGHT OF SET-OFF IN RESPECT OF ITS PARTICIPATING
INTEREST IN AMOUNTS OWING UNDER THIS AGREEMENT TO THE SAME EXTENT AND SUBJECT TO
THE SAME LIMITATION AS IF THE AMOUNT OF ITS PARTICIPATING INTEREST WERE OWING
DIRECTLY TO IT AS A LENDER UNDER THIS AGREEMENT.


 


(G)       IN THE EVENT THAT ANY LENDER SELLS PARTICIPATIONS IN A TERM LOAN, SUCH
LENDER SHALL, ACTING SOLELY FOR THIS PURPOSE AS AN AGENT OF THE BORROWERS,
MAINTAIN, OR CAUSE TO BE MAINTAINED, A REGISTER, ON WHICH IT ENTERS THE NAME OF
ALL PARTICIPANTS IN THE TERM LOAN HELD BY IT AND THE PRINCIPAL AMOUNT (AND
STATED INTEREST THEREON) OF THE PORTION OF THE TERM LOAN THAT IS THE SUBJECT OF
THE PARTICIPATION (THE “PARTICIPANT REGISTER”).  A TERM LOAN (AND THE NOTE, IF
ANY, EVIDENCING THE SAME) MAY BE PARTICIPATED IN WHOLE OR IN PART ONLY BY
REGISTRATION OF SUCH PARTICIPATION ON THE PARTICIPANT REGISTER.  ANY
PARTICIPATION OF SUCH TERM LOAN (AND THE NOTE, IF ANY, EVIDENCING THE SAME) MAY
BE EFFECTED ONLY BY THE REGISTRATION OF SUCH PARTICIPATION ON THE PARTICIPANT
REGISTER.  THE PARTICIPANT REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE
BORROWERS AND ANY LENDER AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR

 

87

--------------------------------------------------------------------------------


 


NOTICE.  THE PARTICIPANT REGISTER SHALL BE TREATED, SOLELY FOR PURPOSES OF
TREASURY REGULATION SECTION 5F.103-1(C) (WHICH RELATES TO WHETHER AN OBLIGATION
IS IN REGISTERED FORM FOR PURPOSES OF CLAIMING EXEMPTION FROM U.S. FEDERAL
WITHHOLDING TAX UNDER SECTION 871(H) OR 881(C) OF THE CODE WITH RESPECT TO
PAYMENTS OF “PORTFOLIO INTEREST” RECEIVED BY A NON-U.S. LENDER), AS BEING
MAINTAINED BY THE APPLICABLE LENDER AS AGENT FOR THE BORROWERS; PROVIDED THAT
SUCH LENDER SHALL HAVE NO DUTY OR OBLIGATION WHATSOEVER TO OR FOR THE BENEFIT OF
THE BORROWERS IN CONNECTION WITH SUCH MATTER.


 


(H)       NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT, ANY LENDER MAY
AT ANY TIME CREATE A SECURITY INTEREST IN, OR PLEDGE, ALL OR ANY PORTION OF ITS
RIGHTS UNDER AND INTEREST IN THIS AGREEMENT IN FAVOR OF ANY FEDERAL RESERVE
BANK, IN ACCORDANCE WITH REGULATION A OF THE FEDERAL RESERVE BOARD OR U.S.
TREASURY REGULATION 31 CFR §203.14, OR ANY FEDERAL HOME LOAN BANK, AND SUCH
FEDERAL RESERVE BANK AND/OR FEDERAL HOME LOAN BANK MAY ENFORCE SUCH PLEDGE OR
SECURITY INTEREST IN ANY MANNER PERMITTED UNDER APPLICABLE LAW.


 


ARTICLE 14


 


THE AGENT


 

Section 14.1       Appointment and Authorization.  Each Lender hereby designates
and appoints the Agent as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes the Agent to take such
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto.  The Agent
agrees to act as such on the express conditions contained in this Article 14. 
The provisions of this Article 14 are solely for the benefit of the Agent and
the Lenders and no Obligor shall have rights as a third party beneficiary of any
of the provisions contained herein other than with respect to Section 14.9,
Section 14.10 and Section 14.11.  Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall the Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations, or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Agent.  Without limiting the generality
of the foregoing sentence, the use of the term “agent” in this Agreement with
reference to the Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law. 
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.  Except as expressly otherwise provided in this Agreement,
the Agent shall have and may use its sole discretion with respect to exercising
or refraining from exercising any discretionary rights or taking or refraining
from taking any actions which the Agent is expressly entitled to take or assert
under this Agreement and the other Loan Documents, including the exercise of
rights and remedies pursuant to Section 11.2, and any action so taken or not
taken shall be deemed consented to by the Lenders.

 

Section 14.2       Delegation of Duties.  The Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
sub-agents, employees, or

 

88

--------------------------------------------------------------------------------


 

attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Agent shall not be responsible for the
negligence or misconduct of any agent, sub-agent, employee, or attorney-in-fact
that it selects as long as such selection was made without gross negligence or
willful misconduct.

 

Section 14.3       Liability of the Agent.  None of the Agent-Related Persons
shall (a) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct), or (b) be responsible in any manner to any of the Lenders for any
recital, statement, representation, or warranty made by any Obligor or any
Affiliate of any Obligor, or any officer thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement, or other
document referred to or provided for in, or received by the Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability, or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Obligor to perform its
obligations hereunder or thereunder.  No Agent-Related Person shall be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books, or
records of any Obligor or any Affiliate of any Obligor.

 

Without limiting the generality of the foregoing, no Agent-Related Person: (i) 
shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Majority Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent-Related Person shall not be
required to take any action that, in its judgment or the judgment of its
counsel, may expose such Person to liability or that is contrary to any Loan
Document or applicable Requirements of Law; and (ii)  shall, except as expressly
set forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to
Borrowers or any of their Affiliates that is communicated to or obtained by the
person serving as Agent or any of its Affiliates in any capacity.

 

Section 14.4       Reliance by the Agent.

 


(A)       THE AGENT SHALL BE ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED IN
RELYING, UPON ANY WRITING, RESOLUTION, NOTICE, CONSENT, CERTIFICATE, AFFIDAVIT,
LETTER, TELEGRAM, FACSIMILE, TELEX, OR TELEPHONE MESSAGE, STATEMENT, OR OTHER
DOCUMENT OR CONVERSATION BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO HAVE
BEEN SIGNED, SENT, OR MADE BY THE PROPER PERSON OR PERSONS, AND UPON ADVICE AND
STATEMENTS OF LEGAL COUNSEL (INCLUDING, WITHOUT LIMITATION, COUNSEL TO THE
OBLIGORS), INDEPENDENT ACCOUNTANTS, AND OTHER EXPERTS SELECTED BY THE AGENT. 
THE AGENT SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY ACTION
UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT UNLESS IT SHALL FIRST RECEIVE
SUCH ADVICE OR CONCURRENCE OF THE MAJORITY LENDERS AS IT DEEMS APPROPRIATE AND,
IF IT SO REQUESTS, IT SHALL FIRST BE INDEMNIFIED TO ITS SATISFACTION BY THE
LENDERS AGAINST ANY AND ALL LIABILITY AND EXPENSE WHICH MAY BE INCURRED BY IT BY
REASON OF TAKING OR CONTINUING TO TAKE ANY SUCH ACTION.  THE AGENT SHALL IN ALL
CASES BE FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN

 

89

--------------------------------------------------------------------------------


 


ACCORDANCE WITH A REQUEST OR CONSENT OF THE MAJORITY LENDERS (OR ALL LENDERS IF
SO REQUIRED BY THE TERMS OF THIS AGREEMENT) AND SUCH REQUEST AND ANY ACTION
TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING UPON ALL OF THE
LENDERS.


 


(B)       FOR PURPOSES OF DETERMINING COMPLIANCE WITH THE CONDITIONS SPECIFIED
IN SECTION 10.1, EACH LENDER THAT HAS EXECUTED THIS AGREEMENT SHALL BE DEEMED TO
HAVE CONSENTED TO, APPROVED, OR ACCEPTED OR TO BE SATISFIED WITH, EACH DOCUMENT
OR OTHER MATTER EITHER SENT BY THE AGENT TO SUCH LENDER FOR CONSENT, APPROVAL,
ACCEPTANCE, OR SATISFACTION, OR REQUIRED THEREUNDER TO BE CONSENTED TO OR
APPROVED BY OR ACCEPTABLE OR SATISFACTORY TO SUCH LENDER.


 

Section 14.5       Notice of Default.  The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, unless
the Agent shall have received written notice from a Lender or an Obligor
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.”  The Agent will notify the
Lenders of its receipt of any such notice.  The Agent shall take such action
with respect to such Default or Event of Default as may be requested by the
Majority Lenders in accordance with Article 11; provided that unless and until
the Agent has received any such request, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable.

 

Section 14.6       Credit Decision.  Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by the Agent hereinafter taken, including any review of the affairs of the
Obligors and their Affiliates, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender.  Each Lender represents
to the Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition, and
creditworthiness of the Obligors and their Affiliates, and all applicable bank
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Obligors. 
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals, and decisions in taking or not taking action under this Agreement
and the other Loan Documents, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition, and creditworthiness of the Obligors.  Except for
notices, reports, and other documents expressly herein required to be furnished
to the Lenders by the Agent, the Agent shall not have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, prospects, operations, property, financial and other condition, or
creditworthiness of the Obligors which may come into the possession of any of
the Agent-Related Persons.

 

Section 14.7       Indemnification.  WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED, THE LENDERS SHALL INDEMNIFY UPON DEMAND THE
AGENT-RELATED PERSONS (TO THE EXTENT NOT REIMBURSED BY OR ON BEHALF OF THE
OBLIGORS AND WITHOUT LIMITING THE OBLIGATION OF THE OBLIGORS TO DO SO), PRO
RATA, FROM AND AGAINST

 

90

--------------------------------------------------------------------------------


 

ANY AND ALL INDEMNIFIED LIABILITIES AS SUCH TERM IS DEFINED IN SECTION 15.10;
PROVIDED THAT NO LENDER SHALL BE LIABLE FOR THE PAYMENT TO THE AGENT-RELATED
PERSONS OF ANY PORTION OF SUCH INDEMNIFIED LIABILITIES RESULTING SOLELY FROM
SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  WITHOUT LIMITATION OF THE
FOREGOING, EACH LENDER SHALL REIMBURSE THE AGENT UPON DEMAND FOR ITS RATABLE
SHARE OF ANY COSTS OR OUT-OF-POCKET EXPENSES (INCLUDING COSTS AND EXPENSES SET
FORTH IN SECTION 15.6) INCURRED BY THE AGENT IN CONNECTION WITH THE PREPARATION,
EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT, OR ENFORCEMENT
(WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL
ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT, OR ANY DOCUMENT CONTEMPLATED BY OR REFERRED TO HEREIN, TO THE
EXTENT THAT THE AGENT IS NOT REIMBURSED FOR SUCH EXPENSES BY OR ON BEHALF OF THE
OBLIGORS.  THE UNDERTAKING IN THIS SECTION SHALL SURVIVE THE PAYMENT OF ALL
OBLIGATIONS HEREUNDER AND THE RESIGNATION OR REPLACEMENT OF THE AGENT.

 

Section 14.8       The Agent in Individual Capacity.  The Agent and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with the
Obligors and their Affiliates as though it were not the Agent hereunder and
without notice to or consent of the Lenders.  The Lenders acknowledge that,
pursuant to such activities, the Agent or its Affiliates may receive information
regarding the Obligors or their Affiliates (including information that may be
subject to confidentiality obligations in favor of the Obligors or such
Affiliates) and acknowledge that the Agent shall be under no obligation to
provide such information to them.  With respect to its Term Loan, the Agent as a
Lender shall have the same rights and powers under this Agreement as any other
Lender and may exercise the same as though it were not the Agent, and the terms
“Lender” and “Lenders” include the Agent in its individual capacity as a Lender
hereunder.

 

Section 14.9       Successor Agent.  The Agent may resign as the Agent upon 30
days notice to the Lenders and the Borrowers, such resignation to be effective,
subject to the next succeeding paragraph of this Section 14.9, upon the
acceptance of a successor agent to its appointment as Agent.  If the Agent
resigns under this Agreement, the Majority Lenders shall, with the consent of
the General Partner if the Term Loan has not been accelerated (which consent may
be withheld in it’s sole and absolute discretion), appoint from among the
Lenders a successor agent for the Lenders.  Upon the acceptance of its
appointment as successor agent hereunder, such successor agent shall succeed to
all the rights, powers, and duties of the retiring Agent and the term “Agent”
shall mean such successor agent and the retiring Agent’s appointment, powers,
and duties as the Agent shall be terminated.  After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Section 14.9 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
the Agent under this Agreement.

 

If no such successor Agent shall have been so appointed by the Majority Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders, appoint a successor Agent

 

91

--------------------------------------------------------------------------------


 

meeting the qualifications set forth above provided that if the Agent shall
notify Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any Collateral held by the Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Agent shall continue to hold such
Collateral as nominee until such time as a successor Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through an Agent shall instead be made by or to each Lender directly, until
such time as the Majority Lenders appoint a successor Agent as provided for
above in this Section 14.9.

 

After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article 14 and Section 15.10 shall continue in
effect for the benefit of such retiring Agent and its sub-agents in respect of
any actions taken or omitted to be taken by any of them while the retiring Agent
was acting as Agent.

 

Section 14.10     Withholding Tax.

 


(A)       EACH OF THE LENDERS AND THE AGENT SHALL PROVIDE IN FAVOR OF THE
OBLIGORS AND THE AGENT THE FOLLOWING FORMS:


 

(I)            EACH NON-U.S. LENDER SHALL DELIVER TO THE BORROWERS AND THE AGENT
EITHER (I) TWO COPIES OF EITHER U.S. INTERNAL REVENUE SERVICE FORM W-8BEN
(CLAIMING EXEMPTION FROM, OR A REDUCTION OF, U.S. WITHHOLDING TAX UNDER AN
INCOME TAX TREATY), FORM W-8ECI (CLAIMING EXEMPTION FROM U.S. WITHHOLDING TAX
BECAUSE THE INCOME IS EFFECTIVELY CONNECTED WITH A U.S. TRADE OR BUSINESS) OR
FORM W-8IMY INCLUDING ANY REQUIRED STATEMENTS AND FORMS W-8BEN AND W-8ECI, OR
ANY SUBSEQUENT VERSIONS THEREOF OR SUCCESSORS THERETO, AS APPLICABLE, OR (II) IN
THE CASE OF A NON-U.S. LENDER ENTITLED TO AN EXEMPTION FROM U.S. FEDERAL
WITHHOLDING TAX UNDER SECTION 871(H) OR 881(C) OF THE CODE WITH RESPECT TO
PAYMENTS OF “PORTFOLIO INTEREST,” TWO COPIES OF FORM W-8BEN (CERTIFYING THAT
SUCH NON-U.S. LENDER IS A BENEFICIAL OWNER OF THE TERM LOAN), FORM W-8IMY
INCLUDING ANY REQUIRED STATEMENTS AND FORMS W-8BEN AND W-8ECI OR ANY SUBSEQUENT
VERSIONS THEREOF OR SUCCESSORS THERETO, AND A CERTIFICATE SATISFACTORY TO THE
AGENT AND THE GENERAL PARTNER THAT SUCH NON-U.S. LENDER PARTY IS NOT (1) A
“BANK” WITHIN THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (2) A “10 PERCENT
SHAREHOLDER” OF THE GENERAL PARTNER WITHIN THE MEANING OF
SECTION 881(C)(3)(B) OF THE CODE OR (3) A “CONTROLLED FOREIGN CORPORATION”
DESCRIBED IN SECTION 881(C)(3)(C) OF THE CODE.  EACH FORM W-8BEN, FORM W-8IMY OR
FORM W-8ECI DELIVERED UNDER THIS SECTION 14.10(A) SHALL BE PROPERLY COMPLETED
AND DULY EXECUTED BY SUCH NON-U.S. LENDER CLAIMING COMPLETE EXEMPTION FROM, OR A
REDUCED RATE OF, U.S. FEDERAL WITHHOLDING TAX ON ALL PAYMENTS BY THE BORROWERS
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  SUCH FORMS SHALL BE
DELIVERED BY EACH NON-U.S. LENDER PRIOR TO THE DATE OF THE FIRST PAYMENT BY THE
BORROWER HEREUNDER MADE TO SUCH NON-U.S. LENDER AND ON OR BEFORE THE DATE, IF
ANY, THAT SUCH NON-U.S. LENDER DESIGNATES A NEW LENDING OFFICE.  IN ADDITION,
EACH NON-U.S. LENDER SHALL DELIVER SUCH FORMS PROMPTLY UPON THE OBSOLESCENCE OR
INVALIDITY OF ANY FORM PREVIOUSLY DELIVERED BY SUCH NON-U.S. LENDER OR AS
REASONABLY REQUESTED FROM TIME TO TIME BY THE GENERAL PARTNER OR THE AGENT. 
EACH

 

92

--------------------------------------------------------------------------------


 

NON-U.S. LENDER SHALL PROMPTLY NOTIFY THE GENERAL PARTNER AND THE AGENT AT ANY
TIME IT DETERMINES THAT IT IS NO LONGER IN A POSITION TO PROVIDE ANY PREVIOUSLY
DELIVERED FORM, STATEMENT, OR CERTIFICATE TO THE BORROWERS OR THE AGENT (OR ANY
OTHER FORM, STATEMENT, OR FORM OF CERTIFICATION ADOPTED BY THE IRS FOR SUCH
PURPOSE).  NOTWITHSTANDING ANY OTHER PROVISION OF THIS PARAGRAPH, A NON-U.S.
LENDER SHALL NOT BE REQUIRED TO DELIVER ANY FORM PURSUANT TO THIS PARAGRAPH THAT
SUCH NON-U.S. LENDER IS NOT LEGALLY ABLE TO DELIVER.

 

(II)           EACH U.S. LENDER SHALL DELIVER TO THE BORROWERS AND THE AGENT TWO
COPIES OF U.S. INTERNAL REVENUE SERVICE FORM W-9, OR ANY SUBSEQUENT VERSIONS
THEREOF OR SUCCESSORS THERETO, PROPERLY COMPLETED AND DULY EXECUTED BY SUCH U.S.
LENDER CERTIFYING THAT SUCH U.S. LENDER IS ENTITLED TO AN EXEMPTION FROM UNITED
STATES BACKUP WITHHOLDING TAX ON ALL PAYMENTS BY THE BORROWERS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.  SUCH FORMS SHALL BE DELIVERED BY EACH
U.S. LENDER ON OR BEFORE THE DATE IT BECOMES A PARTY TO THIS AGREEMENT.  IN
ADDITION, EACH U.S. LENDER SHALL DELIVER SUCH FORMS PROMPTLY UPON THE
OBSOLESCENCE OR INVALIDITY OF ANY FORM PREVIOUSLY DELIVERED BY SUCH U.S. LENDER
OR AS REASONABLY REQUESTED FROM TIME TO TIME BY THE GENERAL PARTNER OR THE
AGENT.  EACH U.S. LENDER SHALL PROMPTLY NOTIFY THE GENERAL PARTNER AND THE AGENT
AT ANY TIME IT DETERMINES THAT IT IS NO LONGER IN A POSITION TO PROVIDE ANY
PREVIOUSLY DELIVERED FORM, STATEMENT, OR CERTIFICATE TO THE GENERAL PARTNER OR
THE AGENT (OR ANY OTHER FORM, STATEMENT, OR FORM OF CERTIFICATION ADOPTED BY THE
U.S. TAXING AUTHORITIES FOR SUCH PURPOSE).  SOLELY FOR PURPOSES OF THIS
SECTION 14.10(A)(II), A U.S. LENDER SHALL NOT INCLUDE A LENDER (OR ASSIGNEE)
THAT IS TREATED AS AN EXEMPT RECIPIENT BASED ON THE INDICATORS DESCRIBED IN
TREASURY REGULATION SECTION 1.6049-4(C)(1)(II).

 

(III)          A LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
NON-U.S. WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE
BORROWERS IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH
RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWERS (WITH A
COPY TO THE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWERS, SUCH PROPERLY COMPLETED AND EXECUTED
DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE
MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE, PROVIDED THAT SUCH LENDER IS
LEGALLY ENTITLED TO COMPLETE, EXECUTE AND DELIVER SUCH DOCUMENTATION AND IN SUCH
LENDER’S REASONABLE JUDGMENT SUCH COMPLETION, EXECUTION OR SUBMISSION WOULD NOT
MATERIALLY PREJUDICE THE LEGAL POSITION OF SUCH LENDER.

 


(B)       IF THE IRS OR ANY OTHER GOVERNMENTAL AUTHORITY OF THE UNITED STATES OR
OTHER JURISDICTION ASSERTS A CLAIM THAT THE AGENT OR THE BORROWERS DID NOT
PROPERLY WITHHOLD TAX FROM AMOUNTS PAID TO OR FOR THE ACCOUNT OF ANY LENDER
(BECAUSE THE APPROPRIATE FORM WAS NOT DELIVERED, WAS NOT PROPERLY EXECUTED, OR
BECAUSE SUCH LENDER FAILED TO NOTIFY THE AGENT OR THE BORROWERS OF A CHANGE IN
CIRCUMSTANCES WHICH RENDERED THE EXEMPTION FROM, OR REDUCTION OF, WITHHOLDING
TAX INEFFECTIVE, OR FOR ANY OTHER REASON) SUCH LENDER SHALL INDEMNIFY THE AGENT
AND THE BORROWERS FULLY FOR ALL AMOUNTS PAID, DIRECTLY OR INDIRECTLY, BY THE
AGENT OR THE BORROWERS AS TAXES OR OTHERWISE, INCLUDING PENALTIES AND INTEREST,
AND INCLUDING ANY TAXES IMPOSED BY ANY JURISDICTION ON THE AMOUNTS PAYABLE TO
THE AGENT UNDER THIS SECTION 14.10(B), TOGETHER WITH ALL COSTS AND EXPENSES
(INCLUDING ATTORNEY AND ACCOUNTANT COSTS RELATED THERETO). 

 

93

--------------------------------------------------------------------------------


 


THE OBLIGATION OF THE LENDERS UNDER THIS SECTION 14.10(B) SHALL SURVIVE THE
PAYMENT OF THE OBLIGATIONS AND THE RESIGNATION OR REPLACEMENT OF THE AGENT AND
TERMINATION OF THIS AGREEMENT.


 

Section 14.11     Collateral Matters.

 


(A)       THE LENDERS HEREBY IRREVOCABLY AUTHORIZE THE AGENT, WITHOUT THE
FURTHER CONSENT OF THE LENDERS, TO RELEASE ANY AGENT’S LIEN UPON ANY COLLATERAL
(I) UPON THE TERMINATION OF THE COMMITMENTS AND PAYMENT AND SATISFACTION IN FULL
OF ALL TERM LOAN AND ALL OTHER OBLIGATIONS (OTHER THAN INDEMNITIES TO WHICH A
CLAIM HAS NOT BEEN MADE AND OBLIGATIONS PURSUANT TO SCHEDULE 3.1-A AND SCHEDULE
3.1-B OR PURSUANT TO THE PROVISIONS OF THE LAST SENTENCE OF SECTION 15.5);
(II) CONSTITUTING PROPERTY BEING SOLD OR DISPOSED OF IN ACCORDANCE WITH THIS
AGREEMENT AND WITH THE APPROVAL OF THE BANKRUPTCY COURT (TO THE EXTENT
REQUIRED); (III) CONSTITUTING PROPERTY LEASED TO AN OBLIGOR UNDER A LEASE WHICH
HAS EXPIRED OR BEEN TERMINATED; OR (IV) AS REQUIRED PURSUANT TO ANY ORDER OF THE
BANKRUPTCY COURT OR AS PROVIDED IN SECTION 6.1(A).  EXCEPT AS PROVIDED ABOVE,
THE AGENT WILL NOT RELEASE ANY OF THE AGENT’S LIENS WITHOUT THE PRIOR WRITTEN
AUTHORIZATION OF THE MAJORITY LENDERS.  UPON REQUEST BY THE AGENT OR THE GENERAL
PARTNER AT ANY TIME, THE MAJORITY LENDERS WILL CONFIRM IN WRITING THE AGENT’S
AUTHORITY TO RELEASE ANY AGENT’S LIENS UPON PARTICULAR TYPES OR ITEMS OF
COLLATERAL PURSUANT TO THIS SECTION 14.11.  THE LENDERS HEREBY IRREVOCABLY
AUTHORIZE THE AGENT, AT THE REQUEST OF THE GENERAL PARTNER, TO SUBORDINATE ANY
AGENT’S LIEN TO THE HOLDER OF ANY LIEN DESCRIBED IN CLAUSES (B), (D), (F),
(J) (IF AND TO THE EXTENT APPLICABLE), (M), (O), (P), (S), (T), AND (V) OF THE
DEFINITION OF PERMITTED LIENS; IN EACH CASE TO THE EXTENT THE UNDERLYING
TRANSACTION IS NOT PROHIBITED HEREBY.

 


(B)       UPON RECEIPT BY THE AGENT OF ANY AUTHORIZATION REQUIRED PURSUANT TO
SECTION 14.11(A) TO RELEASE ANY AGENT’S LIENS UPON PARTICULAR TYPES OR ITEMS OF
COLLATERAL, AND UPON AT LEAST TWO BUSINESS DAYS PRIOR WRITTEN REQUEST (OR SUCH
SHORTER TIME PERIOD AS THE AGENT MAY AGREE) BY THE GENERAL PARTNER, THE AGENT
SHALL (AND IS HEREBY IRREVOCABLY AUTHORIZED BY THE LENDERS TO) EXECUTE SUCH
DOCUMENTS AS MAY BE NECESSARY TO EVIDENCE THE RELEASE OF THE AGENT’S LIENS UPON
SUCH COLLATERAL; PROVIDED THAT (I) THE AGENT SHALL NOT BE REQUIRED TO EXECUTE
ANY SUCH DOCUMENT ON TERMS WHICH, IN THE AGENT’S GOOD-FAITH OPINION, WOULD
EXPOSE THE AGENT TO LIABILITY OR CREATE ANY MATERIAL OBLIGATION OR ENTAIL ANY
MATERIAL ADVERSE CONSEQUENCE OTHER THAN THE RELEASE OF SUCH LIENS WITHOUT
RECOURSE OR WARRANTY, AND (II) SUCH RELEASE SHALL NOT IN ANY MANNER DISCHARGE,
AFFECT, OR IMPAIR THE OBLIGATIONS OR ANY LIENS (OTHER THAN THOSE EXPRESSLY BEING
RELEASED) UPON (OR OBLIGATIONS OF THE OBLIGORS IN RESPECT OF) ALL INTERESTS
RETAINED BY ANY OBLIGOR, INCLUDING THE PROCEEDS OF ANY SALE, ALL OF WHICH SHALL
CONTINUE TO CONSTITUTE PART OF THE COLLATERAL.


 


(C)       THE AGENT SHALL HAVE NO OBLIGATION WHATSOEVER TO ANY OF THE LENDERS TO
ASSURE THAT THE COLLATERAL EXISTS OR IS OWNED BY ANY OBLIGOR OR IS CARED FOR,
PROTECTED, OR INSURED OR HAS BEEN ENCUMBERED, OR THAT THE AGENT’S LIENS HAVE
BEEN PROPERLY OR SUFFICIENTLY OR LAWFULLY CREATED, PERFECTED, PROTECTED, OR
ENFORCED OR ARE ENTITLED TO ANY PARTICULAR PRIORITY, OR TO EXERCISE AT ALL OR IN
ANY PARTICULAR MANNER OR UNDER ANY DUTY OF CARE, DISCLOSURE, OR FIDELITY, OR TO
CONTINUE EXERCISING, ANY OF THE RIGHTS, AUTHORITIES, AND POWERS GRANTED OR
AVAILABLE TO THE AGENT PURSUANT TO ANY OF THE LOAN DOCUMENTS, IT BEING
UNDERSTOOD AND AGREED THAT IN RESPECT OF THE COLLATERAL, OR ANY ACT, OMISSION,
OR EVENT RELATED THERETO, THE AGENT MAY ACT IN ANY MANNER IT MAY DEEM
APPROPRIATE, IN ITS SOLE DISCRETION GIVEN THE AGENT’S OWN INTEREST IN THE
COLLATERAL IN

 

94

--------------------------------------------------------------------------------


 


ITS CAPACITY AS ONE OF THE LENDERS AND THAT THE AGENT SHALL HAVE NO OTHER DUTY
OR LIABILITY WHATSOEVER TO ANY LENDER AS TO ANY OF THE FOREGOING.


 

Section 14.12     Restrictions on Actions by the Lenders; Sharing of Payments.

 


(A)       EACH LENDER HEREBY WAIVES ANY AND ALL RIGHTS TO SET-OFF AGAINST THE
OBLIGATIONS, ANY AMOUNTS OWING BY SUCH LENDER TO ANY OBLIGOR OR ANY ACCOUNTS
UNRELATED TO THE TERM LOAN OF ANY OBLIGOR NOW OR HEREAFTER MAINTAINED WITH SUCH
LENDER.  EACH OF THE LENDERS FURTHER AGREES THAT IT SHALL NOT TAKE OR CAUSE TO
BE TAKEN ANY ACTION TO ENFORCE ITS RIGHTS UNDER THIS AGREEMENT OR AGAINST ANY
OBLIGOR, INCLUDING THE COMMENCEMENT OF ANY LEGAL OR EQUITABLE PROCEEDINGS, TO
FORECLOSE ANY LIEN ON, OR OTHERWISE ENFORCE ANY SECURITY INTEREST IN, ANY OF THE
COLLATERAL.


 


(B)       IF AT ANY TIME OR TIMES ANY LENDER SHALL RECEIVE (I) BY PAYMENT,
FORECLOSURE, SET-OFF OR OTHERWISE, ANY PROCEEDS OF COLLATERAL OR ANY PAYMENTS
WITH RESPECT TO THE OBLIGATIONS OWING TO SUCH LENDER ARISING UNDER, OR RELATING
TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, EXCEPT FOR ANY SUCH PROCEEDS OR
PAYMENTS RECEIVED BY SUCH LENDER FROM THE AGENT PURSUANT TO THE TERMS OF THIS
AGREEMENT, OR (II) PAYMENTS FROM THE AGENT IN EXCESS OF SUCH LENDER’S RATABLE
PORTION OF ALL SUCH DISTRIBUTIONS BY THE AGENT, SUCH LENDER SHALL PROMPTLY
(A) TURN THE SAME OVER TO THE AGENT, IN KIND, AND WITH SUCH ENDORSEMENTS AS MAY
BE REQUIRED TO NEGOTIATE THE SAME TO THE AGENT, OR IN SAME DAY FUNDS, AS
APPLICABLE, FOR THE ACCOUNT OF ALL OF THE LENDERS AND FOR APPLICATION TO THE
OBLIGATIONS IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THIS AGREEMENT, OR
(B) PURCHASE, WITHOUT RECOURSE OR WARRANTY, AN UNDIVIDED INTEREST AND
PARTICIPATION IN THE OBLIGATIONS OWED TO THE OTHER LENDERS SO THAT SUCH EXCESS
PAYMENT RECEIVED SHALL BE APPLIED RATABLY AS AMONG THE LENDERS IN ACCORDANCE
WITH THEIR PRO RATA SHARES; PROVIDED THAT IF ALL OR PART OF SUCH EXCESS PAYMENT
RECEIVED BY THE PURCHASING PARTY IS THEREAFTER RECOVERED FROM IT, THOSE
PURCHASES OF PARTICIPATIONS SHALL BE RESCINDED IN WHOLE OR IN PART, AS
APPLICABLE, AND THE APPLICABLE PORTION OF THE PURCHASE PRICE PAID THEREFOR SHALL
BE RETURNED TO SUCH PURCHASING PARTY, BUT WITHOUT INTEREST EXCEPT TO THE EXTENT
THAT SUCH PURCHASING PARTY IS REQUIRED TO PAY INTEREST IN CONNECTION WITH THE
RECOVERY OF THE EXCESS PAYMENT.


 

Section 14.13     Agency for Perfection.  Each Lender hereby appoints each other
Lender as agent for the purpose of perfecting the Lenders’ security interest in
assets which, in accordance with Article 9 of the UCC can be perfected by
possession.  Should any Lender (other than the Agent) obtain possession of any
such Collateral, such Lender shall notify the Agent thereof, and, promptly upon
the Agent’s request therefor shall deliver such Collateral to the Agent or
otherwise deal with such Collateral in accordance with the Agent’s instructions.

 

Section 14.14     Payments by the Agent to the Lenders.  All payments to be made
by the Agent to the Lenders shall be made by bank wire transfer or internal
transfer of immediately available funds to each Lender pursuant to wire transfer
instructions delivered in writing to the Agent on or prior to the Closing Date
(or if such Lender is an Assignee, on the applicable Assignment and Acceptance),
or pursuant to such other wire transfer instructions as each party may designate
for itself by written notice to the Agent.  Concurrently with each such payment,
the Agent shall identify whether such payment (or any portion thereof)
represents principal, premium, or interest on the Term Loan or otherwise.

 

95

--------------------------------------------------------------------------------


 

Section 14.15     Concerning the Collateral and the Related Loan Documents. 
Each Lender authorizes and directs the Agent to enter into this Agreement and
the other Loan Documents relating to the Collateral, for the benefit of the
Agent and the Lenders.  Each Lender agrees that any action taken by the Agent or
the Majority Lenders, as applicable, in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral, and the
exercise by the Agent or the Majority Lenders, as applicable, of their
respective powers set forth therein or herein, together with such other powers
that are reasonably incidental thereto, shall be binding upon all of the
Lenders.

 

Section 14.16     Relation Among the Lenders.  The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Agent) authorized to act
for, any other Lender.

 


ARTICLE 15


 


MISCELLANEOUS


 

Section 15.1       Cumulative Remedies.  The enumeration herein of the Agent’s
and each Lender’s rights and remedies is not intended to be exclusive, and such
rights and remedies are in addition to and not by way of limitation of any other
rights or remedies that the Agent and the Lenders may have under the UCC or
other applicable law.  The Agent (at the direction of the Majority Lenders when
the same is required pursuant to the terms hereof) and the Majority Lenders
shall have the right, in their sole discretion, to determine which rights and
remedies within their authorities are to be exercised and in which order.  The
exercise of one right or remedy shall not preclude the exercise of any others,
all of which shall be cumulative.  The Agent may, and shall with the consent or
at the direction of the Majority Lenders, without limitation, proceed directly
against any Person liable therefor to collect the Obligations without any prior
recourse to the Collateral.  No failure to exercise and no delay in exercising,
on the part of the Agent or any Lender, any right, remedy, power, or privilege
hereunder, shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power, or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power,
or privilege.

 

Section 15.2       Severability.  The illegality or unenforceability of any
provision of this Agreement or any instrument or agreement required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Agreement or any instrument or agreement required
hereunder.

 

Section 15.3       Governing Law; Choice of Forum; Service of Process; Jury
Trial Waiver.

 


(A)       EXCEPT TO THE EXTENT GOVERNED BY THE BANKRUPTCY CODE, THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES
OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS (AS
OPPOSED TO THE CONFLICT OF LAWS PROVISIONS; PROVIDED THAT PERFECTION ISSUES WITH
RESPECT TO ARTICLE 9 OF THE UCC MAY GIVE EFFECT TO APPLICABLE

 

96

--------------------------------------------------------------------------------


 


CHOICE OR CONFLICT OF LAW RULES SET FORTH IN ARTICLE 9 OF THE UCC) OF THE STATE
OF NEW YORK; PROVIDED, FURTHER, THAT THE AGENT AND THE LENDERS SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.


 


(B)       IN THE EVENT THE BANKRUPTCY COURT DOES NOT HAVE OR REFUSES TO EXERCISE
JURISDICTION WITH RESPECT THERETO, ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE AGENT, EACH LENDER,
AND EACH OBLIGOR, CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH OF THE AGENT, EACH LENDER, AND
EACH OBLIGOR IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO.


 


(C)       EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
REGISTERED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO SUCH PARTY AT ITS ADDRESS
SET FORTH IN SECTION 15.7 AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED
THREE (3) DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE UNITED STATES
MAILS.  NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.


 

Section 15.4       Waiver of Jury Trial.  EACH OF THE AGENT, EACH LENDER, AND
EACH OBLIGOR WAIVES ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY
ACTION, PROCEEDING, OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE
PARTIES AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON, PARTICIPANT, OR
ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. 
EACH OF THE AGENT, EACH LENDER, AND EACH OBLIGOR AGREES THAT ANY SUCH CLAIM OR
CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT
LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO
A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
COUNTERCLAIM, OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR
ANY PROVISION HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS,

 

97

--------------------------------------------------------------------------------


 

RENEWALS, SUPPLEMENTS, OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

 

Section 15.5       Survival.  All of the representations and warranties of the
Obligors contained in this Agreement and the other Loan Documents shall survive
the execution, delivery, and acceptance thereof by the parties, notwithstanding
any investigation by the Agent or the Lenders or their respective agents, and
shall terminate upon the repayment in full of the Obligations (other than
indemnities to which a claim has not been made and obligations pursuant to
Schedule 3.1-A and Schedule 3.1-B).  Solely to the extent related to the
obligations of the parties under Schedule 3.1-A and Schedule 3.1-B, the only
terms of this Agreement that will remain in full force and effect and will
survive the termination of the Commitments and the payment and satisfaction in
full of all Term Loans and all other Obligations (other than indemnities to
which a claim has not been made) are as follows:  Schedule 3.1-A and Schedule
3.1-B, Section 3.6, clauses (c)(i), (c)(iii) and (h) (solely as it relates to
the provisions of this Agreement set forth in this sentence being in full force
and effect in accordance with their terms) of Section 11.1, Section 13.1, the
last sentence of Section 13.2 and Sections 15.2, 15.3, 15.4, 15.6, 15.7, 15.9,
15.10, 15.12, 15.13, 15.14, 15.17, and 15.18.

 

Section 15.6       Fees and Expenses.

 


(A)       EACH OBLIGOR AGREES TO PAY TO THE AGENT AND EACH LENDER, ON DEMAND,
ALL REASONABLE AND DOCUMENTED OUT-OF-POCKET COSTS AND EXPENSES THAT THE AGENT OR
ANY LENDER PAYS OR INCURS IN CONNECTION WITH THE NEGOTIATION, PREPARATION,
CONSUMMATION, ADMINISTRATION, AND TERMINATION OF THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS AS FOLLOWS:  (I) ALL REASONABLE AND DOCUMENTED FEES,
EXPENSES, AND DISBURSEMENTS OF GIBSON, DUNN & CRUTCHER LLP AND OF ANY LAW FIRM
OR OTHER COUNSEL, IF ANY, (NOT TO EXCEED ONE SUCH FIRM OR COUNSEL) ENGAGED BY
THE AGENT IN CONNECTION WITH THE NEGOTIATION, PREPARATION AND EXECUTION OF THE
LOAN DOCUMENTS, INCLUDING ANY SUCH FEES, EXPENSES AND DISBURSEMENTS OF SUCH LAW
FIRM OR OTHER COUNSEL IN CONNECTION WITH THE CASE; (II) COSTS AND EXPENSES
(INCLUDING ATTORNEYS’ AND PARALEGALS’ FEES AND DISBURSEMENTS FOR ONE COUNSEL TO
THE AGENT AND LENDERS, TAKEN AS A WHOLE, BUT EXCLUDING ALLOCATED COSTS OF
IN-HOUSE COUNSEL) FOR ANY AMENDMENT, SUPPLEMENT, WAIVER, CONSENT, OR SUBSEQUENT
CLOSING IN CONNECTION WITH THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED
THEREBY; (III) TAXES, FEES AND OTHER CHARGES FOR RECORDING MORTGAGES WITH
RESPECT TO THE PRIMARY PROPERTIES, FILING FINANCING STATEMENTS (TO THE EXTENT
PERMITTED BY THIS AGREEMENT) AND CONTINUATIONS, AND OTHER ACTIONS TO PERFECT,
PROTECT, AND CONTINUE THE AGENT’S LIENS (INCLUDING COSTS AND EXPENSES PAID OR
INCURRED BY THE AGENT IN CONNECTION WITH THE CONSUMMATION OF THIS AGREEMENT);
(IV) ACTUAL, OUT-OF-POCKET SUMS PAID OR INCURRED DURING THE EXISTENCE OF AN
EVENT OF DEFAULT TO PAY ANY AMOUNT OR TAKE ANY ACTION REQUIRED OF ANY OBLIGOR
UNDER THE LOAN DOCUMENTS THAT SUCH OBLIGOR FAILS TO PAY OR TAKE (BUT ONLY TO THE
EXTENT THAT THE AGENT IS OTHERWISE PERMITTED TO TAKE SUCH ACTION UNDER ANY LOAN
DOCUMENT OR THE FINANCING ORDER); (V) COSTS AND EXPENSES OF ANY REASONABLY
NECESSARY ACTIONS TAKEN DURING THE EXISTENCE OF AN EVENT OF DEFAULT AIMED AT
PRESERVING AND PROTECTING THE COLLATERAL; AND (VI) COSTS AND EXPENSES (INCLUDING
THE COST OF APPRAISALS, INSPECTIONS AND VERIFICATIONS OF THE COLLATERAL AND
DISBURSEMENTS FOR ONE COUNSEL TO THE AGENT AND LENDERS, TAKEN AS A WHOLE, AND,
IN THE CASE OF A CONFLICT OF INTEREST, ONE ADDITIONAL COUNSEL TO THE AFFECTED
LENDERS, TAKEN AS A WHOLE, AND, TO THE EXTENT REASONABLY NECESSARY, ONE COUNSEL
IN EACH RELEVANT MATERIAL JURISDICTION (NOT TO EXCEED ONE PER STATE), BUT IN
EACH CASE EXCLUDING ALLOCATED COSTS OF IN HOUSE COUNSEL) OF THE AGENT AND

 

98

--------------------------------------------------------------------------------


 


THE LENDERS PAID OR INCURRED TO (AND/OR IN ATTEMPTING TO) OBTAIN PAYMENT OF THE
OBLIGATIONS, ENFORCE THE AGENT’S LIENS, SELL OR OTHERWISE REALIZE UPON THE
COLLATERAL, AND OTHERWISE ENFORCE THE PROVISIONS OF THE LOAN DOCUMENTS, OR TO
DEFEND ANY CLAIMS MADE OR THREATENED AGAINST THE AGENT OR ANY LENDER ARISING OUT
OF THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING PREPARATION FOR AND
CONSULTATIONS CONCERNING ANY SUCH MATTERS).  ALL OF THE FOREGOING COSTS AND
EXPENSES SHALL BE PART OF THE OBLIGATIONS, SHALL BEAR INTEREST UNTIL PAID AT THE
DEFAULT RATE AND SHALL BE PAYABLE ON DEMAND.  NO OBLIGOR SHALL BE RESPONSIBLE
FOR THE FEES OF ANY FINANCIAL, RESTRUCTURING OR SIMILAR ADVISOR PURSUANT TO THE
LOAN DOCUMENTS UNLESS AGREED IN WRITING BY THE BORROWERS.


 


(B)       [INTENTIONALLY OMITTED.]


 

Section 15.7       Notices.  Except as otherwise provided herein, all notices,
demands, and requests that any party is required or elects to give to any other
shall be in writing, or by a telecommunications device capable of creating a
written record, and any such notice shall become effective (a) upon personal
delivery thereof, including, but not limited to, delivery by overnight mail and
courier service, (b) five (5) days after it shall have been mailed by United
States mail, first class, certified or registered, with postage prepaid, or
(c) in the case of notice by such a telecommunications device, when properly
transmitted (with written confirmation of delivery), in each case addressed to
the party to be notified as follows:

 

if to the Agent or to any Initial Lender:

 

UBS AG, Stamford Branch
677 Washington Boulevard
Stamford, CT 06901
Telecopy: (203) 719-4176
Attention: Omar Musule

 

with a copy to:

 

Gibson, Dunn & Crutcher LLP

New York Office:

200 Park Avenue

New York, New York 10166-1093

Telecopy: (212) 351-6366

Attention:  David M. Feldman, Esq.
J. Eric Wise, Esq.

 

if to any Obligor:

 

General Growth Properties, Inc.
110 North Wacker Drive
Chicago, Illinois  60068
Telecopy No.:  312-960-5485
Attn:  General Counsel

 

with a copy to (which shall not constitute notice):

 

99

--------------------------------------------------------------------------------


 

Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, Texas  75201-6950
Telecopy:  214-746-7777
Attention:  Angela L. Fontana, Esq.

 

or to such other address as each party may designate for itself by like notice,
subject to the provisions of Section 15.15.

 

Section 15.8       Waiver of Notices.  Unless otherwise expressly provided
herein, each Obligor waives presentment, protest and notice of demand or
dishonor and protest as to any instrument, notice of intent to accelerate the
Obligations, and notice of acceleration of the Obligations, as well as any and
all other notices to which it might otherwise be entitled.  No notice to or
demand on any Obligor which the Agent or any Lender may elect to give shall
entitle any Obligor to any or further notice or demand in the same, similar, or
other circumstances.

 

Section 15.9       Binding Effect.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the respective representatives,
successors, and assigns of the parties hereto; provided that no interest herein
may be assigned by any Obligor without prior written consent of the Agent and
each Lender, except, if applicable, as contemplated by Section 3.1-A in
connection with a debt conversion.

 

Section 15.10     Indemnity of the Agent and the Lenders by the Obligors.

 


(A)       THE OBLIGORS AGREE TO DEFEND, INDEMNIFY, AND HOLD THE AGENT-RELATED
PERSONS, AND EACH LENDER AND EACH OF ITS RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, COUNSEL, AGENTS, AND ATTORNEYS-IN-FACT (EACH, AN “INDEMNIFIED
PERSON”) HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, CHARGES, EXPENSES, AND
DISBURSEMENTS (INCLUDING REASONABLE OUT-OF-POCKET ATTORNEY COSTS FOR ALL
INDEMNIFIED PERSONS, TAKEN AS A WHOLE BUT EXCLUDING ALLOCATED COSTS OF IN-HOUSE
COUNSEL) OF ANY KIND OR NATURE WHATSOEVER WHICH MAY AT ANY TIME (INCLUDING AT
ANY TIME FOLLOWING REPAYMENT OF THE TERM LOAN AND THE TERMINATION, RESIGNATION
OR REPLACEMENT OF THE AGENT OR REPLACEMENT OF ANY LENDER) BE IMPOSED ON,
INCURRED BY, OR ASSERTED AGAINST ANY SUCH PERSON IN ANY WAY RELATING TO OR
ARISING OUT OF THIS AGREEMENT OR ANY LOAN DOCUMENT, OR THE TRANSACTIONS
CONTEMPLATED HEREBY, OR ANY ACTION TAKEN OR OMITTED BY ANY SUCH PERSON UNDER OR
IN CONNECTION WITH ANY OF THE FOREGOING, INCLUDING WITH RESPECT TO ANY
INVESTIGATION, LITIGATION, OR PROCEEDING (INCLUDING ANY INSOLVENCY PROCEEDING OR
APPELLATE PROCEEDING) RELATED TO OR ARISING OUT OF THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT, OR THE TERM LOAN OR THE USE OF THE PROCEEDS THEREOF AND INCLUDING
ANY OF THE FOREGOING ARISING FROM THE ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE
OF THE INDEMNIFIED PERSON, WHETHER OR NOT ANY INDEMNIFIED PERSON IS A PARTY
THERETO

 

100

--------------------------------------------------------------------------------


 


(ALL THE FOREGOING, COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”); PROVIDED THAT
THE OBLIGORS SHALL HAVE NO OBLIGATION HEREUNDER TO ANY INDEMNIFIED PERSON WITH
RESPECT TO (I) INDEMNIFIED LIABILITIES RESULTING SOLELY FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PERSON OR (II) LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
CHARGES, EXPENSES, AND DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH
MAY AT ANY TIME BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST ANY SUCH PERSON
AFTER THE DATE OF PAYMENT IN FULL OF THE NON-CONTINGENT OBLIGATIONS.  THE
AGREEMENTS IN THIS SECTION SHALL SURVIVE PAYMENT OF ALL OTHER OBLIGATIONS.


 


(B)       THE OBLIGORS AGREE TO INDEMNIFY, DEFEND, AND HOLD HARMLESS THE AGENT
AND THE LENDERS FROM ANY LOSS OR LIABILITY DIRECTLY OR INDIRECTLY ARISING OUT OF
THE USE, GENERATION, MANUFACTURE, PRODUCTION, STORAGE, RELEASE, THREATENED
RELEASE, DISCHARGE, DISPOSAL, OR PRESENCE OF A CONTAMINANT OR ARISING OUT OF A
VIOLATION OF OR LIABILITY UNDER ENVIRONMENTAL LAWS, IN EACH CASE RELATING TO ANY
OBLIGOR’S OPERATIONS, BUSINESS, OR PROPERTY.  THIS INDEMNITY WILL APPLY WHETHER
THE CONTAMINANT IS ON, UNDER, OR ABOUT ANY OBLIGOR’S PROPERTY OR OPERATIONS OR
PROPERTY LEASED TO ANY OBLIGOR.  THIS INDEMNITY INCLUDES, BUT IS NOT LIMITED TO,
REASONABLE, OUT-OF-POCKET ATTORNEYS’ FEES (EXCLUDING THE ALLOCATED COST OF
IN-HOUSE COUNSEL).  THIS INDEMNITY EXTENDS TO THE AGENT AND THE LENDERS, THEIR
PARENTS, AFFILIATES, SUBSIDIARIES, AND ALL OF THEIR DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, SUCCESSORS, ATTORNEYS, AND ASSIGNS.  THIS INDEMNITY WILL
SURVIVE REPAYMENT OF ALL OTHER OBLIGATIONS.


 

Section 15.11     Limitation of Liability.  No claim may be made by any Obligor,
any Lender, or other Person against the Agent, any Lender, or the Affiliates,
directors, officers, officers, employees, or agents of the Agent or any Lender
for any special, indirect, consequential, or punitive damages in respect of any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or any other Loan
Document, or any act, omission, or event occurring in connection therewith, and
each of the Obligors and the Lenders hereby waives, releases, and agrees not to
sue upon any claim for such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

 

Section 15.12     Final Agreement.  This Agreement and the other Loan Documents
are intended by the Obligors, the Agent, and the Lenders to be the final,
complete, and exclusive expression of the agreement between them.  This
Agreement supersedes any and all prior oral or written agreements relating to
the subject matter hereof.  Except as otherwise expressly provided herein, no
modification, rescission, waiver, release, or amendment of any provision of this
Agreement and any Schedules or Exhibits hereto that are amended or supplemented
pursuant to the terms hereof or any other Loan Document shall be made, except by
a written agreement signed by the Obligors and a duly authorized officer of each
of the Agent and the requisite

 

101

--------------------------------------------------------------------------------


 

Lenders.  THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

Section 15.13     Counterparts.  This Agreement and the other Loan Documents may
be executed in any number of counterparts, and by the Agent, each Lender, and
the Obligors in separate counterparts, each of which shall be an original, but
all of which shall together constitute one and the same agreement.  Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart so that all signature pages are physically attached to the
same document.

 

Section 15.14     Captions.  The captions contained in this Agreement are for
convenience of reference only, are without substantive meaning and should not be
construed to modify, enlarge, or restrict any provision.

 

Section 15.15     Agency of the General Partner for the Other Obligors.  Each of
the Obligors (other than the General Partner) irrevocably appoints the General
Partner as its representative for all purposes relevant to this Agreement,
including the giving and receipt of notices and execution and delivery of all
documents, instruments, and certificates contemplated herein and all
modifications hereto.  Any acknowledgment, consent, direction, certification, or
other action which might otherwise be valid or effective only if given or taken
by all or any of the Obligors or acting singly, shall be valid and effective if
given or taken only by the General Partner whether or not any of the other
Obligors joins therein, and the Agent and the Lenders shall have no duty or
obligation to make further inquiry with respect to the authority of the General
Partner under this Section 15.15; provided that nothing in this Section 15.15
shall limit the effectiveness of, or the right of the Agent and the Lenders to
rely upon, any notice, document, instrument, certificate, acknowledgment,
consent, direction, certification or other action delivered by any Obligor
pursuant to this Agreement.

 

Section 15.16     Patriot Act.  Each Lender and the Agent (for itself and not on
behalf of any Lender) hereby notifies each Obligor that, pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Obligor, which information includes the name
and address of such Obligor and other information that will allow such Lender or
the Agent, as applicable, to identify such Obligor in accordance with the
Patriot Act.

 

Section 15.17     Absence of Fiduciary Relationship; Affiliates; Etc.  The
Obligors acknowledge that the Agent, the Lenders and their respective Affiliates
may have economic interests that conflict with those of the Obligors and their
Affiliates.  The obligors agree that each of the Agent, the Lenders and their
respective Affiliates will act in their respective capacities under the Loan
Documents as independent contractors and that nothing in the Loan Documents will
be deemed to create an advisory, fiduciary or agency relationship or fiduciary
or other implied duty between the Agent, the Lenders and their respective
Affiliates, on the one hand, and any Obligor, its owners or its Affiliates, on
the other hand.  The Obligors acknowledge and agree that (a) the transactions
contemplated by the Loan Documents are arm’s-length commercial

 

102

--------------------------------------------------------------------------------


 

transactions between the Agent, the Lenders and their respective Affiliates, on
the one hand, and the Obligors, on the other, (b) in connection with such
transactions each of the Agent, the Lenders and their respective Affiliates is
acting solely as a principal and not the agent or fiduciary of any Obligor, its
management, stockholders, creditors, affiliates or any other Person, (c) none of
the Agent, the Lenders or any of their respective Affiliates has assumed an
advisory or a fiduciary responsibility in favor of any Obligor or any of its
Affiliates with respect to the transactions contemplated hereby or any other
obligation to any Obligor or any of Affiliates of any Obligor, except the
obligations expressly set forth in this Agreement, and (d) each Obligor has
consulted its own legal and financial advisors to the extent it deemed
appropriate.  Each Obligor further acknowledges and agrees that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Each Obligor agrees that it will
not claim that any of the Agent, the Lenders or their respective Affiliates has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty, to any Obligor or any Affiliates of an Obligor in connection with
such transactions.  In addition, each of the Agent, the Lenders and their
respective Affiliates may employ the services of its Affiliates in providing
certain services hereunder and, subject to the agreement of such Affiliate to be
bound by Section 6.5, may exchange with such Affiliates information concerning
the Obligors, the Affiliates of the Obligors and other Persons that may be the
subject of this arrangement, and such Affiliates shall be entitled to the
benefits afforded to the Agent, the Lenders and their respective Affiliates
hereunder.  In addition, the Obligors acknowledge that none of the Agent, the
Initial Lenders or their respective Affiliates provides accounting, tax or legal
advice.

 

Section 15.18     Incorporation of Financing Order by Reference.  Each of the
Obligors, the Agent, and the Lenders agrees that any reference contained herein
to the Financing Order shall include all terms, conditions, and provisions of
such Financing Order and that the Financing Order is incorporated herein for all
purposes.  To the extent there is any inconsistency between the terms of this
Agreement and the terms of the Financing Order, the terms of the Financing Order
shall govern.

 

Section 15.19     Right to Publicize and Advertise.  Subject to
Section 6.5(b) hereof, the Agent and each Lender may, without consent of any
Obligor, publicly disclose and/or advertise its lending relationship with the
Obligors, the identity of the Obligors, the Commitments, and such other
information as is publicly disclosed by any Obligor through any filing with the
Bankruptcy Court or the Securities and Exchange Commission.

 

Section 15.20     Consent of the Agent and Lenders.  Except as otherwise
provided herein, whenever the consent of the Agent or any Lender is required by
this Agreement, such consent may be granted or withheld in the sole discretion
of the Agent or such Lender.

 

Section 15.21     Lead Arranger.  Notwithstanding anything herein to the
contrary, the Lead Arranger listed on the cover page hereof shall not have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents.

 

Section 15.22     Schedules.  Schedules 8.19-2, 8.20, 8.20-1, 8.21 and  9.8 are
not attached hereto but have been delivered to the Agent who will retain copies
thereof and make them available to any Lender that has elected to be given
access to Private Side Communications

 

103

--------------------------------------------------------------------------------


 

(or the designee of any Lender that has agreed to be subject to the
confidentiality provisions of Section 6.5(b)) upon request.

 

104

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.

 

 

AGENT:

 

 

 

UBS AG, STAMFORD BRANCH

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Its:

Irja R. Otsa

 

 

 

Associate Director

 

 

 

Banking Products

 

 

 

Services US

 

 

 

 

 

 

 

By:

/s/ Marie A. Haddad

 

 

Its:

Marie A. Haddad

 

 

 

Associate Director

 

 

 

Banking Products

 

 

 

Services, US

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

INITIAL LENDERS:

 

 

Commitment: $196,500,000

OPEN AIR INVESTORS, L.L.C.

 

 

 

By: Farallon Capital Management, L.L.C.,

 

Its Manager

 

 

 

 

By:

/s/ Raj Patel

 

 

Name:

Raj Patel

 

 

Title:

Managing Member

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

Commitment: $103,500,000

LUXOR CAPITAL LLC

 

 

 

 

 

By:

/s/ Norris Nissim

 

 

Name:

Norris Nissim

 

 

Title:

General Counsel

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

Commitment: $25,000,000

CANPARTNERS INVESTMENTS IV, LLC

 

 

 

 

 

By:

/s/ Mitchell R. Julis

 

 

Name:

Mitchell R. Julis

 

 

Title:

Authorized Signatory

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

Commitment: $25,000,000

PERRY PRINCIPALS INVESTMENTS LLC

 

 

 

 

 

By:

/s/ Lance Kravitz

 

 

Name:

Lance Kravitz

 

 

Title:

Authorized Signatory

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

Commitment: $20,000,000

OAKTREE ROF4 FINANCING-GGP, L.P.

 

 

 

By:

OAKTREE REAL ESTATE

 

 

OPPORTUNITIES FUND IV, L.P.,

 

 

its general partner

 

 

 

 

By:

Oaktree Real Estate Opportunities

 

 

 

Fund IV GP, L.P.,

 

 

 

its general partner

 

 

 

 

 

 

 

By:

Oaktree Real Estate

 

 

 

 

Opportunities Fund IV GP Ltd.,

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

By:

Oaktree Capital

 

 

 

 

 

Management, L.P.,

 

 

 

 

 

its sole director

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

/s/ John C. Brady

 

 

 

Name: John C. Brady

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

/s/ Cary Kleinman

 

 

 

Name: Cary Kleinman

 

 

 

Title: Vice President

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

Commitment: $11,000,000

WHITEBOX COMBINED PARTNERS LP

 

 

 

 

 

 

 

By:

/s/ Jonathan Wood

 

 

Name:

Jonathan Wood

 

 

Title:

Chief Operating Officer

 

 

Whitebox Combined Partners LP

 

 

   Whitebox Combined Advisors LLC

 

 

       Whitebox Advisors LLC

 

 

           Jonathn Wood, Chief Operating Officer/Director

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

Commitment: $6,000,000

WHITEBOX HEDGED HIGH YIELD PARTNERS LP

 

 

 

 

 

By:

/s/ Jonathan Wood

 

 

Name:

Jonathan Wood

 

 

Title:

Chief Operating Officer

 

 

Whitebox Hedged High Yield Partners LP

 

 

   Whitebox Hedged High Yield Advisors LLC

 

 

       Whitebox Advisors LLC

 

 

           Jonathan Wood, Chief Operating Officer/Director

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

Commitment: $5,000,000

WHITEBOX CONVERTIBLE ARBITRAGE PARTNERS LP

 

 

 

 

 

 

 

By:

/s/ Jonathan Wood

 

 

Name:

Jonathan Wood

 

 

Title:

Chief Operating Officer

 

 

Whitebox Convertible Arbitrage Partners LP

 

 

   Whitebox Convertible Arbitrage Advisors LLC

 

 

       Whitebox Advisors LLC

 

 

           Jonathan Wood, Chief Operating Officer/Director

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

Commitment: $2,000,000

PANDORA SELECT PARTNERS LP

 

 

 

 

 

 

 

By:

/s/ Jonathan Wood

 

 

Name:

Jonathan Wood

 

 

Title:

Chief Operating Officer

 

 

 

 

 

 

 

 

Pandora Select Partners LP

 

 

   Pandora Select Advisors LLC

 

 

      Jonathan Wood, Chief Operating Officer/Director

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

Commitment: $1,000,000

WHITEBOX SPECIAL OPPORTUNITIES FUND SERIES B
PARTNERS LP

 

 

 

 

 

 

 

By:

/s/ Jonathan Wood

 

 

Name:

Jonathan Wood

 

 

Title:

Chief Operating Officer

 

 

Whitebox Special Opportunities Fund LP-Series B

 

 

   Whitebox Special Opportunities Advisors LLC

 

 

       Whitebox Advisors LLC

 

 

           Jonathan Wood, Chief Operating Officer/Director

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

Commitment: $5,000,000

DELAWARE STREET CAPITAL MASTER
FUND, L.P.

 

 

 

 

By:

DSC Advisors, L.P., its Investment Manager

 

 

 

 

 

 

 

 

/s/ Prashant Gupta

 

 

Name:

Prashant Gupta

 

 

Title:

Chief Financial Officer

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BORROWERS:

 

 

 

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

 

 

 

 

By:

/s/ Thomas H. Nolan, Jr.

 

 

Name:

Thomas H. Nolan, Jr.

 

 

Title:

President

 

 

 

 

 

 

 

GGP LIMITED PARTNERSHIP

 

 

 

 

By:

General Growth Properties, Inc., its General Partner

 

 

 

 

 

 

 

By:

/s/ Thomas H. Nolan, Jr.

 

 

Name:

Thomas H. Nolan, Jr.

 

 

Title:

President

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

GUARANTORS:

 

[Signature page to DIP Credit Agreement]

 

--------------------------------------------------------------------------------